 

Exhibit 10.1

 

EXECUTION VERSION

 

 

Up to U.S. $150,000,000

 

AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT

 

Dated as of December 18, 2014

 

Among

 

GOLUB CAPITAL BDC FUNDING LLC,

as the Borrower

 

GOLUB CAPITAL BDC, INC.,

as the Servicer and as the Transferor

 

WELLS FARGO SECURITIES, LLC,

as the Administrative Agent

 

EACH OF THE CONDUIT LENDERS AND INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY
HERETO,

as the Lenders

 

EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO,

as the Lender Agents

 

WELLS FARGO BANK, N.A.,

as the Swingline Lender

 

and

 

WELLS FARGO BANK, N.A.,

as the Collateral Agent, Account Bank and Collateral Custodian

 

 

 

 

 

Table of Contents

 

    Page       ARTICLE I. DEFINITIONS 2             Section 1.01 Certain Defined
Terms 2           Section 1.02 Other Terms 37           Section 1.03 Computation
of Time Periods 37           Section 1.04 Interpretation 37         ARTICLE II.
THE FACILITY 38             Section 2.01 Variable Funding Note and Swingline
Note and Advances and Swingline Advances 38           Section 2.02 Procedure for
Advances and Swingline Advances 39           Section 2.03 Determination of Yield
41           Section 2.04 Remittance Procedures 41           Section 2.05
Instructions to the Collateral Agent and the Account Bank 45           Section
2.06 Borrowing Base Deficiency Payments 46           Section 2.07 Substitution
and Sale of Loan Assets; Affiliate Transactions 46           Section 2.08
Payments and Computations, Etc 51           Section 2.09 Non-Usage Fee 51      
    Section 2.10 Increased Costs; Capital Adequacy 52           Section 2.11
Taxes 53           Section 2.12 Collateral Assignment of Agreements 55          
Section 2.13 Grant of a Security Interest 55           Section 2.14 Evidence of
Debt 56           Section 2.15 Survival of Representations and Warranties 56    
      Section 2.16 Release of Loan Assets 56           Section 2.17 Treatment of
Amounts Received by the Borrower 56           Section 2.18 Prepayment;
Termination 57           Section 2.19 Extension of Stated Maturity Date 57      
    Section 2.20 Collections and Allocations 57           Section 2.21
Reinvestment of Principal Collections 59           Section 2.22 Refunding of
Swingline Advances 59           Section 2.23 Defaulting Lenders 60

 

-i-

 

 

Table of Contents

(continued)

 

      Page           Section 2.24 Replacement of Lenders 62           ARTICLE
III. CONDITIONS PRECEDENT 63             Section 3.01 Conditions Precedent to
Effectiveness 63           Section 3.02 Conditions Precedent to All Advances 64
          Section 3.03 Advances Do Not Constitute a Waiver 66           Section
3.04 Conditions to Pledges of Loan Assets 66           ARTICLE IV.
REPRESENTATIONS AND WARRANTIES 68             Section 4.01 Representations and
Warranties of the Borrower 68           Section 4.02 Representations and
Warranties of the Borrower Relating to the Agreement and the Collateral
Portfolio 75           Section 4.03 Representations and Warranties of the
Servicer 76           Section 4.04 Representations and Warranties of the
Collateral Agent 80           Section 4.05 Representations and Warranties of
each Lender 81           Section 4.06 Representations and Warranties of the
Collateral Custodian 81           ARTICLE V. GENERAL COVENANTS 82            
Section 5.01 Affirmative Covenants of the Borrower 82           Section 5.02
Negative Covenants of the Borrower 88           Section 5.03 Affirmative
Covenants of the Servicer 91           Section 5.04 Negative Covenants of the
Servicer 95           Section 5.05 Affirmative Covenants of the Collateral Agent
96           Section 5.06 Negative Covenants of the Collateral Agent 96        
  Section 5.07 Affirmative Covenants of the Collateral Custodian 96          
Section 5.08 Negative Covenants of the Collateral Custodian 97           Section
5.09 Covenants of the Borrower Relating to Hedging of Loan Assets 97          
ARTICLE VI. ADMINISTRATION AND SERVICING OF CONTRACTS 98             Section
6.01 Appointment and Designation of the Servicer 98           Section 6.02
Duties of the Servicer 100           Section 6.03 Authorization of the Servicer
102           Section 6.04 Collection of Payments; Accounts 103          
Section 6.05 Realization Upon Loan Assets 104

 

-ii-

 

 

Table of Contents

(continued)

 

      Page           Section 6.06 Servicer Compensation 105           Section
6.07 Payment of Certain Expenses by Servicer 105           Section 6.08 Reports
to the Administrative Agent; Account Statements; Servicer Information 105      
    Section 6.09 Annual Statement as to Compliance 107           Section 6.10
Annual Independent Public Accountant’s Servicing Reports 107           Section
6.11 The Servicer Not to Resign 107           ARTICLE VII. EVENTS OF DEFAULT 107
            Section 7.01 Events of Default 107           Section 7.02 Additional
Remedies of the Administrative Agent 111           ARTICLE VIII. INDEMNIFICATION
113             Section 8.01 Indemnities by the Borrower 113           Section
8.02 Indemnities by Servicer 116           Section 8.03 Legal Proceedings 118  
        Section 8.04 After-Tax Basis 118           ARTICLE IX. THE
ADMINISTRATIVE AGENT and Lender agents 119             Section 9.01 The
Administrative Agent 119           Section 9.02 The Lender Agents 122          
ARTICLE X. Collateral Agent 124             Section 10.01 Designation of
Collateral Agent 124           Section 10.02 Duties of Collateral Agent 124    
      Section 10.03 Merger or Consolidation 127           Section 10.04
Collateral Agent Compensation 128           Section 10.05 Collateral Agent
Removal 128           Section 10.06 Limitation on Liability 128          
Section 10.07 Collateral Agent Resignation 129           ARTICLE XI.
MISCELLANEOUS 130             Section 11.01 Amendments and Waivers 130          
Section 11.02 Notices, Etc 130           Section 11.03 No Waiver; Remedies 131

 

-iii-

 

 

Table of Contents

(continued)

 

      Page           Section 11.04 Binding Effect; Assignability; Multiple
Lenders 131           Section 11.05 Term of This Agreement 132           Section
11.06 GOVERNING LAW; JURY WAIVER 132           Section 11.07 Costs, Expenses and
Taxes 132           Section 11.08 No Proceedings 133           Section 11.09
Recourse Against Certain Parties 134           Section 11.10 Execution in
Counterparts; Severability; Integration 135           Section 11.11 Consent to
Jurisdiction; Service of Process 135           Section 11.12 Characterization of
Conveyances Pursuant to the Purchase and Sale Agreement 136           Section
11.13 Confidentiality 137           Section 11.14 Non-Confidentiality of Tax
Treatment 138           Section 11.15 Waiver of Set Off 138           Section
11.16 Headings and Exhibits 138           Section 11.17 Ratable Payments 139    
      Section 11.18 Failure of Borrower or Servicer to Perform Certain
Obligations 139           Section 11.19 Power of Attorney 139           Section
11.20 Delivery of Termination Statements, Releases, etc 139           Section
11.21 Effect of Amendment and Restatement 139           ARTICLE XII. COLLATERAL
CUSTODIAN 140             Section 12.01 Designation of Collateral Custodian 140
          Section 12.02 Duties of Collateral Custodian 140           Section
12.03 Merger or Consolidation 143           Section 12.04 Collateral Custodian
Compensation 143           Section 12.05 Collateral Custodian Removal 143      
    Section 12.06 Limitation on Liability 143           Section 12.07 Collateral
Custodian Resignation 144           Section 12.08 Release of Documents 145      
    Section 12.09 Return of Required Loan Documents 146           Section 12.10
Access to Certain Documentation and Information Regarding the Collateral
Portfolio; Audits of Servicer 146

 

-iv-

 

 

Table of Contents

(continued)

 

      Page           Section 12.11 Bailment 146

 

-v-

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

SCHEDULE I Conditions Precedent Documents SCHEDULE II Approved Golub BDC CLOs
SCHEDULE III Eligibility Criteria SCHEDULE IV Agreed-Upon Procedures For
Independent Public Accountants SCHEDULE V Loan Tape

 

EXHIBITS

 

EXHIBIT A Form of Approval Notice EXHIBIT B [Reserved] EXHIBIT C Form of
Borrowing Base Certificate EXHIBIT D Form of Disbursement Request EXHIBIT E Form
of Joinder Supplement EXHIBIT F - Form of Notice of Borrowing EXHIBIT G - Form
of Notice of Reduction (Reduction of Advances Outstanding) EXHIBIT H -
[Reserved] EXHIBIT I-1 - Form of Variable Funding Note EXHIBIT I-2- Form of
Swingline Note EXHIBIT J - Form of Notice and Request for Consent EXHIBIT K -
Form of Certificate of Closing Attorneys EXHIBIT L - Form of Servicing Report
EXHIBIT M - Form of Servicer’s Certificate (Servicing Report) EXHIBIT N - Form
of Release of Required Loan Documents EXHIBIT O - Form of Transferee Letter
EXHIBIT P - Form of Power of Attorney for Servicer EXHIBIT Q - Form of Power of
Attorney for Borrower EXHIBIT R - Form of Servicer’s Certificate (Loan Asset
Register) EXHIBIT S - Form of Loan Asset Checklist

 

ANNEXES

 

ANNEX A Commitments

 

 

 

 

This AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT is made as of December
18, 2014, among:

 

(1)         GOLUB CAPITAL BDC FUNDING LLC, a Delaware limited liability company
(together with its successors and assigns in such capacity, the “Borrower”);

 

(2)         GOLUB CAPITAL BDC, INC., a Delaware corporation, as the Servicer (as
defined herein) and as the Transferor (as defined herein);

 

(3)         EACH OF THE CONDUIT LENDERS FROM TIME TO TIME PARTY HERETO, as a
Conduit Lender;

 

(4)         EACH OF THE INSTITUTIONAL LENDERS FROM TIME TO TIME PARTY HERETO, as
an Institutional Lender;

 

(5)         EACH OF THE LENDER AGENTS FROM TIME TO TIME PARTY HERETO, as a
Lender Agent;

 

(6)         WELLS FARGO SECURITIES, LLC, as Administrative Agent (together with
its successors and assigns in such capacity, the “Administrative Agent”);

 

(7)         WELLS FARGO BANK, N.A., as the Swingline Lender (together with its
successors and assigns in such capacity, the “Swingline Lender”); and

 

(8)         WELLS FARGO BANK, N.A., as the Collateral Agent (together with its
successors and assigns in such capacity, the “Collateral Agent”), the Account
Bank (as defined herein) and the Collateral Custodian (together with its
successors and assigns in such capacity, the “Collateral Custodian”).

 

RECITALS

 

WHEREAS, certain parties hereto previously entered into the Loan and Servicing
Agreement dated as of July 21, 2011 (such agreement, as amended, modified or
waived prior to the date hereof, the “Existing Agreement”);

 

WHEREAS, the parties hereto now wish to amend and restate the Existing Agreement
in its entirety in order to make certain additional changes agreed to by the
parties hereto; and

 

WHEREAS, all other conditions precedent to the execution of this Agreement have
been complied with.

 

NOW, THEREFORE, based upon the foregoing Recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

 

 

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01         Certain Defined Terms.

 

(a)          Certain capitalized terms used throughout this Agreement are
defined above or in this Section 1.01.

 

(b)          As used in this Agreement and the exhibits and schedules thereto
(each of which is hereby incorporated herein and made a part hereof), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“1940 Act” means the Investment Company Act of 1940, as amended, and the rules
and regulations promulgated thereunder.

 

“Account Bank” means Wells Fargo, in its capacity as the “Account Bank” pursuant
to each of the Collection Account Agreement and the Unfunded Exposure Account
Agreement.

 

“Action” has the meaning assigned to that term in Section 8.03.

 

“Additional Amount” has the meaning assigned to that term in Section 2.11(a).

 

“Adjusted Borrowing Value” means for any Eligible Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Eligible Loan Asset at such time, (ii) the Advance Date Assigned Value of
such Eligible Loan Asset multiplied by the Outstanding Balance of such Eligible
Loan Asset at such time and (iii) the Assigned Value of such Eligible Loan Asset
at such time multiplied by the Outstanding Balance of such Eligible Loan Asset
at such time; provided that the parties hereby agree that the Adjusted Borrowing
Value of any Loan Asset that is no longer an Eligible Loan Asset shall be zero.
Amounts in excess of (a) $13,250,000 in the aggregate with respect to each of
any two (2) Obligors (including any Affiliate thereof), (b) $10,500,000 in the
aggregate with respect to each of any two (2) additional Obligors (including any
Affiliate thereof) and (c) $9,000,000 in the aggregate for each Obligor in all
other instances shall not be included in the Adjusted Borrowing Value of the
applicable Eligible Loan Assets.

 

“Administrative Agent” means Wells Fargo Securities, LLC, in its capacity as
administrative agent for the Lender Agents, together with its successors and
assigns, including any successor appointed pursuant to Article IX.

 

“Advance” means each loan advanced by the Lenders (including the Swingline
Lender) to the Borrower on an Advance Date pursuant to Article II (including
each Swingline Advance and each advance made for the purpose of refunding the
Swingline Lender for any Swingline Advances pursuant to Section 2.12(a) and
funding the Unfunded Exposure Account pursuant to Section 2.02(f)).

 

2

 

 

“Advance Date” means the date on which an Advance is made.

 

“Advance Date Assigned Value” means, with respect to any Eligible Loan Asset,
the value (expressed as a percentage of the Outstanding Balance of such Loan
Asset) equal to the lower of (i) the purchase price paid by the Borrower to
acquire such Eligible Loan Asset (expressed exclusive of accrued interest) or
(ii) the Assigned Value of such Eligible Loan Asset as of the date of its
addition into the Collateral Portfolio. Notwithstanding the foregoing, the
purchase price of an Eligible Loan Asset purchased in the primary syndication
thereof at a price equal to or greater than 95% of par (including any purchase
at a premium) shall be deemed to be par for all purposes of this definition.

 

“Advances Outstanding” means, at any time, the sum of the principal amounts of
Advances loaned to the Borrower for the initial and any subsequent borrowings
pursuant to Sections 2.01 and 2.02 as of such time, reduced by the aggregate
Available Collections received and distributed as repayment of principal amounts
of Advances outstanding pursuant to Section 2.04 at or prior to such time and
any other amounts received by the Lenders to repay the principal amounts of
Advances outstanding pursuant to Section 2.18 or otherwise at or prior to such
time; provided that the principal amounts of Advances Outstanding shall not be
reduced by any Available Collections or other amounts if at any time such
Available Collections or other amounts are rescinded or must be returned for any
reason.

 

“Affected Party” has the meaning assigned to that term in Section 2.10.

 

“Affiliate” when used with respect to a Person, means any other Person
controlling, controlled by or under common control with such Person. For the
purposes of this definition, “control,” when used with respect to any specified
Person, means the power to vote 20% or more of the voting securities of such
Person or to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided that for purposes of determining whether
any Loan Asset is an Eligible Loan Asset or for purposes of Section
5.01(b)(xix), the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common Financial Sponsor.

 

“Agency Services Fee” means $35,000 per annum, payable to Wells Fargo
Securities, LLC on the Amended and Restated Closing Date and the Payment Date
immediately following each anniversary thereof.

 

“Agented Loan ” means any Loan Asset originated as a part of a syndicated loan
transaction that has been closed (without regard to any contemporaneous or
subsequent syndication of such Loan Asset) prior to such Loan Asset becoming
part of the Collateral Portfolio.

 

“Aggregate Unfunded Exposure Amount” means, as of any date of determination, the
sum of the Unfunded Exposure Amounts of all Delayed Draw Loan Assets and
Revolving Loan Assets included in the Collateral Portfolio on such date.

 

3

 

 

“Agreement” means this Loan and Servicing Agreement, as the same may be amended,
restated, supplemented and/or otherwise modified from time to time hereafter.

 

“Amended and Restated Closing Date” means December 18, 2014.

 

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders, licenses
of and interpretations by any Governmental Authority applicable to such Person
(including, without limitation, predatory lending laws, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Servicemembers Civil Relief Act of
2003 and state adaptations of the National Consumer Act and of the Uniform
Consumer Credit Code and all other consumer credit laws and equal credit
opportunity and disclosure laws) and applicable judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other administrative,
judicial, or quasi-judicial tribunal or agency of competent jurisdiction.

 

“Applicable Percentage” means (i) with respect to First Lien Loans, 60% and (ii)
with respect to First Lien Last Out Loans, 40%.

 

“Applicable Spread” means (i) during the Reinvestment Period, 2.25% per annum
and (ii) after the Reinvestment Period, 2.75% per annum; provided that, at any
time after the occurrence of an Event of Default, the Applicable Spread shall be
4.25% per annum.

 

“Approval Notice” means, with respect to any Eligible Loan Asset, the written
notice, in substantially the form attached hereto as Exhibit A, evidencing the
approval by the Administrative Agent, in its sole and absolute discretion, of
the acquisition or origination, as applicable, of such Eligible Loan Asset by
the Borrower.

 

“Approved Replacement Servicer” means any of the entities set forth in that
certain letter agreement, dated as of July 21, 2011, by and among the Borrower,
Golub and the Administrative Agent, which letter may be updated from time to
time with the consent of Golub and the Administrative Agent.

 

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the fair value of the total
assets of Golub Capital BDC, Inc. and its Subsidiaries as required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to Golub Capital BDC, Inc., to be determined by the Board of
Directors of Golub Capital BDC, Inc. and reviewed by its auditors, less all
liabilities (other than Indebtedness, including Indebtedness hereunder) of Golub
Capital BDC, Inc. and its Subsidiaries, to (b) the aggregate amount of
Indebtedness of Golub Capital BDC, Inc. and its Subsidiaries; provided that the
calculation of the Asset Coverage Ratio shall not include Subsidiaries that are
not required to be included by the 1940 Act as affected by such orders of the
Securities and Exchange Commission issued to Golub Capital BDC, Inc., including,
if set forth in any such order, any Subsidiary which is a small business
investment company which is licensed by the Small Business Administration to
operate under the Small Business Investment Act of 1958.

 

4

 

 

“Assigned Documents” has the meaning assigned to that term in Section 2.12.

 

“Assigned Value” means, with respect to each Eligible Loan Asset, as of any date
of determination and expressed as a percentage of the Outstanding Balance of
such Eligible Loan Asset, the value assigned by the Administrative Agent in its
sole discretion as of the Original Closing Date or the applicable Cut-Off Date
(in the case of a Loan Asset added to the Collateral Portfolio after the
Original Closing Date), in each case, subject to the following terms:

 

(a)          If a Value Adjustment Event with respect to such Eligible Loan
Asset occurs, the “Assigned Value” may be amended by the Administrative Agent,
in its sole discretion; provided that the Assigned Value of any Priced Loan
Asset shall not be less than the price quoted therefor (if any) by such
nationally recognized pricing service as selected by the Administrative Agent.
In the event the Borrower disagrees with the Administrative Agent’s
determination of the Assigned Value of a Loan Asset, the Borrower may (at its
expense) retain any nationally recognized valuation firm reasonably acceptable
to the Administrative Agent to value such Loan Asset and if the value determined
by such firm is greater than the Administrative Agent’s determination of the
Assigned Value, such firm’s valuation shall become the Assigned Value of such
Loan Asset; provided that the Assigned Value of such Loan Asset shall be the
value assigned by the Administrative Agent until such firm has determined its
value. The Administrative Agent shall promptly notify the Servicer of any change
effected by the Administrative Agent of the Assigned Value of any Loan Asset;

 

(b)          The Borrower may request that the Assigned Value of any Loan Asset
be re-evaluated for any Loan Asset with respect to which the Assigned Value was
decreased following the occurrence of a Value Adjustment Event upon the
improvement in the Senior Leverage Ratio or the Interest Coverage Ratio that
gave rise to the decrease in the Assigned Value; provided that such Assigned
Value may not increase above the Advance Date Assigned Value; and

 

(c)          The Assigned Value of a Defaulted Loan Asset shall not exceed the
Recovery Value of such Defaulted Loan Asset for up to one calendar year, and
thereafter the Assigned Value of such Defaulted Loan Asset shall be zero.

 

“Available Collections” means, (a) all cash collections and other cash proceeds
with respect to any Loan Asset, including, without limitation, all Principal
Collections, all Interest Collections, all proceeds of any sale or disposition
with respect to such Loan Asset, cash proceeds or other funds received by the
Borrower or the Servicer with respect to any Underlying Collateral (including
from any guarantors), all other amounts on deposit in the Collection Account
from time to time, and all proceeds of Permitted Investments with respect to the
Controlled Accounts and (b) all payments received pursuant to any Hedging
Agreement or Hedge Transaction; provided that, for the avoidance of doubt,
“Available Collections” shall not include amounts on deposit in the Unfunded
Exposure Account which do not represent proceeds of Permitted Investments.

 

5

 

 

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.

 

“Bankruptcy Event” shall be deemed to have occurred with respect to a Person if
either:

 

(i)          a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

(ii)         such Person shall commence a voluntary case or other proceeding
under any Bankruptcy Laws now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
all or substantially all of its assets, or shall make any general assignment for
the benefit of creditors, or shall fail to, or admit in writing its inability
to, pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors or members shall vote to implement any of the
foregoing.

 

“Bankruptcy Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Bankruptcy Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Bankruptcy Event.

 

“Base Rate” means, on any date, a fluctuating per annum interest rate equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.5%.

 

“Borrower” has the meaning assigned to that term in the preamble hereto.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
least of:

 

(a)          (i) the aggregate sum of the products of (A) the Applicable
Percentage for each Eligible Loan Asset as of such date and (B) the Adjusted
Borrowing Value of such Eligible Loan Asset as of such date, plus (ii) the
amount on deposit in the Principal Collection Account as of such date plus (iii)
the amount on deposit in the Unfunded Exposure Account (such amount not to
exceed the Aggregate Unfunded Exposure Amount) minus the Unfunded Exposure
Equity Amount; or

 

6

 

 

(b)          (i) the aggregate Adjusted Borrowing Value of all Eligible Loan
Assets as of such date minus (ii) the Minimum Equity Amount, plus (iii) the
amount on deposit in the Principal Collection Account as of such date plus (iv)
the amount on deposit in the Unfunded Exposure Account (such amount not to
exceed the Aggregate Unfunded Exposure Amount) minus the Unfunded Exposure
Equity Amount; or

 

(c)          the Maximum Facility Amount minus the Aggregate Unfunded Exposure
Amount plus the amount on deposit in the Unfunded Exposure Account (such amount
not to exceed the Aggregate Unfunded Exposure Amount);

 

provided that, for the avoidance of doubt, any Loan Asset which at any time is
no longer an Eligible Loan Asset shall not be included in the calculation of
“Borrowing Base”.

 

“Borrowing Base Certificate” means a certificate setting forth the calculation
of the Borrowing Base as of the applicable date of determination substantially
in the form of Exhibit C hereto, prepared by the Servicer.

 

“Borrowing Base Deficiency” means, as of any date of determination, an amount
equal to the positive difference, if any, of (a) the aggregate Advances
Outstanding on such date over (b) the lesser of (i) the Maximum Facility Amount
and (ii) the Borrowing Base.

 

“Breakage Fee” means, for Advances Outstanding which are repaid (in whole or in
part) on any date other than a Payment Date, the breakage costs, if any, related
to such repayment, based upon the assumption that the applicable Lender funded
its loan commitment in the London Interbank Eurodollar market and using any
reasonable attribution or averaging methods which the Lender deems appropriate
and practical, it hereby being understood that the amount of any loss, costs or
expense payable by the Borrower to any Lender as Breakage Fee shall be
determined in the respective Lender Agent’s reasonable discretion and shall be
conclusive absent manifest error.

 

“Business Day” means a day of the year other than (i) Saturday or a Sunday or
(ii) any other day on which commercial banks in New York, New York or the city
in which the offices of the Collateral Agent are authorized or required by
applicable law, regulation or executive order to close; provided, that, if any
determination of a Business Day shall relate to an Advance bearing interest at
LIBOR, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market. For
avoidance of doubt, if the offices of the Collateral Agent are authorized by
applicable law, regulation or executive order to close but remain open, such day
shall not be a “Business Day”.

 

“Capital Lease Obligations” means, with respect to any entity, the obligations
of such entity to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such entity under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

7

 

 

“Change of Control” shall be deemed to have occurred if any of the following
occur:

 

(a)          the Management Agreement shall fail to be in full force and effect;

 

(b)          the creation or imposition of any Lien on any limited liability
company membership interest in the Borrower (other than pursuant to the Pledge
Agreement);

 

(c)          the failure by Golub Capital BDC, Inc. to own 100% of the limited
liability company membership interests in the Borrower; or

 

(d)          the dissolution, termination or liquidation in whole or in part,
transfer or other disposition, in each case, of all or substantially all of the
assets of, Golub Capital BDC, Inc.

 

“Change of Tax Law” means any change in application or public announcement of an
official position under or any change in or amendment to the laws (or any
regulations or rulings promulgated thereunder) of any jurisdiction in which an
Obligor is organized, or any political subdivision or taxing authority of any of
the foregoing, affecting taxation, or any proposed change in such laws or change
in the official application, enforcement or interpretation of such laws,
regulations or rulings (including a holding by a court of competent
jurisdiction), or any other action taken by a taxing authority or court of
competent jurisdiction in the relevant jurisdiction, or the official proposal of
any such action.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agent” has the meaning assigned to that term in the preamble hereto.

 

“Collateral Agent Expenses” means the expenses set forth in the Wells Fargo Fee
Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Collateral Agent under the Transaction Documents.

 

“Collateral Agent Fees” means the fees set forth in the Wells Fargo Fee Letter,
as such fee letter may be amended, restated, supplemented and/or otherwise
modified from time to time.

 

“Collateral Agent Termination Notice” has the meaning assigned to that term in
Section 10.05.

 

“Collateral Custodian” means Wells Fargo, not in its individual capacity, but
solely as collateral custodian pursuant to the terms of this Agreement.

 

“Collateral Custodian Expenses” means the expenses set forth in the Wells Fargo
Fee Letter and any other accrued and unpaid expenses (including attorneys’ fees,
costs and expenses) and indemnity amounts payable by the Borrower to the
Collateral Custodian under the Transaction Documents.

 

“Collateral Custodian Fees” means the fees set forth in the Wells Fargo Fee
Letter, as such fee letter may be amended, restated, supplemented and/or
otherwise modified from time to time.

 

8

 

 

“Collateral Custodian Termination Notice” has the meaning assigned to that term
in Section 12.05.

 

“Collateral Portfolio” means all right, title, and interest (whether now owned
or hereafter acquired or arising, and wherever located) of the Borrower in, to
and under all accounts, cash and currency, chattel paper, tangible chattel
paper, electronic chattel paper, copyrights, copyright licenses, equipment,
fixtures, contract rights, general intangibles, instruments, certificates of
deposit, certificated securities, uncertificated securities, financial assets,
securities entitlements, commercial tort claims, deposit accounts, inventory,
investment property, letter-of-credit rights, software, supporting obligations,
accessions, or other property of the Borrower, including, without limitation,
all right, title and interest of the Borrower in the following (in each case
excluding the Retained Interest and the Excluded Amounts):

 

(i)          the Loan Assets, and all monies due or to become due in payment
under such Loan Assets on and after the related Cut-Off Date, including, but not
limited to, all Available Collections;

 

(ii)         the Portfolio Assets with respect to the Loan Assets referred to in
clause (i);

 

(iii)        the Controlled Accounts and all Permitted Investments purchased
with funds on deposit in the Controlled Accounts;

 

(iv)         for the avoidance of doubt, the entire “Collateral Portfolio” under
and as defined in the Existing Agreement; and

 

(v)          all income and Proceeds of the foregoing.

 

For the avoidance of doubt, the term “Collateral Portfolio” shall, for all
purposes of this Agreement, be deemed to include any Loan acquired directly by
the Borrower from a third party in a transaction underwritten by the Transferor
or any transaction in which the Borrower is the designee of the Transferor under
the instruments of conveyance relating to the applicable Loan Asset.

 

“Collection Account” means a trust account (account number 83640000 at the
Account Bank) in the name of the Collateral Agent for the benefit of and under
the sole dominion and control of the Collateral Agent for the benefit of the
Secured Parties; provided that the funds deposited therein (including any
interest and earnings thereon) from time to time shall constitute the property
and assets of the Borrower, and the Borrower shall be solely liable for any
Taxes payable with respect to the Collection Account.

 

“Collection Account Agreement” means that certain Collection Account Agreement,
dated the date of this Agreement, among the Borrower, the Servicer, the Account
Bank, the Administrative Agent and the Collateral Agent, which agreement relates
to the Collection Account, as such agreement may from time to time be amended,
supplemented or otherwise modified in accordance with the terms thereof.

 

9

 

 

“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances Outstanding have been repaid in full and all Yield and
Fees and all other Obligations have been paid in full, and the Borrower shall
have no further right to request any additional Advances.

 

“Commercial Paper Notes” means any short-term promissory notes of any Conduit
Lender issued by such Conduit Lender in the commercial paper market.

 

“Commitment” means, with respect to each Lender, (i) prior to the end of the
Reinvestment Period or for purposes of Advances made pursuant to Section
2.02(f), the dollar amount set forth opposite such Lender’s name on Annex A
hereto (as such amount may be revised from time to time) or the amount set forth
as such Lender’s “Commitment” on Schedule I to the Joinder Supplement relating
to such Lender, as applicable, and (ii) on or after the Reinvestment Period
(other than for purposes of Advances made pursuant to Section 2.02(f)), such
Lender’s Pro Rata Share of the aggregate Advances Outstanding.

 

“Conduit Lender” means each commercial paper conduit as may from time to time
become a Lender hereunder by executing and delivering a Joinder Supplement to
the Administrative Agent and the Borrower as contemplated by Section 2.22(b).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Accounts” means the Collection Account and the Unfunded Exposure
Account.

 

“Cut-Off Date” means, with respect to each Loan Asset, the date such Loan Asset
is Pledged hereunder.

 

“Defaulted Loan Asset” means a Loan Asset which has become subject to a Value
Adjustment Event of the type described in clauses (ii), (iv) or (vi) in the
definition thereof (but, with respect to clause (vi), solely pursuant to a
Material Modification pursuant to clause (a) of such definition). If the Value
Adjustment Event which gave rise to a Defaulted Loan Asset is cured, the
Borrower may submit such Loan Asset for review by the Administrative Agent (in
its sole discretion) for the purpose of re-classifying such Loan Asset as a Loan
Asset which is no longer a Defaulted Loan Asset.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances (including participations in Swingline Advances) required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (ii) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless such amount is the
subject of a good faith dispute, (iii) has notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply or has failed
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits or is obligated to extend credit or (iv)
has become or is insolvent or has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

 

10

 

 

“Delayed Draw Loan Asset” means a Loan Asset that is fully committed on the
initial funding date of such Loan Asset and is required to be fully funded in
one or more installments on draw dates to occur within one year of the initial
funding of such Loan Asset but which, once all such installments have been made,
has the characteristics of a Term Loan Asset.

 

“Determination Date” means the fifth Business Day after the end of each calendar
month.

 

“Disbursement Request” means a disbursement request from the Borrower to the
Administrative Agent and the Collateral Agent in the form attached hereto as
Exhibit D in connection with a disbursement request from the Unfunded Exposure
Account in accordance with Section 2.04(e) or a disbursement request from the
Principal Collection Account in accordance with Section 2.21, as applicable.

 

“EBITDA” means, with respect to any period and any Loan Asset, the meaning of
“EBITDA”, “Adjusted EBITDA” or any comparable definition in the Loan Agreement
for such Loan Asset (together with all add-backs and exclusions as designated in
such Loan Agreement), and in any case that “EBITDA”, “Adjusted EBITDA” or such
comparable definition is not defined in such Loan Agreement, an amount, for the
principal obligor on such Loan Asset and any of its parents or Subsidiaries that
are obligated pursuant to the Loan Agreement for such Loan Asset (determined on
a consolidated basis without duplication in accordance with GAAP) equal to
earnings from continuing operations for such period plus interest expense,
income taxes and unallocated depreciation and amortization for such period (to
the extent deducted in determining earnings from continuing operations for such
period), and any other item the Borrower and the Administrative Agent mutually
deem to be appropriate.

 

“Eligible Investment Required Ratings” means: (a) if such obligation or security
(i) has both a long-term and a short-term credit rating from Moody’s, such
ratings are “Aa3” or better (not on credit watch for possible downgrade) and
“P-1” (not on credit watch for possible downgrade), respectively, (ii) has only
a long-term credit rating from Moody’s, such rating is “Aaa” (not on credit
watch for possible downgrade) and (iii) has only a short-term credit rating from
Moody’s, such rating is “P-1” (not on credit watch for possible downgrade) and
(b) “A-1” or better (or, in the absence of a short-term credit rating, “A+” or
better) from S&P.

 

“Eligible Loan Asset” means, at any time, a Loan Asset in respect of which each
of the representations and warranties contained in Section 4.02 and Schedule III
hereto is true and correct.

 

11

 

 

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials. Environmental
Laws include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 331 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control
Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s
regulations relating to underground storage tanks (40 C.F.R. Parts 280 and 281),
and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the
rules and regulations thereunder, each as amended or supplemented from time to
time.

 

“Equity Security” means (i) any equity security or any other security that is
not eligible for purchase by the Borrower as a Loan Asset, (ii) any security
purchased as part of a “unit” with a Loan Asset and that itself is not eligible
for purchase by the Borrower as a Loan Asset, and (iii) any obligation that, at
the time of commitment to acquire such obligation, was eligible for purchase by
the Borrower as a Loan Asset but that, as of any subsequent date of
determination, no longer is eligible for purchase by the Borrower as a Loan
Asset, for so long as such obligation fails to satisfy such requirements.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower, (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.

 

“Eurodollar Disruption Event” means the occurrence of any of the following: (a)
any Institutional Lender or Liquidity Bank shall have notified the
Administrative Agent of a determination by such Institutional Lender or
Liquidity Bank or any of its assignees or participants that it would be contrary
to law or to the directive of any central bank or other Governmental Authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to fund any Advance, (b) any Institutional Lender or
Liquidity Bank shall have notified the Administrative Agent of the inability,
for any reason, of such Institutional Lender or Liquidity Bank or any of its
respective assignees or participants to determine LIBOR, (c) any Institutional
Lender or Liquidity Bank shall have notified the Administrative Agent of a
determination by such Institutional Lender or Liquidity Bank or any of its
respective assignees or participants that the rate at which deposits of United
States dollars are being offered to such Institutional Lender or Liquidity Bank
or any of its respective assignees or participants in the London interbank
market does not accurately reflect the cost to such Institutional Lender or
Liquidity Bank or its assignee or participant of making, funding or maintaining
any Advance or (d) any Institutional Lender or Liquidity Bank shall have
notified the Administrative Agent of the inability of such Institutional Lender
or Liquidity Bank or any of its respective assignees or participants to obtain
United States dollars in the London interbank market to make, fund or maintain
any Advance.

 

12

 

 

“Event of Default” has the meaning assigned to that term in Section 7.01.

 

“Excepted Persons” has the meaning assigned to that term in Section 11.13(a).

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Loan Asset included as part of the Collateral Portfolio, which
amount is attributable to the payment of any Tax, fee or other charge imposed by
any Governmental Authority on such Loan Asset or on any Underlying Collateral
and (b) any amount received in the Collection Account or other Controlled
Account representing (i) any amount representing a reimbursement of insurance
premiums, (ii) any escrows relating to Taxes, insurance and other amounts in
connection with Loan Assets which are held in an escrow account for the benefit
of the Obligor and the secured party pursuant to escrow arrangements under a
Loan Agreement and (iii) any amount received in the Collection Account with
respect to any Loan Asset retransferred or substituted for upon the occurrence
of a Warranty Event or that is otherwise replaced by a Substitute Eligible Loan
Asset, or that is otherwise sold or transferred by the Borrower pursuant to
Section 2.07, to the extent such amount is attributable to a time after the
effective date of such replacement or sale.

 

“Excluded Taxes” has the meaning assigned to that term in Section 2.11(a).

 

“Existing Agreement” has the meaning assigned to that term in the recitals
hereto.

 

“Existing Golub BDC CLO” means (i) each of the CLOs approved by the
Administrative Agent and identified on Schedule II (as such Schedule II may be
updated from time to time by the Administrative Agent) and (ii) any future
collateralized loan obligation or credit facility undertaken by Golub Capital
BDC, Inc. or an Affiliate thereof and which has been approved in the sole
discretion of the Administrative Agent for purposes of this definition; provided
that if any collateralized loan obligation or credit facility described in
clause (ii) above is underwritten or placed by the Administrative Agent, such
collateralized loan obligation or credit facility shall be deemed to be an
“Existing Golub BDC CLO” and added to Schedule II automatically without any
further approval of the Administrative Agent.

 

“Facility Maturity Date” means the earliest to occur of (i) the Stated Maturity
Date, (ii) the date of the declaration, or automatic occurrence, of the Facility
Maturity Date pursuant to Section 7.01, (iii) the Collection Date and (iv) the
occurrence of the termination of this Agreement pursuant to Section 2.18(b)
hereof.

 

“FDIC” means the Federal Deposit Insurance Corporation, and any successor
thereto.

 

13

 

 

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate equal, for each day during such period, to the weighted average of the
overnight federal funds rates as in Federal Reserve Board Statistical Release
H.15(519) or any successor or substitute publication selected by the
Administrative Agent (or, if such day is not a Business Day, for the next
preceding Business Day), or, if for any reason such rate is not available on any
day, the rate determined, in the sole discretion of the Administrative Agent, to
be the rate at which overnight federal funds are being offered in the national
federal funds market at 9:00 a.m. on such day.

 

“Fees” means (i) the Non-Usage Fee and (ii) the fees payable to each Lender or
Lender Agent pursuant to the terms of any Lender Fee Letter.

 

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

 

“Financial Sponsor” means any Person, including any Subsidiary of such Person,
whose principal business activity is acquiring, holding, and selling investments
(including controlling interests) in otherwise unrelated companies that each are
distinct legal entities with separate management, books and records and bank
accounts, whose operations are not integrated with one another and whose
financial condition and creditworthiness are independent of the other companies
so owned by such Person.

 

“First Lien Last Out Loan” means a commercial loan that would constitute a First
Lien Loan but that, at any time prior to and/or after an event of default under
the related loan agreement of such Loan, will be paid after one or more tranches
of First Lien Loans issued by the same Obligor have been paid in full in
accordance with a specified waterfall or other priority of payments.

 

“First Lien Loan” means a commercial loan (a) that is not (and cannot by its
terms become) subordinate in right of payment to any obligation of the Obligor
in any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, (b) that is secured by a pledge of collateral, which
security interest is validly perfected and first priority under Applicable Law
(subject to liens permitted under the applicable credit agreement that are
reasonable and customary for similar loans, and liens accorded priority by law
in favor of the United States or any State or agency), and (c) the Servicer
determines in good faith that the value of the collateral securing the loan on
or about the time of origination equals or exceeds the outstanding principal
balance of the loan plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Pro Rata Share of Swingline Advances other than Swingline
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Golub” means Golub Capital BDC, Inc.

 

14

 

 

“Golub Agented Required Loan Documents” means, for each Loan Asset, the
documents set forth in clause (c) of the definition of “Required Loan
Documents”.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person.

 

“Hazardous Materials” means all materials subject to any Environmental Law,
including, without limitation, materials listed in 49 C.F.R. § 172.010,
materials defined as hazardous pursuant to § 101(14) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
flammable, explosive or radioactive materials, hazardous or toxic wastes or
substances, lead-based materials, petroleum or petroleum distillates or asbestos
or material containing asbestos, polychlorinated biphenyls, radon gas, urea
formaldehyde and any substances classified as being “in inventory”, “usable work
in process” or similar classification that would, if classified as unusable, be
included in the foregoing definition.

 

“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

“Hedge Collateral” has the meaning assigned to that term in Section 5.09(b).

 

“Hedge Counterparty” means any entity approved in writing by the Administrative
Agent (in its sole discretion), which has entered into a Hedging Agreement in
connection with this Agreement.

 

“Hedge Transaction” means each interest rate swap transaction, interest rate cap
transaction, interest rate floor transaction or other derivative transaction
approved in writing by the Administrative Agent, between the Borrower and a
Hedge Counterparty that is entered into pursuant to Section 5.09(a) and is
governed by a Hedging Agreement.

 

“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 5.09(a), which
agreement shall consist of a “Master Agreement” in a form published by the
International Swaps and Derivatives Association, Inc., together with a
“Schedule” and each “Confirmation” thereunder confirming the specific terms of
each such Hedge Transaction; provided that the “Schedule” and the form of each
“Confirmation” to any Hedging Agreement shall be subject to the written approval
of the Administrative Agent, in its sole discretion.

 

15

 

 

“Indebtedness” means:

 

(i)          with respect to any Obligor under any Loan Asset, the meaning of
“Indebtedness” or any comparable definition in the Loan Agreement for such Loan
Asset, and in any case that “Indebtedness” or such comparable definition is not
defined in such Loan Agreement, without duplication, (a) all obligations of such
entity for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such entity evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such entity under conditional sale
or other title retention agreements relating to property acquired by such
entity, (d) all obligations of such entity in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all indebtedness of others secured by (or
for which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
entity, whether or not the indebtedness secured thereby has been assumed, (f)
all guarantees by such entity of indebtedness of others, (g) all Capital Lease
Obligations of such entity, (h) all obligations, contingent or otherwise, of
such entity as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such entity in
respect of bankers’ acceptances; and

 

(ii)         for all other purposes, with respect to any Person at any date, (a)
all indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or that is evidenced by a note, bond, debenture or similar instrument
or other evidence of indebtedness customary for indebtedness of that type, (b)
all obligations of such Person under leases that have been or should be, in
accordance with GAAP, recorded as capital leases, (c) all obligations of such
Person in respect of acceptances issued or created for the account of such
Person, (d) all liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof, (e) all indebtedness, obligations or liabilities of that
Person in respect of derivatives, and (f) all obligations under direct or
indirect guaranties in respect of obligations (contingent or otherwise) to
purchase or otherwise acquire, or to otherwise assure a creditor against loss in
respect of, indebtedness or obligations of others of the kind referred to in
clauses (a) through (e) of this clause (ii); provided that,  for the avoidance
of doubt, any Loan Assets sold by the Borrower in a  manner which is
characterized on the books of the Borrower as a secured borrowing by the
Borrower in accordance with GAAP but  does not create any recourse to the
Borrower (for example, where the Borrower sells a portion of a loan which has
been restructured as a first lien loan and a first lien last out loan) shall not
constitute “Indebtedness” of the  Borrower.

 

“Indemnified Amounts” has the meaning assigned to that term in Section 8.01.

 

“Indemnified Party” has the meaning assigned to that term in Section 8.01.

 

“Indemnifying Party” has the meaning assigned to that term in Section 8.03.

 

“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower or any of their respective Affiliates (other than his or her
service as an Independent Director of the Borrower or other Affiliates that are
structured to be “bankruptcy remote”); (ii) a customer or supplier of the
Borrower or any of their Affiliates (other than his or her service as an
Independent Director of the Borrower); or (iii) any member of the immediate
family of a person described in (i) or (ii), and (B) has (i) prior experience as
an Independent Director for a corporation or limited liability company whose
charter documents required the unanimous consent of all Independent Directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.

 

16

 

 

“Indorsement” has the meaning specified in Section 8-102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

 

“Initial Advance” means the first Advance made pursuant to Article II.

 

“Institutional Lender” means (i) Wells Fargo and (ii) each financial institution
other than a Conduit Lender which may from time to time become a Lender
hereunder by executing and delivering a Joinder Supplement to the Administrative
Agent and the Borrower as contemplated by Section 2.22(b).

 

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

 

“Insurance Policy” means, with respect to any Loan Asset, an insurance policy
covering liability and physical damage to, or loss of, the Underlying
Collateral.

 

“Insurance Proceeds” means any amounts received on or with respect to a Loan
Asset under any Insurance Policy or with respect to any condemnation proceeding
or award in lieu of condemnation, other than (i) any such amount received which
is required to be used to restore, improve or repair the related property or
required to be paid to the Obligor under the Loan Agreement or (ii) prior to an
Event of Default hereunder and with prior notice to the Administrative Agent,
any such amount for which the Servicer has consented, in its reasonable business
discretion, to be used to restore, improve or repair the related property or
otherwise to be paid to the Obligor under the Loan Agreement.

 

“Interest” means, with respect to any period and any Loan Asset, for the Obligor
on such Loan Asset and any of its parents or Subsidiaries that are obligated
under the Loan Agreement for such Loan Asset (determined on a consolidated basis
without duplication in accordance with GAAP), the meaning of “Interest” or any
comparable definition in the Loan Agreement for such Loan Asset and in any case
that “Interest” or such comparable definition is not defined in such Loan
Agreement, all interest in respect of Indebtedness (including the interest
component of any payments in respect of Capital Lease Obligations) accrued or
capitalized during such period (whether or not actually paid during such
period).

 

“Interest Collection Account” means a sub-account (account number 83640002 at
the Account Bank) of the Collection Account into which Interest Collections
shall be segregated.

 

“Interest Collections” means, (i) with respect to any Loan Asset, all payments
and collections attributable to interest on such Loan Asset, including, without
limitation, all scheduled payments of interest and payments of interest relating
to principal prepayments, all guaranty payments attributable to interest and
proceeds of any liquidations, sales, dispositions or securitizations
attributable to interest on such Loan Asset and (ii) amendment fees, late fees,
waiver fees, prepayment fees or other amounts received in respect of Loan
Assets.

 

17

 

 

“Interest Coverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Interest Coverage Ratio” or any comparable
definition in the Loan Agreement for such Loan Asset, and in any case that
“Interest Coverage Ratio” or such comparable definition is not defined in such
Loan Agreement, the ratio of (a) EBITDA to (b) Interest, as calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the related Loan Agreement.

 

“Joinder Supplement” means an agreement among the Borrower, a Lender, its Lender
Agent and the Administrative Agent in the form of Exhibit E to this Agreement
(appropriately completed) delivered in connection with a Person becoming a
Lender hereunder after the Amended and Restated Closing Date.

 

“Lender” means (i) Wells Fargo and (ii) any Institutional Lender or Conduit
Lender, and/or any other Person to whom an Institutional Lender or Conduit
Lender assigns any part of its rights and obligations under this Agreement and
the other Transaction Documents in accordance with the terms of Section 11.04.
For the avoidance of doubt, the Swingline Lender shall constitute a “Lender”
with respect to the repayment of Swingline Advances for all purposes hereunder.

 

“Lender Agent” means, with respect to (i) Wells Fargo, Wells Fargo; (ii) each
Conduit Lender which may from time to time become party hereto, the Person
designated as the “Lender Agent” with respect to such Conduit Lender in the
applicable Joinder Supplement and (iii) each Institutional Lender which may from
time to time become a party hereto, each shall be deemed to be its own Lender
Agent.

 

“Lender Fee Letter” means each fee letter agreement that shall be entered into
by and among the Borrower, the Servicer, the applicable Lender and its related
Lender Agent in connection with the transactions contemplated by this Agreement,
as amended, modified, waived, supplemented, restated or replaced from time to
time.

 

“LIBOR” means, for any day during the Remittance Period, with respect to any
Advance (or portion thereof) (a) the rate per annum appearing on Reuters Screen
LIBOR01 Page (or any successor or substitute page) as the London interbank
offered rate for deposits in dollars at approximately 11:00 a.m., London time,
for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, for a one-month maturity; and (b) if no rate specified
in clause (a) of this definition so appears on Reuters Screen LIBOR01 Page (or
any successor or substitute page), the interest rate per annum at which dollar
deposits of $5,000,000 and for a one-month maturity are offered by the principal
London office of Wells Fargo in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, for such day.

 

18

 

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale, lease or other title retention
agreement, sale subject to a repurchase obligation, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) or the filing of
or agreement to give any financing statement perfecting a security interest
under the UCC or comparable law of any jurisdiction.

 

“Lien Release Dividend” has the meaning assigned to that term in Section
2.07(g).

 

“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 2.07(g).

 

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases from or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity support for such Conduit Lender’s Advances hereunder.

 

“Liquidity Bank” means the Person or Persons who provide liquidity support to
any Conduit Lender pursuant to a Liquidity Agreement in connection with the
issuance by such Conduit Lender of Commercial Paper Notes.

 

“Loan Agreement” means the loan agreement, credit agreement or other agreement
pursuant to which a Loan Asset has been issued or created and each other
agreement that governs the terms of or secures the obligations represented by
such Loan Asset or of which the holders of such Loan Asset are the
beneficiaries.

 

“Loan Asset” means any loan originated or acquired by the Transferor and sold to
the Borrower or acquired by the Borrower in the ordinary course of its
respective business, which loan includes, without limitation, (i) the Required
Loan Documents and Loan Asset File, and (ii) all right, title and interest of
the Transferor and/or the Borrower, as applicable, in and to the loan and any
Underlying Collateral, but excluding, as applicable, the Retained Interest and
Excluded Amounts.

 

“Loan Asset Checklist” means an electronic or hard copy, as applicable, of a
checklist in the form of Exhibit S delivered by or on behalf of the Borrower to
the Collateral Custodian, that identifies each of the items which constitute
Required Loan Documents to be included within the respective Loan Asset File,
which shall specify whether such document is an original or a copy and includes
the identification number and the name of the Obligor with respect to the
related Loan Asset.

 

“Loan Asset File” means, with respect to each Loan Asset, a file containing (a)
each of the documents and items as set forth on the Loan Asset Checklist with
respect to such Loan Asset and (b) duly executed originals (to the extent
required by the Servicing Standard) and copies of any other Records relating to
such Loan Assets and Portfolio Assets pertaining thereto.

 

19

 

 

“Loan Assignment” has the meaning set forth in the Purchase and Sale Agreement.

 

“Loan Tape” means the Loan Tape identifying the Loan Assets delivered by the
Borrower or Servicer to the Collateral Custodian and the Administrative Agent.
Each such schedule shall set forth the applicable information specified on
Schedule V.

 

“Make-Whole Premium” means, in the event that this Agreement is terminated
pursuant to Section 2.18(b) prior to November 22, 2015, an amount, payable pro
rata to each Lender Agent (for the account of the applicable Lenders), equal to
2.00% of the Maximum Facility Amount; provided that the Make-Whole Premium shall
be calculated without giving effect to the proviso in the definition of “Maximum
Facility Amount”.

 

“Management Agreement” means the Amended and Restated Investment Advisory
Agreement, dated as of July 16, 2010, between Golub Capital BDC, Inc. and GC
Advisors LLC.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Transferor, the Servicer or the
Borrower, (b) the validity, enforceability or collectability of this Agreement
or any other Transaction Document or the validity, enforceability or
collectability of the Loan Assets generally or any material portion of the Loan
Assets, (c) the rights and remedies of the Collateral Agent, the Collateral
Custodian, the Account Bank, the Administrative Agent, any Lender, any Lender
Agent and the Secured Parties with respect to matters arising under this
Agreement or any other Transaction Document, (d) the ability of each of the
Borrower and the Servicer to perform their respective obligations under this
Agreement or any other Transaction Document, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s lien on the
Collateral Portfolio.

 

“Material Modification” means any amendment or waiver of, or modification or
supplement to, a Loan Agreement governing an Eligible Loan Asset executed or
effected on or after the Cut-Off Date for such Eligible Loan Asset which:

 

(a)          reduces or forgives any or all of the principal amount due under
such Eligible Loan Asset;

 

(b)          delays or extends the stated maturity date for such Eligible Loan
Asset;

 

(c)          waives one or more interest payments, permits any interest due in
cash to be deferred or capitalized and added to the principal amount of such
Eligible Loan Asset (other than any deferral or capitalization already allowed
by the terms of the Loan Agreement of any PIK Loan Asset), or reduces the spread
or coupon with respect to such Eligible Loan Asset when the Interest Coverage
Ratio is less than 150% (prior to giving effect to such reduction in interest
expense);

 

20

 

 

(d)          (i) in the case of a First Lien Loan, contractually or structurally
subordinates such Eligible Loan Asset by operation of a priority of payments,
turnover provisions, the transfer of assets in order to limit recourse to the
related Obligor or the granting of Liens (other than Permitted Liens) on any of
the Underlying Collateral securing such Loan Asset or (ii) in the case of a
First Lien Last Out Loan, (x) contractually or structurally subordinates such
Loan Asset to any obligation (other than the first lien loan which existed at
the Cut-Off Date for such Loan Asset) by operation of a priority of payments,
turnover provisions, the transfer of assets in order to limit recourse to the
related Obligor or the granting of Liens (other than Permitted Liens) on any of
the Underlying Collateral securing such Loan Asset or (y) the commitment amount
of any loan senior to such First Lien Last Out Loan is increased;

 

(e)          substitutes, alters or releases the Underlying Collateral securing
such Eligible Loan Asset and any such substitution, alteration or release, as
determined in the sole discretion of the Administrative Agent, materially and
adversely affects the value of such Eligible Loan Asset; provided that the
foregoing shall not apply to any release in conjunction with a relatively
contemporaneous disposition by the related Obligor accompanied by a mandatory
reinvestment of net proceeds or mandatory repayment of the related loan facility
with the net proceeds; or

 

(f)          amends, waives, forbears, supplements or otherwise modifies (i) the
meaning of “Senior Leverage Ratio”, “Interest Coverage Ratio” or “Permitted
Liens” or any respective comparable definitions in the Loan Agreement for such
Eligible Loan Asset or (ii) any term or provision of such Loan Agreement
referenced in or utilized in the calculation of the “Senior Leverage Ratio”,
“Interest Coverage Ratio” or “Permitted Liens” or any respective comparable
definitions for such Eligible Loan Asset, in either case in a manner that, in
the reasonable discretion of the Administrative Agent, is materially adverse to
the Secured Parties.

 

“Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $150,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.

 

“Minimum Equity Amount” means, as of any date of determination, an amount equal
to the greater of (a) $31,500,000 and (b) the sum of the Adjusted Borrowing
Value of all Eligible Loan Assets of the three largest Obligors included in the
Collateral Portfolio.

 

“Moody’s” means Moody’s Investors Service, Inc. (or its successors in interest).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate contributed or
had any obligation to contribute on behalf of its employees at any time during
the current year or the preceding five years.

 

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (a) the aggregate Outstanding Balance of all Loan Assets acquired by
the Borrower prior to such date minus (b) the aggregate Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) repurchased or substituted by
the Transferor prior to such date.

 

21

 

 

“Non-Usage Fee” has the meaning assigned to that term in Section 2.09(a).

 

“Non-Usage Fee Rate” has the meaning assigned to that term in Section 2.09(a).

 

“Noteless Loan Asset” means a Loan Asset with respect to which the Loan
Agreement (i) does not require the Obligor to execute and deliver a promissory
note to evidence the indebtedness created under such Loan Asset or (ii) requires
any holder of the indebtedness created under such Loan Asset to affirmatively
request a promissory note from the related Obligor (and none has been requested
with respect to such Loan Asset held by the Borrower).

 

“Notice and Request for Consent” has the meaning assigned to that term in
Section 2.07(g)(i).

 

“Notice of Borrowing” means an irrevocable written notice of borrowing from the
Borrower to the Administrative Agent and each Lender Agent in the form attached
hereto as Exhibit F.

 

“Notice of Exclusive Control” has the meaning given to such term in the
Collection Account Agreement and the Unfunded Exposure Account Agreement, as
applicable.

 

“Notice of Reduction” means a notice of a reduction of the Advances Outstanding
pursuant to Section 2.18, in the form attached hereto as Exhibit G.

 

“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Lenders, the Lender Agents, the Administrative Agent, the Account Bank, any
Hedge Counterparty, the Secured Parties, the Collateral Agent or the Collateral
Custodian arising under this Agreement and/or any other Transaction Document and
shall include, without limitation, all liability for principal of and interest
on the Advances Outstanding, Hedge Breakage Costs, Breakage Fees,
indemnifications and other amounts due or to become due by the Borrower to the
Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent, the
Hedge Counterparty, the Collateral Custodian, the Secured Parties and the
Account Bank under this Agreement and/or any other Transaction Document,
including, without limitation, any amounts payable under any Hedging Agreement
(including, without limitation, payments in respect of the termination of any
such Hedging Agreement), any Lender Fee Letter, any Make-Whole Premium and costs
and expenses payable by the Borrower to the Lenders, the Lender Agents, the
Administrative Agent, the Account Bank, the Collateral Agent or the Collateral
Custodian, including attorneys’ fees, costs and expenses, including without
limitation, interest, fees and other obligations that accrue after the
commencement of an insolvency proceeding (in each case whether or not allowed as
a claim in such insolvency proceeding).

 

“Obligor” means, collectively, each Person obligated to make payments under a
Loan Agreement, including any guarantor thereof.

 

“Officer’s Certificate” means a certificate signed by the president, the
secretary, an assistant secretary, the chief financial officer or any vice
president, as an authorized officer, of any Person.

 

22

 

 

“Opinion of Counsel” means a written opinion of counsel, which opinion and
counsel are acceptable to the Administrative Agent in its sole discretion.

 

“Original Closing Date” means July 21, 2011.

 

“Outstanding Balance” means the principal balance of a Loan Asset, expressed
exclusive of PIK Interest and accrued interest.

 

“Payment Date” means the 22nd day of each March, June, September and December
or, if such day is not a Business Day, the next succeeding Business Day;
provided, that the final Payment Date shall occur on the Collection Date.

 

“Payment Duties” has the meaning assigned to that term in Section 10.02(b)(ii).

 

“Pension Plan” has the meaning assigned to that term in Section 4.01(x).

 

“Permitted Assignee” means any lender (other than a Prohibited Transferee) which
has a long-term unsecured debt rating of not less than “A3” from Moody’s and not
less than “A” from S&P.

 

“Permitted Investments” means any of:

 

(i)          direct Registered obligations of, and Registered obligations the
timely payment of principal and interest on which is fully and expressly
guaranteed by, the United States of America or any agency or instrumentality of
the United States of America whose obligations are expressly backed by the full
faith and credit of the United States of America;

 

(ii)         demand and time deposits in, certificates of deposit of, trust
accounts with, bankers’ acceptances issued by, or federal funds sold by any
depository institution or trust company incorporated under the laws of the
United States of America (including the Account Bank) or any state thereof and
subject to supervision and examination by federal and/or state banking
authorities, in each case payable within 183 days after issuance, so long as the
commercial paper and/or the debt obligations of such depository institution or
trust company (or, in the case of the principal depository institution in a
holding company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 

(iii)        Registered debt securities bearing interest or sold at a discount
issued by a corporation formed under the laws of the United States of America or
any State thereof that satisfies the Eligible Investment Required Ratings at the
time of such investment or contractual commitment providing for such investment;

 

(iv)         commercial paper or other short-term obligations (other than
asset-backed commercial paper) with the Eligible Investment Required Ratings and
that either bear interest or are sold at a discount from the face amount thereof
and have a maturity of not more than 183 days from their date of issuance; and

 

23

 

 

(v)          money market funds that have, at all times, credit ratings of “Aaa”
and “MR1+” by Moody’s and “AAAm” or “AAAm-G” by S&P, respectively;

 

provided that (1) Permitted Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (v) above, as mature (or are putable at par to the issuer
thereof) no later than the Business Day prior to the next Payment Date unless
such Permitted Investments are issued by the Account Bank in its capacity as a
banking institution, in which event such Permitted Investments may mature on
such Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Permitted Investments if (a) such obligation or security has an “f”,
“r”, “p”, “pi”, “q” or “t” subscript assigned by S&P, (b) all, or substantially
all, of the remaining amounts payable thereunder consist of interest and not
principal payments, (c) payments with respect to such obligations or securities
or proceeds of disposition are subject to withholding taxes by any jurisdiction
unless the payor is required to make “gross-up” payments that cover the full
amount of any such withholding tax on an after-tax basis, (d) such obligation or
security is secured by real property, (e) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(f) such obligation or security is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, (g) in the
Servicer’s judgment, such obligation or security is subject to material
non-credit related risks, (h) such obligation is a structured finance obligation
or (i) such obligation or security is represented by a certificate of interest
in a grantor trust. Permitted Investments may include, without limitation, those
investments issued by or made with the Account Bank or for which the Account
Bank or an Affiliate thereof provides services and receives compensation.

 

“Permitted Liens” means any of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(a) Liens for state, municipal or other local Taxes if such Taxes shall not at
the time be due and payable or if a Person shall currently be contesting the
validity thereof in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of such
Person, (b) Liens imposed by law, such as materialmen’s, warehousemen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens,
arising by operation of law in the ordinary course of business for sums that are
not overdue or are being contested in good faith and (c) Liens granted pursuant
to or by the Transaction Documents.

 

“Person” means an individual, partnership, corporation (including a statutory or
business trust), limited liability company, joint stock company, trust,
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

 

“PIK Interest” means interest accrued on a Loan Asset that is added to the
principal amount of such Loan Asset instead of being paid as interest as it
accrues.

 

“PIK Loan Asset” means a Loan Asset which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan Asset for
some period of the time prior to such Loan Asset requiring the current cash
payment of such previously capitalized interest, which cash payment shall be
treated as an Interest Collection at the time it is received.

 

24

 

 

“Pledge” means the pledge of any Eligible Loan Asset or other Portfolio Asset
pursuant to Article II.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the Original
Closing Date, between the Transferor, as pledgor, and the Collateral Agent, as
pledgee, as such Pledge Agreement may from time to time be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Portfolio Assets” means all Loan Assets in which the Borrower has an interest,
together with all proceeds thereof and other assets or property related thereto,
including all right, title and interest of the Borrower in and to:

 

(a)          any amounts on deposit in any cash reserve, collection, custody or
lockbox accounts securing the Loan Assets;

 

(b)          all rights with respect to the Loan Assets to which the Transferor
and/or the Borrower, as applicable, is entitled as lender under the applicable
Loan Agreement;

 

(c)          the Controlled Accounts, together with all cash and investments in
each of the foregoing other than amounts earned on investments therein;

 

(d)          any Underlying Collateral securing a Loan Asset and all Recoveries
related thereto, all payments paid in respect thereof and all monies due or to
become due and paid in respect thereof after the applicable Cut-Off Date and all
liquidation proceeds;

 

(e)          all Required Loan Documents, the Loan Asset Files related to any
Loan Asset, any Records, and the documents, agreements, and instruments included
in the Loan Asset Files or Records;

 

(f)          all Insurance Policies with respect to any Loan Asset;

 

(g)          all Liens, guaranties, indemnities, warranties, letters of credit,
accounts, bank accounts and property subject thereto from time to time
purporting to secure or support payment of any Loan Asset, together with all UCC
financing statements, mortgages or similar filings signed or authorized by an
Obligor relating thereto;

 

(h)          the Purchase and Sale Agreement (including, without limitation,
rights of recovery of the Borrower against the Transferor) and the assignment to
the Collateral Agent, for the benefit of the Secured Parties, of all UCC
financing statements filed by the Borrower against the Transferor under or in
connection with the Purchase and Sale Agreement;

 

(i)          any Hedging Agreement and all payments from time to time due
thereunder;

 

(j)          all records (including computer records) with respect to the
foregoing; and

 

25

 

 

(k)          all collections, income, payments, proceeds and other benefits of
each of the foregoing.

 

“Priced Loan Asset” means any Loan Asset that has an observable quote from LoanX
Mark-It Partners or Loan Pricing Corporation, or from another pricing service
selected by the Administrative Agent in its sole discretion.

 

“Prime Rate” means the rate publicly announced by the Administrative Agent from
time to time as its prime rate in the United States, such rate to change as and
when such designated rate changes. The Prime Rate is not intended to be the
lowest rate of interest charged by the Administrative Agent or any other
specified financial institution in connection with extensions of credit to
debtors.

 

“Principal Collection Account” means a sub-account (account number 83640001 at
the Account Bank) of the Collection Account into which Principal Collections
shall be segregated.

 

“Principal Collections” means (i) any amounts deposited by the Borrower in
accordance with Section 2.06(a)(i) or Section 2.07(c)(i), (ii) with respect to
any Loan Asset, all amounts received which are not Interest Collections,
including, without limitation, all Recoveries, all Insurance Proceeds, all
scheduled payments of principal and principal prepayments and all guaranty
payments and proceeds of any liquidations, sales, dispositions or
securitizations, in each case, attributable to the principal of such Loan Asset
and (iii) all payments received pursuant to any Hedging Agreement or Hedge
Transaction. For the avoidance of doubt, “Principal Collections” shall not
include amounts on deposit in the Unfunded Exposure Account.

 

“Pro Rata Share” means, with respect to each Lender, the percentage obtained by
dividing the Commitment of such Lender (or, following the termination thereof,
the outstanding principal amount of all Advances of such Lender), by the
aggregate Commitments of all the Lenders (or, following the termination thereof,
the aggregate Advances Outstanding).

 

“Proceeds” means, with respect to any property included in the Collateral
Portfolio, all property that is receivable or received when such property is
collected, sold, liquidated, foreclosed, exchanged, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes all rights to
payment with respect to any insurance relating thereto.

 

“Prohibited Transferee” means any (i) so-called “vulture fund”, “loan-to-own
fund”, distressed debt fund or other fund that is similar to the foregoing, in
each case, whose primary business is distressed investing or (ii) business
development company under the 1940 Act (or entity which has filed with the
Securities and Exchange Commission to become a business development company
under the 1940 Act as of such date), hedge fund, non-bank asset manager, credit
opportunities fund or specialty finance company, in each case, that directly and
routinely competes with Golub’s senior debt business and which derives
substantially all of its revenue from lending to and making investments in
middle market companies.

 

26

 

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of the Original Closing Date, between the Transferor, as the seller,
and the Borrower, as the purchaser, as amended, modified, waived, supplemented,
restated or replaced from time to time.

 

“Records” means all documents relating to the Loan Assets, including books,
records and other information executed in connection with the origination or
acquisition of the Collateral Portfolio or maintained with respect to the
Collateral Portfolio and the related Obligors that the Borrower, the Transferor
or the Servicer have generated, in which the Borrower has acquired an interest
pursuant to the Purchase and Sale Agreement or in which the Borrower or the
Transferor have otherwise obtained an interest.

 

“Recoveries” means, as of the time any Underlying Collateral with respect to any
Defaulted Loan Asset is sold, discarded or abandoned (after a determination by
the Servicer that such Underlying Collateral has little or no remaining value)
or otherwise determined to be fully liquidated by the Servicer in accordance
with the Servicing Standard, the proceeds from the sale of the Underlying
Collateral, the proceeds of any related Insurance Policy, any other recoveries
with respect to such Loan Asset, as applicable, the Underlying Collateral, and
amounts representing late fees and penalties, net of any amounts received that
are required under such Loan Asset, as applicable, to be refunded to the related
Obligor.

 

“Recovery Value” means: (a) with respect to First Lien Loans, 45%; and (b) with
respect to First Lien Last Out Loans, 20%.

 

“Register” has the meaning assigned to that term in Section 2.14.

 

“Registered” means in registered form for U.S. federal income tax purposes and
issued after July 18, 1984; provided that a certificate of interest in a grantor
trust shall not be treated as Registered unless each of the obligations or
securities held by the trust was issued after that date.

 

“Reinvestment Period” shall mean the period commencing on the Original Closing
Date and ending on the day preceding the earliest of (i) November 22, 2015 (or
such later date as is agreed to in writing by the Borrower, the Servicer, the
Administrative Agent and the Lenders pursuant to Section 2.19(b)), (ii) the
occurrence of an Event of Default and (iii) the date of any voluntary
termination by the Borrower pursuant to Section 2.18(b).”

 

“Release Date” has the meaning set forth in Section 2.07(c).

 

“Relevant Test Period” means, with respect to any Loan Asset, the relevant test
period for the calculation of Total Leverage Ratio, Senior Leverage Ratio or
Interest Coverage Ratio, as applicable, for such Loan Asset in the Loan
Agreements or, if no such period is provided for therein, for Obligors
delivering monthly financing statements, each period of the last 12 consecutive
reported calendar months, and for Obligors delivering quarterly financing
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan Asset; provided that with respect to any Loan
Asset for which the relevant test period is not provided for in the Loan
Agreement, if an Obligor is a newly-formed entity as to which 12 consecutive
calendar months have not yet elapsed, “Relevant Test Period” shall initially
include the period from the date of formation of such Obligor to the end of the
twelfth calendar month or fourth fiscal quarter (as the case may be) from the
date of formation, and shall subsequently include each period of the last 12
consecutive reported calendar months or four consecutive reported fiscal
quarters (as the case may be) of such Obligor.

 

27

 

 

“Remittance Period” means, (i) as to the Initial Payment Date, the period
beginning on the Original Closing Date and ending on, and including, the
Determination Date immediately preceding such Payment Date and (ii) as to any
subsequent Payment Date, the period beginning on the first day after the most
recently ended Remittance Period and ending on, and including, the Determination
Date immediately preceding such Payment Date, or, with respect to the final
Remittance Period, the Collection Date.

 

“Replacement Servicer” has the meaning assigned to that term in Section 6.01(c).

 

“Reporting Date” means the date that is two Business Days prior to the 22nd of
each calendar month.

 

“Required Lenders” means (i) Wells Fargo (as a Lender hereunder) and its
successors and assigns and (ii) the Lenders representing an aggregate of at
least 51% of the aggregate Commitments of the Lenders then in effect; provided
that the Commitment of, and the portion of any outstanding Advances, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Loan Documents” means, for each Loan Asset, the following documents or
instruments, all as specified on the related Loan Asset Checklist:

 

(a)          (i) the original executed promissory note or, if accompanied by an
original “lost note” affidavit and indemnity, a copy of the executed underlying
promissory note, endorsed by the Borrower in blank (and an unbroken chain of
endorsements from each prior holder thereof to the Borrower) and (ii) if such
promissory note is not issued in the name of the Borrower or in a Noteless Loan
Asset, a copy of each assignment and assumption agreement, transfer document or
instrument relating to such Loan Asset evidencing the assignment of such Loan
Asset from the prior third party owner thereof (if any) to the Borrower and from
the Borrower either to the Collateral Agent or in blank;

 

(b)          to the extent applicable to the related Loan Asset, copies of the
executed (i) guaranty, (ii) underlying credit or loan agreement (or similar
agreement pursuant to which the related Loan has been issued or created), (iii)
acquisition agreement (or similar agreement) and (iv) security agreement,
mortgage or other agreement that secures the obligations represented by such
Loan, in each case as set forth on the Loan Asset Checklist; and

 

(c)          with respect to any Loan Asset originated by the Transferor and
with respect to which the Transferor acts as administrative agent (or in a
comparable capacity), either (i) copies of the UCC-1 Financing Statements, if
any, and any related continuation statements, each showing the Obligor as debtor
and the Collateral Agent as total assignee or showing the Obligor, as debtor and
the Transferor (or the applicable Affiliate) as secured party and each with
evidence of filing thereon, or (ii) copies of any such financing statements
certified by the Servicer to be true and complete copies thereof in instances
where the original financing statements have been sent to the appropriate public
filing office for filing, in each case as set forth in the Loan Asset Checklist.

 

28

 

 

“Required Reports” means, collectively, the Servicing Report required pursuant
to Section 6.08(b), the Servicer’s Certificate required pursuant to Section
6.08(c), the financial statements of the Servicer required pursuant to Section
6.08(d), the tax returns of the Borrower and the Servicer required pursuant to
Section 6.08(e), the financial statements and valuation reports of each Obligor
required pursuant to Section 6.08(f), the annual statements as to compliance
required pursuant to Section 6.09, and the annual independent public
accountant’s report required pursuant to Section 6.10.

 

“Responsible Officer” means, with respect to any Person, any duly authorized
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other duly
authorized officer of such Person to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any class of membership interests of the Borrower now
or hereafter outstanding, except a dividend paid solely in interests of that
class of membership interests or in any junior class of membership interests of
the Borrower; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
membership interests of the Borrower now or hereafter outstanding, (iii) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
membership interests of the Borrower now or hereafter outstanding, and (iv) any
payment of management fees by the Borrower. For the avoidance of doubt, (x)
payments and reimbursements due to the Servicer in accordance with this
Agreement or any other Transaction Document do not constitute Restricted Junior
Payments, and (y) distributions by the Borrower to holders of its membership
interests of Loan Assets or of cash or other proceeds relating thereto which
have been substituted by the Borrower in accordance with this Agreement shall
not constitute Restricted Junior Payments.

 

“Retained Interest” means, with respect to any Agented Loan that is transferred
to the Borrower, (i) all of the obligations, if any, of the agent(s) under the
documentation evidencing such Agented Loan and (ii) the applicable portion of
the interests, rights and obligations under the documentation evidencing such
Agented Loan that relate to such portion(s) of the indebtedness that is owned by
another lender.

 

“Review Criteria” has the meaning assigned to that term in Section 12.02(b)(i).

 

“Revolving Loan Asset” means a Loan Asset that is a line of credit or contains
an unfunded commitment arising from an extension of credit to an Obligor,
pursuant to the terms of which amounts borrowed may be repaid and subsequently
reborrowed.

 

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business (or its successors in interest).

 

29

 

 

“Scheduled Payment” means each scheduled payment of principal and/or interest
required to be made by an Obligor on the related Loan Asset, as adjusted
pursuant to the terms of the related Loan Agreement.

 

“Secured Party” means each of the Administrative Agent, each Lender, each Lender
Agent, each Affected Party, each Indemnified Party, the Collateral Custodian,
the Collateral Agent, the Account Bank, and each Hedge Counterparty.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Senior Leverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Senior Leverage Ratio” or any comparable definition
relating to first lien senior secured (or such applicable lien or applicable
level within the capital structure) indebtedness in the Loan Agreement for each
such Loan Asset, and in any case that “Senior Leverage Ratio” or such comparable
definition is not defined in such Loan Agreement, the ratio of (a) first lien
senior secured (or such applicable lien or applicable level within the capital
structure) Indebtedness to (b) EBITDA, as calculated by the Servicer in good
faith using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the related Loan Agreement.

 

“Servicer” means at any time the Person then authorized, pursuant to
Section 6.01 to service, administer, and collect on the Loan Assets and exercise
rights and remedies in respect of the same.

 

“Servicer Certificate” has the meaning assigned to that term in Section 6.08(c).

 

“Servicer Pension Plan” has the meaning set forth in Section 4.03(p).

 

“Servicer Termination Event” means the occurrence of any one or more of the
following events:

 

(a)          any failure by the Servicer to make any payment, transfer or
deposit into the Collection Account (including, without limitation, with respect
to bifurcation and remittance of Interest Collections and Principal Collections)
or the Unfunded Exposure Account, as required by this Agreement or any
Transaction Document which continues unremedied for a period of two Business
Days;

 

(b)          any failure on the part of the Servicer duly to (i) observe or
perform in any material respect any other covenants or agreements of the
Servicer set forth in this Agreement or the other Transaction Documents to which
the Servicer is a party (including, without limitation, any delegation of the
Servicer’s duties that is not permitted by Section 6.01 of this Agreement) or
(ii) comply in any material respect with the Servicing Standard regarding the
servicing of the Collateral Portfolio and in each case the same continues
unremedied for a period of 30 days (if such failure can be remedied) after the
earlier to occur of (x) the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (y) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

30

 

 

(c)          the failure of the Servicer to make any payment when due (after
giving effect to any related grace period) under one or more agreements for
borrowed money to which it is a party and for which there is recourse to the
Servicer or the property of the Servicer for such debt in an aggregate amount in
excess of United States $1,000,000, individually or in the aggregate, or the
occurrence of any event or condition that has resulted in the acceleration of
such amount of recourse debt whether or not waived;

 

(d)          a Bankruptcy Event shall occur with respect to the Servicer;

 

(e)          Golub Capital BDC, Inc. shall assign its rights or obligations as
“Servicer” hereunder to any Person without the consent of each Lender Agent and
the Administrative Agent (as required in the last sentence of Section 11.04(a));

 

(f)          as of the last day of any fiscal quarter, Golub Capital BDC, Inc.
fails to maintain the Asset Coverage Ratio at greater than or equal to 2:1;

 

(g)          as of the last day of any fiscal quarter, Golub Capital BDC, Inc.
fails to maintain a GAAP net assets (as reflected in its 10Q or 10K without any
deductions) in an amount at least equal to $250,000,000, as increased by 50% of
the net proceeds of any equity offerings by Golub Capital BDC, Inc. consummated
after the Original Closing Date;

 

(h)          any failure by the Servicer to deliver (i) any required Servicing
Report on or before the date occurring two Business Days after the date such
report is required to be made or given, as the case may be, or (ii) any other
Required Reports hereunder on or before the date occurring five Business Days
after the date such report is required to be made or given, as the case may be,
in each case under the terms of this Agreement;

 

(j)          any representation, warranty or certification made by the Servicer
in any Transaction Document or in any certificate delivered pursuant to any
Transaction Document shall prove to have been incorrect in any material respect
when made and continues to be unremedied for a period of 30 days after the
earlier to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Servicer by the
Administrative Agent or the Collateral Agent (at the direction of the
Administrative Agent) and (ii) the date on which a Responsible Officer of the
Servicer acquires knowledge thereof;

 

(k)          any financial or other information reasonably requested by the
Administrative Agent, a Lender Agent or the Collateral Agent is not provided as
requested within a reasonable amount of time following such request;

 

(l)          the rendering against the Servicer of one or more final judgments,
decrees or orders for the payment of money in excess of United States
$1,000,000, individually or in the aggregate, and the continuance of such
judgment, decree or order unsatisfied and in effect for any period of more than
45 consecutive days without a stay of execution;

 

31

 

 

(m)          the occurrence of an Event of Default; or

 

(n)          any other event which has caused a Material Adverse Effect on the
assets, liabilities, financial condition, business or operations of the Servicer
or the ability of the Servicer to meet its obligations under the Transaction
Documents to which it is a party.

 

“Servicer Termination Notice” has the meaning assigned to that term in Section
6.01(b).

 

“Servicing Fee” means the fee payable to the Servicer on each Payment Date in
arrears in respect of each Remittance Period, which fee shall be equal to the
product of (i) 0.50%, (ii) the arithmetic mean of the aggregate Outstanding
Balance of all Eligible Loan Assets on the first day and on the last day of the
related Remittance Period and (iii) the actual number of days in such Remittance
Period divided by 360; provided that, in the sole discretion of the Servicer,
the Servicer may, from time to time, waive all or any portion of the Servicing
Fee payable on any Payment Date.

 

“Servicing File” means, for each Loan Asset, (a) copies of each of the Required
Loan Documents and (b) any other portion of the Loan Asset File which is not
part of the Required Loan Documents.

 

“Servicing Report” has the meaning assigned to that term in Section 6.08(b).

 

“Servicing Standard” means, with respect to any Loan Assets included in the
Collateral Portfolio, to service and administer such Loan Assets in accordance
with Applicable Law, the terms of this Agreement, the Loan Agreements, all
customary and usual servicing practices for loans like the Loan Assets and, to
the extent consistent with the foregoing, (a)(i) if the Servicer is the
originator or an Affiliate thereof, the higher of: (A) the customary and usual
servicing practices that a prudent loan investor or lender would use in
servicing loans like the Loan Assets for its own account, and (B) the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others, and (ii) if the Servicer
is not the originator or an Affiliate thereof, the same care, skill, prudence
and diligence with which the Servicer services and administers loans for its own
account or for the account of others; (b) with a view to maximize the value of
the Loan Assets; and (c) without regard to: (i) the Servicer’s obligations to
incur servicing and administrative expenses with respect to a Loan Asset, (ii)
the Servicer’s right to receive compensation for its services hereunder or with
respect to any particular transaction, (iii) the ownership by the Servicer or
any Affiliate thereof of any Loan Assets, or (iv) the ownership, servicing or
management for others by the Servicer of any other loans or property by the
Servicer.

 

“Solvent” means, as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts and
other liabilities as they become absolute and matured; (c) such Person is able
to realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in a
business or a transaction, and does not propose to engage in a business or a
transaction, for which such Person’s property assets would constitute
unreasonably small capital.

 

32

 

 

“State” means one of the fifty states of the United States or the District of
Columbia.

 

“Stated Maturity Date” means October 17, 2019 or such later date as is agreed to
in writing by the Borrower, the Servicer, the Administrative Agent and the
Lenders pursuant to Section 2.19(a).

 

“Subsidiary” means with respect to a person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such person.

 

“Substitute Eligible Loan Asset” means each Eligible Loan Asset Pledged by the
Borrower to the Collateral Agent, on behalf of the Secured Parties, pursuant to
Section 2.07(a) or Section 2.07(c)(ii).

 

“Swingline Advance” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.1 and all such swingline loans collectively as
the context requires.

 

“Swingline Commitment” means the commitment of the Swingline Lender to fund
Swingline Advances subject to the terms and conditions herein, in an amount not
greater than $30,000,000, as such amount may be reduced, increased or assigned
from time to time pursuant to the provisions of this Agreement. The Swingline
Commitment is a sub-limit of the Commitment of the Swingline Lender, in its
capacity as a Lender hereunder, and is not in addition thereto. Each Lender
shall purchase a risk participation interest in any Swingline Advance.

 

“Swingline Lender” has the meaning assigned to that term in the preamble hereto.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Advances made by the Swingline Lender,
substantially in the form attached as Exhibit I-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

33

 

 

“Swingline Refund Date” has the meaning assigned to that term in Section
2.22(a).

 

“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Governmental Authority.

 

“Term Loan Asset” means a Loan Asset that is a term loan that has been fully
funded and does not contain any unfunded commitment arising from an extension of
credit to an Obligor.

 

“Total Leverage Ratio” means, with respect to any Loan Asset for any Relevant
Test Period, the meaning of “Total Leverage Ratio” or any comparable definition
in the Loan Agreement for each such Loan Asset, and in any case that “Total
Leverage Ratio” or such comparable definition is not defined in such Loan
Agreement, the ratio of (a) Indebtedness to (b) EBITDA, as calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the related Loan Agreement.

 

“Transaction Documents” means this Agreement, the Variable Funding Note(s), the
Swingline Note, any Hedging Agreement, any Joinder Supplement, the Purchase and
Sale Agreement, the Collection Account Agreement, the Unfunded Exposure Account
Agreement, the Wells Fargo Fee Letter, each Lender Fee Letter, the Pledge
Agreement and each document, instrument or agreement related to any of the
foregoing.

 

“Transferee Letter” has the meaning assigned to that term in Section 11.04(a).

 

“Transferor” means Golub Capital BDC, Inc., in its capacity as the Transferor
hereunder and as the seller under the Purchase and Sale Agreement, together with
its successors and assigns in such capacity.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Underlying Collateral” means, with respect to a Loan Asset, any property or
other assets designated and pledged or mortgaged as collateral to secure
repayment of such Loan Asset, as applicable, including, without limitation,
mortgaged property and/or a pledge of the stock, membership or other ownership
interests in the related Obligor and all proceeds from any sale or other
disposition of such property or other assets.

 

“Unfunded Exposure Account” means a trust account (account number 83640003 at
the Account Bank) in the name of the Collateral Agent and under the sole
dominion and control of the Collateral Agent for the benefit of the Secured
Parties; provided, that the funds deposited therein (including any interest and
earnings thereon) from time to time shall constitute the property and assets of
the Borrower and the Borrower shall be solely liable for any Taxes payable with
respect to the Unfunded Exposure Account.

 

34

 

 

“Unfunded Exposure Account Agreement” means that certain Unfunded Exposure
Account Agreement, dated the date of this Agreement, among the Borrower, the
Servicer, the Account Bank, the Administrative Agent, and the Collateral Agent,
which agreement relates to the Unfunded Exposure Account, as such agreement may
from time to time be amended, supplemented or otherwise modified in accordance
with the terms thereof.

 

“Unfunded Exposure Amount” means, as of any date of determination, with respect
to an Eligible Loan Asset, an amount equal to the aggregate amount of all
unfunded commitments associated with such Eligible Loan Asset.

 

“Unfunded Exposure Amount Shortfall” has the meaning assigned to that term in
Section 2.02(f).

 

“Unfunded Exposure Equity Amount” means, on any date of determination, an amount
equal to:

 

(i)          for all Eligible Loan Assets which have any unfunded commitments,
the aggregate sum of the products of (a) the Unfunded Exposure Amount for each
such Eligible Loan Asset multiplied by (b) the difference of (x) 100% minus (y)
the Applicable Percentage for each such Eligible Loan Asset;

 

plus

 

(ii)         for all Eligible Loan Assets which have any unfunded commitments,
the aggregate sum of the products of (a) (x) 100% minus the Assigned Value for
each such Loan Asset multiplied by (y) the Unfunded Exposure Amount of each such
Loan Asset multiplied by (b) the Applicable Percentage for each such Eligible
Loan Asset.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time, notice or lapse of time and notice, constitute an
Event of Default.

 

“Unused Portion” has the meaning assigned to that term in Section 2.09(a).

 

“Value Adjustment Event” means, with respect to any Loan Asset, the occurrence
of any one or more of the following events after the related Cut-Off Date:

 

(i)          (x) The Interest Coverage Ratio for any Relevant Test Period with
respect to such Loan Asset is (i) less than 1.50 and (ii) less than or equal to
85% of the Interest Coverage Ratio with respect to such Loan Asset as calculated
on the applicable Cut-Off Date or (y) the Senior Leverage Ratio for any Relevant
Test Period of the related Obligor with respect to such Loan Asset (I) is more
than 0.50x higher than such Senior Leverage Ratio as calculated on the
applicable Cut-Off Date and (II) is more than 3.50x;

 

(ii)         an Obligor payment default under such Loan Asset (after giving
effect to any grace and/or cure period set forth in the Loan Agreement, but not
to exceed five days) (including in respect of the acceleration of the debt under
the applicable Loan Agreement);

 

35

 

 

(iii)        a default as to all or any portion of one or more payments of
principal or interest has occurred in relation to any other senior or pari passu
obligation for borrowed money of the related Obligor (after giving effect to any
grace and/or cure period set forth in the Loan Agreement, but not to exceed five
days);

 

(iv)         a Bankruptcy Event with respect to the related Obligor;

 

(v)          the failure to deliver a “loan level” financial reporting package
no later than 60 days after the end of each quarter or 120 days after the end of
each fiscal year (unless waived or otherwise agreed to by the Administrative
Agent in its sole discretion); or

 

(vi)         the occurrence of a Material Modification with respect to such Loan
Asset.

 

“Variable Funding Note” has the meaning assigned to such term in Section
2.01(a).

 

“Warranty Event” means, as to any Loan Asset, (i) the discovery that, as of the
related Cut-Off Date, such Loan Asset did not satisfy the definition of
“Eligible Loan Asset” or there otherwise existed a breach of any representation
or warranty relating to such Loan Asset and the failure of the Borrower to cure
such breach, or cause the same to be cured, within 10 days after the earlier to
occur of the Borrower’s receipt of notice thereof from the Administrative Agent
or the Borrower becoming aware thereof or (ii) the Borrower fails to satisfy
Section 3.02(a)(ii) or Section 3.04(b), as applicable, with respect to such Loan
Asset.

 

“Warranty Loan Asset” means any Loan Asset with respect to which a Warranty
Event has occurred.

 

“Wells Fargo” shall mean Wells Fargo Bank, N.A., and its successors and assigns.

 

“Wells Fargo Fee Letter” means the Wells Fargo Fee Letter, dated as of the July
21, 2011, between the Collateral Agent, the Collateral Custodian, the Account
Bank, the Borrower and the Administrative Agent, as such letter may be amended,
modified, supplemented, restated or replaced from time to time.

 

“Yield” means with respect to any Remittance Period, the sum for each day in
such Remittance Period determined in accordance with the following formula:

 

YR x L

    D

 

where:  YR        = the Yield Rate applicable on such day;         L   = the
Advances Outstanding on such day; and         D   = 360 or, to the extent the
Yield Rate is the Base Rate, 365 or 366 days, as applicable;

 

36

 

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by Applicable
Law and (ii) Yield shall not be considered paid by any distribution if at any
time such distribution is later required to be rescinded by any Lender to the
Borrower or any other Person for any reason including, without limitation, such
distribution becoming void or otherwise avoidable under any statutory provision
or common law or equitable action, including, without limitation, any provision
of the Bankruptcy Code.

 

“Yield Rate” means, as of any date of determination, an interest rate per annum
equal to LIBOR for such date plus the Applicable Spread; provided that if a
Lender Agent shall have notified the Administrative Agent that a Eurodollar
Disruption Event has occurred, the Yield Rate shall be equal to the Base Rate
plus the Applicable Spread until such Lender Agent shall have notified the
Administrative Agent that such Eurodollar Disruption Event has ceased, at which
time the Yield Rate shall again be equal to LIBOR for such date plus the
Applicable Spread.

 

Section 1.02         Other Terms. All accounting terms used but not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and used but not specifically
defined herein, are used herein as defined in such Article 9.

 

Section 1.03         Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.”

 

Section 1.04         Interpretation.

 

In each Transaction Document, unless a contrary intention appears:

 

(a)          the singular number includes the plural number and vice versa;

 

(b)          reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(c)          reference to any gender includes each other gender;

 

(d)          reference to day or days without further qualification means
calendar days;

 

(e)          reference to any time means New York, New York time (unless
expressly specified otherwise);

 

(f)          reference to the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”;

 

(g)          reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, waived, supplemented, restated or replaced and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms of the
other Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor; and

 

37

 

 

(h)          reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision.

 

ARTICLE II.

 

THE FACILITY

 

Section 2.01         Variable Funding Note and Swingline Note and Advances and
Swingline Advances.

 

(a)          Variable Funding Note and Swingline Note. The Borrower shall, on
the date hereof (and on the terms and subject to the conditions hereinafter set
forth), deliver, to each Lender Agent, to the extent requested by such Lender
Agent at the address set forth on the signature pages of this Agreement, and on
the effective date of any Joinder Supplement, to each additional Lender Agent,
to the extent requested by such additional Lender Agent at the address set forth
in the applicable Joinder Supplement, a duly executed variable funding note (as
amended, modified, supplemented or restated from time to time, the “Variable
Funding Note”), in substantially the form of Exhibit I, in an aggregate face
amount equal to the applicable Lender’s Commitment as of the date hereof or the
effective date of any Joinder Supplement, as applicable, and otherwise duly
completed. Interest shall accrue on the Variable Funding Note, and the Variable
Funding Note shall be payable, as described herein. The Borrower shall, on the
date hereof (and on the terms and subject to the conditions hereinafter set
forth), deliver to the Swingline Lender, at the address set forth on the
signature pages of this Agreement, a duly executed Swingline Note, dated as of
the date of this Agreement, in a face amount equal to the Swingline Commitment
as of the Amended and Restated Closing Date and otherwise duly completed.

 

(b)          Advances and Swingline Advances. On the terms and conditions
hereinafter set forth, from time to time from the Original Closing Date until
the end of the Reinvestment Period, the Borrower may request that the Lenders
make Advances hereunder, secured by the Collateral Portfolio, (x) to the
Borrower for the purpose of purchasing Eligible Loan Assets or (y) to the
Unfunded Exposure Account in an amount up to the Aggregate Unfunded Exposure
Amount. Other than pursuant to Section 2.02(f), under no circumstances shall any
Lender be required to make any Advance if after giving effect to such Advance
and the addition to the Collateral Portfolio of the Eligible Loan Assets being
acquired by the Borrower using the proceeds of such Advance, (i) an Event of
Default has occurred or would result therefrom or an Unmatured Event of Default
exists or would result therefrom or (ii) the aggregate Advances Outstanding
would exceed the Borrowing Base. Notwithstanding anything to the contrary herein
(other than pursuant to Section 2.02(f)), no Lender shall be obligated to
provide the Borrower (or to the Unfunded Exposure Account, if applicable) with
aggregate funds in connection with an Advance that would exceed such Lender’s
unused Commitment then in effect. On the terms and conditions hereinafter set
forth, from time to time from the Amended and Restated Closing Date until the
end of the Reinvestment Period, the Borrower may request the Swingline Lender
make Swingline Advances to the Borrower under the Swingline Note, secured by the
Collateral Portfolio; provided that the Swingline Lender shall not fund any
Swingline Advance if, after giving effect to the amount of the Swingline Advance
requested, the Advances Outstanding would exceed the Borrowing Base. Advances to
be made for the purpose of refunding Swingline Advances shall be made by the
Lenders as provided in Section 2.22.

 

38

 

 

(c)          Notations on Variable Funding Note. Each Lender Agent is hereby
authorized to enter on a schedule attached to the Variable Funding Note with
respect to each Conduit Lender and each Institutional Lender a notation (which
may be computer generated) with respect to each Advance under the Variable
Funding Note made by the applicable Lender of: (i) the date and principal amount
thereof, and (ii) each repayment of principal thereof, and any such recordation
shall constitute prima facie evidence of the accuracy of the information so
recorded. The failure of any Lender Agent to make any such notation on the
schedule attached to any Variable Funding Note shall not limit or otherwise
affect the obligation of the Borrower to repay the Advances in accordance with
their respective terms as set forth herein.

 

Section 2.02         Procedure for Advances and Swingline Advances.

 

(a)          During the Reinvestment Period, the Lenders will make Advances
(including any Swingline Advances) on any Business Day at the request of the
Borrower, subject to and in accordance with the terms and conditions of Sections
2.01 and 2.02 and subject to the provisions of Article III hereof.

 

(b)          Each Advance shall be made on irrevocable written notice from the
Borrower to the Administrative Agent (which shall forward any Borrowing Notice
requesting a Swingline Advance to the Swingline Bank) and each Lender Agent,
with a copy to the Collateral Agent and the Collateral Custodian, in the form of
a Notice of Borrowing no later than (i) with respect to Advances (other than
Swingline Advances), no later than 12:00 noon on the proposed Advance Date (or
such shorter period as agreed to from time to time by the Administrative Agent
and each of the Lenders) and (ii) with respect to Swingline Advances, no later
than 3:00 p.m. on the proposed Advance Date. Each Notice of Borrowing shall be
irrevocable. If any Notice of Borrowing is received by the Administrative Agent
after (x) 12:00 noon, in the case of Advance (other than Swingline Advances), or
(y) 3:00 p.m., in the case of a Swingline Advance, in each case, on a Business
Day or on a day that is not a Business Day, such Borrowing Notice shall be
deemed to be received by the Administrative Agent at 9:00 a.m. on the next
following Business Day. Each Notice of Borrowing shall include a duly completed
Borrowing Base Certificate (updated to the date such Advance is requested and
giving pro forma effect to the Advance requested and the use of the proceeds
thereof) and the current Loan Tape, and shall specify:

 

(i)          the aggregate amount of such Advance; provided that, except with
respect to an Advance pursuant to Section 2.02(f), the amount of such Advance
must be at least equal to $500,000;

 

39

 

 

(ii)         the proposed date of such Advance;

 

(iii)        a representation that all conditions precedent for an Advance
described in Article III hereof have been satisfied;

 

(iv)         the amount of cash that will be funded by the Transferor into the
Unfunded Exposure Account in connection with any Revolving Loan Asset or Delayed
Draw Loan Asset funded by such Advance, if applicable; and

 

(v)          whether such Advance should be remitted to the Borrower or the
Unfunded Exposure Account.

 

On the requested date of each Advance (other than a Swingline Advance), upon
satisfaction of the applicable conditions set forth in Article III, each Lender
shall, in accordance with instructions received by the Borrower, either (i) make
available to the Borrower, in same day funds, an amount equal to such Lender’s
Pro Rata Share of such Advance, by payment into the account which the Borrower
has designated in writing or (ii) remit in same day funds an amount equal to
such Lender’s Pro Rata Share of such Advance into the Unfunded Exposure Account,
as applicable; provided that, with respect to an Advance funded pursuant to
Section 2.02(f), each Lender shall remit the Advance equal to such Lender’s Pro
Rata Share of the Unfunded Exposure Amount Shortfall in same day funds to the
Unfunded Exposure Account. In the case of a Swingline Advance, upon satisfaction
of the applicable conditions set forth in Article III, the Swingline Lender
shall make available to the Borrower in same day funds by wire transfer to the
account designated by Borrower an amount equal to the least of (i) the amount
requested by the Borrower for such Swingline Advance, (ii) the positive
difference between (A) the Swingline Commitment then in effect and (B) the
aggregate outstanding Swingline Advances as of such date, (iii) the maximum
amount that, after taking into account the proposed use of the proceeds of such
Swingline Advance, could be advanced to the Borrower hereunder without causing
the Advances Outstanding to exceed the Borrowing Base and (iv) the unused
Commitment at such time of Wells Fargo as Lender.

 

(c)          The Advances shall bear interest at the Yield Rate.

 

(d)          Subject to Section 2.18 and the other terms, conditions, provisions
and limitations set forth herein (including, without limitation, the payment of
the Make-Whole Premium, as applicable), the Borrower may borrow, repay or prepay
and reborrow Advances without any penalty, fee or premium on and after the
Original Closing Date and prior to the end of the Reinvestment Period.

 

(e)          A determination by any Institutional Lender or Liquidity Bank of
the existence of any Eurodollar Disruption Event (any such determination to be
communicated to the Borrower by written notice from the Administrative Agent
promptly after the Administrative Agent learns of such event), or of the effect
of any Eurodollar Disruption Event on its making or maintaining Advances at
LIBOR, shall be conclusive absent manifest error.

 

40

 

 

(f)          Notwithstanding anything to the contrary herein (including, without
limitation, the occurrence of an Event of Default (other than the occurrence of
a Bankruptcy Event with respect to the Borrower) or the existence of an
Unmatured Event of Default or a Borrowing Base Deficiency), if, upon the
occurrence of an Event of Default or on the last day of the Reinvestment Period,
the amount on deposit in the Unfunded Exposure Account is less than the
Aggregate Unfunded Exposure Amount, the Borrower shall request an Advance in the
amount of such shortfall (the “Unfunded Exposure Amount Shortfall”). Following
receipt of a Notice of Borrowing (which shall specify the account details of the
Unfunded Exposure Account where the funds will be made available), each Lender
shall fund its Pro Rata Share of such Unfunded Exposure Amount Shortfall in
accordance with Section 2.02(b), notwithstanding anything to the contrary herein
(including, without limitation, the Borrower’s failure to satisfy any of the
conditions precedent set forth in Section 3.02) other than an Event of Default
related to a Bankruptcy Event with respect to the Borrower.

 

(g)          The obligation of each Lender to remit its Pro Rata Share of any
Advance shall be several from that of each other Lender and the failure of any
Lender to so make such amount available to the Borrower shall not relieve any
other Lender of its obligation hereunder.

 

Section 2.03         Determination of Yield. The Swingline Lender and each
applicable Lender Agent shall determine the Yield for its portion of the
Advances (including unpaid Yield related thereto, if any, due and payable on a
prior Payment Date) to be paid by the Borrower on each Payment Date for the
related Remittance Period and shall advise the Servicer thereof on or prior to
the third Business Day prior to such Payment Date.

 

Section 2.04         Remittance Procedures. The Servicer shall instruct the
Collateral Agent by delivery of the Servicing Report and, if the Servicer fails
to do so, the Administrative Agent may instruct the Collateral Agent, to apply
funds on deposit in the Controlled Accounts as described in this Section 2.04;
provided that, at any time after delivery of a Notice of Exclusive Control, the
Administrative Agent shall instruct the Collateral Agent to apply funds on
deposit in the Controlled Accounts as described in this Section 2.04.

 

(a)          Interest Payments prior to an Event of Default. Prior to the
occurrence of an Event of Default or the Facility Maturity Date, on each Payment
Date the Collateral Agent shall (as directed pursuant to the first paragraph of
this Section 2.04) transfer Interest Collections held by the Account Bank in the
Collection Account to the following Persons in the following amounts, calculated
as of the most recent Determination Date, and priority:

 

(i)          pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian, in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank, in payment in full of
all accrued fees and expenses due under the Wells Fargo Fee Letter; provided
that amounts payable with respect to Collateral Agent Expenses, Collateral
Custodian Expenses and the Account Bank pursuant to this clause (i) (and Section
2.04(b)(i) and (c)(i), if applicable) shall not, collectively, exceed $50,000
for any 12-month period;

 

(ii)         to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees; provided that, on any Payment Date whereby the Servicer elects
to waive payment of the Servicing Fee, the Servicer may be reimbursed for any
reasonable expenses (except allocated overhead) incurred in connection with the
performance of its duties hereunder; provided further that amounts payable in
respect of any costs and expenses pursuant to this clause (ii) (and Section
2.04(b)(i) and (c)(ii), if applicable) shall not, collectively, exceed $50,000
for any 12-month period;

 

41

 

 

(iii)        to the Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its Hedging Agreement in
respect of any Hedge Transaction(s);

 

(iv)         first, to the Administrative Agent, any accrued and unpaid Agency
Services Fee and second, to pay pro rata, in accordance with the amounts due
under this clause, to the Swingline Lender and each Lender Agent, for the
account of the applicable Lender, all Yield and the Non-Usage Fee, that are
accrued and unpaid as of the last day of the related Remittance Period;

 

(v)          pro rata, to each Lender Agent (for the account of the applicable
Lender), the Swingline Lender and the Administrative Agent, as applicable, all
accrued and unpaid fees, expenses (including attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to the Administrative
Agent, any Lender Agent or any Lender under the Transaction Documents;

 

(vi)         to pay the Advances Outstanding up to the amount required to
eliminate any outstanding Borrowing Base Deficiency;

 

(vii)        to pay the Advances Outstanding, together with any applicable
Make-Whole Premium, in connection with any complete refinancing or termination
of this Agreement in accordance with Section 2.18(b);

 

(viii)       pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian, in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank, in payment
in full of all accrued expenses to the extent not previously paid;

 

(ix)         to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement;

 

(x)          to pay any other amounts due (other than with respect to the
repayment of Advances Outstanding) under this Agreement and the other
Transaction Documents;

 

(xi)         to the Servicer, to the extent not previously paid, in respect of
all reasonable expenses (except allocated overhead) incurred in connection with
the performance of its duties hereunder; and

 

(xii)        to the Borrower, any remaining amounts.

 

42

 

 

(b)          Principal Payments prior to an Event of Default. Prior to an Event
of Default or the Facility Maturity Date, on each Payment Date the Collateral
Agent shall (as directed pursuant to the first paragraph of this Section 2.04)
transfer Principal Collections held by the Account Bank in the Collection
Account to the following Persons in the following amounts, calculated as of the
most recent Determination Date, and priority:

 

(i)          to pay amounts due under Section 2.04(a)(i) through (v), to the
extent not paid thereunder;

 

(ii)         (x) prior to the end of the Reinvestment Period (at the discretion
of the Servicer), to the Unfunded Exposure Account in an amount necessary to
cause the amount on deposit in the Unfunded Exposure Account to equal the
Aggregate Unfunded Exposure Amount; or (y) after the end of the Reinvestment
Period, to the Unfunded Exposure Account in an amount necessary to cause the
amount on deposit in the Unfunded Exposure Account to equal the Unfunded
Exposure Amount;

 

(iii)        (x) prior to the end of the Reinvestment Period, to pay the
Advances Outstanding up to the amount required to eliminate any outstanding
Borrowing Base Deficiency; or (y) after the end of the Reinvestment Period, to
pay the Advances Outstanding, and any applicable Make-Whole Premium, until paid
in full;

 

(iv)         pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank, in payment
in full of all accrued expenses to the extent not previously paid;

 

(v)          to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement, to the extent not paid;

 

(vi)         to pay any other amounts due under this Agreement and the other
Transaction Documents;

 

(vii)        to the Servicer, to the extent not previously paid, in respect of
all reasonable expenses (except allocated overhead) incurred in connection with
the performance of its duties hereunder; and

 

(viii)      to the Borrower, any remaining amounts.

 

(c)          Transfers Upon the occurrence of an Event of Default. If an Event
of Default has occurred or, in any case, after the declaration, or automatic
occurrence, of the Facility Maturity Date, on each Payment Date thereafter the
Collateral Agent shall (as directed pursuant to the first paragraph of this
Section 2.04) transfer collected funds held by the Account Bank in the
Collection Account to the following Persons in the following amounts, calculated
as of the prior Business Day, and priority:

 

(i)          pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Fees and Collateral Agent Expenses, (b) the Collateral
Custodian, in payment in full of all accrued Collateral Custodian Fees and
Collateral Custodian Expenses and (c) the Account Bank, in payment in full of
all accrued fees and expenses due under the Wells Fargo Fee Letter; provided
that amounts payable with respect to Collateral Agent Expenses, Collateral
Custodian Expenses and the Account Bank pursuant to this clause (i) (and Section
2.04(a)(i) and (b)(i), if applicable) shall not, collectively, exceed $50,000
for any 12-month period;

 

43

 

 

(ii)         to the Servicer, in payment in full of all accrued and unpaid
Servicing Fees; provided that, on any Payment Date whereby the Servicer elects
to waive payment of the Servicing Fee, the Servicer may be reimbursed for any
reasonable expenses (except allocated overhead) incurred in connection with the
performance of its duties hereunder; provided further that amounts payable in
respect of any costs and expenses pursuant to this clause (ii) (and Section
2.04(a)(ii) and (b)(i), if applicable) shall not, collectively, exceed $50,000
for any 12-month period;

 

(iii)        to the Hedge Counterparty, any amounts (other than any Hedge
Breakage Costs) owing to that Hedge Counterparty under its Hedging Agreement in
respect of any Hedge Transaction(s);

 

(iv)         first, to the Administrative Agent, any accrued and unpaid Agency
Services Fee and second, to pay pro rata, in accordance with the amounts due
under this clause, to the Swingline Lender and each Lender Agent, for the
account of the applicable Lender, all Yield and the Non-Usage Fee, that are
accrued and unpaid as of the last day of the related Remittance Period;

 

(v)          pro rata, to each Lender Agent (for the account of the applicable
Lender), the Swingline Lender and the Administrative Agent, as applicable, all
accrued and unpaid fees, expenses (including attorneys’ fees, costs and
expenses) and indemnity amounts payable by the Borrower to the Administrative
Agent, any Lender Agent or any Lender under the Transaction Documents;

 

(vi)         to the Unfunded Exposure Account in an amount necessary to cause
the amount on deposit in the Unfunded Exposure Account to equal the Aggregate
Unfunded Exposure Amount;

 

(vii)        to pay the Advances Outstanding, and any applicable Make-Whole
Premium, until paid in full;

 

(viii)       pari passu to (a) the Collateral Agent, in payment in full of all
accrued Collateral Agent Expenses to the extent not previously paid, (b) the
Collateral Custodian, in payment in full of all accrued Collateral Custodian
Expenses to the extent not previously paid, and (c) the Account Bank, in payment
in full of all accrued expenses to the extent not previously paid;

 

(ix)         to the Hedge Counterparty, any Hedge Breakage Costs owing to the
Hedge Counterparty under its Hedging Agreement;

 

(x)          to pay any other amounts due under this Agreement and the other
Transaction Documents;

 

44

 

 

(xi)         to the Servicer, to the extent not previously paid, in respect of
all reasonable expenses (except allocated overhead) incurred in connection with
the performance of its duties hereunder; and

 

(xii)        to the Borrower, any remaining amounts.

 

(d)          Unfunded Exposure Account. Funds on deposit in the Unfunded
Exposure Account as of any date of determination may be withdrawn to fund draw
requests of the relevant Obligors under any Revolving Loan Asset or Delayed Draw
Loan Asset; provided that, prior to the occurrence of an Event of Default, the
amount withdrawn to fund such draw request shall not create any Borrowing Base
Deficiency. Any such draw request made by an Obligor, along with wiring
instructions for the applicable Obligor, shall be forwarded by the Borrower or
the Servicer to the Collateral Agent (with a copy to the Administrative Agent
and each Lender Agent) in the form of a Disbursement Request, and the Collateral
Agent shall instruct the Account Bank to fund such draw request in accordance
with the Disbursement Request. As of any date of determination, the Servicer
(or, after delivery of a Notice of Exclusive Control, the Administrative Agent)
may cause any amounts on deposit in the Unfunded Exposure Account that exceed
(i) the aggregate of all Unfunded Exposure Equity Amounts prior to the end of
the Reinvestment Period and (ii) the Aggregate Unfunded Exposure Amount, in each
case, to be deposited into the Principal Collection Account as Principal
Collections.

 

(e)          Insufficiency of Funds. For the sake of clarity, the parties hereby
agree that if the funds on deposit in the Collection Account are insufficient to
pay any amounts due and payable on a Payment Date or otherwise, the Borrower
shall nevertheless remain responsible for, and shall pay when due, all amounts
payable under this Agreement and the other Transaction Documents in accordance
with the terms of this Agreement and the other Transaction Documents.

 

Section 2.05         Instructions to the Collateral Agent and the Account Bank.
All instructions and directions given to the Collateral Agent or the Account
Bank by the Servicer, the Borrower or the Administrative Agent pursuant to
Section 2.04 shall be in writing (including instructions and directions
transmitted to the Collateral Agent or the Account Bank by telecopy or e-mail),
and such written instructions and directions shall be delivered with a written
certification that such instructions and directions are in compliance with the
provisions of Section 2.04. The Servicer and the Borrower shall immediately
transmit to the Administrative Agent by telecopy or e-mail a copy of all
instructions and directions given to the Collateral Agent or the Account Bank by
such party pursuant to Section 2.04. The Administrative Agent shall promptly
transmit to the Servicer and the Borrower by telecopy or e-mail a copy of all
instructions and directions given to the Collateral Agent or the Account Bank by
the Administrative Agent pursuant to Section 2.04. If either the Administrative
Agent or Collateral Agent disagrees with the computation of any amounts to be
paid or deposited by the Borrower or the Servicer under Section 2.04 or
otherwise pursuant to this Agreement, or upon their respective instructions, it
shall so notify the Borrower, the Servicer and the Collateral Agent in writing
and in reasonable detail to identify the specific disagreement. If such
disagreement cannot be resolved within two Business Days, the determination of
the Administrative Agent as to such amounts shall be conclusive and binding on
the parties hereto absent manifest error. In the event the Collateral Agent or
the Account Bank receives instructions from the Servicer or the Borrower which
conflict with any instructions received by the Administrative Agent, the
Collateral Agent or the Account Bank, as applicable, shall rely on and follow
the instructions given by the Administrative Agent.

 

45

 

 

Section 2.06         Borrowing Base Deficiency Payments.

 

(a)          In addition to any other obligation of the Borrower to cure any
Borrowing Base Deficiency pursuant to the terms of this Agreement, if, on any
day prior to the Collection Date, any Borrowing Base Deficiency exists, then the
Borrower shall, within five Business Days from the date of such Borrowing Base
Deficiency, eliminate such Borrowing Base Deficiency in its entirety by
effecting one or more (or any combination thereof) of the following actions in
order to eliminate such Borrowing Base Deficiency as of such date of
determination: (i) deposit cash in United States dollars into the Principal
Collection Account, (ii) repay Advances Outstanding (together with any Breakage
Fees, Hedge Breakage Costs and all accrued and unpaid costs and expenses of the
Administrative Agent, the Lender Agents and the Lenders, in each case in respect
of the amount so prepaid), and/or (iii) subject to the approval of the
Administrative Agent, in its sole discretion, Pledge additional Eligible Loan
Assets; provided, that if the Borrower requests to Pledge another Eligible Loan
Asset within five Business Days of such Borrowing Base Deficiency and the
Administrative Agent does not either reject such Loan Asset or approve such Loan
Asset within five Business Days of the Borrower’s request to Pledge such Loan
Asset, then the Administrative Agent may, in its sole discretion, elect in
writing to extend the five Business Day grace period set forth in this Section
2.06 for up to seven Business Days.

 

(b)          No later than 2:00 p.m. on the Business Day prior to the proposed
repayment of Advances Outstanding or Pledge of additional Eligible Loan Assets
pursuant to Section 2.06(a), the Borrower (or the Servicer on its behalf) shall
deliver (i) to the Administrative Agent (with a copy to the Collateral Agent and
the Collateral Custodian) notice of such repayment or Pledge and a duly
completed Borrowing Base Certificate, updated to the date such repayment or
Pledge is being made and giving pro forma effect to such repayment or Pledge,
and (ii) to the Administrative Agent, if applicable, a description of any
Eligible Loan Asset and each Obligor of such Eligible Loan Asset to be Pledged
and added to the updated Loan Tape. Any notice pertaining to any repayment or
any Pledge pursuant to this Section 2.06 shall be irrevocable.

 

Section 2.07         Substitution and Sale of Loan Assets; Affiliate
Transactions.

 

(a)          Substitutions. The Borrower may, with the consent of the
Administrative Agent in its sole discretion, replace any Loan Asset with an
Eligible Loan Asset so long as (i) no event has occurred, or would result from
such substitution, which constitutes an Event of Default and no event has
occurred and is continuing, or would result from such substitution, which
constitutes an Unmatured Event of Default or a Borrowing Base Deficiency and
(ii) simultaneously therewith, the Borrower Pledges (in accordance with all of
the terms and provisions contained herein) a Substitute Eligible Loan Asset.

 

46

 

 

(b)          Discretionary Sales. The Borrower shall be permitted to sell Loan
Assets to Persons other than the Transferor or its Affiliates from time to time;
provided that (i) the proceeds of such sale shall be deposited into the
Collection Account to be disbursed in accordance with Section 2.04 hereof and
(ii) no event has occurred, or would result from such sale, which constitutes an
Event of Default and no event has occurred and is continuing, or would result
from such sale, which constitutes an Unmatured Event of Default and before and
after giving effect to such sale no Borrowing Base Deficiency shall exist.

 

(c)          Repurchase or Substitution of Warranty Loan Assets. If on any day a
Loan Asset is (or becomes) a Warranty Loan Asset, no later than 10 Business Days
following the earlier of knowledge by the Borrower of such Loan Asset becoming a
Warranty Loan Asset or receipt by the Borrower from the Administrative Agent or
the Servicer of written notice thereof, the Borrower shall either:

 

(i)          make a deposit to the Collection Account (for allocation pursuant
to Section 2.04) in immediately available funds in an amount equal to the sum of
(x) the Advance Date Assigned Value multiplied by the Outstanding Balance of
such Loan Asset, (y) all Hedge Breakage Costs arising as a result thereof and
owed to the relevant Hedge Counterparty for any termination of one or more Hedge
Transactions, in whole or in part, as required by the terms of any Hedging
Agreement and (z) any expenses or fees with respect to such Loan Asset and costs
and damages incurred by the Administrative Agent or by any Lender in connection
with any violation by such Loan Asset of any predatory or abusive lending law
which is an Applicable Law (a notification regarding the amount of such expenses
or fees to be provided by the Administrative Agent to the Borrower); provided
that the Administrative Agent shall have the right to determine whether the
amount so deposited is sufficient to satisfy the foregoing requirements; or

 

(ii)         with the prior written consent of the Administrative Agent, in its
sole discretion, substitute for such Warranty Loan Asset a Substitute Eligible
Loan Asset.

 

Upon confirmation of the deposit of the amounts set forth in Section 2.07(c)(i)
into the Collection Account or the delivery by the Borrower of a Substitute
Eligible Loan Asset for each Warranty Loan Asset (the date of such confirmation
or delivery, the “Release Date”), such Warranty Loan Asset and related Portfolio
Assets shall be removed from the Collateral Portfolio and, as applicable, the
Substitute Eligible Loan Asset and related Portfolio Assets shall be included in
the Collateral Portfolio. On the Release Date of each Warranty Loan Asset, the
Collateral Agent, for the benefit of the Secured Parties, shall automatically
and without further action be deemed to release to the Borrower, without
recourse, representation or warranty, all the right, title and interest and any
Lien of the Collateral Agent, for the benefit of the Secured Parties in, to and
under the Warranty Loan Asset and any related Portfolio Assets and all future
monies due or to become due with respect thereto.

 

(d)          Conditions to Sales, Substitutions and Repurchases. Any sales,
substitutions or repurchases effected pursuant to Sections 2.07(a), (b), or (c)
shall be subject to the satisfaction of the following conditions (as certified
in writing to the Administrative Agent and Collateral Agent by the Borrower):

 

47

 

 

(i)          the Borrower shall deliver a Borrowing Base Certificate and current
Loan Tape to the Administrative Agent in connection with such sale, substitution
or repurchase;

 

(ii)         the Borrower shall deliver a list of all Loan Assets to be sold,
substituted, repurchased;

 

(iii)        no selection procedures adverse to the interests of the
Administrative Agent, the Lender Agents or the Lenders were utilized by the
Borrower in the selection of the Loan Assets to be sold, repurchased or
substituted;

 

(iv)         the Borrower shall give one Business Day’s notice of such sale,
substitution or repurchase to the Administrative Agent and Collateral Agent;

 

(v)          the Borrower shall notify the Administrative Agent of any amount to
be deposited into the Collection Account in connection with any sale,
substitution or repurchase;

 

(vi)         the representations and warranties contained in Sections 4.01, 4.02
and 4.03 hereof shall continue to be correct in all respects, except to the
extent relating to an earlier date;

 

(vii)        any repayment of Advances Outstanding in connection with any sale,
substitution or repurchase of Loan Assets hereunder shall comply with the
requirements set forth in Section 2.18;

 

(viii)      the Borrower and the Servicer (on behalf of the Borrower) shall
agree to pay the legal fees and expenses of the Administrative Agent, each
Lender, each Lender Agent, Collateral Agent and the Collateral Custodian in
connection with any such sale, substitution or repurchase (including, but not
limited to, expenses incurred in connection with the release of the Lien of the
Collateral Agent on behalf of the Secured Parties in the Loan Asset in
connection with such sale, substitution or repurchase); and

 

(ix)         the Borrower shall pay any Hedge Breakage Costs arising as a result
of such sale, substitution or repurchase and owed to the relevant Hedge
Counterparty for any termination of one or more Hedge Transactions, in whole or
in part, if applicable, as required by the terms of any Hedging Agreement.

 

(e)          Affiliate Transactions. Notwithstanding anything to the contrary
set forth herein or in any other Transaction Document, the Transferor (or an
Affiliate thereof) shall not reacquire from the Borrower and the Borrower shall
not transfer to the Transferor or to Affiliates of the Transferor, and none of
the Transferor nor any Affiliates thereof will have a right or ability to
purchase, the Loan Assets of the Borrower without the prior written consent of
the Administrative Agent, and any such transactions shall be at arm’s-length and
for fair market value, except in the case of repurchases of Loan Assets by the
Transferor pursuant to Section 6.1 of the Purchase and Sale Agreement or
substitutions of Loan Assets pursuant to Section 6.2 of the Purchase and Sale
Agreement. It is understood and agreed that consent of the Administrative Agent
will not be required if (x) the Borrower is selling a Loan Asset to an Existing
Golub BDC CLO for proceeds in an amount at least equal to the Adjusted Borrowing
Value and (y) at least $2,000,000 in Outstanding Balance of such Loan Asset
remains in the Collateral Portfolio after such sale (unless waived by the
Administrative Agent in its sole discretion).

 

48

 

 

(f)          Limitations on Sales and Substitutions. The Outstanding Balance of
all Loan Assets (other than Warranty Loan Assets) sold pursuant to Section
2.07(b) to the Transferor or an Affiliate thereof, substituted pursuant to
Section 2.07(a) or released pursuant to a Lien Release Dividend pursuant to
Section 2.07(g) shall not exceed 20% of the Net Purchased Loan Balance; provided
that any Loan Asset sold to an Existing Golub BDC CLO shall be excluded from the
numerator in the foregoing threshold so long as such Loan Asset is sold for fair
market value (determined as required by, and in accordance with, the 1940 Act
and any orders of the Securities and Exchange Commission issued to Golub). The
Outstanding Balance of all Defaulted Loan Assets (other than Warranty Loan
Assets) sold pursuant to Section 2.07(b) to the Transferor or an Affiliate,
substituted pursuant to Section 2.07(a) or released pursuant to a Lien Release
Dividend pursuant to Section 2.07(g) shall not exceed 10% of the Net Purchased
Loan Balance; provided that any Loan Asset sold to an Existing Golub BDC CLO
shall be excluded from the numerator in the foregoing threshold so long as such
Loan Asset is sold for fair market value (determined as required by, and in
accordance with, the 1940 Act and any orders of the Securities and Exchange
Commission issued to Golub).

 

(g)          Lien Release Dividend. Notwithstanding any provision contained in
this Agreement to the contrary, so long as no Event of Default has occurred and
no Unmatured Event of Default exists, on a Lien Release Dividend Date, the
Borrower may dividend to the Transferor Loan Assets that were sold by the
Transferor to the Borrower, or portions thereof (each, a “Lien Release
Dividend”), subject to the following terms and conditions, as certified by the
Borrower and the Transferor to the Administrative Agent (with a copy to the
Collateral Agent and the Collateral Custodian):

 

(i)          The Borrower and the Transferor shall have given the Administrative
Agent, with a copy to the Collateral Agent and the Collateral Custodian, at
least five Business Days prior written notice requesting that the Administrative
Agent consent to the effectuation of a Lien Release Dividend, in the form of
Exhibit J hereto (a “Notice and Request for Consent”), which consent shall be
given in the sole and absolute discretion of the Administrative Agent; provided
that, if the Administrative Agent shall not have responded to the Notice and
Request for Consent by 11:00 a.m. on the day that is one Business Day prior to
the proposed Lien Release Dividend Date, the Administrative Agent shall be
deemed not to have given its consent;

 

(ii)         On any Lien Release Dividend Date, no more than four Lien Release
Dividends shall have been made during the 12-month period immediately preceding
the proposed Lien Release Dividend Date;

 

(iii)        After giving effect to the Lien Release Dividend on the Lien
Release Dividend Date, (A) no Borrowing Base Deficiency, Event of Default or
Unmatured Event of Default shall exist, (B) the representations and warranties
contained in Sections 4.01, 4.02 and 4.03 hereof shall continue to be correct in
all material respects, except to the extent relating to an earlier date, (C) the
eligibility of any Loan Asset remaining as part of the Collateral Portfolio
after the Lien Release Dividend will be redetermined as of the Lien Release
Dividend Date, (D) no claim shall have been asserted or proceeding commenced
challenging the enforceability or validity of any of the Required Loan Documents
and (E) there shall have been no material adverse change as to the Servicer or
the Borrower;

 

49

 

 

(iv)         Such Lien Release Dividend must be in compliance with Applicable
Law and may not (A) be made with the intent to hinder, delay or defraud any
creditor of the Borrower or (B) leave the Borrower, immediately after giving
effect to the Lien Release Dividend, (x) not Solvent, (y) with insufficient
funds to pay its obligations as and when they become due or (z) with inadequate
capital for its present and anticipated business and transactions;

 

(v)          On or prior to the Lien Release Dividend Date, the Borrower shall
have (A) delivered to the Administrative Agent, with a copy to the Collateral
Agent and the Collateral Custodian, a list specifying all Loan Assets or
portions thereof to be transferred pursuant to such Lien Release Dividend and
the Administrative Agent shall have approved the same in its sole discretion and
(B) obtained all authorizations, consents and approvals required to effectuate
the Lien Release Dividend;

 

(vi)         A portion of a Loan Asset may be transferred pursuant to a Lien
Release Dividend; provided that (A) such transfer does not have an adverse
effect on the portion of such Loan Asset remaining as a part of the Collateral
Portfolio, any other aspect of the Collateral Portfolio, the Lenders, the Lender
Agents, the Administrative Agent or any other Secured Party and (B) a new
promissory note (other than with respect to a Noteless Loan Asset) for the
portion of the Loan Asset remaining as a part of the Collateral Portfolio has
been executed, and the original thereof has been endorsed to the Collateral
Agent and delivered to the Collateral Custodian;

 

(vii)        Each Loan Asset, or portion thereof, as applicable, shall be
transferred at a value equal to the Outstanding Balance thereof, exclusive of
any accrued and unpaid interest or PIK Interest thereon;

 

(viii)      The Borrower shall deliver a Borrowing Base Certificate (including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend) and a current Loan Tape to the Administrative Agent;

 

(ix)        The Borrower shall have paid in full an aggregate amount equal to
the sum of all amounts due and owing to the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent or the Collateral Custodian, as
applicable, under this Agreement and the other Transaction Documents, to the
extent accrued to such date (including, without limitation, Breakage Fees) with
respect to the Loan Assets to be transferred pursuant to such Lien Release
Dividend and incurred in connection with the transfer of such Loan Assets
pursuant to such Lien Release Dividend; and

 

50

 

 

(x)          The Borrower and the Servicer (on behalf of the Borrower) shall pay
the reasonable legal fees and expenses of the Administrative Agent, the Lenders,
the Lender Agents, the Collateral Agent and the Collateral Custodian in
connection with any Lien Release Dividend (including, but not limited to,
expenses incurred in connection with the release of the Lien of the Collateral
Agent, on behalf of the Secured Parties, and any other party having an interest
in the Loan Assets in connection with such Lien Release Dividend).

 

Section 2.08         Payments and Computations, Etc.

 

(a)          All amounts to be paid or deposited by the Borrower or the Servicer
hereunder shall be paid or deposited in accordance with the terms hereof no
later than 1:00 p.m. on the day when due in lawful money of the United States in
immediately available funds to the Collection Account or such other account as
is designated by the Administrative Agent. The Borrower or the Servicer, as
applicable, shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due to any of the Secured
Parties hereunder at 4.0% per annum above the Base Rate (other than with respect
to any Advances Outstanding, which shall accrue at the Yield Rate), payable on
demand, from the date of such nonpayment until such amount is paid in full (as
well after as before judgment); provided, that such interest rate shall not at
any time exceed the maximum rate permitted by Applicable Law. Any Obligation
hereunder shall not be reduced by any distribution of any portion of Available
Collections if at any time such distribution is rescinded or required to be
returned by any Lender to the Borrower or any other Person for any reason. All
computations of Yield and other fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed, other than calculations with respect to the
Base Rate, which shall be based on a year consisting of 365 or 366 days, as
applicable.

 

(b)          Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of Yield or any fee payable hereunder, as the case may
be.

 

(c)          If any Advance requested by the Borrower pursuant to Section 2.02
is not for any reason whatsoever, except as a result of the gross negligence or
willful misconduct of, or failure to fund such Advance on the part of, the
Lenders, made or effectuated, as the case may be, on the date specified
therefor, the Borrower shall indemnify such Lender against any loss, cost or
expense incurred by such Lender related thereto, including, without limitation,
any loss (including cost of funds and reasonable out-of-pocket expenses), cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund Advances or maintain the Advances.
Any such Lender shall provide to the Borrower documentation setting forth the
amounts of any loss, cost or expense referred to in the previous sentence, such
documentation to be conclusive absent manifest error.

 

Section 2.09         Non-Usage Fee.

 

The Borrower shall pay, in accordance with Section 2.04, pro rata to each Lender
(either directly or through the applicable Lender Agent), a non-usage fee (the
“Non-Usage Fee”) payable in arrears for each Remittance Period, equal to the sum
of the products for each day during such Remittance Period of (i) one divided by
360, (ii) the applicable Non-Usage Fee Rate (as defined below), and (iii) the
aggregate Commitments minus the Advances Outstanding (other than Swingline
Advances) on such day (such amount, the “Unused Portion”). The Non-Usage Fee
Rate (the “Non-Usage Fee Rate”) shall be equal to, (i) 0.50% on any Unused
Portion up to or equal to the first $60,000,000 of such Unused Portion and (ii)
2.00% on any Unused Portion in excess of the first $60,000,000.

 

51

 

 

Section 2.10         Increased Costs; Capital Adequacy.

 

(a)          If, due to either (i) the introduction of or any change following
the Original Closing Date (including, without limitation, any change by way of
imposition or increase of reserve requirements) in or in the interpretation,
administration or application following the Original Closing Date of any
Applicable Law (including, without limitation, any law or regulation resulting
in any interest payments paid to any Lender under this Agreement being subject
to any Tax, except for Taxes on the overall net income of such Lender), in each
case whether foreign or domestic or (ii) the compliance with any guideline or
request following the Original Closing Date from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to the Administrative Agent, any Lender, any Lender
Agent, any Liquidity Bank or any Affiliate, participant, successor or assign
thereof (each of which shall be an “Affected Party”) of agreeing to make or
making, funding or maintaining any Advance (or any reduction of the amount of
any payment (whether of principal, interest, fee, compensation or otherwise) to
any Affected Party hereunder), as the case may be, or there shall be any
reduction in the amount of any sum received or receivable by an Affected Party
under this Agreement, under any other Transaction Document or any Liquidity
Agreement, the Borrower shall, from time to time, after written demand by the
Administrative Agent (which demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand), on behalf of such
Affected Party, pay to the Administrative Agent, on behalf of such Affected
Party, additional amounts sufficient to compensate such Affected Party for such
increased costs or reduced payments within 10 days after such demand; provided,
that the amounts payable under this Section 2.10 shall be without duplication of
amounts payable under Section 2.11 and shall not include any Excluded Taxes.

 

(b)          If either (i) the introduction of or any change following the
Original Closing Date in or in the interpretation, administration or application
following the Original Closing Date of any law, guideline, rule or regulation,
directive or request or (ii) the compliance by any Affected Party with any law,
guideline, rule, regulation, directive or request following the Original Closing
Date, from any central bank, any Governmental Authority or agency, including,
without limitation, compliance by an Affected Party with any request or
directive regarding capital adequacy or liquidity, has or would have the effect
of reducing the rate of return on the capital of any Affected Party, as a
consequence of its obligations hereunder or any related document or arising in
connection herewith or therewith to a level below that which any such Affected
Party could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Affected Party with respect to
capital adequacy), by an amount deemed by such Affected Party to be material,
then, from time to time, after demand by such Affected Party (which demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand), the Borrower shall pay the Administrative Agent on behalf of such
Affected Party such additional amounts as will compensate such Affected Party
for such reduction. For the avoidance of doubt, any increase in cost and/or
reduction in Yield with respect to any Affected Party caused by regulatory
capital allocation adjustments due to FAS 166, 167 and subsequent statements and
interpretations shall constitute a circumstance on which such Affected Party may
base a claim for reimbursement under this Section 2.10.

 

52

 

 

(c)          If as a result of any event or circumstance similar to those
described in clause (a) or (b) of this Section 2.10, any Affected Party is
required to compensate a bank or other financial institution providing liquidity
support, credit enhancement or other similar support to such Affected Party in
connection with this Agreement or the funding or maintenance of Advances
hereunder, then within ten days after demand by such Affected Party, the
Borrower shall pay to such Affected Party such additional amount or amounts as
may be necessary to reimburse such Affected Party for any amounts payable or
paid by it.

 

(d)          In determining any amount provided for in this Section 2.10, the
Affected Party may use any reasonable averaging and attribution methods. The
Administrative Agent, on behalf of any Affected Party making a claim under this
Section 2.10, shall submit to the Borrower a certificate setting forth in
reasonable detail the basis for and the computations of such additional or
increased costs, which certificate shall be conclusive absent manifest error.

 

(e)          Failure or delay on the part of any Affected Party to demand
compensation pursuant to this Section 2.10 shall not constitute a waiver of such
Affected Party’s right to demand or receive such compensation.

 

(f)          If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.10, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.10 in accordance with the terms
hereof.

 

(g)          Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all rules and regulations
promulgated thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel II or Basel III, shall in each case be deemed to
have been introduced after the Original Closing Date, thereby constituting a
change for which a claim for increased costs or additional amounts may be made
hereunder with respect to the Affected Parties, regardless of the date enacted,
adopted or issued.

 

Section 2.11         Taxes.

 

(a)          All payments made by an Obligor in respect of a Loan Asset and all
payments made by the Borrower or made by the Servicer on behalf of the Borrower
under this Agreement will be made free and clear of and without deduction or
withholding for or on account of any Taxes. If any Taxes are required to be
withheld from any amounts payable to any Indemnified Party, then the amount
payable to such Person will be increased (the amount of such increase, the
“Additional Amount”) such that every net payment made under this Agreement after
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been made. The foregoing obligation to pay
Additional Amounts with respect to payments required to be made by the Borrower
or Servicer under this Agreement will not, however, apply with respect to Taxes
imposed on or measured by net income or franchise Taxes imposed on any
Indemnified Party by a taxing jurisdiction in which any such Person is
organized, conducts business or is paying Taxes (as the case may be) (“Excluded
Taxes”).

 

53

 

 

(b)          The Borrower will indemnify, from funds available to it pursuant to
Section 2.04 (and to the extent the funds available for indemnification provided
by the Borrower is insufficient the Servicer, on behalf of the Borrower, will
indemnify) each Indemnified Party for the full amount of Taxes payable by such
Person in respect of Additional Amounts and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. All payments
in respect of this indemnification shall be made within 10 days from the date a
written invoice therefor is delivered to the Borrower.

 

(c)          Within 30 days after the date of any payment by the Borrower or by
the Servicer on behalf of the Borrower of any Taxes, the Borrower or the
Servicer, as applicable, will furnish to the Administrative Agent and the Lender
Agents at the applicable address set forth on this Agreement, appropriate
evidence of payment thereof.

 

(d)          If any assignee of a Lender is not created or organized under the
laws of the United States or a political subdivision thereof, such Lender shall
deliver to the Borrower, with a copy to the Administrative Agent, (i) within 15
days after becoming an assignee hereunder, two (or such other number as may from
time to time be prescribed by Applicable Law) duly completed copies of IRS Form
W-8BEN or Form W-8ECI (or any successor forms or other certificates or
statements that may be required from time to time by the relevant United States
taxing authorities or Applicable Law), as appropriate, to permit the Borrower to
make payments hereunder for the account of such Lender without deduction or
withholding of United States federal income or similar Taxes and (ii) upon the
obsolescence of or after the occurrence of any event requiring a change in, any
form or certificate previously delivered pursuant to this Section 2.11(d),
copies (in such numbers as may from time to time be prescribed by Applicable Law
or regulations) of such additional, amended or successor forms, certificates or
statements as may be required under Applicable Law to permit the Borrower or the
Servicer to make payments hereunder for the account of such Lender without
deduction or withholding of United States federal income or similar Taxes.

 

(e)          If, in connection with an agreement or other document providing
liquidity support, credit enhancement or other similar support to any Lender in
connection with this Agreement or the funding or maintenance of Advances
hereunder, such Lender is required to compensate a bank or other financial
institution in respect of Taxes under circumstances similar to those described
in this Section 2.11, then, within 10 days after demand by each applicable
Lender, the Borrower shall pay to such Lender such additional amount or amounts
as may be necessary to reimburse such Lender for any amounts paid by them.

 

54

 

 

Without prejudice to the survival of any other agreement of the Borrower and the
Servicer hereunder, the agreements and obligations of the Borrower and the
Servicer contained in this Section 2.11 shall survive the termination of this
Agreement.

 

(f)          If at any time the Borrower shall be liable for the payment of any
additional amounts in accordance with this Section 2.11, then the Borrower shall
have the option to terminate this Agreement (in accordance with the provisions
of Section 2.18(b) but without the payment of any Make-Whole Premium); provided
that such option to terminate shall in no event relieve the Borrower of paying
any amounts owing pursuant to this Section 2.11 in accordance with the terms
hereof.

 

Section 2.12         Collateral Assignment of Agreements. The Borrower hereby
collaterally assigns to the Collateral Agent, for the benefit of the Secured
Parties, all of the Borrower’s right and title to and interest in, to and under
(but not any obligations under) the Purchase and Sale Agreement (and any UCC
financing statements filed under or in connection therewith), any Hedging
Agreement, the Loan Agreements related to each Loan Asset, all other agreements,
documents and instruments evidencing, securing or guarantying any Loan Asset and
all other agreements, documents and instruments related to any of the foregoing
but excluding any Excluded Amounts or Retained Interest (the “Assigned
Documents”). In furtherance and not in limitation of the foregoing, the Borrower
hereby collaterally assigns to the Collateral Agent, for the benefit of the
Secured Parties, its right to indemnification under the Purchase and Sale
Agreement. The Borrower confirms that until the Collection Date the Collateral
Agent (at the direction of the Administrative Agent) on behalf of the Secured
Parties shall have the sole right to enforce the Borrower’s rights and remedies
under the Purchase and Sale Agreement and any UCC financing statements filed
under or in connection therewith for the benefit of the Secured Parties. The
parties hereto agree that such collateral assignment to the Collateral Agent,
for the benefit of the Secured Parties, shall terminate upon the Collection
Date.

 

Section 2.13         Grant of a Security Interest. To secure the prompt,
complete and indefeasible payment in full when due, whether by lapse of time,
acceleration or otherwise, of the Obligations and the performance by the
Borrower of all of the covenants and obligations to be performed by it pursuant
to this Agreement and each other Transaction Document, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
the Borrower hereby (a) collaterally assigns and pledges to the Collateral
Agent, on behalf of the Secured Parties, and (b) grants a security interest to
the Collateral Agent, on behalf of the Secured Parties, in all of the Borrower’s
right, title and interest in, to and under (but none of the obligations under)
all of the Collateral Portfolio (including any Hedging Agreements), whether now
existing or hereafter arising or acquired by the Borrower, and wherever the same
may be located. For the avoidance of doubt, the Collateral Portfolio shall not
include any Excluded Amounts, and the Borrower does not hereby assign, pledge or
grant a security interest in any such amounts. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Collateral
Portfolio to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Collateral Agent, for the benefit of the
Secured Parties, of any of its rights in the Collateral Portfolio shall not
release the Borrower from any of its duties or obligations under the Collateral
Portfolio, and (c) none of the Administrative Agent, the Collateral Agent, any
Lender, any Lender Agent, any Liquidity Bank nor any Secured Party shall have
any obligations or liability under the Collateral Portfolio by reason of this
Agreement, nor shall the Administrative Agent, the Collateral Agent, any Lender,
any Lender Agent, any Liquidity Bank nor any Secured Party be obligated to
perform any of the obligations or duties of the Borrower thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

55

 

 

Section 2.14         Evidence of Debt. The Administrative Agent shall maintain,
solely for this purpose as the agent of the Borrower, at its address referred to
in Section 11.02 a copy of each assignment and acceptance agreement and
participation agreement delivered to and accepted by it and a register for the
recordation of the names and addresses and interests of the Lenders (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent,
each Lender and each Lender Agent shall treat each person whose name is recorded
in the Register as a Lender under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender Agent at any reasonable time and from time to time upon reasonable prior
notice.

 

Section 2.15         Survival of Representations and Warranties. It is
understood and agreed that the rights and remedies of the Secured Parties with
respect to any breach of any of the representations and warranties set forth in
Sections 4.01, 4.02 and 4.03 made on each Cut-Off Date, Advance Date, Reporting
Date and any date on which Loan Assets are Pledged hereunder shall survive the
pledge to the Collateral Agent hereunder and the termination of this Agreement.

 

Section 2.16         Release of Loan Assets.

 

The Borrower may obtain the release of (i) any Loan Asset (and the related
Portfolio Assets pertaining thereto) released pursuant to a Lien Release
Dividend or sold or substituted in accordance with the applicable provisions of
Section 2.07, (ii) any Loan Asset (and the related Portfolio Assets pertaining
thereto) with respect to which all amounts have been paid in full by the related
Obligor and deposited in the Collection Account and (iii) the entire Collateral
Portfolio following the Collection Date. The Collateral Agent, for the benefit
of the Secured Parties, shall, at the sole expense of the Servicer and at the
direction of the Administrative Agent, execute such documents and instruments of
release as may be prepared by the Servicer on behalf of the Borrower, give
notice of such release to the Collateral Custodian (in the form of Exhibit N)
(unless the Collateral Custodian and Collateral Agent are the same Person) and
take other such actions as shall reasonably be requested by the Borrower to
effect such release of the Lien created pursuant to this Agreement. Upon
receiving such notification by the Collateral Agent as described in the
immediately preceding sentence, if applicable, the Collateral Custodian shall
deliver the Required Loan Documents to the Borrower.

 

Section 2.17         Treatment of Amounts Received by the Borrower. Amounts
received by the Borrower pursuant to Section 2.07 on account of Loan Assets
shall be treated as payments of Principal Collections or Interest Collections,
as applicable, on Loan Assets hereunder.

 

56

 

 

Section 2.18         Prepayment; Termination.

 

(a)          Except as expressly permitted or required herein, including,
without limitation, any repayment necessary to cure a Borrowing Base Deficiency,
Advances Outstanding may only be prepaid in whole or in part at the option of
the Borrower at any time by delivering a Notice of Reduction (which notice shall
include a Borrowing Base Certificate) to the Administrative Agent, the
Collateral Agent, the Lender Agents and the Hedge Counterparty at least one
Business Day prior to such reduction. Upon any prepayment, the Borrower shall
also pay in full any Hedge Breakage Costs, Breakage Fees (solely to the extent
such prepayment occurs on any day other than a Payment Date) and other accrued
and unpaid costs and expenses of the Administrative Agent, Lender Agents and
Lenders related to such prepayment; provided that no reduction in Advances
Outstanding shall be given effect unless (i) sufficient funds have been remitted
to pay all such amounts in full, as determined by the Administrative Agent, in
its sole discretion, (ii) the Borrower has complied with the terms of any
Hedging Agreement requiring that one or more Hedge Transactions be terminated in
whole or in part as the result of any such reduction of the Advances
Outstanding, and has paid in full all Hedge Breakage Costs owing to the relevant
Hedge Counterparty for any such termination and (iii) no event has occurred or
would result from such prepayment which would constitute an Event of Default or
an Unmatured Event of Default. The Administrative Agent shall apply amounts
received from the Borrower pursuant to this Section 2.18(a) to the payment of
any Hedge Breakage Costs, to the payment of any Breakage Fees and to the pro
rata reduction of the Advances Outstanding. Any notice relating to any repayment
pursuant to this Section 2.18(a) shall be irrevocable.

 

(b)          The Borrower may, at its option, terminate this Agreement and the
other Transaction Documents upon three Business Days’ prior written notice to
the Administrative Agent, the Lender Agents and any Hedge Counterparty and upon
payment in full of all Advances Outstanding, all accrued and unpaid Yield, any
Breakage Fees, Hedge Breakage Costs, all accrued and unpaid costs and expenses
of the Administrative Agent, Lender Agents and Lenders, payment of the
Make-Whole Premium pro rata to each Lender Agent (for the account of the
applicable Lender) and payment of all other Obligations (other than unmatured
contingent indemnification obligations).

 

(c)          The Borrower hereby acknowledges and agrees that the Make-Whole
Premium constitutes additional consideration for the Lenders to enter into this
Agreement.

 

Section 2.19         Extension of Stated Maturity Date. The Borrower may, at any
time, make a request to the Lenders to extend both the date set forth in clause
(i) of the definition of “Reinvestment Period” and the date set forth in the
definition of “Stated Maturity Date”. Such date may be extended by mutual
agreement among the Administrative Agent, each of the Lenders, the Borrower and
the Servicer. The Borrower confirms that any of the Lenders or the
Administrative Agent, in their sole and absolute discretion, without regard to
the value or performance of the Loan Assets or any other factor, may elect not
to extend such date.

 

Section 2.20         Collections and Allocations.

 

(a)          The Collateral Agent shall promptly identify all Available
Collections received in the Collection Account as being on account of Interest
Collections or Principal Collections and shall segregate all Principal
Collections and Interest Collections and transfer the same to the Principal
Collection Account and the Interest Collection Account, respectively. The
Servicer shall transfer, or cause to be transferred, any collections received
directly by it (if any) to the Collection Account by the close of business
within two Business Days after such Collections are received; provided that the
Servicer shall identify to the Collateral Agent any collections received
directly by the Servicer as being on account of Interest Collections or
Principal Collections. The Collateral Agent shall further provide to the
Servicer a statement as to the amount of Principal Collections and Interest
Collections on deposit in the Principal Collection Account and the Interest
Collection Account no later than three Business Days after each Determination
Date for inclusion in the Servicing Report delivered pursuant to Section
6.08(b). It is understood and agreed that the Servicer shall remain liable for
the proper allocation of the aforementioned Collections into the appropriate
accounts.

 

57

 

 

(b)          On the Cut-Off Date with respect to any Loan Asset, the Servicer
will deposit into the Collection Account all Available Collections received in
respect of Eligible Loan Assets being transferred to and included as part of the
Collateral Portfolio on such date.

 

(c)          With the prior written consent of the Administrative Agent (a copy
of which will be provided by the Servicer to the Collateral Agent), the Servicer
may withdraw from the Collection Account any deposits thereto constituting
Excluded Amounts if the Servicer has, prior to such withdrawal and consent,
delivered to the Administrative Agent a report setting forth the calculation of
such Excluded Amounts in form and substance satisfactory to the Administrative
Agent and the Collateral Agent in their sole discretion.

 

(d)          Prior to the delivery of a Notice of Exclusive Control, the
Servicer shall, pursuant to written instruction (which may be in the form of
standing instructions), direct the Collateral Agent to invest, or cause the
investment of, funds on deposit in the Controlled Accounts in Permitted
Investments, from the date of this Agreement until the Collection Date. Absent
any such written instruction, such funds shall not be invested. A Permitted
Investment acquired with funds deposited in any Controlled Account shall mature
not later than the Business Day immediately preceding any Payment Date, and
shall not be sold or disposed of prior to its maturity. All such Permitted
Investments shall be registered in the name of the Account Bank or its nominee
for the benefit of Collateral Agent. All income and gain realized from any such
investment, as well as any interest earned on deposits in any Controlled Account
shall be distributed in accordance with the provisions of Article II hereof. The
Borrower shall deposit in the Collection Account or the Unfunded Exposure
Account, as the case may be (with respect to investments made hereunder of funds
held therein), an amount equal to the amount of any actual loss incurred, in
respect of any such investment, immediately upon realization of such loss. None
of the Account Bank, the Collateral Agent, the Administrative Agent, any Lender
Agent or any Lender shall be liable for the amount of any loss incurred, in
respect of any investment, or lack of investment, of funds held in any
Controlled Account, other than with respect to fraud or their own gross
negligence or willful misconduct. The parties hereto acknowledge that the
Collateral Agent or any of its Affiliates may receive compensation with respect
to the Permitted Investments.

 

(e)          Until the Collection Date, neither the Borrower nor the Servicer
shall have any rights of direction or withdrawal, with respect to amounts held
in any Controlled Account, except to the extent explicitly set forth in Section
2.04 or Section 2.21.

 

58

 

 

Section 2.21         Reinvestment of Principal Collections.

 

On the terms and conditions hereinafter set forth as certified in writing to the
Collateral Agent, the Lender Agents and Administrative Agent, prior to the end
of the Reinvestment Period, the Servicer may, to the extent of any Principal
Collections on deposit in the Principal Collection Account:

 

(a)          withdraw such funds for the purpose of reinvesting in additional
Eligible Loan Assets to be Pledged hereunder; provided that the following
conditions are satisfied:

 

(i)          all conditions precedent set forth in Section 3.04 have been
satisfied;

 

(ii)         no Event of Default has occurred, or would result from such
withdrawal and reinvestment, and no Unmatured Event of Default or Borrowing Base
Deficiency exists or would result from such withdrawal and reinvestment;

 

(iii)        the representations and warranties contained in Sections 4.01, 4.02
and 4.03 hereof shall continue to be correct in all respects, except to the
extent relating to an earlier date;

 

(iv)         delivery of a Disbursement Request and a Borrowing Base
Certificate, each executed by the Borrower and a Responsible Officer of the
Servicer; and

 

(v)          the Collateral Agent provides to the Administrative Agent by
facsimile (to be received no later than 1:30 p.m. on that same day) a statement
reflecting the total amount on deposit as of the opening of business on such day
in the Principal Collection Account; or

 

(b)          withdraw such funds for the purpose of making payments in respect
of the Advances Outstanding at such time in accordance with and subject to the
terms of Section 2.18.

 

Upon the satisfaction of the applicable conditions set forth in this Section
2.21 (as certified by the Borrower to the Collateral Agent and the
Administrative Agent), the Collateral Agent will release funds from the
Principal Collection Account to the Servicer in an amount not to exceed the
lesser of (A) the amount requested by the Servicer and (B) the amount on deposit
in the Principal Collection Account on such day.

 

Section 2.22         Refunding of Swingline Advances.

 

(a)          Each Swingline Advance shall be refunded by the Lenders (other than
the Swingline Lender) on the second Business Day following the date of such
Swingline Advance (each such date, a “Swingline Refund Date”). Such refunding
shall be made by the Lenders in accordance with their Pro Rata Shares and shall
thereafter be reflected as Advances of the Lenders on the books and records of
the Administrative Agent. Each Lender shall fund its respective Pro Rata Share
of Advances as required to repay Swingline Advances outstanding to the Swingline
Lender no later than 12:00 noon on the applicable Swingline Refund Date.

 

59

 

 

(b)          The Borrower shall pay to the Swingline Lender, within twenty-two
(22) days of demand, the amount of such Swingline Advances to the extent amounts
received from the Lenders are not sufficient to repay in full the outstanding
Swingline Advances requested or required to be refunded. If any portion of any
such amount paid to the Swingline Lender shall be recovered by or on behalf of
the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of
the amount so recovered shall be ratably shared among all the Lenders (other
than the Swingline Lender) in accordance with their respective Pro Rata Shares.

 

(c)          Each Lender acknowledges and agrees that its obligation to refund
Swingline Advances in accordance with the terms of this Section is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article III. Further, each Lender agrees and acknowledges that if prior to the
refunding of any outstanding Swingline Advances pursuant to this Section, a
Bankruptcy Event relating to the Borrower shall have occurred, each Lender will,
on the date the applicable Advance would have been made, purchase an undivided
participating interest in the Swingline Advance to be refunded in an amount
equal to its Pro Rata Share of the aggregate amount of such Swingline Advance.
Each Lender will immediately transfer to the Swingline Lender, in immediately
available funds, the amount of its participation and upon receipt thereof the
Swingline Lender will deliver to such Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after the Swingline Lender has received from any Lender
such Lender’s participating interest in a Swingline Advance, the Swingline
Lender receives any payment on account thereof, the Swingline Lender will
distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement to the contrary, the Swingline Lender shall not be obligated to make
any Swingline Advance at a time when any other Lender is a Defaulting Lender,
unless the Swingline Lender has entered into arrangements (which may include the
delivery of cash collateral) with the Borrower or such Defaulting Lender which
are satisfactory to the Swingline Lender to eliminate the Swingline Lender’s
Fronting Exposure (without giving effect to Section 2.23(a)(iii)) with respect
to any such Defaulting Lender.

 

Section 2.23         Defaulting Lenders.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

 

(i)          That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 11.01.

 

60

 

 

(ii)         Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment of any amounts owing by
that Defaulting Lender to the Swingline Lender hereunder; third, if so
determined by the Administrative Agent or requested by the Swingline Lender, to
be held as cash collateral for future funding obligations of that Defaulting
Lender for any participation in any Swingline Advance; fourth, as the Borrower
may request (so long as no Event of Default or Unmatured Event of Default
exists), to the funding of any Advance in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held as cash collateral for future
funding obligations of that Defaulting Lender to fund Advances under this
Agreement; sixth, to the payment of any amounts owing to the other Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default or Unmatured Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances or funded participation in Swingline
Advances in respect of which that Defaulting Lender has not fully funded its
appropriate share, such payment shall be applied solely to pay the Advances of,
and funded participation in Swingline Advance owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, and funded participation in Swingline Advance owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.23 shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)        During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to (a) acquire, refinance or fund participations in Swingline Loans pursuant to
Section 2.22 or (b) make Advances to the Borrower to repay a Swingline Advance
pursuant to Section 2.02, the “Pro Rata Share” of each non-Defaulting Lender
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided that (x) each such reallocation shall be given effect only if
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swingline Loans shall not exceed the positive difference,
if any, of (A) the Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Advances of that Lender.

 

(iv)         For any period during which that Lender is a Defaulting Lender,
that Defaulting Lender shall not be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender).

 

61

 

 

(b)          If the Administrative Agent and the Swingline Lender agree in
writing in its sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Advances to be held on a pro rata basis by the Lenders in accordance with
their Pro Rata Shares, whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Section 2.24         Replacement of Lenders.

 

If any Lender (other than Wells Fargo) (i) is a Defaulting Lender hereunder,
(ii) requires the Borrower to pay any additional amounts under Sections 2.10 or
2.11 with respect thereto, (iii) does not consent to any amendment or
modification (including in the form of a consent or waiver) described in Section
11.01which is approved by the Borrower, the Administrative Agent and the
Required Lenders, or (iv) does not consent to a request to extend the date set
forth in the definition of “Stated Maturity Date” or the date set forth in
clause (i) of the definition of “Reinvestment Period”, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to (x) assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.04), all of its interests, rights and obligations under
this Agreement and the Transaction Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (y) terminate all of its interests, rights and obligations under
this Agreement and the Transaction Documents and reduce the aggregate
Commitments outstanding; provided that:

 

(a)          (i) if such Lender’s Commitments have been assigned pursuant to
clause (x) above, such Lender shall have received payment of an amount equal to
the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) or (ii) if such Lender’s Commitments
have been terminated pursuant to clause (y) above, such Lender shall have
received payment of all such amounts payable to it hereunder from the Borrower
(provided that any non-pro rata payments to a Lender hereunder must be consented
to by the Administrative Agent); and

 

(b)          such assignment, delegation or termination does not conflict with
Applicable Law.

 

62

 

 

ARTICLE III.

 

CONDITIONS PRECEDENT

 

Section 3.01         Conditions Precedent to Effectiveness.

 

(a)          This Agreement shall be effective upon satisfaction of the
conditions precedent that:

 

(i)          all reasonable up-front expenses and fees (including legal fees,
any fees required under any Lender Fee Letter and the Wells Fargo Fee Letter)
that are invoiced at or prior to the Amended and Restated Closing Date shall
have been paid in full and all other acts and conditions (including, without
limitation, the obtaining of any necessary consents and regulatory approvals and
the making of any required filings, recordings or registrations) required to be
done and performed and to have happened prior to the execution, delivery and
performance of this Agreement and all related Transaction Documents and to
constitute the same legal, valid and binding obligations, enforceable in
accordance with their respective terms, shall have been done and performed and
shall have happened in due and strict compliance with all Applicable Law;

 

(ii)         in the reasonable judgment of the Administrative Agent and each
Lender Agent, there not having been any change in Applicable Law which adversely
affects any Lender’s or the Administrative Agent’s entering into the
transactions contemplated by the Transaction Documents or any Material Adverse
Effect or material disruption in the financial, banking or commercial loan or
capital markets generally;

 

(iii)        any and all information submitted to each Lender, Lender Agent and
the Administrative Agent by the Borrower, the Transferor or the Servicer or any
of their Affiliates is true, accurate, complete in all material respects and not
misleading in any material respect;

 

(iv)         each Lender Agent shall have received all documentation and other
information requested by such Lender Agent in its sole discretion and/or
required by regulatory authorities with respect to the Borrower, the Transferor
and the Servicer under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, all
in form and substance reasonably satisfactory to each Lender Agent;

 

(v)          the Administrative Agent shall have received on or before the date
of such effectiveness the items listed in Schedule I hereto, each in form and
substance satisfactory to the Administrative Agent and each Lender Agent;

 

(vi)         in the judgment of the Administrative Agent and each Lender Agent,
there shall have been no material adverse change in the Borrower’s (or the
Servicer’s) underwriting, servicing, collection, operating and reporting
procedures and systems since the completion of due diligence by the
Administrative Agent and each Lender Agent;

 

63

 

 

(vii)        the results of Administrative Agent’s financial, legal, tax and
accounting due diligence relating to the Transferor, the Borrower, the Servicer,
the Eligible Loan Assets and the transactions contemplated hereunder are
satisfactory to Administrative Agent; and

 

(viii)      each applicable Lender Agent shall have received a duly executed
copy of its Variable Funding Note, in a principal amount equal to the Commitment
of the related Lender.

 

(b)          By its execution and delivery of this Agreement, each of the
Borrower and the Servicer hereby certifies that each of the conditions precedent
to the effectiveness of this Agreement set forth in this Section 3.01 have been
satisfied; provided, that with respect to conditions precedent that expressly
require the consent or approval of the Administrative Agent or another party
(other than the Borrower or the Servicer), the foregoing certification is only
to the knowledge of the Borrower and the Servicer, as applicable, with respect
to such consents or approvals.

 

Section 3.02         Conditions Precedent to All Advances. Each Advance
(including Swingline Advances and the Initial Advance, except as explicitly set
forth below) to the Borrower from the Lenders shall be subject to the further
conditions precedent that:

 

(a)          On the Advance Date of such Advance, the following statements shall
be true and correct, and the Borrower by accepting any amount of such Advance
shall be deemed to have certified that:

 

(i)          the Servicer (on behalf of the Borrower) shall have delivered (x)
with respect to any Advance (other than Swingline Advances) to the
Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) and (y) with respect to any Swingline
Advance to the Administrative Agent and Swingline Lender (with a copy to the
Collateral Custodian and the Collateral Agent), in each case, no later than (i)
with respect to Advances (other than Swingline Advances), no later than 12:00
noon on the proposed Advance Date (or such shorter period as agreed to from time
to time by the Administrative Agent and each of the Lenders) and (ii) with
respect to Swingline Advances, no later than 3:00 p.m. on the proposed Advance
Date: (A) a Notice of Borrowing, (B) a Borrowing Base Certificate, (C) a Loan
Tape, (D) an Approval Notice (for any such Loan Asset added to the Collateral
Portfolio on the related Advance Date) and (E) except with respect to an Advance
under Section 2.02(f), such additional information as may be reasonably
requested by the Administrative Agent and an executed copy of each assignment
and assumption agreement, transfer document or instrument (including any Loan
Assignment) relating to each Loan Asset to be Pledged evidencing the assignment
of such Loan Asset from any prior third party owner thereof directly to the
Borrower (other than in the case of any Loan Asset acquired by the Borrower at
origination);

 

64

 

 

(ii)         except with respect to an Advance under Section 2.02(f), the
Borrower shall have delivered to the Collateral Custodian (with a copy to the
Administrative Agent), (A) with respect to Advances (other than Swingline
Advances), no later than 12:00 noon on the related Advance Date and (B) with
respect to Swingline Advances, no later than 3:00 p.m. on the related Advance
Date, a faxed or e-mailed copy of the duly executed original promissory notes of
the Loan Assets (and, in the case of any Noteless Loan Asset, a fully executed
assignment agreement) and if any Loan Assets are closed in escrow, a certificate
(in the form of Exhibit K) from the closing attorneys of such Loan Assets
certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause (x) the Loan Asset
Checklist and the Required Loan Documents (other than the Golub Agented Required
Loan Documents) to be in the possession of the Collateral Custodian within five
Business Days of any related Cut-Off Date as to any Loan Assets and (y) the
Golub Agented Required Loan Documents to be in the possession of the Collateral
Custodian within thirty days of any related Cut-Off Date as to any Loan Assets;

 

(iii)        the representations and warranties contained in Sections 4.01, 4.02
and 4.03 are true and correct in all respects, and (except with respect to an
Advance required by Section 2.02(f)) there exists no breach of any covenant
contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving effect
to the Advance to take place on such Advance Date and to the application of
proceeds therefrom, on and as of such day as though made on and as of such date
(other than any representation and warranty that is made as of a specific date);

 

(iv)         no Event of Default has occurred, or would result from such
Advance, and no Unmatured Event of Default or Borrowing Base Deficiency exists
or would result from such Advance;

 

(v)          no event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(vi)         since the Original Closing Date, no material adverse change has
occurred in the ability of the Servicer, Transferor or the Borrower to perform
its obligations under any Transaction Document;

 

(vii)        no Liens exist in respect of Taxes which are prior to the lien of
the Collateral Agent on the Eligible Loan Assets to be Pledged on such Advance
Date; and

 

(viii)      all terms and conditions of the Purchase and Sale Agreement required
to be satisfied in connection with the assignment of each Eligible Loan Asset
being Pledged hereunder on such Advance Date (and the Portfolio Assets related
thereto), including, without limitation, the perfection of the Borrower’s
interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed.

 

65

 

 

(b)          The Administrative Agent shall have provided an Approval Notice to
the Borrower for each of the Eligible Loan Assets identified in the applicable
Loan Tape for inclusion in the Collateral Portfolio on the applicable Advance
Date.

 

(c)          No Applicable Law shall prohibit, and no order, judgment or decree
of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Advances by any
Lender or the proposed Pledge of Eligible Loan Assets in accordance with the
provisions hereof.

 

(d)          Except with respect to an Advance required by Section 2.02(f), the
proposed Advance Date shall take place during the Reinvestment Period and the
Facility Maturity Date has not yet occurred.

 

(e)          The Borrower shall have paid all fees then required to be paid,
including all fees required hereunder and under the applicable Lender Fee
Letters and the Wells Fargo Fee Letter and shall have reimbursed the Lenders,
the Administrative Agent, each Lender Agent, the Collateral Custodian, the
Account Bank and the Collateral Agent for all fees, costs and expenses of
closing the transactions contemplated hereunder and under the other Transaction
Documents, including the reasonable attorney fees and any other legal and
document preparation costs incurred by the Lenders, the Administrative Agent and
each Lender Agent.

 

The failure of the Borrower to satisfy any of the foregoing conditions precedent
in respect of any Advance shall give rise to a right of the Administrative
Agent, the Swingline Lender and the applicable Lender Agent, which right may be
exercised at any time on the demand of the Swingline Lender or the applicable
Lender Agent, as applicable, to rescind the related Advance and direct the
Borrower to pay to the applicable Lender Agent for the benefit of the applicable
Lender an amount equal to the Advances made during any such time that any of the
foregoing conditions precedent were not satisfied.

 

Section 3.03         Advances Do Not Constitute a Waiver. No Advance or
Swingline Advance made hereunder shall constitute a waiver of any condition to
any Lender’s obligation to make such an advance unless such waiver is in writing
and executed by such Lender.

 

Section 3.04         Conditions to Pledges of Loan Assets. Each Pledge of an
additional Eligible Loan Asset pursuant to Section 2.06, a Substitute Eligible
Loan Asset pursuant to Section 2.07(a) or (c), an additional Eligible Loan Asset
pursuant to Section 2.21 or any other Pledge of a Loan Asset hereunder shall be
subject to the further conditions precedent that (as certified to the Collateral
Agent by the Borrower):

 

(a)          the Servicer (on behalf of the Borrower) shall have delivered to
the Administrative Agent and each Lender Agent (with a copy to the Collateral
Custodian and the Collateral Agent) no later than 5:00 p.m. on the date that is
one Business Day prior to the related Cut-Off Date: (A) a Borrowing Base
Certificate, (B) a Loan Tape, (C) and Approval Notice (for each Loan Asset added
to the Collateral Portfolio on the related Cut-Off date) and (D) such additional
information as may be reasonably requested by the Administrative Agent and an
executed copy of each assignment and assumption agreement, transfer document or
instrument (including any Loan Assignment) relating to each Loan Asset to be
pledged evidencing the assignment of such Loan from any prior third party owner
thereof directly to the Borrower (other than in the case of any Loan Asset
acquired by the Borrower at origination);

 

66

 

 

(b)          the Borrower shall have delivered to the Collateral Custodian (with
a copy to the Administrative Agent), no later than12:00 noon on the related
Cut-Off Date, a faxed or e-mailed copy of the duly executed original promissory
notes of the Loan Assets (and, in the case of any Noteless Loan Asset, a fully
executed assignment agreement) and if any Loan Assets are closed in escrow, a
certificate (in the form of Exhibit K) from the closing attorneys of such Loan
Assets certifying the possession of the Required Loan Documents; provided that,
notwithstanding the foregoing, the Borrower shall cause (x) the Loan Asset
Checklist and the Required Loan Documents (other than the Golub Agented Required
Loan Documents) to be in the possession of the Collateral Custodian within five
Business Days of any related Cut-Off Date as to any Loan Assets and (y) the
Golub Agented Required Loan Documents to be in the possession of the Collateral
Custodian within thirty days of any related Cut-Off Date as to any Loan Assets;

 

(c)          no Liens exist in respect of Taxes which are prior to the lien of
the Collateral Agent on the Eligible Loan Assets to be Pledged on such Cut-Off
Date;

 

(d)          all terms and conditions of the Purchase and Sale Agreement
required to be satisfied in connection with the assignment of each Eligible Loan
Asset being Pledged hereunder on such Cut-Off Date (and the Portfolio Assets
related thereto), including, without limitation, the perfection of the
Borrower’s interests therein, shall have been satisfied in full, and all filings
(including, without limitation, UCC filings) required to be made by any Person
and all actions required to be taken or performed by any Person in any
jurisdiction to give the Collateral Agent, for the benefit of the Secured
Parties, a first priority perfected security interest (subject only to Permitted
Liens) in such Eligible Loan Assets and the Portfolio Assets related thereto and
the proceeds thereof shall have been made, taken or performed;

 

(e)          the Administrative Agent shall have provided an Approval Notice to
the Borrower for each of the Eligible Loan Assets identified in the applicable
Loan Tape for inclusion in the Collateral Portfolio on the applicable Cut-Off
Date;

 

(f)          no Event of Default has occurred, or would result from such Pledge,
and no Unmatured Event of Default exists, or would result from such Pledge
(other than, with respect to any Pledge of an Eligible Loan Asset necessary to
cure a Borrowing Base Deficiency in accordance with Section 2.06, an Unmatured
Event of Default arising solely pursuant to such Borrowing Base Deficiency); and

 

(g)          the representations and warranties contained in Sections 4.01, 4.02
and 4.03 are true and correct in all respects, and there exists no breach of any
covenant contained in Sections 5.01, 5.02, 5.03 and 5.04 before and after giving
effect to the Pledge to take place on such Cut-Off Date, on and as of such day
as though made on and as of such date (other than any representation and
warranty that is made as of a specific date).

 

67

 

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01         Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants, as of the Amended and Restated Closing
Date, as of each applicable Cut-Off Date, as of each applicable Advance Date, as
of each Reporting Date and as of each other date provided under this Agreement
or the other Transaction Documents on which such representations and warranties
are required to be (or deemed to be) made (unless a specific date is specified
below):

 

(a)          Organization, Good Standing and Due Qualification. The Borrower is
a limited liability company duly organized, validly existing and in good
standing under the laws of Delaware and has the power and all licenses necessary
to own its assets and to transact the business in which it is engaged and is
duly qualified and in good standing under the laws of each jurisdiction where
the transaction of such business or its ownership of the Loan Assets and the
Collateral Portfolio requires such qualification.

 

(b)          Power and Authority; Due Authorization; Execution and Delivery. The
Borrower has the power, authority and legal right to make, deliver and perform
this Agreement and each of the Transaction Documents to which it is a party and
all of the transactions contemplated hereby and thereby, and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and each of the Transaction Documents to which it is a party, and to
grant to the Collateral Agent, for the benefit of the Secured Parties, a first
priority perfected security interest in the Collateral Portfolio on the terms
and conditions of this Agreement, subject only to Permitted Liens.

 

(c)          Binding Obligation. This Agreement and each of the Transaction
Documents to which the Borrower is a party constitutes the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
their respective terms, except as the enforceability hereof and thereof may be
limited by Bankruptcy Laws and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or at law).

 

(d)          All Consents Required. No consent of any other party and no
consent, license, approval or authorization of, or registration or declaration
with, any Governmental Authority, bureau or agency is required in connection
with the execution, delivery or performance by the Borrower of this Agreement or
any Transaction Document to which it is a party or the validity or
enforceability of this Agreement or any such Transaction Document or the Loan
Assets or the transfer of an ownership interest or security interest in such
Loan Assets, other than such as have been met or obtained and are in full force
and effect.

 

(e)          No Violation. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a Party and all
other agreements and instruments executed and delivered or to be executed and
delivered pursuant hereto or thereto in connection with the Pledge of the
Collateral Portfolio will not (i) create any Lien on the Collateral Portfolio
other than Permitted Liens or (ii) violate any Applicable Law or the certificate
of formation or limited liability company agreement of the Borrower or (iii)
violate any contract or other agreement to which the Borrower is a party or by
which the Borrower or any property or assets of the Borrower may be bound.

 

68

 

 

(f)          No Proceedings. There is no litigation or administrative proceeding
or investigation pending or, to the knowledge of the Borrower, threatened
against the Borrower or any properties of the Borrower, before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Borrower is a party or (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

 

(g)          Selection Procedures. In selecting the Loan Assets to be Pledged
pursuant to this Agreement, no selection procedures were employed which are
intended to be adverse to the interests of the Lenders.

 

(h)          Bulk Sales. The grant of the security interest in the Collateral
Portfolio by the Borrower to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement, is in the ordinary course of
business for the Borrower and is not subject to the bulk transfer or any similar
statutory provisions in effect in any applicable jurisdiction.

 

(i)          Pledge of Collateral Portfolio. Except as otherwise expressly
permitted by the terms of this Agreement, no item of Collateral Portfolio has
been sold, transferred, assigned or pledged by the Borrower to any Person, other
than as contemplated by Article II and the Pledge of such Collateral Portfolio
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms of this Agreement.

 

(j)          Indebtedness. The Borrower has no Indebtedness, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (i) Indebtedness incurred under the terms of the Transaction Documents and
(ii) Indebtedness incurred pursuant to certain ordinary business expenses
arising pursuant to the transactions contemplated by this Agreement and the
other Transaction Documents.

 

(k)          Sole Purpose. The Borrower has been formed solely for the purpose
of engaging in transactions of the types contemplated by this Agreement, and has
not engaged in any business activity other than the negotiation, execution and
to the extent applicable, performance of this Agreement and the transactions
contemplated by the Transaction Documents.

 

(l)           No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Borrower’s performance of its
obligations under this Agreement or any Transaction Document to which the
Borrower is a party.

 

(m)          Taxes. The Borrower has filed or caused to be filed (on a
consolidated basis or otherwise) on a timely basis all tax returns (including,
without limitation, all foreign, federal, state, local and other tax returns)
required to be filed by it, is not liable for Taxes payable by any other Person
and has paid or made adequate provisions for the payment of all Taxes,
assessments and other governmental charges due and payable from the Borrower
except for those Taxes being contested in good faith by appropriate proceedings
and in respect of which it has established proper reserves on its books. No Tax
lien or similar adverse claim has been filed, and no claim is being asserted,
with respect to any such Tax, assessment or other governmental charge. Any
Taxes, fees and other governmental charges due and payable by the Borrower in
connection with the execution and delivery of this Agreement and the other
Transaction Documents and the transactions contemplated hereby or thereby have
been paid or shall have been paid if and when due.

 

69

 

 

(n)          Location. The Borrower’s location (within the meaning of Article 9
of the UCC) is Delaware. The chief executive office of the Borrower (and the
location of the Borrower’s records regarding the Collateral Portfolio (other
than those delivered to the Collateral Custodian)) is located at the address set
forth under its name on the signature pages hereto (or at such other address as
shall be designated by such party in a written notice to the other parties
hereto).

 

(o)          Tradenames. The Borrower has not changed its name since its
formation and does not have tradenames, fictitious names, assumed names or
“doing business as” names under which it has done or is doing business.

 

(p)          Solvency. The Borrower is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The Borrower is Solvent, and the transactions
under this Agreement and any other Transaction Document to which the Borrower is
a party do not and will not render the Borrower not Solvent. The Borrower is
paying its debts as they become due (subject to any applicable grace period);
and the Borrower, after giving effect to the transactions contemplated hereby,
will have adequate capital to conduct its business.

 

(q)          No Subsidiaries. The Borrower has no Subsidiaries.

 

(r)          Value Given. The Borrower has given fair consideration and
reasonably equivalent value to the Transferor in exchange for the purchase of
the Loan Assets (or any number of them) from the Transferor pursuant to the
Purchase and Sale Agreement. No such transfer has been made for or on account of
an antecedent debt owed by the Borrower to the Transferor and no such transfer
is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

(s)          Reports Accurate. All Servicer’s Certificates, Servicing Reports,
Notices of Borrowing, Borrowing Base Certificates and other written or
electronic information, exhibits, financial statements, documents, books,
records or reports furnished by the Borrower (or the Servicer on its behalf) to
the Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents,
or the Collateral Custodian in connection with this Agreement are, as of their
date, accurate, true and correct and no such document or certificate omits to
state a material fact or any fact necessary to make the statements contained
therein not misleading; provided that, solely with respect to written or
electronic information furnished by the Servicer which was provided to the
Servicer from an Obligor with respect to a Loan Asset, such information need
only be accurate, true and correct to the knowledge of the Borrower; provided,
further, that the foregoing proviso shall not apply to any information presented
in a Servicer’s Certificate, Servicing Report, Notice of Borrowing or Borrowing
Base Certificate.

 

70

 

 

(t)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of proceeds from the sale of the
Collateral Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Borrower does not own or intend to
carry or purchase, and no proceeds from the Advances will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(u)          No Adverse Agreements. There are no agreements in effect adversely
affecting the rights of the Borrower to make, or cause to be made, the grant of
the security interest in the Collateral Portfolio contemplated by Section 2.13.

 

(v)          Event of Default/Unmatured Event of Default. No event has occurred
which constitutes an Event of Default, and no event has occurred and is
continuing which constitutes an Unmatured Event of Default (other than any Event
of Default or Unmatured Event of Default which has previously been disclosed to
the Administrative Agent as such).

 

(w)          Servicing Standard. Each of the Loan Assets was underwritten or
acquired and is being serviced in conformance with the standard underwriting,
credit, collection, operating and reporting procedures and systems of the
Servicer or the Transferor.

 

(x)          ERISA. The present value of all benefits vested under each
“employee pension benefit plan” as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Borrower or any ERISA Affiliate of the
Borrower or to which the Borrower or any ERISA Affiliate of the Borrower
contributes or has an obligation to contribute, or has any liability (each, a
“Pension Plan”), does not exceed the value of the assets of the Pension Plan
allocable to such vested benefits (based on the value of such assets as of the
last annual valuation date) determined in accordance with the assumptions used
for funding such Pension Plan pursuant to Sections 412 and 430 of the Code. No
prohibited transactions, failure to meet the minimum funding standard set forth
in Section 302(a) of ERISA and Section 412(a) of the Code (with respect to any
Pension Plan other than a Multiemployer Plan), withdrawals or reportable events
have occurred with respect to any Pension Plan that, in the aggregate, could
subject the Borrower to any material tax, penalty or other liability. No notice
of intent to terminate a Pension Plan has been filed, nor has any Pension Plan
been terminated under Section 4041(f) of ERISA, nor has the Pension Benefit
Guaranty Corporation instituted proceedings to terminate, or appoint a trustee
to administer a Pension Plan and no event has occurred or condition exists that
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan.

 

(y)          Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

71

 

 

(z)          Broker-Dealer. The Borrower is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(aa)         Instructions to Obligors. The Collection Account is the only
account to which Obligors have been instructed by the Borrower, or the Servicer
on the Borrower’s behalf, to send Principal Collections and Interest Collections
on the Collateral Portfolio. The Borrower has not granted any Person other than
the Collateral Agent, on behalf of the Secured Parties, an interest in the
Collection Account.

 

(bb)         [Reserved].

 

(cc)         Investment Company Act. The Borrower is not required to register as
an “investment company” under the provisions of the 1940 Act.

 

(dd)         Compliance with Law. The Borrower has complied in all respects with
all Applicable Law to which it may be subject, and no item of the Collateral
Portfolio contravenes any Applicable Law (including, without limitation, all
applicable predatory and abusive lending laws, laws, rules and regulations
relating to licensing, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy).

 

(ee)         Collections. The Borrower acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio Pledged hereunder are held and shall be held in trust for the benefit
of the Collateral Agent, on behalf of the Secured Parties until deposited into
the Collection Account within two Business Days after receipt as required
herein.

 

(ff)         Set-Off, etc. No Loan Asset has been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set-off or modified by the
Borrower, the Transferor or the Obligor thereof, and no Loan Asset in the
Collateral Portfolio is subject to compromise, adjustment, extension,
satisfaction, subordination, rescission, set-off, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning the Collateral
Portfolio or otherwise, by the Borrower, the Transferor or the Obligor with
respect thereto, except, in each case, for amendments, extensions and
modifications, if any, to such Collateral Portfolio otherwise permitted pursuant
to Section 6.04(a) of this Agreement and in accordance with the Servicing
Standard.

 

(gg)         Full Payment. As of the applicable Cut-Off Date thereof, the
Borrower has no knowledge of any fact which should lead it to expect that any
Loan Asset will not be paid in full.

 

(hh)         Environmental. With respect to each item of Underlying Collateral
as of the applicable Cut-Off Date for the Loan Asset related to such Underlying
Collateral, to the actual knowledge of a Responsible Officer of the Borrower:
(a) the related Obligor’s operations comply in all respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. As of the applicable Cut-Off Date for the Loan
Asset related to such Underlying Collateral, none of the Borrower, the
Transferor nor the Servicer has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Underlying Collateral, nor does any such Person have knowledge or reason
to believe that any such notice will be received or is being threatened.

 

72

 

 

(ii)         USA PATRIOT Act. Neither the Borrower nor any Affiliate of the
Borrower is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 

(jj)         Confirmation from Transferor. The Borrower has received in writing
from the Transferor confirmation that the Transferor will not cause the Borrower
to file a voluntary bankruptcy petition under the Bankruptcy Code.

 

(kk)         Accuracy of Representations and Warranties. Each representation or
warranty by the Borrower contained herein, in any Transaction Document or in any
certificate or other document furnished by the Borrower pursuant hereto or in
connection herewith is true and correct in all respects.

 

(ll)         [Reserved].

 

(mm)     Security Interest.

 

(i)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral Portfolio in favor of the
Collateral Agent, on behalf of the Secured Parties, which security interest is
prior to all other Liens (except for Permitted Liens), and is enforceable as
such against creditors of and purchasers from the Borrower;

 

(ii)         the Collateral Portfolio is comprised of “instruments”, “security
entitlements”, “general intangibles”, “accounts”, “certificated securities”,
“uncertificated securities”, “securities accounts”, “deposit accounts”,
“supporting obligations” or “insurance” (each as defined in the applicable UCC)
and/or such other category of collateral under the applicable UCC as to which
the Borrower has complied with its obligations under this Section 4.01(mm);

 

(iii)        with respect to Collateral Portfolio that constitute “security
entitlements”:

 

73

 

 

a.           all of such security entitlements have been credited to one of the
Controlled Accounts and the securities intermediary for each Controlled Account
has agreed to treat all assets credited to such Controlled Account as “financial
assets” within the meaning of the applicable UCC;

 

b.           the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Collateral Agent and the Borrower,
for the benefit of the Secured Parties, as the Person having a security
entitlement against the securities intermediary in each of the Controlled
Accounts; and

 

c.           the Controlled Accounts are not in the name of any Person other
than the Borrower, subject to the lien of the Collateral Agent, for the benefit
of the Secured Parties. The securities intermediary of any Controlled Account
which is a “securities account” under the UCC has agreed to comply with the
entitlement orders and instructions of the Borrower, the Servicer and the
Collateral Agent (acting at the direction of the Administrative Agent) in
accordance with the Transaction Documents, including causing cash to be invested
in Permitted Investments; provided that, upon the delivery of a Notice of
Exclusive Control by the Collateral Agent (acting at the direction of the
Administrative Agent), the securities intermediary has agreed to only follow the
entitlement orders and instructions of the Collateral Agent, on behalf of the
Secured Parties, including with respect to the investment of cash in Permitted
Investments;

 

(iv)         all Controlled Accounts constitute “securities accounts” or
“deposit accounts” as defined in the applicable UCC;

 

(v)          with respect to any Controlled Account which constitutes a “deposit
account” as defined in the applicable UCC, the Borrower, the Account Bank and
the Collateral Agent, on behalf of the Secured Parties, have entered into an
account control agreement which permits the Collateral Agent on behalf of the
Secured Parties to direct disposition of the funds in such deposit account;

 

(vi)         the Borrower owns and has good and marketable title to (or, with
respect to assets securing any Loan Assets, a valid security interest in) the
Collateral Portfolio free and clear of any Lien (other than Permitted Liens) of
any Person;

 

(vii)        the Borrower has received all consents and approvals required by
the terms of any Loan Asset to the granting of a security interest in the Loan
Assets hereunder to the Collateral Agent, on behalf of the Secured Parties;

 

(viii)      the Borrower has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Collateral
Portfolio and that portion of the Loan Assets in which a security interest may
be perfected by filing granted to the Collateral Agent, on behalf of the Secured
Parties, under this Agreement;

 

74

 

 

(ix)         other than as expressly permitted by the terms of this Agreement
and the security interest granted to the Collateral Agent, on behalf of the
Secured Parties, pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in or otherwise conveyed any of the
Collateral Portfolio. The Borrower has not authorized the filing of and is not
aware of any financing statements against the Borrower that include a
description of collateral covering the Collateral Portfolio other than any
financing statement (A) relating to the security interests granted to the
Borrower under the Purchase and Sale Agreement, or (B) that has been terminated
and/or fully and validly assigned to the Collateral Agent on or prior to the
Amended and Restated Closing Date. The Borrower is not aware of the filing of
any judgment or Tax lien filings against the Borrower;

 

(x)          all original executed copies of each underlying promissory note or
copies of each Loan Asset Register, as applicable, that constitute or evidence
each Loan Asset has been, or subject to the delivery requirements contained
herein, will be delivered to the Collateral Custodian;

 

(xi)         other than in the case of Noteless Loan Assets, the Borrower has
received, or subject to the delivery requirements contained herein will receive,
a written acknowledgment from the Collateral Custodian that the Collateral
Custodian, as the bailee of the Collateral Agent, is holding the underlying
promissory notes that constitute or evidence the Loan Assets solely on behalf of
and for the Collateral Agent, for the benefit of the Secured Parties; provided
that the acknowledgement of the Collateral Custodian set forth in Section 12.11
may serve as such acknowledgement;

 

(xii)         none of the underlying promissory notes, or Loan Asset Registers,
as applicable, that constitute or evidence the Loan Assets has any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Collateral Agent, on behalf of the Secured Parties;

 

(xiii)        with respect to any Collateral Portfolio that constitutes a
“certificated security,” such certificated security has been delivered to the
Collateral Custodian, on behalf of the Secured Parties and, if in registered
form, has been specially Indorsed to the Collateral Agent, for the benefit of
the Secured Parties, or in blank by an effective Indorsement or has been
registered in the name of the Collateral Agent, for the benefit of the Secured
Parties, upon original issue or registration of transfer by the Borrower of such
certificated security; and

 

(xiv)        with respect to any Collateral Portfolio that constitutes an
“uncertificated security”, that the Borrower shall cause the issuer of such
uncertificated security to register the Collateral Agent, on behalf of the
Secured Parties, as the registered owner of such uncertificated security.

 

Section 4.02         Representations and Warranties of the Borrower Relating to
the Agreement and the Collateral Portfolio. The Borrower hereby represents and
warrants, as of the Amended and Restated Closing Date, as of each applicable
Cut-Off Date, as of each applicable Advance Date, as of each Reporting Date and
any date which Loan Assets are Pledged hereunder and as of each other date
provided under this Agreement or the other Transaction Documents on which such
representations and warranties are required to be (or deemed to be) made:

 

75

 

 

(a)          Valid Transfer and Security Interest. This Agreement constitutes a
grant of a security interest in all of the Collateral Portfolio to the
Collateral Agent, for the benefit of the Secured Parties, which is a valid and
first priority perfected security interest in the Loan Assets forming a part of
the Collateral Portfolio and in that portion of the Loan Assets in which a
security interest may be perfected by filing subject only to Permitted Liens. No
Person claiming through or under Borrower shall have any claim to or interest in
the Controlled Accounts.

 

(b)          Eligibility of Collateral Portfolio. (i) The Loan Tape, and the
information contained in each Notice of Borrowing, is an accurate and complete
listing of all the Loan Assets contained in the Collateral Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such item of Collateral Portfolio and the amounts owing thereunder
is true and correct as of the related Cut-Off Date, (ii) each Loan Asset
designated on any Borrowing Base Certificate as an Eligible Loan Asset and each
Loan Asset included as an Eligible Loan Asset in any calculation of Borrowing
Base or Borrowing Base Deficiency is an Eligible Loan Asset and (iii) with
respect to each item of Collateral Portfolio, all consents, licenses, approvals
or authorizations of or registrations or declarations of any Governmental
Authority or any Person required to be obtained, effected or given by the
Borrower in connection with the transfer of a security interest in each item of
Collateral Portfolio to the Collateral Agent, for the benefit of the Secured
Parties, have been duly obtained, effected or given and are in full force and
effect.

 

(c)          No Fraud. Each Loan Asset was originated without any fraud or
misrepresentation by the Transferor or, to the best of the Borrower’s knowledge,
on the part of the Obligor.

 

Section 4.03         Representations and Warranties of the Servicer. The
Servicer hereby represents and warrants, as of the Amended and Restated Closing
Date, as of each applicable Cut-Off Date, as of each applicable Advance Date, as
of each Reporting Date and as of each other date provided under this Agreement
or the other Transaction Documents on which such representations and warranties
are required to be (or deemed to be) made:

 

(a)          Organization and Good Standing. The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with all requisite corporate power and authority
to own or lease its properties and to conduct its business as such business is
presently conducted and to enter into and perform its obligations pursuant to
this Agreement.

 

(b)          Due Qualification. The Servicer is duly qualified to do business as
a corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Servicer (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Servicer is a party have been duly executed and delivered
by the Servicer.

 

76

 

 

(d)          Binding Obligation. This Agreement and each other Transaction
Document to which the Servicer is a party constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by Bankruptcy
Laws and general principles of equity (whether considered in a suit at law or in
equity).

 

(e)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Transaction Documents to which it is a party and
the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Servicer’s
articles of incorporation or by-laws or any contractual obligation of the
Servicer, (ii) result in the creation or imposition of any Lien upon any of the
Servicer’s properties pursuant to the terms of any such contractual obligation,
other than this Agreement, or (iii) violate any Applicable Law.

 

(f)          No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Servicer, threatened against the Servicer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Servicer is a party, (ii) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Servicer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(g)          All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery and performance by the
Servicer of this Agreement and any other Transaction Document to which the
Servicer is a party have been obtained.

 

(h)          Reports Accurate. No Servicer’s Certificate, Servicing Report,
Notice of Borrowing, Borrowing Base Certificate, information, exhibit, financial
statement, document, book, record or report furnished by the Servicer to the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents, or
the Collateral Custodian in connection with this Agreement is inaccurate in any
respect as of the date it is dated, and no such document contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading; provided that, solely with
respect to written or electronic information furnished by the Servicer which was
provided to the Servicer from an Obligor with respect to a Loan Asset, such
information need only be accurate, true and correct to the knowledge of the
Servicer; provided, further, that the foregoing proviso shall not apply to any
information presented in a Servicer’s Certificate, Servicing Report, Notice of
Borrowing or Borrowing Base Certificate.

 

(i)          Servicing Standard. The Servicer has complied in all respects with
the Servicing Standard with regard to the servicing of the Loan Assets.

 

77

 

 

(j)          Collections. The Servicer acknowledges that all Available
Collections received by it or its Affiliates with respect to the Collateral
Portfolio transferred or Pledged hereunder are held and shall be held in trust
for the benefit of the Secured Parties until deposited into the Collection
Account within two Business Days from receipt as required herein.

 

(k)          [Reserved].

 

(l)          Solvency. The Servicer is not the subject of any Bankruptcy
Proceedings or Bankruptcy Event. The transactions under this Agreement and any
other Transaction Document to which the Servicer is a party do not and will not
render the Servicer not Solvent.

 

(m)          Taxes. The Servicer has filed or caused to be filed all tax returns
that are required to be filed by it (subject to any extensions to file properly
obtained by the same). The Servicer has paid or made adequate provisions for the
payment of all Taxes and all assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Servicer), and no
Tax lien has been filed and no claim is being asserted, with respect to any such
Tax, assessment or other charge.

 

(n)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or the other Transaction Documents (including,
without limitation, the use of the Proceeds from the sale of the Collateral
Portfolio) will violate or result in a violation of Section 7 of the Exchange
Act, or any regulations issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.

 

(o)          Security Interest. The Servicer will take all steps necessary to
ensure that the Borrower has granted a security interest (as defined in the UCC)
to the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio, which is enforceable in accordance with Applicable Law
upon execution and delivery of this Agreement and such security interest is a
valid and first priority perfected security interest in the Loan Assets and that
portion of the Collateral Portfolio in which a security interest may be
perfected by filing (except for any Permitted Liens). All filings (including,
without limitation, such UCC filings) as are necessary for the perfection of the
Secured Parties’ security interest in the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing
have been (or prior to the applicable Advance will be) made.

 

(p)          ERISA. The present value of all benefits vested under each
“employee pension benefit plan” as such term is defined in Section 3(2) of
ERISA, other than a Multiemployer Plan, that is subject to Title IV of ERISA and
is sponsored or maintained by the Servicer or any ERISA Affiliate of the
Servicer or to which the Servicer or any ERISA Affiliate of the Servicer
contributes or has an obligation to contribute, or has any liability (each, a
“Servicer Pension Plan”) does not exceed the value of the assets of the Servicer
Pension Plan allocable to such vested benefits (based on the value of such
assets as of the last annual valuation date) determined in accordance with the
assumptions used for funding such Servicer Pension Plan pursuant to Sections 412
and 430 of the Code. No prohibited transactions, failure to meet the minimum
funding standard set forth in Section 302(a) of ERISA and Section 412(a) of the
Code (with respect to any Servicer Pension Plan other than a Multiemployer
Plan), withdrawals or reportable events have occurred with respect to any
Servicer Pension Plan that, in the aggregate, could subject the Servicer to any
material tax, penalty or other liability. No notice of intent to terminate a
Servicer Pension Plan has been filed, nor has any Servicer Pension Plan been
terminated under Section 4041(f) of ERISA, nor has the Pension Benefit Guaranty
Corporation instituted proceedings to terminate, or appoint a trustee to
administer, a Servicer Pension Plan and no event has occurred or condition
exists that might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Servicer
Pension Plan.

 

78

 

 

(q)          USA PATRIOT Act. Neither the Servicer nor any Affiliate of the
Servicer is (i) a country, territory, organization, person or entity named on an
OFAC list; (ii) a Person that resides or has a place of business in a country or
territory named on such lists or which is designated as a “Non-Cooperative
Jurisdiction” by the Financial Action Task Force on Money Laundering, or whose
subscription funds are transferred from or through such a jurisdiction; (iii) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (iv) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Sections 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.

 

(r)          Environmental. With respect to each item of Underlying Collateral,
to the actual knowledge of a Responsible Officer of the Servicer: (a) the
related Obligor’s operations comply in all material respects with all applicable
Environmental Laws; (b) none of the related Obligor’s operations is the subject
of a Federal or state investigation evaluating whether any remedial action,
involving expenditures, is needed to respond to a release of any Hazardous
Materials into the environment; and (c) the related Obligor does not have any
material contingent liability in connection with any release of any Hazardous
Materials into the environment. The Servicer has not received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Underlying Collateral, nor does the Servicer have knowledge
or reason to believe that any such notice will be received or is being
threatened.

 

(s)          No Injunctions. No injunction, writ, restraining order or other
order of any nature adversely affects the Servicer’s performance of its
obligations under this Agreement or any Transaction Document to which the
Servicer is a party.

 

(t)          Instructions to Obligors. The Collection Account is the only
account to which Obligors have been instructed by the Servicer on the Borrower’s
behalf to send Principal Collections and Interest Collections on the Collateral
Portfolio.

 

(u)          Allocation of Charges. There is not any agreement or understanding
between the Servicer and the Borrower (other than as expressly set forth herein
or as consented to by the Administrative Agent), providing for the allocation or
sharing of obligations to make payments or otherwise in respect of any taxes,
fees, assessments or other governmental charges; provided that it is understood
and acknowledged that the Borrower will be consolidated with the Servicer for
tax purposes.

 

79

 

 

(v)          Servicer Termination Event. No event has occurred which constitutes
a Servicer Termination Event (other than any Servicer Termination Event which
has previously been disclosed to the Administrative Agent as such).

 

(w)          Broker-Dealer. The Servicer is not a broker-dealer or subject to
the Securities Investor Protection Act of 1970, as amended.

 

(x)          Compliance with Applicable Law. The Servicer has complied in all
respects with all Applicable Law to which it may be subject, and no item in the
Collateral Portfolio contravenes in any respect any Applicable Law.

 

Section 4.04         Representations and Warranties of the Collateral Agent. The
Collateral Agent in its individual capacity and as Collateral Agent represents
and warrants as follows:

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Agent under this
Agreement.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Agent, as the case may be.

 

(c)          No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Agent is a party or by which it or any of its property is bound.

 

(d)          No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)          All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Agent, required in connection with the execution and delivery of
this Agreement, the performance by the Collateral Agent of the transactions
contemplated hereby and the fulfillment by the Collateral Agent of the terms
hereof have been obtained.

 

(f)          Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Agent, enforceable against the Collateral
Agent in accordance with its terms, except as such enforceability may be limited
by applicable Bankruptcy Laws and general principles of equity (whether
considered in a suit at law or in equity).

 

80

 

 

Section 4.05       Representations and Warranties of each Lender. Each Lender
hereby individually represents and warrants, as to itself, that it is (i)(a)
either a Qualified Institutional Buyer under Rule 144A of the Securities Act or
an institutional “Accredited Investor” as defined in Rule 501(a)(1)-(3) or (7)
under the Securities Act and (b) a “qualified purchaser” under the 1940 Act and
(ii) acquiring the Variable Funding Notes for investment for its own account and
not with a view to any distribution of such Variable Funding Notes (but without
prejudict to its rights at all times to sell or otherwise dispose of the
Variable Funding Notes in accordance herewith).

 

Section 4.06       Representations and Warranties of the Collateral Custodian.
The Collateral Custodian in its individual capacity and as Collateral Custodian
represents and warrants as follows:

 

(a)          Organization; Power and Authority. It is a duly organized and
validly existing national banking association in good standing under the laws of
the United States. It has full corporate power, authority and legal right to
execute, deliver and perform its obligations as Collateral Custodian under this
Agreement.

 

(b)          Due Authorization. The execution and delivery of this Agreement and
the consummation of the transactions provided for herein have been duly
authorized by all necessary association action on its part, either in its
individual capacity or as Collateral Custodian, as the case may be.

 

(c)          No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with, result in any breach of its articles of
incorporation or bylaws or any of the terms and provisions of, or constitute
(with or without notice or lapse of time or both) a default under any indenture,
contract, agreement, mortgage, deed of trust, or other instrument to which the
Collateral Custodian is a party or by which it or any of its property is bound.

 

(d)          No Violation. The execution and delivery of this Agreement, the
performance of the transactions contemplated hereby and the fulfillment of the
terms hereof will not conflict with or violate, in any respect, any Applicable
Law.

 

(e)          All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or Governmental Authority applicable to
the Collateral Custodian, required in connection with the execution and delivery
of this Agreement, the performance by the Collateral Custodian of the
transactions contemplated hereby and the fulfillment by the Collateral Custodian
of the terms hereof have been obtained.

 

(f)          Validity, Etc. The Agreement constitutes the legal, valid and
binding obligation of the Collateral Custodian, enforceable against the
Collateral Custodian in accordance with its terms, except as such enforceability
may be limited by applicable Bankruptcy Laws and general principles of equity
(whether considered in a suit at law or in equity).

 

81

 



 

ARTICLE V.

 

GENERAL COVENANTS

 

Section 5.01         Affirmative Covenants of the Borrower.

 

From the Original Closing Date until the Collection Date:

 

(a)          Organizational Procedures and Scope of Business. The Borrower will
observe all organizational procedures required by its certificate of formation,
limited liability company agreement and the laws of its jurisdiction of
formation. Without limiting the foregoing, the Borrower will limit the scope of
its business to: (i) the acquisition of Eligible Loan Assets and the ownership
and management of the Portfolio Assets and the related assets in the Collateral
Portfolio; (ii) the sale, transfer or other disposition of Loan Assets as and
when permitted under the Transaction Documents; (iii) entering into and
performing under the Transaction Documents; (iv) consenting or withholding
consent as to proposed amendments, waivers and other modifications of the Loan
Agreements to the extent not in conflict with the terms of this Agreement or any
other Transaction Document; (v) exercising any rights (including but not limited
to voting rights and rights arising in connection with a Bankruptcy Event with
respect to an Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Obligor) or remedies in connection with the Loan Assets and
participating in the committees (official or otherwise) or other groups formed
by creditors of an Obligor to the extent not in conflict with the terms of this
Agreement or any other Transaction Document; and (vi) engaging in any activity
and to exercise any powers permitted to limited liability companies under the
laws of the State of Delaware that are related to the foregoing and necessary,
convenient or advisable to accomplish the foregoing.

 

(b)          Special Purpose Entity Requirements. The Borrower will at all
times: (i) maintain at least one Independent Director; (ii) maintain its own
separate books and records and bank accounts; (iii) hold itself out to the
public and all other Persons as a legal entity separate from the Transferor and
any other Person; (iv) have a Board of Directors separate from that of the
Transferor and any other Person; (v) file its own tax returns, if any, as may be
required under Applicable Law, to the extent it is (1) not part of a
consolidated group filing a consolidated return or returns or (2) not treated as
a division for tax purposes of another taxpayer, and pay any Taxes so required
to be paid under Applicable Law in accordance with the terms of this Agreement;
(vi) not commingle its assets with assets of any other Person; (vii) conduct its
business in its own name and strictly comply with all organizational formalities
to maintain its separate existence; (viii) maintain separate financial
statements, except to the extent that the Borrower’s financial and operating
results are consolidated with those of Golub in consolidated financial
statements; (ix) pay its own liabilities only out of its own funds; (x) maintain
an arm’s-length relationship with its Affiliates and the Transferor; (xi) pay
the salaries of its own employees, if any; (xii) not hold out its credit or
assets as being available to satisfy the obligations of others; (xiii) allocate
fairly and reasonably any overhead for shared office space; (xiv) use separate
stationery, invoices and checks; (xv) except as expressly permitted by this
Agreement, not pledge its assets as security for the obligations of any other
Person; (xvi) correct any known misunderstanding regarding its separate
identity; (xvii) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities and pay its operating expenses and
liabilities from its own assets; (xviii) cause its Board of Directors to meet at
least annually or act pursuant to written consent and keep minutes of such
meetings and actions and observe in all respects all other Delaware limited
liability company formalities; (xix) not acquire the obligations or any
securities of its Affiliates; and (xx) cause the directors, officers, agents and
other representatives of the Borrower to act at all times with respect to the
Borrower consistently and in furtherance of the foregoing and in the best
interests of the Borrower. Where necessary, the Borrower will obtain proper
authorization from its members for limited liability company action.

 

82

 

 

(c)          Preservation of Company Existence. The Borrower will preserve and
maintain its limited liability company existence in good standing under the laws
of its jurisdiction of formation and will promptly obtain and thereafter
maintain qualifications to do business as a foreign limited liability company in
any other state in which it does business and in which it is required to so
qualify under Applicable Law.

 

(d)          Compliance with Legal Opinions. The Borrower shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Dechert LLP, as special counsel to the Borrower, issued
in connection with the Purchase and Sale Agreement and relating to the issues of
substantive consolidation and true sale of the Loan Assets.

 

(e)          Deposit of Collections. The Borrower shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(f)           Disclosure of Purchase Price. The Borrower shall disclose to the
Administrative Agent and the Lender Agents the purchase price for each Loan
Asset proposed to be acquired by the Borrower.

 

(g)          Obligor Defaults and Bankruptcy Events. The Borrower shall give, or
shall cause the Servicer to give, notice to the Administrative Agent and the
Lender Agents within two Business Days of the Borrower’s, the Transferor’s or
the Servicer’s actual knowledge of the occurrence of any payment default by an
Obligor under any Loan Asset or any Bankruptcy Event with respect to any Obligor
under any Loan Asset.

 

(h)          Required Loan Documents. The Borrower shall deliver to the
Collateral Custodian a hard copy or electronic copy of (i) the Required Loan
Documents (other than the Golub Agented Required Loan Documents) and the Loan
Asset Checklist pertaining to each Loan Asset within five Business Days of the
Cut-Off Date pertaining to such Loan Asset and (ii) the Golub Agented Required
Loan Documents pertaining to each Loan Asset within thirty days of the Cut-Off
Date pertaining to such Loan Asset.

 

(i)           Taxes. The Borrower will file or cause to be filed its tax returns
and pay any and all Taxes imposed on it or its property as required by the
Transaction Documents (except as contemplated in Section 4.01(m)).

 

83

 

 

(j)           Notice of Event of Default. The Borrower shall notify the
Administrative Agent and each Lender Agent of the occurrence of any Event of
Default under this Agreement promptly upon obtaining actual knowledge of such
event. In addition, no later than two Business Days following the Borrower’s
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default, the Borrower will provide to the Administrative Agent and each
Lender Agent a written statement of a Responsible Officer of the Borrower
setting forth the details of such event and the action that the Borrower
proposes to take with respect thereto.

 

(k)          Notice of Material Events. The Borrower shall promptly notify the
Administrative Agent and each Lender Agent of any event or other circumstance
that is reasonably likely to have a Material Adverse Effect.

 

(l)           Notice of Income Tax Liability. The Borrower shall furnish to the
Administrative Agent and each Lender Agent telephonic or facsimile notice within
10 Business Days (confirmed in writing within five Business Days thereafter) of
the receipt of revenue agent reports or other written proposals, determinations
or assessments of the Internal Revenue Service or any other taxing authority
which propose, determine or otherwise set forth positive adjustments (i) to the
Tax liability of Golub or any “affiliated group” (of which Golub is a member) in
an amount equal to or greater than $1,000,000 in the aggregate, or (ii) to the
Tax liability of the Borrower itself in an amount equal to or greater than
$500,000 in the aggregate. Any such notice shall specify the nature of the items
giving rise to such adjustments and the amounts thereof.

 

(m)         Notice of Auditors’ Management Letters. The Borrower shall promptly
notify the Administrative Agent and each Lender Agent after the receipt of any
auditors’ management letters received by the Borrower or by its accountants.

 

(n)          Notice of Breaches of Representations and Warranties under this
Agreement. The Borrower shall promptly notify the Administrative Agent and each
Lender Agent if any representation or warranty set forth in Section 4.01 or
Section 4.02 was incorrect at the time it was given or deemed to have been given
and at the same time deliver to the Collateral Agent, the Administrative Agent
and the Lender Agents a written notice setting forth in reasonable detail the
nature of such facts and circumstances. In particular, but without limiting the
foregoing, the Borrower shall notify the Administrative Agent and each Lender
Agent in the manner set forth in the preceding sentence before any Cut-Off Date
of any facts or circumstances within the knowledge of the Borrower which would
render any of the said representations and warranties untrue at the date when
such representations and warranties were made or deemed to have been made.

 

(o)          Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Borrower confirms and agrees that the Borrower
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender Agent and the Collateral Agent a notice of (i)
any breach of any representation, warranty, agreement or covenant under the
Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach.

 

84

 

 

(p)          Notice of Proceedings. The Borrower shall notify the Administrative
Agent and each Lender Agent, as soon as possible and in any event within three
Business Days, after the Borrower receives notice or obtains knowledge thereof,
of any settlement of, material judgment (including a material judgment with
respect to the liability phase of a bifurcated trial) in or commencement of any
material labor controversy, material litigation, material action, material suit
or material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral Portfolio, the Transaction Documents, the Collateral Agent’s, for the
benefit of the Secured Parties, interest in the Collateral Portfolio, or the
Borrower, the Servicer or the Transferor or any of their Affiliates. For
purposes of this Section 5.01(p), (i) any settlement, judgment, labor
controversy, litigation, action, suit or proceeding affecting the Collateral
Portfolio, the Transaction Documents, the Collateral Agent’s, for the benefit of
the Secured Parties, interest in the Collateral Portfolio, or the Borrower in
excess of $500,000 shall be deemed to be material and (ii) any settlement,
judgment, labor controversy, litigation, action, suit or proceeding affecting
the Servicer or the Transferor or any of their Affiliates (other than the
Borrower) in excess of $1,000,000 shall be deemed to be material.

 

(q)          Notice of ERISA Reportable Events. The Borrower shall promptly
notify the Administrative Agent and each Lender Agent after receiving notice of
any “reportable event” (as defined in Title IV of ERISA, other than an event for
which the reporting requirements have been waived by regulations) with respect
to the Borrower (or any ERISA Affiliate thereof), and provide them with a copy
of such notice.

 

(r)           Notice of Accounting Changes. As soon as possible and in any event
within three Business Days after the effective date thereof, the Borrower will
provide to the Administrative Agent and each Lender Agent notice of any change
in the accounting policies of the Borrower.

 

(s)          Additional Documents. The Borrower shall provide the Administrative
Agent and each Lender Agent with copies of such documents as the Administrative
Agent or any Lender Agent may reasonably request evidencing the truthfulness of
the representations set forth in this Agreement.

 

85

 

 

(t)          Protection of Security Interest. With respect to the Collateral
Portfolio acquired by the Borrower, the Borrower will (i) acquire such
Collateral Portfolio pursuant to and in accordance with the terms of the
Purchase and Sale Agreement or such other similar agreement, as applicable, (ii)
(at the expense of the Servicer, on behalf of the Borrower) take all action
necessary to perfect, protect and more fully evidence the Borrower’s ownership
of such Collateral Portfolio free and clear of any Lien other than the Lien
created hereunder and Permitted Liens, including, without limitation, (a) with
respect to the Loan Assets and that portion of the Collateral Portfolio in which
a security interest may be perfected by filing, filing and maintaining (at the
expense of the Servicer, on behalf of the Borrower), effective financing
statements against the Transferor in all necessary or appropriate filing
offices, (including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof) and
(b) executing or causing to be executed such other instruments or notices as may
be necessary or appropriate, (iii) (at the expense of the Servicer, on behalf of
the Borrower) take all action necessary to cause a valid, subsisting and
enforceable first priority perfected security interest, subject only to
Permitted Liens, to exist in favor of the Collateral Agent (for the benefit of
the Secured Parties) in the Borrower’s interests in all of the Collateral
Portfolio being Pledged hereunder including the filing of a UCC financing
statement in the applicable jurisdiction adequately describing the Collateral
Portfolio (which may include an “all asset” filing), and naming the Borrower as
debtor and the Collateral Agent as the secured party, and filing continuation
statements, amendments or assignments with respect thereto in such filing
offices, (including any amendments thereto or assignments thereof), (iv) permit
the Administrative Agent or any Lender Agent or their respective agents or
representatives to visit the offices of the Borrower during normal office hours
and upon reasonable advance notice examine and make copies of all documents,
books, records and other information concerning the Collateral Portfolio and
discuss matters related thereto with any of the officers or employees of the
Borrower having knowledge of such matters (provided that the Borrower shall not
be liable for the costs and expenses of more than two such visits in any
calendar year unless an Event of Default has occurred hereunder, in which event
the number of visits for which the Borrower shall be liable for the costs and
expenses shall not be limited), and (v) take all additional action that the
Administrative Agent, any Lender Agent or the Collateral Agent may reasonably
request to perfect, protect and more fully evidence the respective first
priority perfected security interests of the parties to this Agreement in the
Collateral Portfolio, or to enable the Administrative Agent or the Collateral
Agent to exercise or enforce any of their respective rights hereunder.

 

(u)          Liens. The Borrower will promptly notify the Administrative Agent
and the Lender Agents of the existence of any Lien on the Collateral Portfolio
(other than Permitted Liens) and the Borrower shall defend the right, title and
interest of the Collateral Agent, for the benefit of the Secured Parties, in, to
and under the Collateral Portfolio against all claims of third parties.

 

(v)          Other Documents. At any time from time to time upon prior written
request of the Administrative Agent or any Lender Agent, at the sole expense of
the Borrower, the Borrower will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Administrative Agent or any Lender Agent may reasonably request for the purposes
of obtaining or preserving the full benefits of this Agreement including the
first priority security interest (subject only to Permitted Liens) granted
hereunder and of the rights and powers herein granted (including, among other
things, authorizing the filing of such UCC financing statements as the
Administrative Agent may request).

 

(w)         Compliance with Law. The Borrower shall at all times comply in all
respects with all Applicable Law applicable to Borrower or any of its assets
(including, without limitation, Environmental Laws, and all federal securities
laws), and Borrower shall do or cause to be done all things necessary to
preserve and maintain in full force and effect its legal existence, and all
licenses material to its business.

 

(x)          Proper Records. The Borrower shall at all times keep proper books
of records and accounts in which full, true and correct entries shall be made of
its transactions in accordance with GAAP and set aside on its books from its
earning for each fiscal year all such proper reserves in accordance with GAAP.

 

86

 

 

(y)          Satisfaction of Obligations. The Borrower shall pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves with respect thereto have been provided on the books of
the Borrower.

 

(z)          Performance of Covenants. The Borrower shall observe, perform and
satisfy all the material terms, provisions, covenants and conditions required to
be observed, performed or satisfied by it, and shall pay when due all costs,
fees and expenses required to be paid by it, under the Transaction Documents.
The Borrower shall pay and discharge all Taxes, levies, liens and other charges
on it or its assets and on the Collateral Portfolio that, in each case, in any
manner would create any lien or charge upon the Collateral Portfolio, except for
any such Taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided in accordance with GAAP.

 

(aa)        Tax Treatment. The Borrower, the Transferor and the Lenders shall
treat the Advances advanced hereunder as indebtedness of the Borrower (or, so
long as the Borrower is treated as a disregarded entity for U.S. federal income
tax purposes, as indebtedness of the entity of which it is considered to be a
part) for U.S. federal income tax purposes and to file any and all tax forms in
a manner consistent therewith.

 

(bb)       Maintenance of Records. The Borrower will maintain records with
respect to the Collateral Portfolio and the conduct and operation of its
business with no less a degree of prudence than if the Collateral Portfolio were
held by the Borrower for its own account and will furnish the Administrative
Agent and each Lender Agent, upon the reasonable request by the Administrative
Agent and each Lender Agent, information with respect to the Collateral
Portfolio and the conduct and operation of its business.

 

(cc)        Obligor Notification Forms. The Borrower shall furnish the
Collateral Agent and the Administrative Agent with an appropriate power of
attorney to send (at the Administrative Agent’s discretion on the Collateral
Agent’s behalf, after the occurrence of an Event of Default) Obligor
notification forms to give notice to the Obligors of the Collateral Agent’s
interest in the Collateral Portfolio and the obligation to make payments as
directed by the Administrative Agent on the Collateral Agent’s behalf.

 

(dd)       [Reserved].

 

(ee)        Continuation Statements. The Borrower shall, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statement referred to in Schedule I hereto or
any other financing statement filed pursuant to this Agreement or in connection
with any Advance hereunder, unless the Collection Date shall have occurred:

 

(i)          authorize and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and

 

87

 

 

(ii)         deliver or cause to be delivered to the Collateral Agent, the
Administrative Agent and the Lender Agents an opinion of the counsel for the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, confirming and updating the opinion delivered pursuant to Schedule I with
respect to perfection and otherwise to the effect that the security interest
hereunder continues to be an enforceable and perfected security interest,
subject to no other Liens of record except as provided herein or otherwise
permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

 

(ff)         Disregarded Entity. The Borrower will be disregarded as an entity
separate from its owner pursuant to Treasury Regulation Section 301.7701-3(b),
and neither the Borrower nor any other Person on its behalf shall make an
election to be treated as other than an entity disregarded from its owner under
Treasury Regulation Section 301.7701-3(c).

 

Section 5.02         Negative Covenants of the Borrower.

 

From the Original Closing Date until the Collection Date:

 

(a)          Special Purpose Entity Requirements. Except as otherwise permitted
by this Agreement, the Borrower shall not (i) guarantee any obligation of any
Person, including any Affiliate; (ii) engage, directly or indirectly, in any
business, other than the actions required or permitted to be performed under the
Transaction Documents; (iii) incur, create or assume any Indebtedness, other
than Indebtedness incurred under the Transaction Documents or under any Hedging
Agreement pursuant to Section 5.09(a); (iv) make or permit to remain outstanding
any loan or advance to, or own or acquire any stock or securities of, any
Person, except that the Borrower may invest in those Loan Assets and other
investments permitted under the Transaction Documents and may make any advance
required or expressly permitted to be made pursuant to any provisions of the
Transaction Documents and permit the same to remain outstanding in accordance
with such provisions; (v) become insolvent or fail to pay its debts and
liabilities from its assets when due; (vi) create, form or otherwise acquire any
Subsidiaries or (vii) release, sell, transfer, convey or assign any Loan Asset
unless in accordance with the Transaction Documents.

 

(b)          Requirements for Material Actions. The Borrower shall not fail to
provide (and at all times the Borrower’s organizational documents shall reflect)
that the unanimous consent of all directors (including the consent of the
Independent Director(s)) is required for the Borrower to (i) dissolve or
liquidate, in whole or part, or institute proceedings to be adjudicated bankrupt
or insolvent, (ii) institute or consent to the institution of bankruptcy or
insolvency proceedings against it, (iii) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency, (iv) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the Borrower, (v) make any assignment for the benefit of the Borrower’s
creditors, (vi) admit in writing its inability to pay its debts generally as
they become due, or (vii) take any action in furtherance of any of the
foregoing.

 

(c)          Protection of Title. The Borrower shall not take any action which
would directly or indirectly impair or adversely affect the Borrower’s title to
the Collateral Portfolio.

 

88

 

 

(d)          Transfer Limitations. The Borrower shall not transfer, assign,
convey, grant, bargain, sell, set over, deliver or otherwise dispose of, or
pledge or hypothecate, directly or indirectly, any interest in the Collateral
Portfolio to any person other than the Collateral Agent for the benefit of the
Secured Parties, or engage in financing transactions or similar transactions
with respect to the Collateral Portfolio with any person other than the
Administrative Agent and the Lenders, in each case, except as otherwise
expressly permitted by the terms of this Agreement.

 

(e)          Liens. The Borrower shall not create, incur or permit to exist any
lien, encumbrance or security interest in or on any of the Collateral Portfolio
subject to the security interest granted by the Borrower pursuant to this
Agreement, other than Permitted Liens.

 

(f)           Organizational Documents. The Borrower shall not amend, modify or
terminate any of the organizational or operational documents of the Borrower
without the prior written consent of the Administrative Agent.

 

(g)          [Reserved].

 

(h)          Merger, Acquisitions, Sales, etc. The Borrower shall not change its
organizational structure, enter into any transaction of merger or consolidation
or amalgamation, or asset sale (other than pursuant to Section 2.07), or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without the prior written consent of the Administrative Agent.

 

(i)           Use of Proceeds. The Borrower shall not use the proceeds of any
Advance other than (x) to finance the purchase by the Borrower, on a “true sale”
basis, of Collateral Portfolio, (y) to fund the Unfunded Exposure Account in
order to establish reserves for unfunded commitments of Revolving Loan Assets
and Delayed Draw Loan Assets included in the Collateral Portfolio or (z) to
distribute such proceeds to the Transferor (so long as such distribution is
permitted pursuant to Section 5.02(n)).

 

(j)           Limited Assets. The Borrower shall not hold or own any assets that
are not part of the Collateral Portfolio.

 

(k)          Tax Treatment. The Borrower shall not elect to be treated as a
corporation for U.S. federal income tax purposes and shall take all reasonable
steps necessary to avoid being treated as a corporation for U.S. federal income
tax purposes.

 

(l)           Extension or Amendment of Collateral Portfolio. The Borrower will
not, except as otherwise permitted in Section 6.04(a) of this Agreement and in
accordance with the Servicing Standard, extend, amend or otherwise modify the
terms of any Loan Asset (including the Underlying Collateral).

 

(m)          Purchase and Sale Agreement. The Borrower will not amend, modify,
waive or terminate any provision of the Purchase and Sale Agreement without the
prior written consent of the Administrative Agent.

 

89

 

 

(n)          Restricted Junior Payments. The Borrower shall not make any
Restricted Junior Payment, except that, so long as no Event of Default or
Unmatured Event of Default has occurred or would result therefrom, the Borrower
may declare and make distributions to its member on its membership interests.

 

(o)          ERISA Matters. The Borrower will not (a) engage, and will exercise
its best efforts not to permit any ERISA Affiliate to engage, in any prohibited
transaction (within the meaning of ERISA Section 406(a) or (b) or Code Section
4975) for which an exemption is not available or has not previously been
obtained from the United States Department of Labor, (b) fail to meet the
minimum funding standard set forth in Section 302(a) of ERISA and Section 412(a)
of the Code with respect to any Pension Plan other than a Multiemployer Plan,
(c) fail to make any payments to a Multiemployer Plan that the Borrower or any
ERISA Affiliate may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto, (d) terminate any Pension Plan
so as to result, directly or indirectly in any liability to the Borrower, or (e)
permit to exist any occurrence of any reportable event described in Title IV of
ERISA with respect to any Pension Plan, other than an event for which reporting
requirements have been waived by regulations.

 

(p)          Instructions to Obligors. The Borrower will not make any change, or
permit the Servicer to make any change, in its instructions to Obligors
regarding payments to be made with respect to the Collateral Portfolio to the
Collection Account, unless the Administrative Agent has consented to such
change.

 

(q)          [Reserved]

 

(r)          Change of Jurisdiction, Location, Names or Location of Loan Asset
Files. The Borrower shall not change the jurisdiction of its formation, make any
change to its corporate name or use any tradenames, fictitious names, assumed
names, “doing business as” names or other names unless, prior to the effective
date of any such change in the jurisdiction of its formation, name change or
use, the Borrower receives prior written consent from the Administrative Agent
of such change and delivers to the Administrative Agent such financing
statements as the Administrative Agent may request to reflect such name change
or use, together with such Opinions of Counsel and other documents and
instruments as the Administrative Agent may request in connection therewith. The
Borrower will not change the location of its chief executive office unless prior
to the effective date of any such change of location, the Borrower notifies the
Administrative Agent of such change of location in writing. The Borrower will
not move, or consent to the Collateral Custodian or the Servicer moving, the
Loan Asset Files from the location thereof on the Amended and Restated Closing
Date, unless the Administrative Agent shall consent to such move in writing and
the Servicer shall provide the Administrative Agent with such Opinions of
Counsel and other documents and instruments as the Administrative Agent may
request in connection therewith.

 

(s)          Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.

 

90

 

 

Section 5.03         Affirmative Covenants of the Servicer.

 

From the Original Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Servicer will comply in all respects with
all Applicable Law, including those with respect to servicing the Collateral
Portfolio or any part thereof.

 

(b)          Preservation of Company Existence. The Servicer will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as a corporation in each jurisdiction where the failure to preserve and maintain
such existence, rights, franchises, privileges and qualification could
reasonably be expected to have a Material Adverse Effect.

 

(c)          Obligations and Compliance with Collateral Portfolio. The Servicer
will duly fulfill and comply with all obligations on the part of the Borrower to
be fulfilled or complied with under or in connection with the administration of
each item of Collateral Portfolio and will do nothing to impair the rights of
the Collateral Agent, for the benefit of the Secured Parties, or of the Secured
Parties in, to and under the Collateral Portfolio. It is understood and agreed
that the Servicer does not hereby assume any obligations of the Borrower in
respect of any Advances or assume any responsibility for the performance by the
Borrower of any of its obligations hereunder or under any other agreement
executed in connection herewith that would be inconsistent with the limited
recourse undertaking of the Servicer, in its capacity as Transferor, under the
Purchase and Sale Agreement.

 

(d)          Keeping of Records and Books of Account.

 

(i)          The Servicer will maintain and implement administrative and
operating procedures (including, without limitation, an ability to recreate
records evidencing Collateral Portfolio in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Collateral Portfolio and the identification of the Collateral Portfolio.

 

(ii)         The Servicer shall permit the Administrative Agent, each Lender
Agent or their respective agents or representatives, to visit the offices of the
Servicer during normal office hours and upon reasonable advance notice and
examine and make copies of all documents, books, records and other information
concerning the Collateral Portfolio and the Servicer’s servicing thereof and
discuss matters related thereto with any of the officers or employees of the
Servicer having knowledge of such matters (provided that the Servicer shall not
be liable for the costs and expenses of more than two such visits in any
calendar year unless an Event of Default has occurred hereunder, in which event
the number of visits for which the Servicer shall be liable for the costs and
expenses shall not be limited).

 

91

 

 

(iii)        The Servicer will on or prior to the Amended and Restated Closing
Date, mark its master data processing records and other books and records
relating to the Collateral Portfolio with a legend, acceptable to the
Administrative Agent describing (i) the sale of the Collateral Portfolio to the
Borrower and (ii) the Pledge from the Borrower to the Collateral Agent, for the
benefit of the Secured Parties.

 

(e)          Preservation of Security Interest. The Servicer (at its own
expense, on behalf of the Borrower) will file such financing and continuation
statements and any other documents that may be required by any law or regulation
of any Governmental Authority to preserve and protect fully the first priority
perfected security interest of the Collateral Agent, for the benefit of the
Secured Parties, in, to and under the Loan Assets and that portion of the
Collateral Portfolio in which a security interest may be perfected by filing.

 

(f)          [Reserved].

 

(g)          Events of Default. The Servicer will provide the Administrative
Agent and each Lender Agent (with a copy to the Collateral Agent) with immediate
written notice of the occurrence of each Event of Default and each Unmatured
Event of Default of which the Servicer has knowledge or has received notice. In
addition, no later than two Business Days following the Servicer’s knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default,
the Servicer will provide to the Collateral Agent, the Administrative Agent and
each Lender Agent a written statement of the chief financial officer or chief
accounting officer of the Servicer setting forth the details of such event and
the action that the Servicer proposes to take with respect thereto.

 

(h)          Taxes. The Servicer will file its tax returns and pay any and all
Taxes imposed on it or its property as required under the Transaction Documents
(except as contemplated by Section 4.03(m)).

 

(i)           Other. The Servicer will promptly furnish to the Collateral Agent,
the Administrative Agent and each Lender Agent such other information,
documents, records or reports respecting the Collateral Portfolio or the
condition or operations, financial or otherwise, of the Borrower or the Servicer
as the Collateral Agent, any Lender Agent or the Administrative Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent, the Lender Agents, the Collateral Agent or Secured Parties
under or as contemplated by this Agreement.

 

(j)           Proceedings Related to the Borrower, the Transferor and the
Servicer and the Transaction Documents. The Servicer shall notify the
Administrative Agent and each Lender Agent as soon as possible and in any event
within three Business Days after any executive officer of the Servicer receives
notice or obtains knowledge thereof of any settlement of, judgment (including a
judgment with respect to the liability phase of a bifurcated trial) in or
commencement of any labor controversy, litigation, action, suit or proceeding
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, that could reasonably be expected to
have a Material Adverse Effect on the Borrower, the Transferor or the Servicer
(or any of their Affiliates) or the Transaction Documents. For purposes of this
Section 5.03(j), (i) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Transaction Documents or the Borrower
in excess of $500,000 shall be deemed to be expected to have such a Material
Adverse Effect and (ii) any settlement, judgment, labor controversy, litigation,
action, suit or proceeding affecting the Servicer or the Transferor or any of
their Affiliates (other than the Borrower) in excess of $1,000,000 shall be
deemed to be expected to have such a Material Adverse Effect.

 

92

 

 

(k)          Deposit of Collections. The Servicer shall promptly (but in no
event later than two Business Days after receipt) deposit or cause to be
deposited into the Collection Account any and all Available Collections received
by the Borrower, the Servicer or any of their Affiliates.

 

(l)          [Reserved].

 

(m)         Special Purpose Entity Requirements. The Servicer shall take such
actions as are necessary to cause the Borrower to be in compliance with the
special purpose entity requirements set forth in Sections 5.01(a) and (b) and
5.02(a) and (b); provided, that, for the avoidance of doubt, the Servicer shall
not be required to expend any of its own funds to cause the Borrower to be in
compliance with subsection 5.02(a)(v) or subsection 5.01(b)(xvii).

 

(n)          Accounting Changes. As soon as possible and in any event within
three Business Days after the effective date thereof, the Servicer will provide
to the Administrative Agent and the Lender Agents notice of any change in the
accounting policies of the Servicer.

 

(o)          Proceedings Related to the Collateral Portfolio. The Servicer shall
notify the Administrative Agent and each Lender Agent as soon as possible and in
any event within three Business Days after any Responsible Officer of the
Servicer receives notice or has actual knowledge of any settlement of, judgment
(including a judgment with respect to the liability phase of a bifurcated trial)
in or commencement of any labor controversy, litigation, action, suit or
proceeding before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, that could reasonably be
expected to have a Material Adverse Effect on the interests of the Collateral
Agent or the Secured Parties in, to and under the Collateral Portfolio. For
purposes of this Section 5.03(o), any settlement, judgment, labor controversy,
litigation, action, suit or proceeding affecting the Collateral Portfolio or the
Collateral Agent’s or the Secured Parties’ interest in the Collateral Portfolio
in excess of $1,000,000 or more shall be deemed to be expected to have such a
Material Adverse Effect.

 

(p)          Compliance with Legal Opinions. The Servicer shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Dechert LLP, as special counsel to the Servicer, issued
in connection with the Transaction Documents and relating to the issues of
substantive consolidation and true sale of the Loan Assets.

 

(q)          Instructions to Agents and Obligors. The Servicer shall direct, or
shall cause the Transferor to direct, any agent or administrative agent for any
Loan Asset to remit all payments and collections with respect to such Loan
Asset, and, if applicable, to direct the Obligor with respect to such Loan Asset
to remit all such payments and collections with respect to such Loan Asset
directly to the Collection Account. The Servicer shall take commercially
reasonable steps to ensure, and shall cause the Transferor to take commercially
reasonable steps to ensure, that only funds constituting payments and
collections relating to Loan Assets shall be deposited into the Collection
Account.

 

93

 

 

(r)          Capacity as Servicer. The Servicer will ensure that, at all times
when it is dealing with or in connection with the Loan Assets in its capacity as
Servicer, it holds itself out as Servicer, and not in any other capacity.

 

(s)          Notice of Breaches of Representations and Warranties under the
Purchase and Sale Agreement. The Servicer confirms and agrees that the Servicer
will, upon receipt of notice or discovery thereof, promptly send to the
Administrative Agent, each Lender Agent and the Collateral Agent a notice of (i)
any breach of any representation, warranty, agreement or covenant under the
Purchase and Sale Agreement or (ii) any event or occurrence that, upon notice,
or upon the passage of time or both, would constitute such a breach, in each
case, promptly upon learning thereof.

 

(t)          Audits. From time to time after the Amended and Restated Closing
Date, at the discretion of the Administrative Agent and each Lender Agent, the
Servicer shall allow the Administrative Agent and each Lender Agent (during
normal office hours and upon advance notice) to review the Servicer’s collection
and administration of the Collateral Portfolio in order to assess compliance by
the Servicer with the Servicing Standard, as well as with the Transaction
Documents and to conduct an audit of the Collateral Portfolio and Required Loan
Documents in conjunction with such a review (provided that the Servicer shall
not be liable for the costs and expenses of more than two such visits in any
calendar year unless an Event of Default has occurred hereunder, in which event
the number of visits for which the Servicer shall be liable for the costs and
expenses shall not be limited). Such review shall be reasonable in scope and
shall be completed in a reasonable period of time.

 

(u)          Notice of Breaches of Representations and Warranties under this
Agreement. The Servicer shall promptly notify the Administrative Agent and the
Lender Agents if any representation or warranty set forth in Section 4.03 was
incorrect at the time it was given or deemed to have been given and at the same
time deliver to the Collateral Agent, the Administrative Agent and the Lender
Agents a written notice setting forth in reasonable detail the nature of such
facts and circumstances. In particular, but without limiting the foregoing, the
Servicer shall notify the Administrative Agent and the Lender Agents in the
manner set forth in the preceding sentence before any Cut-Off Date of any facts
or circumstances within the knowledge of the Servicer which would render any of
the said representations and warranties untrue at the date when such
representations and warranties were made or deemed to have been made.

 

(v)          Insurance Policies. The Servicer has caused, and will cause, to be
performed any and all acts reasonably required to be performed to preserve the
rights and remedies of the Collateral Agent and the Secured Parties in any
Insurance Policies applicable to Loan Assets (to the extent the Servicer or an
Affiliate of the Servicer is the agent or servicer under the applicable Loan
Agreement) including, without limitation, in each case, any necessary
notifications of insurers, assignments of policies or interests therein, and
establishments of co-insured, joint loss payee and mortgagee rights in favor of
the Collateral Agent and the Secured Parties; provided that, unless the Borrower
is the sole lender under such Loan Agreement, the Servicer shall only take such
actions that are customarily taken by or on behalf of a lender in a syndicated
loan facility to preserve the rights of such lender.

 

94

 

 

(w)         Disregarded Entity. The Servicer shall cause the Borrower to be
disregarded as an entity separate from its owner pursuant to Treasury Regulation
Section 301.7701-3(b) and shall cause that neither the Borrower nor any other
Person on its behalf shall make an election to be treated as other than an
entity disregarded from its owner under Treasury Regulation Section
301.7701-3(c).

 

Section 5.04         Negative Covenants of the Servicer.

 

From the Original Closing Date until the Collection Date:

 

(a)          Mergers, Acquisition, Sales, etc. The Servicer will not consolidate
with or merge into any other Person or convey or transfer its properties and
assets substantially as an entirety to any Person, unless the Servicer is the
surviving entity and unless:

 

(i)          the Servicer has delivered to the Administrative Agent and each
Lender Agent an Officer’s Certificate and an Opinion of Counsel each stating
that any such consolidation, merger, conveyance or transfer and any supplemental
agreement executed in connection therewith comply with this Section 5.04 and
that all conditions precedent herein provided for relating to such transaction
have been complied with and, in the case of the Opinion of Counsel, that such
supplemental agreement is legal, valid and binding with respect to the Servicer
and such other matters as the Administrative Agent may reasonably request;

 

(ii)         the Servicer shall have delivered notice of such consolidation,
merger, conveyance or transfer to the Administrative Agent and each Lender
Agent;

 

(iii)        after giving effect thereto, no Event of Default or Servicer
Termination Event or event that with notice or lapse of time would constitute
either an Event of Default or a Servicer Termination Event shall have occurred;
and

 

(iv)        the Administrative Agent shall have consented in writing to such
consolidation, merger, conveyance or transfer.

 

(b)          Change of Name or Location of Loan Asset Files. The Servicer shall
not (x) change its name, move the location of its principal place of business
and chief executive office, change the offices where it keeps records concerning
the Collateral Portfolio from the address set forth under its name on the
signature pages hereto, or change the jurisdiction of its formation, or (y)
move, or consent to the Collateral Custodian moving, the Required Loan Documents
and Loan Asset Files from the location thereof on the initial Advance Date,
unless the Administrative Agent shall consent of such move in writing and the
Servicer shall provide the Administrative Agent with such Opinions of Counsel
and other documents and instruments as the Administrative Agent may request in
connection therewith and has taken all actions required under the UCC of each
relevant jurisdiction in order to continue the first priority perfected security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio.

 

95

 

 

(c)          Change in Payment Instructions to Obligors. The Servicer will not
make any change in its instructions to Obligors regarding payments to be made
with respect to the Collateral Portfolio to the Collection Account, unless the
Administrative Agent has consented to such change.

 

(d)          Extension or Amendment of Loan Assets. The Servicer will not,
except as otherwise permitted in Section 6.04(a), extend, amend or otherwise
modify the terms of any Loan Asset (including the Underlying Collateral).

 

(e)          [Reserved]

 

(f)          Allocation of Charges. There will not be any agreement or
understanding between the Servicer and the Borrower (other than as expressly set
forth herein or as consented to by the Administrative Agent), providing for the
allocation or sharing of obligations to make payments or otherwise in respect of
any Taxes, fees, assessments or other governmental charges; provided that it is
understood and acknowledged that the Borrower will be consolidated with the
Servicer for tax purposes.

 

Section 5.05         Affirmative Covenants of the Collateral Agent.

 

From the Original Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Collateral Agent will comply in all
material respects with all Applicable Law.

 

(b)          Preservation of Existence. The Collateral Agent will preserve and
maintain its existence, rights, franchises and privileges in the jurisdiction of
its formation and qualify and remain qualified in good standing in each
jurisdiction where failure to preserve and maintain such existence, rights,
franchises, privileges and qualification could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.06         Negative Covenants of the Collateral Agent.

 

From the Original Closing Date until the Collection Date, the Collateral Agent
will not make any changes to the Collateral Agent Fees without the prior written
approval of the Administrative Agent.

 

Section 5.07         Affirmative Covenants of the Collateral Custodian.

 

From the Original Closing Date until the Collection Date:

 

(a)          Compliance with Law. The Collateral Custodian will comply in all
material respects with all Applicable Law.

 

96

 

 

(b)          Preservation of Existence. The Collateral Custodian will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where failure to preserve and maintain such existence,
rights, franchises, privileges and qualification could reasonably be expected to
have a Material Adverse Effect.

 

(c)          Location of Required Loan Documents. Subject to Article XII of this
Agreement, the Required Loan Documents shall remain at all times in the
possession of the Collateral Custodian at the address set forth under its name
on the signature pages hereto unless notice of a different address is given in
accordance with the terms hereof or unless the Administrative Agent agrees to
allow certain Required Loan Documents to be released to the Servicer on a
temporary basis in accordance with the terms hereof, except as such Required
Loan Documents may be released pursuant to the terms of this Agreement.

 

Section 5.08         Negative Covenants of the Collateral Custodian.

 

From the Original Closing Date until the Collection Date:

 

(a)          Required Loan Documents. The Collateral Custodian will not dispose
of any documents constituting the Required Loan Documents in any manner that is
inconsistent with the performance of its obligations as the Collateral Custodian
pursuant to this Agreement and will not dispose of any Collateral Portfolio
except as contemplated by this Agreement.

 

(b)          No Changes in Collateral Custodian Fees. The Collateral Custodian
will not make any changes to the Collateral Custodian Fees without the prior
written approval of the Administrative Agent.

 

Section 5.09         Covenants of the Borrower Relating to Hedging of Loan
Assets.

 

(a)          The Borrower may enter into Hedge Agreements for certain fixed rate
Loan Assets with a Hedge Counterparty with the prior consent of the
Administrative Agent; provided that such Hedge Agreements may not be secured by
any assets of the Transferor.

 

(b)          As additional security hereunder, the Borrower hereby assigns to
the Collateral Agent, for the benefit of the Secured Parties, all right, title
and interest of the Borrower (but none of the obligations) in each Hedging
Agreement, each Hedge Transaction, and all present and future amounts payable by
a Hedge Counterparty to the Borrower under or in connection with the respective
Hedging Agreement and Hedge Transaction(s) with that Hedge Counterparty (“Hedge
Collateral”), and grants a security interest to the Collateral Agent, for the
benefit of the Secured Parties, in the Hedge Collateral. The Borrower
acknowledges that as a result of such assignment the Borrower may not, without
the prior written consent of the Administrative Agent and the Collateral Agent,
exercise any rights under any Hedging Agreement or Hedge Transaction, except for
the Borrower’s right under any Hedging Agreement to enter into Hedge
Transactions in order to meet the Borrower’s obligations under Section 5.09(a)
hereof. Nothing herein shall have the effect of releasing the Borrower from any
of its obligations under any Hedging Agreement or any Hedge Transaction, nor be
construed as requiring the consent of the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent or any Secured Party for the performance by
the Borrower of any such obligations.

 

97

 

 

(c)          The Borrower shall, promptly upon execution thereof, provide to the
Administrative Agent and the Collateral Agent a copy of any Hedging Agreement
entered into in connection with this Agreement.

 

ARTICLE VI.

 

ADMINISTRATION AND SERVICING OF CONTRACTS

 

Section 6.01         Appointment and Designation of the Servicer.

 

(a)          Initial Servicer. The Borrower hereby appoints Golub Capital BDC,
Inc., pursuant to the terms and conditions of this Agreement, as Servicer, with
the authority to service, administer and exercise rights and remedies, on behalf
of the Borrower, in respect of the Collateral Portfolio. Until the
Administrative Agent gives Golub Capital BDC, Inc. a Servicer Termination
Notice, Golub Capital BDC, Inc. hereby accepts such appointment and agrees to
perform the duties and responsibilities of the Servicer pursuant to the terms
hereof. The Servicer and the Borrower hereby acknowledge that the Administrative
Agent and the Secured Parties are third party beneficiaries of the obligations
undertaken by the Servicer hereunder.

 

(b)          Servicer Termination Notice. The Borrower, the Servicer, each
Lender Agent, and the Administrative Agent hereby agree that, upon the
occurrence of a Servicer Termination Event, the Administrative Agent, by written
notice to the Servicer (with a copy to the Collateral Agent) (a “Servicer
Termination Notice”), may terminate all of the rights, obligations, power and
authority of the Servicer under this Agreement. On and after the receipt by the
Servicer of a Servicer Termination Notice pursuant to this Section 6.01(b), the
Servicer shall continue to perform all servicing functions under this Agreement
until the date specified in the Servicer Termination Notice or otherwise
specified by the Administrative Agent in writing or, if no such date is
specified in such Servicer Termination Notice or otherwise specified by the
Administrative Agent, until a date mutually agreed upon by the Servicer and the
Administrative Agent and shall be entitled to receive, to the extent of funds
available therefor pursuant to Section 2.04, the Servicing Fees therefor accrued
until such date. After such date, the Servicer agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrative Agent
believes will facilitate the transition of the performance of such activities to
a successor Servicer, and the successor Servicer shall assume each and all of
the Servicer’s obligations to service and administer the Collateral Portfolio,
on the terms and subject to the conditions herein set forth, and the Servicer
shall use its best efforts to assist the successor Servicer in assuming such
obligations (it being understood that the Administrative Agent may be such
successor Servicer).

 

(c)          Appointment of Replacement Servicer. At any time following the
delivery of a Servicer Termination Notice, the Administrative Agent may, (i) in
its sole discretion, appoint an Approved Replacement Servicer as the Servicer
under this Agreement and, in such case, all authority, power, rights and
obligations of the Servicer shall pass to and be vested in such Approved
Replacement Servicer or (ii) with the prior written consent of the Borrower
(such consent not to be unreasonably withheld, delayed or conditioned), appoint
a new Servicer (in each case, the “Replacement Servicer”), which appointment
shall take effect upon the Replacement Servicer accepting such appointment by a
written assumption in a form satisfactory to the Administrative Agent in its
sole discretion. In the event that a Replacement Servicer has not accepted its
appointment at the time when the Servicer ceases to act as Servicer, the
Administrative Agent shall petition a court of competent jurisdiction to appoint
any established financial institution, having a net worth of not less than
United States $50,000,000 and whose regular business includes the servicing of
assets similar to the Collateral Portfolio, as the Replacement Servicer
hereunder.

 

98

 

 

(d)          Liabilities and Obligations of Replacement Servicer. Upon its
appointment, the Replacement Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Replacement
Servicer; provided, that the Replacement Servicer shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that the Replacement Servicer becomes the successor to the Servicer or any
claim of a third party based on any alleged action or inaction of the terminated
Servicer, (ii) no obligation to perform any advancing obligations, if any, of
the Servicer unless it elects to in its sole discretion, (iii) no obligation to
pay any Taxes required to be paid by the Servicer (provided that the Replacement
Servicer shall pay any income Taxes for which it is liable), (iv) no obligation
to pay any of the fees and expenses of any other party to the transactions
contemplated hereby, and (v) no liability or obligation with respect to any
Servicer indemnification obligations of any prior Servicer, including the
original Servicer. The indemnification obligations of the Replacement Servicer
upon becoming a Replacement Servicer, are expressly limited to those arising on
account of its failure to act in good faith and with reasonable care under the
circumstances. In addition, the Replacement Servicer shall have no liability
relating to the representations and warranties of the Servicer contained in
Section 4.03.

 

(e)          Authority and Power. All authority and power granted to the
Servicer under this Agreement shall automatically cease and terminate upon
termination of this Agreement and shall pass to and be vested in the Borrower
and, without limitation, the Borrower is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the Borrower
in effecting the termination of the responsibilities and rights of the Servicer
to conduct servicing of the Collateral Portfolio.

 

(f)           Subcontracts. The Servicer may, with the prior written consent of
the Administrative Agent, subcontract with any other Person for servicing,
administering or collecting the Collateral Portfolio; provided, that (i) the
Servicer shall select any such Person with reasonable care and shall be solely
responsible for the fees and expenses payable to any such Person, (ii) the
Servicer shall not be relieved of, and shall remain liable for, the performance
of the duties and obligations of the Servicer pursuant to the terms hereof
without regard to any subcontracting arrangement and (iii) any such subcontract
shall be terminable upon the occurrence of a Servicer Termination Event. The
Administrative Agent hereby acknowledges that the Servicer has engaged GC
Advisors LLC in accordance with terms of the Management Agreement, a copy of
which has been previously delivered to the Administrative Agent.

 

99

 

 

(g)          Waiver. The Borrower acknowledges that the Administrative Agent or
any of its Affiliates may act as the Collateral Agent and/or the Servicer, and
the Borrower waives any and all claims against the Administrative Agent, each
Lender Agent or any of their respective Affiliates, the Collateral Agent and the
Servicer (other than claims relating to such party’s gross negligence or willful
misconduct) relating in any way to the custodial or collateral administration
functions having been performed by the Administrative Agent or any of its
Affiliates in accordance with the terms and provisions (including the standard
of care) set forth in the Transaction Documents.

 

Section 6.02         Duties of the Servicer.

 

(a)          Duties. The Servicer shall take or cause to be taken all such
actions as may be necessary or advisable to service, administer and collect on
the Collateral Portfolio from time to time, all in accordance with Applicable
Law and the Servicing Standard. Prior to the occurrence of a Servicer
Termination Event, but subject to the terms of this Agreement (including,
without limitation, Section 6.04), the Servicer has the sole and exclusive
authority to make any and all decisions with respect to the Collateral Portfolio
and take or refrain from taking any and all actions with respect to the
Collateral Portfolio. Without limiting the foregoing, the duties of the Servicer
shall include the following:

 

(i)          supervising the Collateral Portfolio, including communicating with
Obligors, executing amendments, providing consents and waivers, enforcing and
collecting on the Collateral Portfolio and otherwise managing the Collateral
Portfolio on behalf of the Borrower;

 

(ii)         maintaining all necessary servicing records with respect to the
Collateral Portfolio and providing such reports to the Administrative Agent and
each Lender Agent (with a copy to the Collateral Agent and the Collateral
Custodian) in respect of the servicing of the Collateral Portfolio (including
information relating to its performance under this Agreement) as may be required
hereunder or as the Administrative Agent or any Lender Agent may reasonably
request;

 

(iii)        maintaining and implementing administrative and operating
procedures (including, without limitation, an ability to recreate servicing
records evidencing the Collateral Portfolio in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Portfolio;

 

(iv)        promptly delivering to the Administrative Agent, each Lender Agent,
the Collateral Agent or the Collateral Custodian, from time to time, such
information and servicing records (including information relating to its
performance under this Agreement) as the Administrative Agent, each Lender
Agent, Collateral Custodian or the Collateral Agent may from time to time
reasonably request;

 

100

 

 

(v)         identifying each Loan Asset clearly and unambiguously in its
servicing records to reflect that such Loan Asset is owned by the Borrower and
that the Borrower is Pledging a security interest therein to the Secured Parties
pursuant to this Agreement;

 

(vi)        notifying the Administrative Agent and each Lender Agent of any
material action, suit, proceeding, dispute, offset, deduction, defense or
counterclaim (1) that is or is threatened to be asserted by an Obligor with
respect to any Loan Asset (or portion thereof) of which it has knowledge or has
received notice; or (2) that could reasonably be expected to have a Material
Adverse Effect;

 

(vii)       using its best efforts to maintain the perfected security interest
of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio;

 

(viii)      maintaining the Loan Asset File with respect to Loan Assets included
as part of the Collateral Portfolio; provided that, so long as the Servicer is
in possession of any Required Loan Documents, the Servicer will hold such
Required Loan Documents in a fireproof safe or fireproof file cabinet;

 

(ix)        directing the Collateral Agent to make payments pursuant to the
terms of the Servicing Report in accordance with Section 2.04;

 

(x)         directing the sale or substitution of Collateral Portfolio in
accordance with Section 2.07;

 

(xi)        providing advice to the Borrower with respect to the purchase and
sale of and payment for the Loan Assets;

 

(xii)       instructing the Obligors and the administrative agents on the Loan
Assets to make payments directly into the Collection Account established and
maintained with the Collateral Agent;

 

(xiii)      delivering the Loan Asset Files and the Loan Tape to the Collateral
Custodian; and

 

(xiv)      complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement.

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower, the Transferor or the Servicer acts as lead agent with respect to
any Loan Asset, the Servicer shall perform its servicing duties hereunder only
to the extent a lender under the related loan syndication Loan Agreements has
the right to do so.

 

(b)          Notwithstanding anything to the contrary contained herein, the
exercise by the Administrative Agent, the Collateral Agent, each Lender Agent
and the Secured Parties of their rights hereunder shall not release the
Servicer, the Transferor or the Borrower from any of their duties or
responsibilities with respect to the Collateral Portfolio. The Secured Parties,
the Administrative Agent, each Lender Agent and the Collateral Agent shall not
have any obligation or liability with respect to any Collateral Portfolio, nor
shall any of them be obligated to perform any of the obligations of the Servicer
hereunder.

 

101

 

 

(c)          Any payment by an Obligor in respect of any indebtedness owed by it
to the Transferor or the Borrower shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Administrative Agent, be applied as a collection of a payment by such
Obligor (starting with the oldest such outstanding payment due) to the extent of
any amounts then due and payable thereunder before being applied to any other
receivable or other obligation of such Obligor.

 

Section 6.03         Authorization of the Servicer.

 

(a)          Each of the Borrower, the Administrative Agent, each Lender Agent,
each Lender and the Hedge Counterparty hereby authorizes the Servicer (including
any successor thereto) to take any and all reasonable steps in its name and on
its behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the sale of the Collateral Portfolio by the Transferor to the
Borrower under the Purchase and Sale Agreement and, thereafter, the Pledge by
the Borrower to the Collateral Agent on behalf of the Secured Parties hereunder,
to collect all amounts due under any and all Collateral Portfolio, including,
without limitation, endorsing any of their names on checks and other instruments
representing Interest Collections and Principal Collections, executing and
delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Portfolio and, after the delinquency of any Collateral
Portfolio and to the extent permitted under and in compliance with Applicable
Law, to commence proceedings with respect to enforcing payment thereof, to the
same extent as the Transferor could have done if it had continued to own such
Collateral Portfolio. The Transferor, the Borrower and the Collateral Agent on
behalf of the Secured Parties shall furnish the Servicer (and any successors
thereto) with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder, and shall cooperate with the Servicer to the fullest extent in
order to ensure the collectability of the Collateral Portfolio. In no event
shall the Servicer be entitled to make the Secured Parties, the Administrative
Agent, the Collateral Agent, any Lender, any Lender Agent or any Hedge
Counterparty a party to any litigation without such party’s express prior
written consent, or to make the Borrower a party to any litigation (other than
any routine foreclosure or similar collection procedure) without the
Administrative Agent’s consent.

 

(b)          After the declaration of the Facility Maturity Date, at the
direction of the Administrative Agent, the Servicer shall take such action as
the Administrative Agent may deem necessary or advisable to enforce collection
of the Collateral Portfolio; provided, that the Administrative Agent may, at any
time that an Event of Default has occurred, notify any Obligor with respect to
any Collateral Portfolio of the assignment of such Collateral Portfolio to the
Collateral Agent on behalf of the Secured Parties and direct that payments of
all amounts due or to become due be made directly to the Administrative Agent or
any servicer, collection agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Portfolio,
and adjust, settle or compromise the amount or payment thereof.

 

102

 

 

Section 6.04         Collection of Payments; Accounts.

 

(a)          Collection Efforts, Modification of Collateral Portfolio. The
Servicer will collect, or cause to be collected, all payments called for under
the terms and provisions of the Loan Assets included in the Collateral Portfolio
as and when the same become due, all in accordance with the Servicing Standard.
The Servicer may not waive, modify or otherwise vary any provision of an item of
Collateral Portfolio in a manner that would impair the collectability of the
Collateral Portfolio or in any manner contrary to the Servicing Standard.

 

(b)          Acceleration. If consistent with the Servicing Standard, the
Servicer shall accelerate or vote to accelerate, as applicable, the maturity of
all or any Scheduled Payments and other amounts due under any Loan Asset
promptly after such Loan Asset becomes defaulted.

 

(c)          Taxes and other Amounts. The Servicer will use its best efforts to
collect all payments with respect to amounts due for Taxes, assessments and
insurance premiums relating to each Loan Asset to the extent required to be paid
to the Borrower for such application under the applicable Loan Agreement and
remit such amounts to the appropriate Governmental Authority or insurer as
required by the Loan Agreements.

 

(d)          Payments to Collection Account. On or before the applicable Cut-Off
Date, the Servicer shall have instructed all Obligors to make all payments in
respect of the Collateral Portfolio directly to the Collection Account; provided
that the Servicer is not required to so instruct any Obligor which is solely a
guarantor or other surety (or an Obligor that is not designated as the “lead
borrower” or another such similar term) unless and until the Servicer calls on
the related guaranty or secondary obligation.

 

(e)          Controlled Accounts. Each of the parties hereto hereby agrees that
(i) each Controlled Account is intended to be a “securities account” or “deposit
account” within the meaning of the UCC and (ii) except as otherwise expressly
provided herein and in the Collection Account Agreement or Unfunded Exposure
Account Agreement, as applicable, prior to the delivery of a Notice of Exclusive
Control, the Borrower, the Servicer and the Collateral Agent (acting at the
direction of the Administrative Agent) shall be entitled to exercise the rights
that comprise each Financial Asset held in each Controlled Account which is a
securities account and have the right to direct the disposition of funds in any
Controlled Account which is a deposit account; provided that after the delivery
of a Notice of Exclusive Control, such rights shall be exclusively held by the
Collateral Agent (acting at the direction of the Administrative Agent). Each of
the parties hereto hereby agrees to cause the securities intermediary that holds
any money or other property for the Borrower in a Controlled Account that is a
securities account to agree with the parties hereto that (A) the cash and other
property (subject to Section 6.04(f) below with respect to any property other
than investment property, as defined in Section 9-102(a)(49) of the UCC) is to
be treated as a Financial Asset and (B) regardless of any provision in any other
agreement, for purposes of the UCC, with respect to the Controlled Accounts, New
York shall be deemed to be the Account Bank’s jurisdiction (within the meaning
of Section 9-304 of the UCC) and the securities intermediary’s jurisdiction
(within the meaning of Section 8-110 of the UCC). All securities or other
property underlying any Financial Assets credited to the Controlled Accounts in
the form of securities or instruments shall be registered in the name of the
Account Bank or if in the name of the Borrower or the Collateral Agent, Indorsed
to the Account Bank, Indorsed in blank, or credited to another securities
account maintained in the name of the Account Bank, and in no case will any
Financial Asset credited to the Controlled Accounts be registered in the name of
the Borrower, payable to the order of the Borrower or specially Indorsed to the
Borrower, except to the extent the foregoing have been specially Indorsed to the
Account Bank or Indorsed in blank.

 

103

 

 

(f)          Loan Agreements. Notwithstanding any term hereof (or any term of
the UCC that might otherwise be construed to be applicable to a “securities
intermediary” as defined in the UCC) to the contrary, none of the Collateral
Agent, the Collateral Custodian nor any securities intermediary shall be under
any duty or obligation in connection with the acquisition by the Borrower, or
the Pledge by the Borrower to the Collateral Agent, of any Loan Asset in the
nature of a loan or a participation in a loan to examine or evaluate the
sufficiency of the documents or instruments delivered to it by or on behalf of
the Borrower under the related Loan Agreements, or otherwise to examine the Loan
Agreements, in order to determine or compel compliance with any applicable
requirements of or restrictions on transfer (including without limitation any
necessary consents). The Collateral Custodian shall hold any Instrument
delivered to it evidencing any Loan Asset Pledged to the Collateral Agent
hereunder as custodial agent for the Collateral Agent in accordance with the
terms of this Agreement.

 

(g)          Adjustments. If (i) the Servicer makes a deposit into the
Collection Account in respect of an Interest Collection or a Principal
Collection of a Loan Asset and such Interest Collection or Principal Collection
was received by the Servicer in the form of a check that is not honored for any
reason or (ii) the Servicer makes a mistake with respect to the amount of any
Interest Collection or Principal Collection and deposits an amount that is less
than or more than the actual amount of such Interest Collection or Principal
Collection, the Servicer shall appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Scheduled Payment in respect of which a dishonored check is
received shall be deemed not to have been paid.

 

Section 6.05        Realization Upon Loan Assets. The Servicer will use
reasonable efforts consistent with the Servicing Standard to foreclose upon or
repossess, as applicable, or otherwise comparably convert the ownership of any
Underlying Collateral relating to a Defaulted Loan Asset as to which no
satisfactory arrangements can be made for collection of delinquent payments. The
Servicer will comply with the Servicing Standard and Applicable Law in realizing
upon such Underlying Collateral, and employ practices and procedures including
reasonable efforts consistent with the Servicing Standard to enforce all
obligations of Obligors foreclosing upon, repossessing and causing the sale of
such Underlying Collateral at public or private sale in circumstances other than
those described in the preceding sentence. Without limiting the generality of
the foregoing, unless the Administrative Agent has specifically given
instruction to the contrary, the Servicer may cause the sale of any such
Underlying Collateral to the Servicer or its Affiliates for a purchase price
equal to the then fair value thereof, any such sale to be evidenced by a
certificate of a Responsible Officer of the Servicer delivered to the
Administrative Agent setting forth the Loan Asset, the Underlying Collateral,
the sale price of the Underlying Collateral and certifying that such sale price
is the fair value of such Underlying Collateral. In any case in which any such
Underlying Collateral has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the foreclosure or repossession of such
Underlying Collateral unless it reasonably determines that such repair and/or
foreclosure or repossession will increase the Recoveries by an amount greater
than the amount of such expenses. The Servicer will remit to the Collection
Account the Recoveries received in connection with the sale or disposition of
Underlying Collateral relating to a Defaulted Loan Asset.

 

104

 

 

Section 6.06         Servicer Compensation. As compensation for its activities
hereunder and reimbursement for its expenses, the Servicer shall be entitled to
be paid the Servicing Fee and reimbursed its reasonable out-of-pocket expenses
as provided in Section 2.04.

 

Section 6.07         Payment of Certain Expenses by Servicer. The Servicer will
be required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of its independent
accountants, Taxes imposed on the Servicer, expenses incurred by the Servicer in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Servicer will be required to pay all reasonable fees and
expenses owing to any bank or trust company in connection with the maintenance
of the Controlled Accounts. The Servicer may be reimbursed for any reasonable
out-of-pocket expenses incurred hereunder (including out-of-pocket expenses paid
by the Servicer on behalf of the Borrower), subject to the availability of funds
pursuant to Section 2.04; provided, that, to the extent funds are not available
for such reimbursement, the Servicer shall be required to pay such expenses for
its own account and shall not be entitled to any payment therefor other than the
Servicing Fees.

 

Section 6.08         Reports to the Administrative Agent; Account Statements;
Servicer Information.

 

(a)          Notice of Borrowing; Borrowing Base Certificate. On each Advance
Date and on each reduction of Advances Outstanding pursuant to Section 2.18, the
Borrower (or the Servicer on its behalf) will provide a Notice of Borrowing or a
Notice of Reduction, as applicable, and a Borrowing Base Certificate, each
updated as of such date, to the Administrative Agent and each Lender Agent (with
a copy to the Collateral Agent). On each date that the Assigned Value of an
Eligible Loan Asset is changed, the Borrower (or the Servicer on its behalf)
will deliver an adjusted Borrowing Base Certificate to the Administrative Agent
and each Lender Agent.

 

(b)          Servicing Report. On each Reporting Date and each Advance Date, the
Servicer will provide to the Borrower, each Lender Agent, the Administrative
Agent and the Collateral Agent, a monthly statement including (i) a Borrowing
Base Certificate calculated as of the most recent Determination Date, (ii) a
Loan Tape prepared as of the most recent Determination Date and (iii) if such
Reporting Date precedes a Payment Date, amounts to be remitted pursuant to
Section 2.04 to the applicable parties (which shall include any applicable
wiring instructions of the parties receiving payment) (such monthly statement, a
“Servicing Report”), with respect to related calendar month signed by a
Responsible Officer of the Servicer and the Borrower and substantially in the
form of Exhibit L.

 

(c)          Servicer’s Certificate. Together with each Servicing Report, the
Servicer shall submit to the Administrative Agent, each Lender Agent and the
Collateral Agent a certificate substantially in the form of Exhibit M (a
“Servicer’s Certificate”), signed by a Responsible Officer of the Servicer,
which shall include a certification by such Responsible Officer that no Event of
Default, Servicer Termination Event or Unmatured Event of Default has occurred.

 

105

 

 

(d)          Financial Statements. The Servicer will submit to the
Administrative Agent, each Lender Agent and the Collateral Agent, (i) within 60
days after the end of each of its first three fiscal quarters of each fiscal
year of Golub Capital BDC, Inc. (excluding the fiscal quarter ending on the date
specified in clause (ii)), consolidated unaudited financial statements of the
Servicer for the most recent fiscal quarter, and (ii) within 90 days after the
end of each fiscal year, consolidated audited financial statements of Golub
Capital BDC, Inc., audited by a firm of nationally recognized independent public
accountants, as of the end of such fiscal year.

 

(e)          [Reserved].

 

(f)           Obligor Financial Statements; Valuation Reports; Other Reports.
The Servicer will deliver solely to the Administrative Agent (i) to the extent
received by the Borrower and/or the Servicer pursuant to the Loan Agreement, the
complete financial reporting package with respect to such Obligor and with
respect to each Loan Asset for such Obligor provided to the Borrower and/or the
Servicer quarterly by such Obligor, which delivery shall be made within 60 days
after the end of such Obligor’s fiscal quarters (excluding the last fiscal
quarter of such Obligor’s fiscal year) and within 90 days after the end of such
Obligor’s fiscal year, and (ii) asset and portfolio level monitoring reports
prepared by the Servicer with respect to the Loan Assets, which delivery shall
be made within 60 days of the end of such Obligor’s fiscal quarter (excluding
the last fiscal quarter of such Obligor’s fiscal year) and within 90 days after
the end of such Obligor’s fiscal year. The Servicer will promptly deliver to the
Administrative Agent and any Lender Agent, upon reasonable request and to the
extent received by the Borrower and/or the Servicer, all other documents and
information required to be delivered by the Obligors to the Borrower with
respect to any Loan Asset included in the Collateral Portfolio.

 

(g)          Amendments to Loan Assets. The Servicer will deliver solely to the
Administrative Agent a copy of any material amendment, restatement, supplement,
waiver or other modification to the Loan Agreement of any Loan Asset (along with
any internal documents prepared by the Servicer and provided to its investment
committee in connection with such amendment, restatement, supplement, waiver or
other modification) within 10 Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification.

 

(h)          Website Access to Information. Notwithstanding anything to the
contrary contained herein, information required to be delivered or submitted to
any Secured Party pursuant to Section 5.03(i) and this Article VI shall be
deemed to have been delivered on the date on which such information is posted on
a website to which the Administrative Agent and Lender Agents have access or
upon receipt of such information through e-mail or another delivery method
acceptable to the Administrative Agent.

 

106

 

 

Section 6.09         Annual Statement as to Compliance. The Servicer will
provide to the Administrative Agent, each Lender Agent and the Collateral Agent
within 90 days following the end of each fiscal year of the Servicer a fiscal
report signed by a Responsible Officer of the Servicer certifying that (a) a
review of the activities of the Servicer, and the Servicer’s performance
pursuant to this Agreement, for the fiscal period ending on the last day of such
fiscal year has been made under such Person’s supervision and (b) the Servicer
has performed or has caused to be performed in all material respects all of its
obligations under this Agreement throughout such year and no Servicer
Termination Event has occurred. The Borrower will provide to the Administrative
Agent, each Lender Agent and the Collateral Agent within 90 days following the
end of each calendar year, commencing with the fiscal year ending on December
31, 2014 (i) a certification, based upon a review and summary of UCC search
results, that there is no other interest in the Collateral Portfolio perfected
by filing of a UCC financing statement other than in favor of the Collateral
Agent and (ii) a certification, based upon a review and summary of tax and
judgment lien searches satisfactory to the Administrative Agent, that there is
no other interest in the Collateral Portfolio based on any tax or judgment lien.

 

Section 6.10        Annual Independent Public Accountant’s Servicing Reports.
The Servicer will cause a firm of nationally recognized independent public
accountants (who may also render other services to the Servicer) to furnish to
the Administrative Agent, each Lender Agent and the Collateral Agent within 90
days following the end of each fiscal year of the Servicer a report covering
such fiscal year to the effect that such accountants have applied certain
agreed-upon procedures (a copy of which procedures are attached hereto as
Schedule IV, it being understood that the Servicer and the Administrative Agent
will provide an updated Schedule IV reflecting any further amendments to such
Schedule IV prior to the issuance of the first such agreed-upon procedures
report, a copy of which shall replace the then existing Schedule IV) to certain
documents and records relating to the Collateral Portfolio under any Transaction
Document, compared the information contained in the Servicing Reports and the
Servicer’s Certificates delivered during the period covered by such report with
such documents and records and that no matters came to the attention of such
accountants that caused them to believe that such servicing was not conducted in
compliance with this Article VI, except for such exceptions as such accountants
shall believe to be immaterial and such other exceptions as shall be set forth
in such statement.

 

Section 6.11         The Servicer Not to Resign. The Servicer shall not resign
from the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Administrative Agent and each
Lender Agent. No such resignation shall become effective until a Replacement
Servicer shall have assumed the responsibilities and obligations of the Servicer
in accordance with Section 6.02.

 

ARTICLE VII.

 

EVENTS OF DEFAULT

 

Section 7.01         Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:

 

(a)          the Borrower or the Transferor defaults in making any payment
required to be made under one or more agreements for borrowed money to which it
is a party in an aggregate principal amount in excess of $500,000 and such
default is not cured within the applicable cure period, if any, provided for
under such agreement; or

 

107

 

 

(b)          any failure on the part of the Borrower or the Transferor duly to
observe or perform in any material respect any other covenants or agreements of
the Borrower or the Transferor set forth in this Agreement or the other
Transaction Documents (other than those specifically addressed by a separate
clause under this Section) to which the Borrower or the Transferor is a party
and the same continues unremedied for a period of 30 days (if such failure can
be remedied) after the earlier to occur of (i) the date on which written notice
of such failure requiring the same to be remedied shall have been given to the
Borrower or the Transferor by the Administrative Agent or Collateral Agent and
(ii) the date on which the Borrower or the Transferor acquires knowledge
thereof; or

 

(c)          the occurrence of a Bankruptcy Event relating to the Transferor or
the Borrower; or

 

(d)          the occurrence of a Servicer Termination Event; or

 

(e)          (1) the rendering of one or more final judgments, decrees or orders
by a court or arbitrator of competent jurisdiction for the payment of money in
excess individually or in the aggregate of $500,000, against the Borrower and
the Borrower shall not have either (i) discharged or provided for the discharge
of any such judgment, decree or order in accordance with its terms or (ii)
perfected a timely appeal of such judgment, decree or order and caused the
execution of same to be stayed during the pendency of the appeal or (2) the
Borrower shall have made payments of amounts in excess of $500,000, in the
settlement of any litigation, claim or dispute (excluding payments made from
insurance proceeds); or

 

(f)           the Borrower shall fail to qualify as a bankruptcy-remote entity
based upon customary criteria such that reputable counsel could no longer render
a substantive nonconsolidation opinion with respect to the Borrower and the
Transferor; or

 

(g)          (1)         any Transaction Document, or any lien or security
interest granted thereunder, shall (except in accordance with its terms), in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of the Borrower, the Transferor, or
the Servicer,

 

(2)          the Borrower, the Transferor or the Servicer or any other party
shall, directly or indirectly, contest in any manner the effectiveness,
validity, binding nature or enforceability of any Transaction Document or any
lien or security interest thereunder, or

 

(3)          any security interest securing any obligation under any Transaction
Document shall, in whole or in part, cease to be a first priority perfected
security interest except as otherwise expressly permitted to be released in
accordance with the applicable Transaction Document; or

 

(h)          a Borrowing Base Deficiency exists and has not been remedied within
five Business Days in accordance with Section 2.06; provided that, during the
period of time that such event remains unremedied, any payments required to be
made by the Servicer on a Payment Date shall be made under Section 2.04(d); or

 

108

 

 

(i)           failure on the part of the Borrower, the Transferor or the
Servicer to make any payment or deposit (including, without limitation, with
respect to bifurcation and remittance of Interest Collections and Principal
Collections or any other payment or deposit required to be made by the terms of
the Transaction Documents to any Secured Party, Affected Party or Indemnified
Party) or the Borrower, the Servicer or the Transferor fails to observe or
perform any covenant, agreement or obligation with respect to the management and
distribution of funds received with respect to the Collateral Portfolio, in each
case, required by the terms of any Transaction Document (other than Section
2.06) within three Business Days of the day such payment or deposit is required
to be made; or

 

(j)           the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act; or

 

(k)          the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower or the
Transferor and such lien shall not have been released within five Business Days;
or

 

(l)           any Change of Control shall occur; or

 

(m)         any representation, warranty or certification made by the Borrower
or the Transferor in any Transaction Document or in any certificate delivered
pursuant to any Transaction Document shall prove to have been incorrect when
made in any material respect, and continues to be unremedied for a period of 30
days after the earlier to occur of (i) the date on which written notice of such
incorrectness requiring the same to be remedied shall have been given to the
Borrower or the Transferor by the Administrative Agent or the Collateral Agent
(which shall be given at the direction of the Administrative Agent) and (ii) the
date on which a Responsible Officer of the Borrower or the Transferor acquires
knowledge thereof; or

 

(n)          failure to pay, on the Facility Maturity Date, the outstanding
principal of all Advances Outstanding, and all Yield and all Fees accrued and
unpaid thereon together with all other Obligations, including, but not limited
to, any Make-Whole Premium; or

 

(o)          an event has occurred which constitutes an Event of Default under
and pursuant to the terms of the Pledge Agreement (past any applicable notice
and/or cure period provided therein); or

 

(p)          without limiting the generality of Section 7.01(i) above, failure
of the Borrower to pay Yield within two Business Days of any Payment Date or
within two Business Days of when otherwise due; or

 

109

 

 

(q)          the Borrower ceases to have a valid, perfected ownership interest
in all of the Collateral Portfolio; or

 

(r)           the Transferor fails to transfer to the Borrower the applicable
Loan Assets and the related Portfolio Assets on an Advance Date (provided that
the Lenders shall have funded the related Advance) unless the related Advance is
repaid in full with accrued and unpaid Yield thereon within five Business Days;

 

(s)          the Borrower makes any assignment or attempted assignment of its
rights or obligations under this Agreement or any other Transaction Document
without first obtaining the specific written consent of each of the Lenders and
the Administrative Agent, which consent may be withheld by any Lender or the
Administrative Agent in the exercise of its sole and absolute discretion; or

 

(t)           (i) failure of the Borrower to maintain at least one Independent
Director, (ii) the removal of any Independent Director of the Borrower without
“cause” (as such term is defined in the organizational document of the Borrower)
or without giving prior written notice to the Administrative Agent and the
Lender Agents, each as required in the organizational documents of the Borrower
or (iii) an Independent Director of the Borrower which is not provided by a
nationally recognized service reasonably acceptable to the Administrative Agent
shall be appointed without the consent of the Administrative Agent;

 

then the Administrative Agent or all of the Lenders, may, by notice to the
Borrower, declare the Facility Maturity Date to have occurred; provided, that,
in the case of any event described in Section 7.01(c) above, the Facility
Maturity Date shall be deemed to have occurred automatically upon the occurrence
of such event. Upon any such declaration or automatic occurrence, (i) the
Borrower shall cease purchasing Loan Assets from the Transferor under the
Purchase and Sale Agreement or from any other third party and shall cease
originating Loan Assets, (ii) the Administrative Agent or all of the Lenders may
declare the Advances Outstanding and other Obligations to be immediately due and
payable in full (without presentment, demand, protest or notice of any kind all
of which are hereby waived by the Borrower) and (iii) all proceeds and
distributions in respect of the Portfolio Assets shall be distributed by the
Collateral Agent (at the direction of the Administrative Agent) as described in
Section 2.04(d) (provided that the Borrower shall in any event remain liable to
pay such Advances Outstanding and all such amounts and Obligations immediately
in accordance with Section 2.04(f)). In addition, upon any such declaration or
upon any such automatic occurrence, the Collateral Agent, on behalf of the
Secured Parties and at the direction of the Administrative Agent, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of the applicable jurisdiction
and other Applicable Law, which rights shall be cumulative. Without limiting any
obligation of the Servicer hereunder, the Borrower confirms and agrees that the
Collateral Agent, on behalf of the Secured Parties and at the direction of the
Administrative Agent, (or any designee thereof, including, without limitation,
the Servicer), following an Event of Default, shall, at its option, have the
sole right to enforce the Borrower’s rights and remedies under each Assigned
Document, but without any obligation on the part of the Administrative Agent,
the Lenders, the Lender Agents or any of their respective Affiliates to perform
any of the obligations of the Borrower under any such Assigned Document. If any
Event of Default shall have occurred, the Yield Rate shall be increased pursuant
to the increase set forth in the definition of “Applicable Spread”, effective as
of the date of the occurrence of such Event of Default, and shall apply after
the occurrence of such Event of Default.

 

110

 

 

Section 7.02         Additional Remedies of the Administrative Agent.

 

(a)          If, (i) upon the Administrative Agent’s or the Lenders’ declaration
that the Advances Outstanding hereunder are immediately due and payable pursuant
to Section 7.01 upon the occurrence of an Event of Default, or (ii) on the
Facility Maturity Date, the aggregate outstanding principal amount of the
Advances Outstanding, all accrued and unpaid Fees and Yield and any other
Obligations are not immediately paid in full, then the Collateral Agent (acting
as directed by the Administrative Agent) or the Administrative Agent, in
addition to all other rights specified hereunder, shall have the right, in its
own name and as agent for the Lenders and Lender Agents, to immediately sell (at
the Servicer’s expense) in a commercially reasonable manner, in a recognized
market (if one exists) at such price or prices as the Administrative Agent may
reasonably deem satisfactory, any or all of the Collateral Portfolio and apply
the proceeds thereof to the Obligations.

 

(b)          The parties recognize that it may not be possible to sell all of
the Collateral Portfolio on a particular Business Day, or in a transaction with
the same purchaser, or in the same manner because the market for the assets
constituting the Collateral Portfolio may not be liquid. Accordingly, the
Administrative Agent may elect, in its sole discretion, the time and manner of
liquidating any of the Collateral Portfolio, and nothing contained herein shall
obligate the Administrative Agent to liquidate any of the Collateral Portfolio
on the date the Administrative Agent or all of the Lender Agents declares the
Advances Outstanding hereunder to be immediately due and payable pursuant to
Section 7.01 or to liquidate all of the Collateral Portfolio in the same manner
or on the same Business Day.

 

(c)          If the Collateral Agent (acting as directed by the Administrative
Agent) or the Administrative Agent proposes to sell the Collateral Portfolio or
any part thereof in one or more parcels at a public or private sale, at the
request of the Collateral Agent or the Administrative Agent, as applicable, the
Borrower and the Servicer shall make available to (i) the Administrative Agent,
on a timely basis, all information relating to the Collateral Portfolio subject
to sale, including, without limitation, copies of any disclosure documents,
contracts, financial statements of the applicable Obligors, covenant
certificates and any other materials requested by the Administrative Agent, and
(ii) each prospective bidder, on a timely basis, all reasonable information
relating to the Collateral Portfolio subject to sale, including, without
limitation, copies of any disclosure documents, contracts, financial statements
of the applicable Obligors, covenant certificates and any other materials
reasonably requested by each such bidder.

 

111

 

 

(d)          Each of the Borrower and the Servicer agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any Collateral Portfolio may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral Portfolio or any part thereof, or the
final and absolute putting into possession thereof, immediately after such sale,
of the purchasers thereof, and each of the Borrower and the Servicer, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws, and
any and all right to have any of the properties or assets constituting the
Collateral Portfolio marshaled upon any such sale, and agrees that the
Collateral Agent, or the Administrative Agent on its behalf, or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Collateral Portfolio as an entirety or in such parcels as the
Collateral Agent (acting at the direction of the Administrative Agent) or such
court may determine.

 

(e)          Any amounts received from any sale or liquidation of the Collateral
Portfolio pursuant to this Section 7.02 in excess of the Obligations will be
applied by the Collateral Agent (as directed by the Administrative Agent) in
accordance with the provisions of Section 2.04(d), or as a court of competent
jurisdiction may otherwise direct.

 

(f)           The Administrative Agent, the Lender Agents and the Lenders shall
have, in addition to all the rights and remedies provided herein and provided by
applicable federal, state, foreign, and local laws (including, without
limitation, the rights and remedies of a secured party under the UCC of any
applicable state, to the extent that the UCC is applicable, and the right to
offset any mutual debt and claim), all rights and remedies available to the
Lenders at law, in equity or under any other agreement between any Lender and
the Borrower.

 

(g)          Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default.

 

(h)          Each of the Borrower and the Servicer hereby irrevocably appoints
each of the Collateral Agent and the Administrative Agent its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
its expense, in connection with the enforcement of the rights and remedies
provided for in this Agreement, including without limitation the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower and the Servicer hereby ratifying and confirming
all that such attorney (or any substitute) shall lawfully do hereunder and
pursuant hereto, and (d) to sign any agreements, orders or other documents in
connection with or pursuant to any Transaction Document or Hedging Agreement.
Nevertheless, if so requested by the Collateral Agent or the Administrative
Agent, the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Collateral Agent or the Administrative Agent
or all proper bills of sale, assignments, releases and other instruments as may
be designated in any such request.

 

112

 

 

ARTICLE VIII.

 

INDEMNIFICATION

 

Section 8.01         Indemnities by the Borrower.

 

(a)          Without limiting any other rights which the Affected Parties, the
Secured Parties, the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank, the Collateral Custodian or any of their
respective Affiliates may have hereunder or under Applicable Law, the Borrower
hereby agrees to indemnify the Affected Parties, the Secured Parties,
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank, the Collateral Custodian and each of their respective Affiliates,
assigns, officers, directors, employees and agents (each, an “Indemnified Party”
for purposes of this Article VIII) from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or actually incurred by such Indemnified
Party arising out of or as a result of this Agreement, any of the other
Transaction Documents or in respect of any of the Collateral Portfolio,
excluding, however, Indemnified Amounts to the extent resulting solely from (a)
gross negligence, bad faith or willful misconduct on the part of such
Indemnified Party or (b) Loan Assets which are uncollectible due to the
Obligor’s financial inability to pay. Without limiting the foregoing, the
Borrower shall indemnify each Indemnified Party for Indemnified Amounts relating
to or resulting from any of the following (to the extent not resulting from the
conditions set forth in (a) or (b) above):

 

(i)          any Loan Asset treated as or represented by the Borrower to be an
Eligible Loan Asset which is not at the applicable time an Eligible Loan Asset,
or the purchase by any party or origination of any Loan Asset which violates
Applicable Law;

 

(ii)         reliance on any representation or warranty made or deemed made by
the Borrower, the Servicer (if Golub or one of its Affiliates is the Servicer)
or any of their respective officers under or in connection with this Agreement
or any Transaction Document, which shall have been false or incorrect in any
respect when made or deemed made or delivered;

 

(iii)        the failure by the Borrower or the Servicer (if Golub or one of its
Affiliates is the Servicer) to comply with any term, provision or covenant
contained in this Agreement, any other Transaction Document or any agreement
executed in connection therewith, or with any Applicable Law with respect to any
item of Collateral Portfolio, or the nonconformity of any item of Collateral
Portfolio with any such Applicable Law;

 

(iv)        the failure to vest and maintain vested in the Collateral Agent, for
the benefit of the Secured Parties, a first priority perfected security interest
in the Collateral Portfolio, free and clear of any Lien other than Permitted
Liens, whether existing at the time of the related Advance or at any time
thereafter;

 

113

 

 

(v)         on each Business Day prior to the Collection Date, the occurrence of
a Borrowing Base Deficiency and the same continues unremedied for five Business
Days;

 

(vi)        the failure to file, or any delay in filing, financing statements,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Law with respect to any Loan
Assets included in the Collateral Portfolio or the other Portfolio Assets
related thereto, whether at the time of any Advance or at any subsequent time;

 

(vii)       any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) to the payment of any Loan Asset included in the
Collateral Portfolio (including, without limitation, a defense based on such
Loan Asset (or the Loan Agreement evidencing such Loan Asset) not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim related to such Collateral
Portfolio;

 

(viii)      any failure of the Borrower or the Servicer (if Golub or one of its
Affiliates is the Servicer) to perform its duties or obligations in accordance
with the provisions of the Transaction Documents to which it is a party or any
failure by the Servicer, the Borrower or any Affiliate thereof to perform its
respective duties under any Collateral Portfolio;

 

(ix)         any inability to obtain any judgment in, or utilize the court or
other adjudication system of, any state in which an Obligor may be located as a
result of the failure of the Borrower or the Transferor to qualify to do
business or file any notice or business activity report or any similar report;

 

(x)          any action taken by the Borrower or the Servicer in the enforcement
or collection of the Collateral Portfolio which results in any claim, suit or
action of any kind pertaining to the Collateral Portfolio or which reduces or
impairs the rights of the Administrative Agent, any Lender Agent or any Lender
with respect to any Loan Asset or the value of any such Loan Asset;

 

(xi)         any products liability claim or personal injury or property damage
suit or other similar or related claim or action of whatever sort arising out of
or in connection with any Underlying Collateral or Collateral Portfolio;

 

(xii)        any claim, suit or action of any kind arising out of or in
connection with Environmental Laws relating to the Borrower or the Collateral
Portfolio, including any vicarious liability;

 

(xiii)       the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including, without limitation, sales, excise or personal
property Taxes payable in connection with the Collateral Portfolio;

 

114

 

 

(xiv)      any repayment by the Administrative Agent, the Lender Agents, the
Lenders or a Secured Party of any amount previously distributed in payment of
Advances or payment of Yield or Fees or any other amount due hereunder or under
any Hedging Agreement, in each case which amount the Administrative Agent, the
Lender Agents, the Lenders or a Secured Party believes in good faith is required
to be repaid;

 

(xv)       the commingling by the Borrower or the Servicer of payments and
collections required to be remitted to the Collection Account or the Unfunded
Exposure Account with other funds;

 

(xvi)      any investigation, litigation or proceeding related to this Agreement
or the other Transaction Documents, or the use of proceeds of Advances or the
Collateral Portfolio, or the administration of the Loan Assets by the Borrower
or the Servicer;

 

(xvii)     any failure by the Borrower to give reasonably equivalent value to
the Transferor (or other seller thereof) in consideration for the transfer to
the Borrower of any item of Collateral Portfolio or any attempt by any Person to
void or otherwise avoid any such transfer under any statutory provision or
common law or equitable action, including, without limitation, any provision of
the Bankruptcy Code;

 

(xviii)    the use of the proceeds of any Advance in a manner other than as
provided in this Agreement and the Transaction Documents;

 

(xix)       any failure of the Borrower, the Servicer or any of their respective
agents or representatives to remit to the Collection Account within two Business
Days of receipt, payments and collections with respect to the Collateral
Portfolio remitted to the Borrower, the Servicer or any such agent or
representative; and/or

 

(xx)        the failure by the Borrower to comply with any of the covenants
relating to the Hedging Agreement in accordance with the Transaction Documents.

 

(b)          Any amounts subject to the indemnification provisions of this
Section 8.01 shall be paid by the Borrower to the Administrative Agent on behalf
of the applicable Indemnified Party within two Business Days following the
Administrative Agent’s written demand therefor on behalf of the applicable
Indemnified Party (and the Administrative Agent shall pay such amounts to the
applicable Indemnified Party promptly after the receipt by the Administrative
Agent of such amounts). The Administrative Agent, on behalf of any Indemnified
Party making a request for indemnification under this Section 8.01, shall submit
to the Borrower a certificate setting forth in reasonable detail the basis for
and the computations of the Indemnified Amounts with respect to which such
indemnification is requested, which certificate shall be conclusive absent
demonstrable error.

 

(c)          If for any reason the indemnification provided above in this
Section 8.01 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless in respect of any losses, claims, damages or
liabilities, then the Borrower or the Servicer, as the case may be, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower or the Servicer, as the case
may be, on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

115

 

 

(d)          If the Borrower has made any payments in respect of Indemnified
Amounts to the Administrative Agent on behalf of an Indemnified Party pursuant
to this Section 8.01 and such Indemnified Party thereafter collects any of such
amounts from others, such Indemnified Party will promptly repay such amounts
collected to the Borrower, without interest.

 

(e)          The obligations of the Borrower under this Section 8.01 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Servicer, the Collateral Agent, the Account Bank or the
Collateral Custodian and the termination of this Agreement.

 

Section 8.02         Indemnities by Servicer.

 

(a)          Without limiting any other rights which any Indemnified Party may
have hereunder or under Applicable Law, the Servicer hereby agrees to indemnify
each Indemnified Party from and against any and all Indemnified Amounts, awarded
against or incurred by any Indemnified Party as a consequence of any of the
following, excluding, however, Indemnified Amounts to the extent resulting from
gross negligence, bad faith or willful misconduct on the part of such
Indemnified Party claiming indemnification hereunder:

 

(i)          the inclusion, in any computations made by it in connection with
any Borrowing Base Certificate or other report prepared by it hereunder, of any
Loan Assets as Eligible Loan Assets which were not Eligible Loan Assets as of
the date of any such computation;

 

(ii)         reliance on any representation or warranty made or deemed made by
the Servicer or any of its officers under or in connection with this Agreement
or any other Transaction Document, any Servicing Report, Servicer’s Certificate
or any other information or report delivered by or on behalf of the Servicer
pursuant hereto, which shall have been false, incorrect or misleading in any
respect when made or deemed made or delivered;

 

(iii)        the failure by the Servicer to comply with (A) any term, provision
or covenant contained in this Agreement or any other Transaction Document, or
any other agreement executed in connection with this Agreement, or (B) any
Applicable Law applicable to it with respect to any Portfolio Assets;

 

(iv)        any litigation, proceedings or investigation against the Servicer;

 

(v)         any action or inaction by the Servicer that causes the Collateral
Agent, for the benefit of the Secured Parties, not to have a first priority
perfected security interest in the Collateral Portfolio, free and clear of any
Lien other than Permitted Liens, whether existing at the time of the related
Advance or any time thereafter;

 

116

 

 

(vi)        the commingling by the Servicer of payments and collections required
to be remitted to the Collection Account or the Unfunded Exposure Account with
other funds;

 

(vii)       any failure of the Servicer or any of its agents or representatives
(including, without limitation, agents, representatives and employees of such
Servicer acting pursuant to authority granted under Section 6.01 hereof) to
remit to Collection Account payments and collections with respect to Loan Assets
remitted to the Servicer or any such agent or representative within two Business
Days of receipt;

 

(viii)      the failure by the Servicer to perform any of its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document or errors or omissions related to such duties;

 

(ix)         failure or delay in assisting a successor Servicer in assuming each
and all of the Servicer’s obligations to service and administer the Collateral
Portfolio, or failure or delay in complying with instructions from the
Administrative Agent with respect thereto; and/or

 

(x)         any of the events or facts giving rise to a breach of any of the
Servicer’s representations, warranties, agreements and/or covenants set forth in
Article IV, Article V or Article VI or this Agreement.

 

(b)          Any Indemnified Amounts shall be paid by the Servicer to the
Administrative Agent, for the benefit of the applicable Indemnified Party,
within two Business Days following receipt by the Servicer of the Administrative
Agent’s written demand therefor (and the Administrative Agent shall pay such
amounts to the applicable Indemnified Party promptly after the receipt by the
Administrative Agent of such amounts).

 

(c)          If the Servicer has made any indemnity payments to the
Administrative Agent, on behalf of an Indemnified Party pursuant to this Section
8.02 and such Indemnified Party thereafter collects any of such amounts from
others, such Indemnified Party will promptly repay such amounts collected to the
Servicer, without interest.

 

(d)          The Servicer shall have no liability for making indemnification
hereunder to the extent any such indemnification constitutes recourse for
uncollectible or uncollected Loan Assets.

 

(e)          The obligations of the Servicer under this Section 8.02 shall
survive the resignation or removal of the Administrative Agent, the Lenders, the
Lender Agents, the Collateral Agent, the Account Bank or the Collateral
Custodian and the termination of this Agreement.

 

(f)          Any indemnification pursuant to this Section 8.02 shall not be
payable from the Collateral Portfolio.

 

117

 

 

Section 8.03         Legal Proceedings. In the event an Indemnified Party
becomes involved in any action, claim, or legal, governmental or administrative
proceeding (an “Action”) for which it seeks indemnification hereunder, the
Indemnified Party shall promptly notify the other party or parties against whom
it seeks indemnification (the “Indemnifying Party”) in writing of the nature and
particulars of the Action; provided that its failure to do so shall not relieve
the Indemnifying Party of its obligations hereunder except to the extent such
failure has a material adverse effect on the Indemnifying Party. Upon written
notice to the Indemnified Party acknowledging in writing that the
indemnification provided hereunder applies to the Indemnified Party in
connection with the Action (subject to the exclusion in the first sentence of
Section 8.01, the first sentence of Section 8.02 or Section 8.02(d), as
applicable), the Indemnifying Party may assume the defense of the Action at its
expense with counsel reasonably acceptable to the Indemnified Party. The
Indemnified Party shall have the right to retain separate counsel in connection
with the Action, and the Indemnifying Party shall not be liable for the legal
fees and expenses of the Indemnified Party after the Indemnifying Party has done
so; provided that if the Indemnified Party determines in good faith that there
may be a conflict between the positions of the Indemnified Party and the
Indemnifying Party in connection with the Action, or that the Indemnifying Party
is not conducting the defense of the Action in a manner reasonably protective of
the interests of the Indemnified Party, the reasonable legal fees and expenses
of the Indemnified Party shall be paid by the Indemnifying Party; provided,
further, that the Indemnifying Party shall not, in connection with any one
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees or expenses of more than one separate firm of attorneys (and
any required local counsel) for such Indemnified Party, which firm (and local
counsel, if any) shall be designated in writing to the Indemnifying Party by the
Indemnified Party. If the Indemnifying Party elects to assume the defense of the
Action, it shall have full control over the conduct of such defense; provided
that the Indemnifying Party and its counsel shall, as reasonably requested by
the Indemnified Party or its counsel, consult with and keep them informed with
respect to the conduct of such defense. The Indemnifying Party shall not settle
an Action without the prior written approval of the Indemnified Party unless
such settlement provides for the full and unconditional release of the
Indemnified Party from all liability in connection with the Action. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in
connection with the defense of the Action.

 

Section 8.04         After-Tax Basis. Indemnification under Section 8.01 and
8.02 shall be in an amount necessary to make the Indemnified Party whole after
taking into account any Tax consequences to the Indemnified Party of the receipt
of the indemnity provided hereunder, including the effect of such Tax or refund
on the amount of Tax measured by net income or profits that is or was payable by
the Indemnified Party.

 

118

 

 

ARTICLE IX.

 

THE ADMINISTRATIVE AGENT and Lender agents

 

Section 9.01         The Administrative Agent.

 

(a)          Appointment. Each Lender Agent and each Secured Party hereby
appoints and authorizes the Administrative Agent as its agent hereunder and
hereby further authorizes the Administrative Agent to appoint additional agents
to act on its behalf and for the benefit of each Lender Agent and each Secured
Party. Each Lender Agent and each Secured Party further authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Transaction Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or Lender Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

(b)          Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Transaction Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

 

(c)          Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence or willful misconduct.
Each Secured Party hereby waives any and all claims against the Administrative
Agent or any of its Affiliates for any action taken or omitted to be taken by
the Administrative Agent or any of its Affiliates under or in connection with
this Agreement or any of the other Transaction Documents, except for its or
their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Borrower or the Transferor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation and shall not be responsible for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any of the other
Transaction Documents on the part of the Borrower, the Transferor, or the
Servicer or to inspect the property (including the books and records) of the
Borrower, the Transferor, or the Servicer; (iv) shall not be responsible for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any of the other Transaction Documents or any other
instrument or document furnished pursuant hereto or thereto; and (v) shall incur
no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

 

119

 

 

(d)          Actions by Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Lender Agents as it deems appropriate and, if it so requests,
it shall first be indemnified to its satisfaction by the Lenders and Lender
Agents against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or consent of the Lender Agents; provided, that, notwithstanding
anything to the contrary herein, the Administrative Agent shall not be required
to take any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise. In the event the
Administrative Agent requests the consent of a Lender Agent pursuant to the
foregoing provisions and the Administrative Agent does not receive a consent
(either positive or negative) from such Person within ten Business Days of such
Person’s receipt of such request, then such Lender or Lender Agent shall be
deemed to have declined to consent to the relevant action.

 

(e)          Notice of Event of Default, Unmatured Event of Default or Servicer
Termination Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default, Unmatured Event of
Default or Servicer Termination Event, unless the Administrative Agent has
received written notice from a Lender, Lender Agent, the Borrower or the
Servicer referring to this Agreement, describing such Event of Default,
Unmatured Event of Default or Servicer Termination Event and stating that such
notice is a “Notice of Event of Default,” “Notice of Unmatured Event of Default”
or “Notice of Servicer Termination Event,” as applicable. The Administrative
Agent shall (subject to Section 9.01(c)) take such action with respect to such
Event of Default, Unmatured Event of Default or Servicer Termination Event as
may be requested by the Lender Agents acting jointly or as the Administrative
Agent shall deem advisable or in the best interest of the Lender Agents.

 

(f)           Credit Decision with Respect to the Administrative Agent. Each
Lender Agent and each Secured Party acknowledges that none of the Administrative
Agent or any of its Affiliates has made any representation or warranty to it,
and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the
Borrower, the Servicer, the Transferor or any of their respective Affiliates or
review or approval of any of the Collateral Portfolio, shall be deemed to
constitute any representation or warranty by any of the Administrative Agent or
its Affiliates to any Lender Agent as to any matter, including whether the
Administrative Agent has disclosed material information in its possession. Each
Lender Agent and each Secured Party acknowledges that it has, independently and
without reliance upon the Administrative Agent, or any of the Administrative
Agent’s Affiliates, and based upon such documents and information as it has
deemed appropriate, made its own evaluation and decision to enter into this
Agreement and the other Transaction Documents to which it is a party. Each
Lender Agent and each Secured Party also acknowledges that it will,
independently and without reliance upon the Administrative Agent, or any of the
Administrative Agent’s Affiliates, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under this Agreement and the other Transaction
Documents to which it is a party. Each Lender Agent and each Secured Party
hereby agrees that the Administrative Agent shall not have any duty or
responsibility to provide any Lender Agent with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Servicer, the Transferor or
their respective Affiliates which may come into the possession of the
Administrative Agent or any of its Affiliates.

 

120

 

 

(g)          Indemnification of the Administrative Agent. Each Lender Agent
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or the Servicer), ratably in accordance with the Pro Rata Share of
its related Lender, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any of the other Transaction Documents, or any
action taken or omitted by the Administrative Agent hereunder or thereunder;
provided that the Lender Agents shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct; provided, further, that no action taken in
accordance with the directions of the Lender Agents shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Article
IX. Without limitation of the foregoing, each Lender Agent agrees to reimburse
the Administrative Agent, ratably in accordance with the Pro Rata Share of its
related Lender, promptly upon demand for any out-of-pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lender Agents or Lenders hereunder and/or thereunder
and to the extent that the Administrative Agent is not reimbursed for such
expenses by the Borrower or the Servicer.

 

(h)          Successor Administrative Agent. The Administrative Agent may resign
at any time, effective upon the appointment and acceptance of a successor
Administrative Agent as provided below, by giving at least five days’ written
notice thereof to each Lender Agent and the Borrower and may be removed at any
time with cause by the Lender Agents acting jointly. Upon any such resignation
or removal, the Lender Agents acting jointly shall appoint a successor
Administrative Agent. Each Lender Agent agrees that it shall not unreasonably
withhold or delay its approval of the appointment of a successor Administrative
Agent. If no such successor Administrative Agent shall have been so appointed,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Secured Parties, appoint a successor Administrative Agent which
successor Administrative Agent shall be either (i) a commercial bank organized
under the laws of the United States or of any state thereof and have a combined
capital and surplus of at least $50,000,000 or (ii) an Affiliate of such a bank.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

121

 

 

(i)          Payments by the Administrative Agent. Unless specifically allocated
to a specific Lender Agent pursuant to the terms of this Agreement, all amounts
received by the Administrative Agent on behalf of the Lender Agents shall be
paid by the Administrative Agent to the Lender Agents in accordance with their
related Lender’s respective Pro Rata Shares in the applicable Advances
Outstanding, or if there are no Advances Outstanding in accordance with their
related Lender’s most recent Commitments, on the Business Day received by the
Administrative Agent, unless such amounts are received after 12:00 noon on such
Business Day, in which case the Administrative Agent shall use its reasonable
efforts to pay such amounts to each Lender Agent on such Business Day, but, in
any event, shall pay such amounts to such Lender Agent not later than the
following Business Day.

 

Section 9.02         The Lender Agents.

 

(a)          Authorization and Action. Each Lender, respectively, hereby
designates and appoints its related Lender Agent to act as its agent hereunder
and under each other Transaction Document, and authorizes such Lender Agent to
take such actions as agent on its behalf and to exercise such powers as are
delegated to such Lender Agent by the terms of this Agreement and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto. No Lender Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with its related Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Lender Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for such Lender Agent. In performing its functions
and duties hereunder and under the other Transaction Documents, each Lender
Agent shall act solely as agent for its related Lender and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Borrower, the Servicer or any other Lender. No Lender
Agent shall be required to take any action that exposes such Lender Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or Applicable Law. The appointment and authority of each Lender Agent
hereunder shall terminate upon the indefeasible payment in full of all
Obligations.

 

(b)          Delegation of Duties. Each Lender Agent may execute any of its
duties under this Agreement and each other Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Lender Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

122

 

 

(c)          Exculpatory Provisions. Neither any Lender Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to its related Lender for any recitals, statements, representations or
warranties made by the Borrower or the Servicer contained in Article IV, any
other Transaction Document or any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or any other Transaction Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any other document furnished in
connection herewith or therewith, or for any failure of the Borrower or the
Servicer to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in this Agreement, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith. No Lender Agent shall be under any obligation to its
related Lender to ascertain or to inquire as to the observance or performance of
any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Borrower or the Servicer. No Lender Agent shall be deemed to
have knowledge of any Event of Default or Unmatured Event of Default unless such
Lender Agent has received notice from the Borrower or its related Lender.

 

(d)          Reliance by Lender Agent. Each Lender Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Borrower),
independent accountants and other experts selected by such Lender Agent. Each
Lender Agent shall in all cases be fully justified in failing or refusing to
take any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of its related Lender as it deems
appropriate and it shall first be indemnified to its satisfaction by its related
Lender; provided that, unless and until such Lender Agent shall have received
such advice, such Lender Agent may take or refrain from taking any action, as
the Lender Agent shall deem advisable and in the best interests of its related
Lender. Each Lender Agent shall in all cases be fully protected in acting, or in
refraining from acting, in accordance with a request of its related Lender, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon its related Lender.

 

(e)          Non-Reliance on Lender Agent. Each Lender expressly acknowledges
that neither its related Lender Agent, nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by such Lender Agent hereafter taken,
including, without limitation, any review of the affairs of the Borrower or the
Servicer, shall be deemed to constitute any representation or warranty by such
Lender Agent. Each Lender represents and warrants to its related Lender Agent
that it has and will, independently and without reliance upon its related Lender
Agent, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and made its own decision to enter into this Agreement, the other
Transaction Documents and all other documents related hereto or thereto.

 

(f)           Lender Agents are in their Respective Individual Capacities. Each
Lender Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrower or any Affiliate of
the Borrower as though such Lender Agent were not a Lender Agent hereunder. With
respect to Advances Outstanding pursuant to this Agreement, each Lender Agent
shall have the same rights and powers under this Agreement in its individual
capacity as any Lender and may exercise the same as though it were not a Lender
Agent, and the terms “Lender,” and “Lenders,” shall include the Lender Agent in
its individual capacity.

 

123

 

 

(g)          Successor Lender Agent. Each Lender Agent may, upon five days’
notice to the Borrower and its related Lender, and such Lender Agent will, upon
the direction of its related Lender resign as the Lender Agent for such Lender.
If any Lender Agent shall resign, then its related Lender during such five day
period shall appoint a successor agent. If for any reason no successor agent is
appointed by such Lender during such five day period, then effective upon the
termination of such five day period, and the Borrower shall make all payments in
respect of the Obligations due to such Lender directly to such Lender, and for
all purposes shall deal directly with such Lender. After any retiring Lender
Agent’s resignation hereunder as a Lender Agent, the provisions of Articles VIII
and IX shall inure to its benefit with respect to any actions taken or omitted
to be taken by it while it was a Lender Agent under this Agreement.

 

ARTICLE X.

 

Collateral Agent

 

Section 10.01        Designation of Collateral Agent.

 

(a)          Initial Collateral Agent. Each of the Lenders, the Lender Agents
and the Administrative Agent hereby designate and appoint the Collateral Agent
to act as its agent for the purposes of perfection of a security interest in the
Collateral Portfolio and hereby authorizes the Collateral Agent to take such
actions on its behalf and on behalf of each of the Secured Parties and to
exercise such powers and perform such duties as are expressly granted to the
Collateral Agent by this Agreement. The Collateral Agent hereby accepts such
agency appointment to act as Collateral Agent pursuant to the terms of this
Agreement, until its resignation or removal as Collateral Agent pursuant to the
terms hereof.

 

(b)          Successor Collateral Agent. Upon the Collateral Agent’s receipt of
a Collateral Agent Termination Notice from the Administrative Agent of the
designation of a successor Collateral Agent pursuant to the provisions of
Section 10.05, the Collateral Agent agrees that it will terminate its activities
as Collateral Agent hereunder.

 

(c)          Secured Party. The Administrative Agent, the Lender Agents and the
Lenders hereby appoint Wells Fargo, in its capacity as Collateral Agent
hereunder, as their agent for the purposes of perfection of a security interest
in the Collateral Portfolio. Wells Fargo, in its capacity as Collateral Agent
hereunder, hereby accepts such appointment and agrees to perform the duties set
forth in Section 10.02(b).

 

Section 10.02       Duties of Collateral Agent.

 

(a)          Appointment. The Lenders, the Lender Agents and the Administrative
Agent each hereby appoints Wells Fargo to act as Collateral Agent, for the
benefit of the Secured Parties. The Collateral Agent hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

124

 

 

(b)          Duties. On or before the initial Advance Date, and until its
removal pursuant to Section 10.05, the Collateral Agent shall perform, on behalf
of the Secured Parties, the following duties and obligations:

 

(i)          The Collateral Agent shall calculate amounts to be remitted
pursuant to Section 2.04 to the applicable parties and notify the Servicer and
the Administrative Agent in the event of any discrepancy between the Collateral
Agent’s calculations and the Servicing Report (such dispute to be resolved in
accordance with Section 2.05);

 

(ii)         The Collateral Agent shall promptly upon its actual receipt of a
(i) Borrowing Base Certificate from the Borrower, re-calculate the Borrowing
Base and, if the Collateral Agent’s calculation does not correspond with the
calculation provided by the Borrower on such Borrowing Base Certificate, deliver
such calculation to each of the Administrative Agent, Borrower and Servicer
within one (1) Business Day of receipt by the Collateral Agent of such Borrowing
Base Certificate.

 

(iii)        The Collateral Agent shall make payments pursuant to the terms of
the Servicing Report or as otherwise directed in accordance with Sections 2.04
or 2.05 (the “Payment Duties”).

 

(iv)        The Collateral Agent shall provide to the Servicer a copy of all
written notices and communications identified as being sent to it in connection
with the Loan Assets and the other Collateral Portfolio held hereunder which it
receives from the related Obligor, participating bank and/or agent bank. In no
instance shall the Collateral Agent be under any duty or obligation to take any
action on behalf of the Servicer in respect of the exercise of any voting or
consent rights, or similar actions, unless it receives specific written
instructions from the Servicer, prior to the occurrence of an Event of Default
or the Administrative Agent, after the occurrence of Event of Default, in which
event the Collateral Agent shall vote, consent or take such other action in
accordance with such instructions.

 

(v)         The Collateral Agent has created a database (the “Collateral
Database”) with respect to the Loan Assets held by the Borrower. The Collateral
Agent shall permit access to the information in the Collateral Database by the
Servicer and the Borrower. The Collateral Agent shall update the Collateral
Database promptly for Loan Assets and Permitted Investments acquired or sold or
otherwise disposed of and for any amendments or changes to Loan Asset amounts or
interest rates.

 

(vi)        The Collateral Agent shall establish the Collection Account and the
Unfunded Exposure Account in the name of the Collateral Agent under the sole
dominion and control of the Collateral Agent for the benefit of the Secured
Parties.

 

(vii)       The Collateral Agent shall track the receipt and daily allocation of
cash to the Interest Collection Account and Principal Collection Account and any
withdrawals therefrom and, on each Business Day, provide to the Servicer daily
reports reflecting such actions to the Interest Collection Account and Principal
Collection Account as of the close of business on the preceding Business Day.

 

125

 

 

(viii)      The Collateral Agent shall assist and reasonably cooperate with the
independent certified public accountants in the preparation of those reports
required under Section 6.10.

 

(ix)         The Collateral Agent shall provide the Servicer with such other
information as may be reasonably requested in writing by the Servicer and as is
within the possession of the Collateral Agent.

 

(c)                            (i)          The Administrative Agent, each
Lender Agent and each Secured Party further authorizes the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are expressly delegated to the
Collateral Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. In furtherance, and without limiting the
generality of the foregoing, each Secured Party hereby appoints the Collateral
Agent (acting at the direction of the Administrative Agent) as its agent to
execute and deliver all further instruments and documents, and take all further
action that the Administrative Agent deems necessary or desirable in order to
perfect, protect or more fully evidence the security interests granted by the
Borrower hereunder, or to enable any of them to exercise or enforce any of their
respective rights hereunder, including, without limitation, the execution by the
Collateral Agent as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Loan Assets now existing or hereafter arising, and such other instruments
or notices, as may be necessary or appropriate for the purposes stated
hereinabove. Nothing in this Section 10.02(c) shall be deemed to relieve the
Borrower or the Servicer of their respective obligations to protect the interest
of the Collateral Agent (for the benefit of the Secured Parties) in the
Collateral Portfolio, including to file financing and continuation statements in
respect of the Collateral Portfolio in accordance with Section 5.01(t).

 

(ii)         The Administrative Agent may direct the Collateral Agent to take
any such incidental action hereunder. With respect to other actions which are
incidental to the actions specifically delegated to the Collateral Agent
hereunder, the Collateral Agent shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral Agent
shall not be required to take any action hereunder at the request of the
Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Agent, (x) shall be in
violation of any Applicable Law or contrary to any provisions of this Agreement
or (y) shall expose the Collateral Agent to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event the Collateral Agent requests the consent of
the Administrative Agent and the Collateral Agent does not receive a consent
(either positive or negative) from the Administrative Agent within 10 Business
Days of its receipt of such request, then the Administrative Agent shall be
deemed to have declined to consent to the relevant action.

 

126

 

 

(iii)        Except as expressly provided herein, the Collateral Agent shall not
be under any duty or obligation to take any affirmative action to exercise or
enforce any power, right or remedy available to it under this Agreement (x)
unless and until (and to the extent) expressly so directed by the Administrative
Agent or (y) prior to the Facility Maturity Date (and upon such occurrence, the
Collateral Agent shall act in accordance with the written instructions of the
Administrative Agent pursuant to clause (x)). The Collateral Agent shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Collateral Agent, or the
Administrative Agent. The Collateral Agent shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default, unless a
Responsible Officer of the Collateral Agent has knowledge of such matter or
written notice thereof is received by the Collateral Agent.

 

(d)          If, in performing its duties under this Agreement, the Collateral
Agent is required to decide between alternative courses of action, the
Collateral Agent may request written instructions from the Administrative Agent
as to the course of action desired by it. If the Collateral Agent does not
receive such instructions within two Business Days after it has requested them,
the Collateral Agent may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Collateral Agent shall act in accordance
with instructions received after such two Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions. The Collateral Agent shall be entitled to
rely on the advice of legal counsel and independent accountants in performing
its duties hereunder and shall be deemed to have acted in good faith if it acts
in accordance with such advice.

 

(e)          Concurrently herewith, the Administrative Agent directs the
Collateral Agent and the Collateral Agent is authorized to enter into the Pledge
Agreement, Collection Account Agreement and Unfunded Exposure Account Agreement.
For the avoidance of doubt, all of the Collateral Agent’s rights, protections
and immunities provided herein shall apply to the Collateral Agent for any
actions taken or omitted to be taken under the Pledge Agreement, Collection
Account Agreement and Unfunded Exposure Account Agreement in such capacity.

 

Section 10.03       Merger or Consolidation.

 

Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Collateral
Agent shall be a party, or (iii) that may succeed to the properties and assets
of the Collateral Agent substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Collateral Agent hereunder, shall be the successor to the Collateral
Agent under this Agreement without further act of any of the parties to this
Agreement.

 

127

 

 

Section 10.04       Collateral Agent Compensation.

 

As compensation for its Collateral Agent activities hereunder, the Collateral
Agent shall be entitled to the Collateral Agent Fees and Collateral Agent
Expenses from the Borrower as set forth in the Wells Fargo Fee Letter, payable
to the extent of funds available therefor pursuant to the provisions of Section
2.04. The Collateral Agent’s entitlement to receive the Collateral Agent Fees
shall cease on the earlier to occur of: (i) its removal as Collateral Agent
pursuant to Section 10.05 or (ii) the termination of this Agreement.

 

Section 10.05       Collateral Agent Removal.

 

The Collateral Agent may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Agent (the
“Collateral Agent Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Agent Termination Notice, the Collateral Agent shall
continue to act in such capacity until a successor Collateral Agent has been
appointed and has agreed to act as Collateral Agent hereunder; provided that the
Collateral Agent shall continue to receive compensation of its fees and expenses
in accordance with Section 10.04 above while so serving as the Collateral Agent
prior to a successor Collateral Agent being appointed.

 

Section 10.06       Limitation on Liability.

 

(a)          The Collateral Agent may conclusively rely on and shall be fully
protected in acting upon any certificate, instrument, opinion, notice, letter,
telegram or other document delivered to it and that in good faith it reasonably
believes to be genuine and that has been signed by the proper party or parties.
The Collateral Agent may rely conclusively on and shall be fully protected in
acting upon (a) the written instructions of any designated officer of the
Administrative Agent or (b) the verbal instructions of the Administrative Agent.

 

(b)          The Collateral Agent may consult counsel satisfactory to it and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(c)          The Collateral Agent shall not be liable for any error of judgment,
or for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law, or for anything that it may do or refrain from doing in
connection herewith except in the case of its willful misconduct or grossly
negligent performance or omission of its duties.

 

(d)          The Collateral Agent makes no warranty or representation and shall
have no responsibility (except as expressly set forth in this Agreement) as to
the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Agent shall not be obligated to take any legal action
hereunder that might in its judgment involve any expense or liability unless it
has been furnished with an indemnity reasonably satisfactory to it.

 

128

 

 

(e)          The Collateral Agent shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Agent. Notwithstanding any provision to the contrary
elsewhere in the Transaction Documents, the Collateral Agent shall not have any
fiduciary relationship with any party hereto or any Secured Party in its
capacity as such, and no implied covenants, functions, obligations or
responsibilities shall be read into this Agreement, the other Transaction
Documents or otherwise exist against the Collateral Agent. Without limiting the
generality of the foregoing, it is hereby expressly agreed and stipulated by the
other parties hereto that the Collateral Agent shall not be required to exercise
any discretion hereunder and shall have no investment or management
responsibility.

 

(f)          The Collateral Agent shall not be required to expend or risk its
own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral Agent
is not guaranteeing performance of or assuming any liability for the obligations
of the other parties hereto or any parties to the Collateral Portfolio.

 

(h)          Subject in all cases to the last sentence of Section 2.05, in case
any reasonable question arises as to its duties hereunder, the Collateral Agent
may, prior to the occurrence of an Event of Default or the Facility Maturity
Date, request instructions from the Servicer and may, after the occurrence of an
Event of Default or the Facility Maturity Date, request instructions from the
Administrative Agent, and shall be entitled at all times to refrain from taking
any action unless it has received instructions from the Servicer or the
Administrative Agent, as applicable. The Collateral Agent shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent. In no event shall
the Collateral Agent be liable for special, indirect or consequential loss or
damage of any kind whatsoever (including but not limited to lost profits), even
if the Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

(i)           The Collateral Agent shall not be liable for the acts or omissions
of the Collateral Custodian under this Agreement and shall not be required to
monitor the performance of the Collateral Custodian. Notwithstanding anything
herein to the contrary, the Collateral Agent shall have no duty to perform any
of the duties of the Collateral Custodian under this Agreement.

 

Section 10.07       Collateral Agent Resignation.

 

The Collateral Agent may resign at any time by giving not less than 90 days
written notice thereof to the Administrative Agent and with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld. Upon
receiving such notice of resignation, the Administrative Agent shall promptly
appoint a successor collateral agent or collateral agents by written instrument,
in duplicate, executed by the Administrative Agent, one copy of which shall be
delivered to the Collateral Agent so resigning and one copy to the successor
collateral agent or collateral agents, together with a copy to the Borrower,
Servicer and Collateral Custodian. If no successor collateral agent shall have
been appointed and an instrument of acceptance by a successor Collateral Agent
shall not have been delivered to the Collateral Agent within 45 days after the
giving of such notice of resignation, the resigning Collateral Agent may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent. Notwithstanding anything herein to the contrary, the
Collateral Agent may not resign prior to a successor Collateral Agent being
appointed.

 

129

 

 

ARTICLE XI.

 

MISCELLANEOUS

 

Section 11.01       Amendments and Waivers.

 

(a)          (i) No amendment or modification of any provision of this Agreement
shall be effective without the written agreement of the Borrower, the Servicer,
the Required Lenders, the Administrative Agent and, solely if such amendment or
modification would adversely affect the rights and obligations of the Collateral
Agent, the Account Bank or the Collateral Custodian, the written agreement of
the Collateral Agent, the Account Bank or the Collateral Custodian, as
applicable; (ii) no termination or waiver of any provision of this Agreement or
consent to any departure therefrom by the Borrower or the Servicer shall be
effective without the written concurrence of the Administrative Agent and the
Required Lenders; (iii) no amendment, waiver or modification adversely affecting
the rights or obligations of any Hedge Counterparty shall be effective without
the written agreement of such Person; and (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Swingline Lender, affect the rights
or duties of the Swingline Lender under this Agreement. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

(b)          Notwithstanding the provisions of Section 11.01(a), the written
consent of all of the Lenders shall be required for any amendment, modification
or waiver (i) reducing the Yield on any Advances Outstanding, (ii) making any
modification to the definition of “Borrowing Base”, “Applicable Percentage” or
“Assigned Value”, in each case, if any such modification would have the effect
of making more credit available to the Borrower, (iii) postponing any date for
any payment of any Advance or the Yield thereon, (iv) modifying the provisions
of this Section 11.01, (v) modifying the provisions of Section 2.22 or (vi)
extending the Stated Maturity Date or clause (i) of the definition of
“Reinvestment Period”.

 

(c)          Notwithstanding the provisions of Section 11.01(a), the written
consent of the affected Lender shall be required for any amendment, modification
or waiver increasing the Commitment of any Lender or the amount of Advances of
any Lender.

 

(d)          Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

Section 11.02       Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and communication by e-mail) and faxed, e-mailed or
delivered, to each party hereto, at its address set forth under its name on the
signature pages hereto or at such other address as shall be designated by such
party in a written notice to the other parties hereto. Notices and
communications by facsimile and e-mail shall be effective when sent (and shall
be followed by hard copy sent by regular mail), and notices and communications
sent by other means shall be effective when received.

 

130

 

 

Section 11.03       No Waiver; Remedies. No failure on the part of the
Administrative Agent, the Collateral Agent, any Lender or any Lender Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 11.04       Binding Effect; Assignability; Multiple Lenders.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Servicer, the Administrative Agent, each Lender, the Lender
Agents, the Collateral Agent, the Account Bank, the Collateral Custodian and
their respective successors and permitted assigns. With the prior written
consent of the Borrower (which consent shall not be unreasonably withheld), each
Lender and their respective successors and assigns may assign, or grant a
security interest or sell a participation interest in, (i) this Agreement and
such Lender’s rights and obligations hereunder and interest herein in whole or
in part (including by way of the sale of participation interests therein) and/or
(ii) any Advance (or portion thereof) or any Variable Funding Note (or any
portion thereof) to any Person; provided that, (w) a Lender may assign, grant a
security interest or sell a participation in, its rights and obligations
hereunder to an Affiliate or a Permitted Assignee without the prior consent of
the Borrower, (x) after an Event of Default has occurred, a Lender may assign
its rights and obligations hereunder to any Person without the prior consent of
the Borrower, (y) any Conduit Lender shall not need prior consent from the
Borrower to assign, or grant a security interest or sell a participation
interest in, any Advance (or portion thereof) to a Liquidity Bank or any
commercial paper conduit sponsored by a Liquidity Bank or an Affiliate of its
related Lender Agent and (z) any Lender may assign or participate all or a
portion of its interests hereunder or under its Variable Funding Note without
the consent of the Borrower upon such Lender’s good faith determination that
such assignment or participation is required for regulatory reasons. Any such
assignee shall execute and deliver to the Servicer, the Borrower and the
Administrative Agent a fully-executed Transferee Letter substantially in the
form of Exhibit O hereto (a “Transferee Letter”) and a fully-executed Joinder
Supplement. The parties to any such assignment, grant or sale of a participation
interest shall execute and deliver to the related Lender Agent for its
acceptance and recording in its books and records, such agreement or document as
may be satisfactory to such parties and the applicable Lender Agent. None of the
Borrower, the Transferor or the Servicer may assign, or permit any Lien to exist
upon, any of its rights or obligations hereunder or under any Transaction
Document or any interest herein or in any Transaction Document without the prior
written consent of each Lender Agent and the Administrative Agent.

 

(b)          Notwithstanding any other provision of this Section 11.04, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of principal and
interest) under this Agreement to secure obligations of such Lender to a Federal
Reserve Bank, without notice to or consent of the Borrower or the Administrative
Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

 

131

 

 

(c)          Each Hedge Counterparty, each Affected Party and each Indemnified
Party shall be an express third party beneficiary of this Agreement.

 

(d)          Notwithstanding anything contained in this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, unless such Lender shall
have been deemed to no longer be a Defaulting Lender pursuant to Section
2.23(b), then, in each case, the Administrative Agent with the consent of the
Borrower (not to be unreasonably withheld) shall have the right to cause such
Person to assign its entire interest in the Advances and this Agreement to a
transferee selected by the Administrative Agent in an assignment which satisfies
the conditions set forth in Section 11.04(a).

 

Section 11.05     Term of This Agreement. This Agreement, including, without
limitation, the Borrower’s representations and covenants set forth in Articles
IV and V and the Servicer’s representations, covenants and duties set forth in
Articles IV, V and VI, shall remain in full force and effect until the
Collection Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Borrower or
the Servicer pursuant to Articles III and IV and the indemnification and payment
provisions of Article VIII, IX and Article XI and the provisions of Section
2.10, Section 2.11, Section 11.07, Section 11.08 and Section 11.09 shall be
continuing and shall survive any termination of this Agreement.

 

Section 11.06      GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 11.07       Costs, Expenses and Taxes.

 

(a)          In addition to the rights of indemnification granted to the
Indemnified Parties under Section 8.01 and Section 8.02 hereof, each of the
Borrower, the Servicer and the Transferor agrees to pay (i) with respect to the
Borrower, on the Payment Date pertaining to the Remittance Period in which such
cost is incurred and (ii) with respect to the Servicer and the Transferor, on
demand, in each case, all out-of-pocket costs and expenses of the Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent, the Account Bank
and the Collateral Custodian incurred in connection with the preparation,
execution, delivery, administration (including periodic auditing), syndication,
renewal, amendment or modification of, any waiver or consent issued in
connection with, this Agreement, the Transaction Documents and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the fees and out-of-pocket expenses of counsel for the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank and the Collateral Custodian with respect thereto and with respect
to advising the Administrative Agent, the Lenders, the Lender Agents, the
Collateral Agent, the Account Bank and the Collateral Custodian as to their
respective rights and remedies under this Agreement and the other documents to
be delivered hereunder or in connection herewith, and all out-of-pocket costs
and expenses, if any (including counsel fees and expenses), incurred by the
Administrative Agent, the Lenders, the Lender Agents, the Collateral Agent, the
Account Bank or the Collateral Custodian in connection with the enforcement or
potential enforcement of this Agreement or any Transaction Document by such
Person and the other documents to be delivered hereunder or in connection
herewith.

 

132

 

 

(b)          The Borrower, the Servicer and the Transferor shall pay (i) with
respect to the Borrower, on the Payment Date pertaining to the Remittance Period
in which such cost is incurred and (ii) with respect to the Servicer and the
Transferor, on demand, in each case, any and all stamp, sales, excise and other
Taxes and fees payable or determined to be payable to any Governmental Authority
in connection with the execution, delivery, filing and recording of this
Agreement, the other Transaction Documents or any other document providing
liquidity support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Advances
hereunder.

 

(c)          The Servicer and the Transferor shall pay on demand all other
out-of-pocket costs, expenses and Taxes (excluding Taxes imposed on or measured
by net income) incurred by the Administrative Agent, the Lenders, the Lender
Agents, the Collateral Agent, the Collateral Custodian and the Account Bank,
including, without limitation, all costs and expenses incurred by the
Administrative Agent, the Lender Agents and the Lenders in connection with
periodic audits of the Borrower’s, the Transferor’s or the Servicer’s books and
records.

 

Section 11.08       No Proceedings.

 

(a)          Each of the parties hereto (other than the Administrative Agent
with the consent of the Lender Agents) and each Hedge Counterparty (by accepting
the benefits of this Agreement) agree that it will not institute against, or
join any other Person in instituting against, the Borrower any proceedings of
the type referred to in the definition of Bankruptcy Event so long as there
shall not have elapsed one year and one day (or such longer preference period as
shall then be in effect) since the Collection Date.

 

(b)          Each of the parties hereto (other than any Conduit Lender) and each
Hedge Counterparty (by accepting the benefits of this Agreement) hereby agrees
that it will not institute against, or join any other Person in instituting
against, any Conduit Lender, the Administrative Agent, or any Liquidity Banks
any Bankruptcy Proceeding so long as any commercial paper issued by such Conduit
Lender shall be outstanding and there shall not have elapsed one year and one
day (or such longer preference period as shall then be in effect) since the last
day on which any such commercial paper shall have been outstanding.

 

133

 

 

Section 11.09       Recourse Against Certain Parties.

 

(a)          No recourse under or with respect to any obligation, covenant or
agreement (including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent or any Secured Party as contained in
this Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any administrator
of any such Person or any incorporator, affiliate, stockholder, officer,
employee or director of the Administrative Agent or any Secured Party or of any
such administrator, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that the agreements of each party hereto
contained in this Agreement and all of the other agreements, instruments and
documents entered into by the Administrative Agent or any Secured Party pursuant
hereto or in connection herewith are, in each case, solely the corporate
obligations of such party (and nothing in this Section 11.09 shall be construed
to diminish in any way such corporate obligations of such party), and that no
personal liability whatsoever shall attach to or be incurred by any
administrator of any incorporator, stockholder, affiliate, officer, employee or
director of any such Person, under or by reason of any of the obligations,
covenants or agreements of the Administrative Agent or any Secured Party
contained in this Agreement or in any other such instruments, documents or
agreements, or are implied therefrom, and that any and all personal liability of
every such administrator of any such Person and each incorporator, stockholder,
affiliate, officer, employee or director of any such Person or of any such
administrator, or any of them, for breaches by the Administrative Agent or any
Secured Party of any such obligations, covenants or agreements, which liability
may arise either at common law or in equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement.

 

(b)          Notwithstanding any contrary provision set forth herein, no claim
may be made by the Borrower, the Transferor or the Servicer or any other Person
against the Administrative Agent or any Secured Party or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect to any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Borrower, the Transferor and the
Servicer each hereby waives, releases, and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected.

 

(c)          No obligation or liability to any Obligor under any of the Loan
Assets is intended to be assumed by the Administrative Agent, the Lenders, the
Lender Agents or any Secured Party under or as a result of this Agreement and
the transactions contemplated hereby.

 

(d)          Notwithstanding anything in this Agreement to the contrary, no
Conduit Lender shall have any obligation to pay any amount required to be paid
by it hereunder in excess of any amount available to such Conduit Lender after
paying or making provision for the payment of its Commercial Paper Notes. All
payment obligations of each Conduit Lender hereunder are contingent on the
availability of funds in excess of the amounts necessary to pay its Commercial
Paper Notes; and each of the other parties hereto agrees that it will not have a
claim under Section 101(5) of the Bankruptcy Code if and to the extent that any
such payment obligation owed to it by a Conduit Lender exceeds the amount
available to such Conduit Lender to pay such amount after paying or making
provision for the payment of its Commercial Paper Notes.

 

134

 

 

(e)          The provisions of this Section 11.09 shall survive the termination
of this Agreement.

 

Section 11.10      Execution in Counterparts; Severability; Integration. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same agreement. Delivery of an executed counterpart of a signature page to
this Agreement by e-mail in portable document format (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
In the event that any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. This Agreement and any agreements or letters
(including fee letters) executed in connection herewith contains the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof (including the Existing
Agreement), superseding all prior oral or written understandings other than any
fee letter delivered by the Servicer to the Administrative Agent and the Lender
Agents.

 

Section 11.11       Consent to Jurisdiction; Service of Process.

 

(a)          Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to the Transaction
Documents, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. The parties hereto agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)          Each of the Borrower and the Servicer agrees that service of
process may be effected by mailing a copy thereof by registered or certified
mail, postage prepaid, to the Borrower or the Servicer, as applicable, at its
address specified in Section 11.02 or at such other address as the
Administrative Agent shall have been notified in accordance herewith. Nothing in
this Section 11.11 shall affect the right of the Lenders, the Lender Agents or
the Administrative Agent to serve legal process in any other manner permitted by
law.

 

135

 

 

Section 11.12       Characterization of Conveyances Pursuant to the Purchase and
Sale Agreement.

 

(a)          It is the express intent of the parties hereto that the conveyance
of the Eligible Loan Assets by the Transferor to the Borrower as contemplated by
the Purchase and Sale Agreement be, and be treated for all purposes (other than
accounting purposes and subject to the tax characterization of the Borrower and
the Advances described in Section 5.01(aa) and Section 5.02(k) hereof) as, a
sale by the Transferor of such Eligible Loan Assets. It is, further, not the
intention of the parties that such conveyance be deemed a pledge of the Eligible
Loan Assets by the Transferor to the Borrower to secure a debt or other
obligation of the Transferor. However, in the event that, notwithstanding the
intent of the parties, the Eligible Loan Assets are held to continue to be
property of the Transferor, then the parties hereto agree that: (i) the Purchase
and Sale Agreement shall also be deemed to be a security agreement under
Applicable Law; (ii) as set forth in the Purchase and Sale Agreement, the
transfer of the Eligible Loan Assets provided for in the Purchase and Sale
Agreement shall be deemed to be a grant by the Transferor to the Borrower of a
first priority security interest (subject only to Permitted Liens) in all of the
Transferor’s right, title and interest in and to the Eligible Loan Assets and
all amounts payable to the holders of the Eligible Loan Assets in accordance
with the terms thereof and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, instruments, securities or other
property, including, without limitation, all amounts from time to time held or
invested in the Controlled Accounts, whether in the form of cash, instruments,
securities or other property; (iii) the possession by the Borrower (or the
Collateral Custodian on its behalf) of Loan Assets and such other items of
property as constitute instruments, money, negotiable documents or chattel paper
shall be, subject to clause (iv), for purposes of perfecting the security
interest pursuant to the UCC; and (iv) acknowledgements from Persons holding
such property shall be deemed acknowledgements from custodians, bailees or
agents (as applicable) of the Borrower for the purpose of perfecting such
security interest under Applicable Law. The parties further agree that any
assignment of the interest of the Borrower pursuant to any provision hereof
shall also be deemed to be an assignment of any security interest created
pursuant to the terms of the Purchase and Sale Agreement. The Borrower shall, to
the extent consistent with this Agreement and the other Transaction Documents,
take such actions as may be necessary to ensure that, if the Purchase and Sale
Agreement was deemed to create a security interest in the Eligible Loan Assets,
such security interest would be deemed to be a perfected security interest of
first priority (subject only to Permitted Liens) under Applicable Law and will
be maintained as such throughout the term of this Agreement.

 

(b)          It is the intention of each of the parties hereto that the Eligible
Loan Assets conveyed by the Transferor to the Borrower pursuant to the Purchase
and Sale Agreement shall constitute assets owned by the Borrower and shall not
be part of the Transferor’s estate in the event of the filing of a bankruptcy
petition by or against the Transferor under any bankruptcy or similar law.

 

(c)          The Borrower agrees to treat, and shall cause the Transferor to
treat, for all purposes (other than accounting purposes and subject to the tax
characterization of the Borrower and the Advances described in Section 5.01(aa)
and Section 5.02(k) hereof), the transactions effected by the Purchase and Sale
Agreement as sales of assets to the Borrower. The Borrower and the Servicer each
hereby agree to cause the Transferor to reflect in the Transferor’s financial
records and to include a note in the publicly filed annual and quarterly
financial statements of Golub indicating that: (i) assets related to
transactions (including transactions pursuant to the Transaction Documents) that
do not meet ASC Topic 860 requirements for accounting sale treatment are
reflected in the consolidated balance sheet of Golub as investments and (ii)
those assets are owned by a special purpose entity that is consolidated in
Golub’s financial statements, the creditors of the special purpose entity have
received security interests in such assets and such assets are not intended to
be available to the creditors of Golub (or any affiliate of Golub).

 

136

 

 

Section 11.13       Confidentiality.

 

(a)          Each of the Administrative Agent, the Lenders, the Lender Agents,
the Servicer, the Collateral Agent, the Borrower, the Account Bank, the
Transferor and the Collateral Custodian shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Agreement and
all information with respect to the other parties, including all information
regarding the Borrower and the Servicer hereto and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that each such party
and its officers and employees may (i) disclose such information to its external
accountants, investigators, auditors, attorneys or other agents, including any
valuation firm engaged by such party in connection with any due diligence or
comparable activities with respect to the transactions and Loan Assets
contemplated herein and the agents of such Persons (“Excepted Persons”);
provided that each Excepted Person shall, as a condition to any such disclosure,
agree for the benefit of the Administrative Agent, the Lenders, the Lender
Agents, the Servicer, the Collateral Agent, the Borrower, the Account Bank, the
Transferor and the Collateral Custodian that such information shall be used
solely in connection with such Excepted Person’s evaluation of, or relationship
with, the Borrower and its affiliates, (ii) disclose the existence of the
Agreement, but not the financial terms thereof, (iii) disclose such information
as is required by Applicable Law and (iv) disclose the Agreement and such
information in any suit, action, proceeding or investigation (whether in law or
in equity or pursuant to arbitration) involving any of the Transaction Documents
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies, or interests under or in
connection with any of the Transaction Documents. It is understood that the
financial terms that may not be disclosed except in compliance with this Section
11.13(a) include, without limitation, all fees and other pricing terms, and all
Events of Default, Servicer Termination Events, and priority of payment
provisions.

 

(b)          Anything herein to the contrary notwithstanding, the Borrower and
the Servicer each hereby consents to the disclosure of any nonpublic information
with respect to it (i) to the Administrative Agent, the Lenders, the Lender
Agents, the Account Bank, the Collateral Agent or the Collateral Custodian by
each other, (ii) by the Administrative Agent, the Lenders, the Lender Agents,
the Account Bank, the Collateral Agent and the Collateral Custodian to any
prospective or actual assignee or participant of any of them provided such
Person agrees to hold such information confidential, or (iii) by the
Administrative Agent, the Lenders, the Lender Agents, the Account Bank, the
Collateral Agent and the Collateral Custodian to any commercial paper dealer or
provider of a surety, guaranty or credit or liquidity enhancement to any Lender
or any Person providing financing to, or holding equity interests in, any
Conduit Lender, as applicable, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information. In addition,
the Lenders, the Lender Agents, the Administrative Agent, the Collateral Agent,
the Account Bank and the Collateral Custodian may disclose any such nonpublic
information as required pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

 

137

 

 

(c)          Notwithstanding anything herein to the contrary, the foregoing
shall not be construed to prohibit (i) disclosure of any and all information
that is or becomes publicly known; (ii) disclosure of any and all information
(a) if required to do so by any applicable statute, law, rule or regulation, (b)
to any government agency or regulatory body having or claiming authority to
regulate or oversee any aspects of the Lenders’, the Lender Agents’, the
Administrative Agent’s, the Collateral Agent’s, the Account Bank’s or the
Collateral Custodian’s business or that of their affiliates, (c) pursuant to any
subpoena, civil investigative demand or similar demand or request of any court,
regulatory authority, arbitrator or arbitration to which the Administrative
Agent, any Lender, any Lender Agent, the Collateral Agent, the Collateral
Custodian or the Account Bank or an officer, director, employer, shareholder or
affiliate of any of the foregoing is a party, (d) in any preliminary or final
offering circular, registration statement or contract or other document approved
in advance by the Borrower, the Servicer or the Transferor or (e) to any
affiliate, independent or internal auditor, agent, employee or attorney of the
Collateral Agent or the Collateral Custodian having a need to know the same,
provided that the disclosing party advises such recipient of the confidential
nature of the information being disclosed; or (iii) any other disclosure
authorized by the Borrower, Servicer or the Transferor.

 

Section 11.14       Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their employees,
representatives, and other agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the transaction
and all materials of any kind (including, without limitation, opinions or other
tax analyses) that are provided to any of them relating to such tax treatment
and tax structure. “Tax treatment” and “tax structure” shall have the same
meaning as such terms have for purposes of Treasury Regulation Section 1.6011-4;
provided that with respect to any document or similar item that in either case
contains information concerning the tax treatment or tax structure of the
transaction as well as other information, the provisions of this Section 11.14
shall only apply to such portions of the document or similar item that relate to
the tax treatment or tax structure of the transactions contemplated hereby.

 

Section 11.15       Waiver of Set Off.

 

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against the
Administrative Agent, the Lenders, the Lender Agents or their respective assets.

 

Section 11.16       Headings and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

138

 

 

Section 11.17       Ratable Payments.

 

If any Lender, whether by setoff or otherwise, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of Advances owing to it (other than pursuant to Breakage
Fees, Section 2.10 or Section 2.11) in excess of its ratable share of payments
on account of the Advances obtained by all the Lenders, such Lender shall
forthwith purchase from the other Lenders such participations in the Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, that, if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.

 

Section 11.18       Failure of Borrower or Servicer to Perform Certain
Obligations.

 

If the Borrower or the Servicer, as applicable, fails to perform any of its
agreements or obligations under Section 5.01(t), Section 5.02(r) or Section
5.03(e), the Administrative Agent may (but shall not be required to) itself
perform, or cause performance of, such agreement or obligation, and the expenses
of the Administrative Agent incurred in connection therewith shall be payable by
the Borrower or the Servicer (on behalf of the Borrower), as applicable, upon
the Administrative Agent’s demand therefor.

 

Section 11.19       Power of Attorney. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower (i) to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral Portfolio and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral Portfolio as a financing statement in such
offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Secured Parties in the Collateral Portfolio. This appointment
is coupled with an interest and is irrevocable.

 

Section 11.20       Delivery of Termination Statements, Releases, etc. Upon
payment in full of all of the Obligations (other than unmatured contingent
indemnification obligations) and the termination of this Agreement, the
Collateral Agent shall deliver to the Borrower termination statements,
reconveyances, releases and other documents necessary or appropriate to evidence
the termination of the Pledge and other Liens securing the Obligations, all at
the expense of the Borrower.

 

Section 11.21       Effect of Amendment and Restatement. On the Amended and
Restated Closing Date, the Existing Agreement shall be amended, restated and
superseded in its entirety by this Agreement. The parties hereto acknowledge and
agree that the liens and security interests granted under the Existing Agreement
are continuing and in full force and effect and, upon the amendment and
restatement of the Existing Agreement pursuant to this Agreement, such liens and
security interests secure and continue to secure the payment of the Obligations,
and that the Variable Funding Notes outstanding and as defined in the Existing
Agreement are, upon the Amended and Restated Closing Date, replaced by the
Variable Funding Notes issued hereunder.

 

139

 

 

ARTICLE XII.

 

COLLATERAL CUSTODIAN

 

Section 12.01       Designation of Collateral Custodian.

 

(a)          Initial Collateral Custodian. The role of Collateral Custodian with
respect to the Required Loan Documents shall be conducted by the Person
designated as Collateral Custodian hereunder from time to time in accordance
with this Section 12.01. Each of the Borrower, the Lender Agents and the
Administrative Agent hereby designate and appoint the Collateral Custodian to
act as its agent and hereby authorizes the Collateral Custodian to take such
actions on its behalf and to exercise such powers and perform such duties as are
expressly granted to the Collateral Custodian by this Agreement. The Collateral
Custodian hereby accepts such agency appointment to act as Collateral Custodian
pursuant to the terms of this Agreement, until its resignation or removal as
Collateral Custodian pursuant to the terms hereof.

 

(b)          Successor Collateral Custodian. Upon the Collateral Custodian’s
receipt of a Collateral Custodian Termination Notice from the Administrative
Agent of the designation of a successor Collateral Custodian pursuant to the
provisions of Section 12.05, the Collateral Custodian agrees that it will
terminate its activities as Collateral Custodian hereunder.

 

Section 12.02       Duties of Collateral Custodian.

 

(a)          Appointment. The Borrower, the Lender Agents and the Administrative
Agent each hereby appoints Wells Fargo to act as Collateral Custodian, for the
benefit of the Secured Parties. The Collateral Custodian hereby accepts such
appointment and agrees to perform the duties and obligations with respect
thereto set forth herein.

 

(b)          Duties. From the Original Closing Date until its removal pursuant
to Section 12.05, the Collateral Custodian shall perform, on behalf of the
Secured Parties, the following duties and obligations:

 

140

 

 

(i)          The Collateral Custodian shall take and retain custody of the
Required Loan Documents delivered by the Borrower pursuant to Section 3.02(a)
and Section 3.04(b) hereof in accordance with the terms and conditions of this
Agreement, all for the benefit of the Secured Parties. Within five Business Days
of its receipt of any Required Loan Documents, the related Loan Tape and a hard
copy of the Loan Asset Checklist, the Collateral Custodian shall review the
Required Loan Documents to confirm that (A) such Required Loan Documents have
been executed by each party thereto (either an original or a copy, as indicated
on the Loan Asset Checklist) and have no missing or mutilated pages, (B) filed
stamped copies of the UCC and other filings (required by the Required Loan
Documents) are included, (C) each item listed in the Loan Asset Checklist is
included and verify it has been provided to the Collateral Custodian without any
missing pages or sections, and (D) the related original balance (based on a
comparison to the note or assignment agreement, as applicable), Loan Asset
number and Obligor name, as applicable, with respect to such Loan Asset is
referenced on the related Loan Tape (such items (A) through (D) collectively,
the “Review Criteria”). In order to facilitate the foregoing review by the
Collateral Custodian, in connection with each delivery of Required Loan
Documents hereunder to the Collateral Custodian, the Servicer shall provide to
the Collateral Custodian a hard copy (which may be preceded by an electronic
copy, as applicable) of the related Loan Asset Checklist which contains the Loan
Asset information with respect to the Required Loan Documents being delivered,
identification number and the name of the Obligor with respect to such Loan
Asset. Notwithstanding anything herein to the contrary, the Collateral
Custodian’s obligation to review the Required Loan Documents shall be limited to
reviewing such Required Loan Documents based on the information provided on the
Loan Asset Checklist. If, at the conclusion of such review, the Collateral
Custodian shall determine that (i) the original balance of the Loan Asset with
respect to which it has received Required Loan Documents is less than as set
forth on the Loan Tape or the Obligor name does not match, the Collateral
Custodian shall notify the Administrative Agent and the Servicer of such
discrepancy within one Business Day, or (ii) any Review Criteria is not
satisfied, the Collateral Custodian shall within one Business Day notify the
Servicer of such determination and provide the Servicer with a list of the
non-complying Loan Assets and the applicable Review Criteria that they fail to
satisfy. The Servicer shall have five Business Days after notice or knowledge
thereof to correct any non-compliance with any Review Criteria. To the extent
such non-compliance has not been cured within such time period, such Loan Asset
shall be deemed to be a Warranty Loan Asset and shall no longer be included in
the calculation of any Borrowing Base hereunder until such deficiency is cured.
In addition, if requested in writing (in the form of Exhibit N) by the Servicer
and approved by the Administrative Agent within 10 Business Days of the
Collateral Custodian’s delivery of such report, the Collateral Custodian shall
return any Loan Asset which fails to satisfy a Review Criteria to the Borrower.
Other than the foregoing, the Collateral Custodian shall not have any
responsibility for reviewing any Required Loan Documents. Notwithstanding
anything to the contrary contained herein, the Collateral Custodian shall have
no duty or obligation with respect to any Loan Asset checklist delivered to it
in electronic form.

 

(ii)         In taking and retaining custody of the Required Loan Documents, the
Collateral Custodian shall be deemed to be acting as the agent of the Secured
Parties; provided that the Collateral Custodian makes no representations as to
the existence, perfection or priority of any Lien on the Required Loan Documents
or the instruments therein; and provided, further, that, the Collateral
Custodian’s duties shall be limited to those expressly contemplated herein.

 

(iii)        All Required Loan Documents shall be kept in fire resistant vaults,
rooms or cabinets at the locations specified on the address of the Collateral
Custodian on the signature pages attached hereto, or at such other office as
shall be specified to the Administrative Agent and the Servicer by the
Collateral Custodian in a written notice delivered at least 30 days prior to
such change. All Required Loan Documents shall be placed together with an
appropriate identifying label and maintained in such a manner so as to permit
retrieval and access. The Collateral Custodian shall segregate the Required Loan
Documents on its inventory system and will not commingle the physical Required
Loan Documents with any other files of the Collateral Custodian other than
those, if any, relating to Golub and its Affiliates and subsidiaries.

 

141

 

 

(iv)        On the Reporting Date of each month, the Collateral Custodian shall
provide a written report to the Administrative Agent and the Servicer (in a form
mutually agreeable to the Administrative Agent and the Collateral Custodian)
identifying each Loan Asset for which it holds Required Loan Documents and the
applicable Review Criteria that any Loan Asset fails to satisfy.

 

(v)         Notwithstanding any provision to the contrary elsewhere in the
Transaction Documents, the Collateral Custodian shall not have any fiduciary
relationship with any party hereto or any Secured Party in its capacity as such,
and no implied covenants, functions, obligations or responsibilities shall be
read into this Agreement, the other Transaction Documents or otherwise exist
against the Collateral Custodian. Without limiting the generality of the
foregoing, it is hereby expressly agreed and stipulated by the other parties
hereto that the Collateral Custodian shall not be required to exercise any
discretion hereunder and shall have no investment or management responsibility.

 

(c)                           (i)          The Collateral Custodian agrees to
cooperate with the Administrative Agent and the Collateral Agent and deliver any
Required Loan Documents to the Collateral Agent or Administrative Agent
(pursuant to a written request in the form of Exhibit N), as applicable, as
requested in order to take any action that the Administrative Agent deems
necessary or desirable in order to perfect, protect or more fully evidence the
security interests granted by the Borrower hereunder, or to enable any of them
to exercise or enforce any of their respective rights hereunder, including any
rights arising with respect to Article VII. In the event the Collateral
Custodian receives instructions from the Collateral Agent, the Servicer or the
Borrower which conflict with any instructions received by the Administrative
Agent, the Collateral Custodian shall rely on and follow the instructions given
by the Administrative Agent.

 

(ii)         The Administrative Agent may direct the Collateral Custodian to
take any such incidental action hereunder. With respect to other actions which
are incidental to the actions specifically delegated to the Collateral Custodian
hereunder, the Collateral Custodian shall not be required to take any such
incidental action hereunder, but shall be required to act or to refrain from
acting (and shall be fully protected in acting or refraining from acting) upon
the direction of the Administrative Agent; provided that the Collateral
Custodian shall not be required to take any action hereunder at the request of
the Administrative Agent, any Secured Party or otherwise if the taking of such
action, in the reasonable determination of the Collateral Custodian, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Collateral Custodian to liability hereunder or
otherwise (unless it has received indemnity which it reasonably deems to be
satisfactory with respect thereto). In the event the Collateral Custodian
requests the consent of the Administrative Agent and the Collateral Custodian
does not receive a consent (either positive or negative) from the Administrative
Agent within 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.

 

142

 

 

(iii)        The Collateral Custodian shall not be liable for any action taken,
suffered or omitted by it in accordance with the request or direction of any
Secured Party, to the extent that this Agreement provides such Secured Party the
right to so direct the Collateral Custodian, or the Administrative Agent. The
Collateral Custodian shall not be deemed to have notice or knowledge of any
matter hereunder, including an Event of Default, unless a Responsible Officer of
the Collateral Custodian has knowledge of such matter or written notice thereof
is received by the Collateral Custodian.

 

Section 12.03       Merger or Consolidation.

 

Any Person (i) into which the Collateral Custodian may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Custodian shall be a party, or (iii) that may succeed to the
properties and assets of the Collateral Custodian substantially as a whole,
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Collateral Custodian hereunder, shall be the
successor to the Collateral Custodian under this Agreement without further act
of any of the parties to this Agreement.

 

Section 12.04       Collateral Custodian Compensation.

 

As compensation for its Collateral Custodian activities hereunder, the
Collateral Custodian shall be entitled to the Collateral Custodian Fees from the
Borrower as set forth in the Wells Fargo Fee Letter, payable pursuant to the
extent of funds available therefor pursuant to the provisions of Section 2.04.
The Collateral Custodian’s entitlement to receive the Collateral Custodian Fees
shall cease on the earlier to occur of: (i) its removal as Collateral Custodian
pursuant to Section 12.05, (ii) its resignation as Collateral Custodian pursuant
to Section 12.07 of this Agreement or (iii) the termination of this Agreement.

 

Section 12.05       Collateral Custodian Removal.

 

The Collateral Custodian may be removed, with or without cause, by the
Administrative Agent by notice given in writing to the Collateral Custodian (the
“Collateral Custodian Termination Notice”); provided that, notwithstanding its
receipt of a Collateral Custodian Termination Notice, the Collateral Custodian
shall continue to act in such capacity until a successor Collateral Custodian
has been appointed and has agreed to act as Collateral Custodian hereunder.

 

Section 12.06       Limitation on Liability.

 

(a)          The Collateral Custodian may conclusively rely on and shall be
fully protected in acting upon any certificate, instrument, opinion, notice,
letter, telegram or other document delivered to it and that in good faith it
reasonably believes to be genuine and that has been signed by the proper party
or parties. The Collateral Custodian may rely conclusively on and shall be fully
protected in acting upon (a) the written instructions of any designated officer
of the Administrative Agent or (b) the verbal instructions of the Administrative
Agent.

 

(b)          The Collateral Custodian may consult counsel satisfactory to it and
the advice or opinion of such counsel shall be full and complete authorization
and protection in respect of any action taken, suffered or omitted by it
hereunder in good faith and in accordance with the advice or opinion of such
counsel.

 

143

 

 

(c)          The Collateral Custodian shall not be liable for any error of
judgment, or for any act done or step taken or omitted by it, in good faith, or
for any mistakes of fact or law, or for anything that it may do or refrain from
doing in connection herewith except in the case of its willful misconduct or
grossly negligent performance or omission of its duties.

 

(d)          The Collateral Custodian makes no warranty or representation and
shall have no responsibility (except as expressly set forth in this Agreement)
as to the content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Portfolio, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Collateral
Portfolio. The Collateral Custodian shall not be obligated to take any legal
action hereunder that might in its judgment involve any expense or liability
unless it has been furnished with an indemnity reasonably satisfactory to it.

 

(e)          The Collateral Custodian shall have no duties or responsibilities
except such duties and responsibilities as are specifically set forth in this
Agreement and no covenants or obligations shall be implied in this Agreement
against the Collateral Custodian.

 

(f)          The Collateral Custodian shall not be required to expend or risk
its own funds in the performance of its duties hereunder.

 

(g)          It is expressly agreed and acknowledged that the Collateral
Custodian is not guaranteeing performance of or assuming any liability for the
obligations of the other parties hereto or any parties to the Collateral
Portfolio.

 

(h)          Subject in all cases to the last sentence of Section 12.02(c)(i),
in case any reasonable question arises as to its duties hereunder, the
Collateral Custodian may, prior to the occurrence of an Event of Default or the
Facility Maturity Date, request instructions from the Servicer and may, after
the occurrence of an Event of Default or the Facility Maturity Date, request
instructions from the Administrative Agent, and shall be entitled at all times
to refrain from taking any action unless it has received instructions from the
Servicer or the Administrative Agent, as applicable. The Collateral Custodian
shall in all events have no liability, risk or cost for any action taken
pursuant to and in compliance with the instruction of the Administrative Agent.
In no event shall the Collateral Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Collateral Custodian has been advised of the
likelihood of such loss or damage and regardless of the form of action.

 

Section 12.07       Collateral Custodian Resignation.

 

Collateral Custodian may resign and be discharged from its duties or obligations
hereunder, not earlier than 90 days after delivery to the Administrative Agent
of written notice of such resignation specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, or if the
Administrative Agent gives Collateral Custodian written notice of an earlier
termination hereof, Collateral Custodian shall (i) be reimbursed for any costs
and expenses Collateral Custodian shall incur in connection with the termination
of its duties under this Agreement and (ii) deliver all of the Required Loan
Documents in the possession of Collateral Custodian to the Administrative Agent
or to such Person as the Administrative Agent may designate to Collateral
Custodian in writing upon the receipt of a request in the form of Exhibit N.
Notwithstanding anything herein to the contrary, the Collateral Custodian may
not resign prior to a successor Collateral Custodian being appointed.

 

144

 

 

Section 12.08       Release of Documents.

 

(a)          Release for Servicer. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Portfolio, the Collateral
Custodian is hereby authorized (unless and until such authorization is revoked
by the Administrative Agent), upon written receipt from the Servicer of a
request for release of documents and receipt in the form annexed hereto as
Exhibit N, to release to the Servicer within two Business Days of receipt of
such request, the related Required Loan Documents or the documents set forth in
such request and receipt to the Servicer. All documents so released to the
Servicer shall be held by the Servicer in trust for the benefit of the
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
of this Agreement. The Servicer shall return to the Collateral Custodian the
Required Loan Documents or other such documents (i) promptly upon the request of
the Administrative Agent, or (ii) when the Servicer’s need therefor in
connection with such foreclosure or servicing no longer exists, unless the Loan
Asset shall be liquidated, in which case, the Servicer shall deliver an
additional request for release of documents to the Collateral Custodian and
receipt certifying such liquidation from the Servicer to the Collateral Agent,
all in the form annexed hereto as Exhibit N.

 

(b)          Limitation on Release. The foregoing provision with respect to the
release to the Servicer of the Required Loan Documents and documents by the
Collateral Custodian upon request by the Servicer shall be operative only to the
extent that the Administrative Agent has consented to such release. Promptly
after delivery to the Collateral Custodian of any request for release of
documents, the Servicer shall provide notice of the same to the Administrative
Agent. Any additional Required Loan Documents or documents requested to be
released by the Servicer may be released only upon written authorization of the
Administrative Agent. The limitations of this paragraph shall not apply to the
release of Required Loan Documents to the Servicer pursuant to the immediately
succeeding subsection.

 

(c)          Release for Payment. Upon receipt by the Collateral Custodian of
the Servicer’s request for release of documents and receipt in the form annexed
hereto as Exhibit N (which certification shall include a statement to the effect
that all amounts received in connection with such payment or repurchase have
been credited to the Collection Account as provided in this Agreement), the
Collateral Custodian shall promptly release the related Required Loan Documents
to the Servicer.

 

145

 

 

Section 12.09       Return of Required Loan Documents.

 

The Borrower may, with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld), require that the Collateral
Custodian return each Required Loan Document (a) delivered to the Collateral
Custodian in error or (b) released from the Lien of the Collateral Agent
hereunder pursuant to Section 2.16, in each case by submitting to the Collateral
Custodian and the Administrative Agent a written request in the form of Exhibit
N hereto (signed by both the Borrower and the Administrative Agent) specifying
the Collateral Portfolio to be so returned and reciting that the conditions to
such release have been met (and specifying the Section or Sections of this
Agreement being relied upon for such release). The Collateral Custodian shall
upon its receipt of each such request for return executed by the Borrower and
the Administrative Agent promptly, but in any event within five Business Days,
return the Required Loan Documents so requested to the Borrower.

 

Section 12.10       Access to Certain Documentation and Information Regarding
the Collateral Portfolio; Audits of Servicer.

 

The Collateral Custodian shall provide to the Administrative Agent and each
Lender Agent access to the Required Loan Documents and all other documentation
regarding the Collateral Portfolio including in such cases where the
Administrative Agent and each Lender Agent is required in connection with the
enforcement of the rights or interests of the Secured Parties, or by applicable
statutes or regulations, to review such documentation, such access being
afforded without charge but only (i) upon two Business Days prior written
request, (ii) during normal business hours and (iii) subject to the Servicer’s
and the Collateral Custodian’s normal security and confidentiality procedures.
Periodically from time to time after the Amended and Restated Closing Date at
the discretion of the Administrative Agent and each Lender Agent, the
Administrative Agent and each Lender Agent may review the Servicer’s collection
and administration of the Collateral Portfolio in order to assess compliance by
the Servicer with the Servicing Standard, as well as with this Agreement and may
conduct an audit of the Collateral Portfolio, and Required Loan Documents in
conjunction with such a review. Such review shall be (subject to Section
5.03(d)(ii)) reasonable in scope and shall be completed in a reasonable period
of time. Without limiting the foregoing provisions of this Section 12.10, from
time to time on request of the Administrative Agent, the Collateral Custodian
shall permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct, at the expense of the Servicer (on behalf of
the Borrower), a review of the Required Loan Documents and all other
documentation regarding the Collateral Portfolio.

 

Section 12.11       Bailment.

 

The Collateral Custodian agrees that, with respect to any Required Loan
Documents at any time or times in its possession or held in its name, the
Collateral Custodian shall be the agent and bailee of the Collateral Agent, for
the benefit of the Secured Parties, for purposes of perfecting (to the extent
not otherwise perfected) the Collateral Agent’s security interest in the
Collateral Portfolio and for the purpose of ensuring that such security interest
is entitled to first priority status under the UCC.

 

[Signature pages to follow.]

 

146

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE BORROWER: GOLUB CAPITAL BDC FUNDING LLC         By: /s/ David B. Golub    
Name:  David B. Golub     Title: Chief Executive Officer

 

  Golub Capital BDC Funding LLC   150 South Wacker Drive, Suite 800   Chicago,
Illinois 60606   Attention: David Golub   Facsimile: 312-201-9167

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

THE SERVICER: GOLUB CAPITAL BDC, INC.         By: /s/ David B. Golub    
Name:  David B. Golub     Title: Chief Executive Officer

 

  Golub Capital BDC, Inc.   150 South Wacker Drive, Suite 800   Chicago,
Illinois 60606   Attention: David Golub   Facsimile: 312-201-9167

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

THE TRANSFEROR: GOLUB CAPITAL BDC, INC.         By: /s/ David B. Golub    
Name:  David B. Golub     Title:  Chief Executive Officer

 

  GOLUB CAPITAL BDC, INC.   150 South Wacker Drive, Suite 800   Chicago,
Illinois 60606   Attention: David Golub   Facsimile: 312-201-9167

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

THE ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC         By: /s/ Matt
Jensen     Name:  Matt Jensen     Title: Vice President

 

  Wells Fargo Securities, LLC   301 S.  College Street, D1053-082   Charlotte,
North Carolina 28288   Attention: Kevin Sunday   Facsimile No.: (704) 715-0089  
Confirmation No: (704) 715-8582

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

INSTITUTIONAL LENDER WELLS FARGO BANK, N. A.         By: /s/ Kevin Sunday    
Name:  Kevin Sunday     Title: Managing Director

 

  Wells Fargo Bank, N. A.   One Wells Fargo Center, Mail Code:  NC0600  
Charlotte, North Carolina 28288   Attention: Kevin Sunday   Facsimile No.: (704)
715-0067   Confirmation No: (704) 374-6230

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

SWINGLINE LENDER WELLS FARGO BANK, N. A.         By: /s/ Kevin Sunday    
Name:  Kevin Sunday     Title: Managing Director

 

  Wells Fargo Bank, N. A.   One Wells Fargo Center, Mail Code:  NC0600  
Charlotte, North Carolina 28288   Attention: Kevin Sunday   Facsimile No.: (704)
715-0067   Confirmation No: (704) 374-6230

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

THE COLLATERAL AGENT: WELLS FARGO BANK, N.A.         By: /s/ Philip Dean    
Name: Philip Dean     Title: Vice President

 

  Wells Fargo Bank, N.A.   9062 Old Annapolis Rd.   Columbia, Maryland  21045  
Attn:  CDO Trust Services—Golub Capital BDC               Funding LLC  
Fax:  (281) 667-3933   Phone: (410) 884-2000

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

THE ACCOUNT BANK: WELLS FARGO BANK, N.A.         By: /s/ Philip Dean     Name:
Philip Dean     Title: Vice President

 

  Wells Fargo Bank, N.A.   9062 Old Annapolis Rd.   Columbia, Maryland  21045  
Attn:  CDO Trust Services—Golub Capital BDC             Funding LLC  
Fax:  (281) 667-3933   Phone: (410) 884-2000

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

THE COLLATERAL CUSTODIAN: WELLS FARGO BANK, N.A.         By: /s/ Philip Dean    
Name: Philip Dean     Title: Vice President

 

  Wells Fargo Bank, N.A.   ABS Custody Vault   1055 10th Avenue SE   MAC
N9401-011   Minneapolis, MN 55414   Attention:  Corporate Trust Services —
Asset-Backed Securities Vault   Phone:  (612) 667-8058   Fax:  (612) 667-1080  
    With a copy to:       Wells Fargo Bank, N.A.   Sixth Street and Marquette
Avenue   MAC N9311-161   Minneapolis, MN 55479   Attention:  Corporate Trust
Services – Asset-Backed Administration   Phone:  (612) 667-8058   Fax:  (612)
667-3464       With a copy to:       Wells Fargo Bank, N.A.   9062 Old Annapolis
Rd.   Columbia, Maryland  21045   Attn:  CDO Trust Services—Golub Capital BDC  
Fax:  (281) 667-3933   Phone: (410) 884-2000

 

Golub Capital BDC Funding LLC

Loan and Servicing Agreement

 

 

 

 

SCHEDULE I

 

CONDITIONS PRECEDENT DOCUMENTS

 

As required by Section 3.01 of the Agreement, each of the following items must
be delivered to the Administrative Agent and the Lender Agents prior to the
effectiveness of the Agreement:

 

1.          A copy of this Agreement duly executed by each of the parties
hereto;

 

2.          A certificate of the Secretary or Assistant Secretary of each of the
Borrower and Golub, dated the date of this Agreement, certifying (i) the names
and true signatures of the incumbent officers of such Person authorized to sign
on behalf of such Person the Transaction Documents to which it is a party (on
which certificate the Administrative Agent, the Lenders and the Lender Agents
may conclusively rely until such time as the Administrative Agent and the Lender
Agents shall receive from the Borrower or Golub, as applicable, a revised
certificate meeting the requirements of this paragraph (b)(i)), (ii) that the
copy of the certificate of formation or articles of incorporation of such
Person, as applicable, is a complete and correct copy and that such certificate
of formation or articles of incorporation have not been amended, modified or
supplemented and are in full force and effect, (iii) that the copy of the
limited liability company agreement or by-laws, as applicable, of such Person
are a complete and correct copy, and that such limited liability company
agreement or by-laws have not been amended, modified or supplemented and are in
full force and effect, and (iv) the resolutions of the board of directors of
such Person approving and authorizing the execution, delivery and performance by
such Person of the Transaction Documents to which it is a party;

 

3.          A good standing certificate, dated as of a recent date for each of
the Borrower and Golub, issued by the Secretary of State of such Person’s State
of formation or organization, as applicable;

 

4.          Duly executed Powers of Attorney from the Borrower and Golub;

 

5.          Duly executed Variable Funding Note(s) and the Swingline Note;

 

6.          Financing statements (the “Facility Financing Statements”)
describing the Collateral Portfolio, and (i) naming the Borrower as debtor and
the Collateral Agent, on behalf of the Secured Parties, as secured party, (ii)
naming the Transferor as debtor, the Borrower as assignor and the Collateral
Agent, on behalf of the Secured Parties, as secured party/total assignee and
(iii) other, similar instruments or documents, as may be necessary or, in the
opinion of the Administrative Agent, desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the Collateral Agent’s, on behalf
of the Secured Parties, interests in all Collateral Portfolio;

 

7.          Financing statements, if any, necessary to release all security
interests and other rights of any Person in the Collateral Portfolio previously
granted by the Transferor;

 

 

 

 

8.          A Financing statement describing the membership interests of the
Borrower, and naming the Transferor as debtor and the Collateral Agent, on
behalf of the Secured Parties, as secured party, and other, similar instruments
or documents, as may be necessary or, in the opinion of the Administrative
Agent, desirable under the UCC of all appropriate jurisdictions or any
comparable law to perfect the Collateral Agent’s, on behalf of the Secured
Parties, interests in the membership interests of the Borrower pursuant to the
terms of the Pledge Agreement;

 

9.          Copies of tax and judgment lien searches in all jurisdictions
reasonably requested by the Administrative Agent and requests for information
(or a similar UCC search report certified by a party acceptable to the
Administrative Agent), dated a date reasonably near to the Amended and Restated
Closing Date, and with respect to such requests for information or UCC searches,
listing all effective financing statements which name the Borrower (under its
present name and any previous name) and Golub (under its present name and any
previous name) as debtor(s) and which are filed in the jurisdiction of Delaware,
as applicable, together with copies of such financing statements (none of which
shall cover any Collateral Portfolio);

 

10.        One or more favorable Opinions of Counsel of counsel to the Borrower,
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders, the Lender Agents and the Collateral Agent, with respect to
such matters as the Administrative Agent may reasonably request (including an
opinion, with respect to the first priority perfected security interest of the
Collateral Agent, for the benefit of the Secured Parties, in the Collateral
Portfolio and the membership interests of the Borrower under the UCC laws of the
State of New York);

 

11.        One or more favorable Opinions of Counsel of counsel to the Borrower,
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders, the Lender Agents, the Collateral Agent and the Collateral
Custodian (as applicable), with respect to the perfection of the security
interest of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral Portfolio and the membership interests of the Borrower under the UCC
laws of the State of Delaware;

 

12.        One or more favorable Opinions of Counsel of counsel to the Borrower,
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders, the Lender Agents and the Collateral Agent, with respect to
the true sale of the Collateral Portfolio under the Purchase and Sale Agreement
and that the Borrower would not be substantively consolidated with the
Transferor in a proceeding under the Bankruptcy Code;

 

13.        One or more favorable Opinions of Counsel of counsel to the Borrower,
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders, the Lender Agents and the Collateral Agent, with respect to,
among other things, the due authorization, execution and delivery of, and
enforceability of, this Agreement and the other Transaction Documents;

 

14.        One or more favorable Opinions of Counsel of counsel to Golub,
acceptable to the Administrative Agent and addressed to the Administrative
Agent, the Lenders, the Lender Agents and the Collateral Agent, with respect to,
among other things, the due authorization, execution and delivery of, and
enforceability of, this Agreement and the other Transaction Documents to which
Golub is a party;

 

Sch. I-11

 

 

15.        One or more favorable Opinions of Counsel of New York counsel to the
Borrower, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, all matters under New York law regarding the due authorization,
execution and delivery of, and enforceability of each of the Transaction
Documents, not covered by clause (m), above;

 

16.        One or more favorable Opinions of Counsel of New York counsel to
Golub, acceptable to the Administrative Agent and addressed to the
Administrative Agent, the Lenders, the Lender Agents and the Collateral Agent,
with respect to, all matters under New York law regarding the due authorization,
execution and delivery of, and enforceability of each of the Transaction
Documents, not covered by opinion 14 above;

 

17.        Duly completed copies of IRS Form W-9 (or any successor forms or
other certificates or statements that may be required from time to time by the
relevant United States taxing authorities or Applicable Law) for the Borrower;
and

 

18.        A copy of each of the other Transaction Documents duly executed by
the parties thereto.

 

Sch. I-12

 

 

SCHEDULE II

 

APPROVED GOLUB BDC CLOs

 

Golub Capital BDC 2010-1 LLC

 

Golub Capital BDC CLO 2014 LLC

 

Sch. II-1

 

 

SCHEDULE III

 

ELIGIBILITY CRITERIA

 

The representations and warranties set forth in this Schedule III are made by
the Borrower and the Servicer under the Loan and Servicing Agreement and the
Transferor under the Purchase and Sale Agreement, with respect to all Loan
Assets which are designated as being Eligible Loan Assets on any Borrowing Base
Certificate or are otherwise represented to the Administrative Agent, the
Lenders or the Lender Agents as being Eligible Loan Assets, or are included as
Eligible Loan Assets in any calculation set forth in the Agreement to which this
Schedule III is attached.

 

1.          Each such Loan Asset is a First Lien Loan or a First Lien Last Out
Loan evidenced by a note or a credit document and an assignment document in the
form specified in the applicable credit agreement or, if no such specification,
on the LSTA assignment form. Each such Loan Asset and the Portfolio Assets
related thereto is subject to a valid, subsisting and enforceable first priority
perfected security interest (subject only to Permitted Liens) in favor of the
Collateral Agent, on behalf of the Secured Parties, and the Borrower has good
and marketable title to such Loan Asset and the Portfolio Assets related
thereto, free and clear of all Liens other than any Permitted Liens.

 

2.          The Obligor with respect to each such Loan Asset is organized under
the laws of the United States or any state thereof or Canada (provided that
immediately after giving effect to the acquisition of such Loan Asset by the
Borrower, the aggregate Adjusted Borrowing Value (after giving effect to any
deduction pursuant to clause (12) but prior to giving effect to any deduction
pursuant to this clause (2) and clause (39)) of all Eligible Loan Assets the
Obligors of which are domiciled in Canada shall not exceed the greater of (i)
15% of the sum of (x) the aggregate Adjusted Borrowing Value (after giving
effect to any deduction pursuant to clause (12), but prior to giving effect to
any deduction pursuant to this clause (2) and clause (39)) of all Eligible Loan
Assets plus (y) any amounts on deposit in the Principal Collection Account or
(ii) $10,000,000 (and to the extent such threshold is exceeded, such excess
shall not be included in the Adjusted Borrowing Value of the applicable Eligible
Loan Assets for purposes of the calculation of Borrowing Base))

 

3.          Each such Loan Asset is denominated in United States dollars.

 

4.          No such Loan Asset is Margin Stock.

 

5.          The acquisition of such Loan Asset does not cause the Borrower or
the assets constituting the Collateral Portfolio to be required to be registered
as an investment company under the 1940 Act, as amended.

 

6.          No such Loan Asset is a financing by a debtor-in-possession in any
Bankruptcy Proceeding.

 

7.          No such Loan Asset is principally secured by real estate.

 

Sch. III-1

 

 

8.          Each such Loan Asset constitutes a legal, valid, binding and
enforceable obligation of the Obligor thereunder and each guarantor thereof,
enforceable against each such Person in accordance with its terms, subject to
usual and customary bankruptcy, insolvency and equity limitations and there are
no conditions precedent to the enforceability or validity of the Loan Asset that
have not been satisfied or validly waived.

 

9.          Each such Loan Asset is in the form of, and is treated as,
indebtedness for federal income tax purposes.

 

10.        As of the related Cut-Off Date and at any time prior to the related
Cut-Off Date (i) such Loan Asset is and has been current on all interest and
principal payments under the terms of the related Loan Agreement and (ii) there
has been no (a) “event of default” (as defined in the related Loan Agreement) or
(b) any other default, breach, violation or event permitting acceleration
(provided that the existence of any financial default shall be determined as of
the most recent financial report provided by the applicable Obligor) under the
terms of any such Loan Asset (of which the Transferor has actual knowledge)
that, in each of the foregoing cases, has not been cured or waived, unless
otherwise approved by the Administrative Agent in writing.

 

11.        As of the related Cut-Off Date, the acquisition of each such Loan
Asset by the Borrower, and the Pledge of each such Loan Asset, has been approved
by the Administrative Agent in its sole and absolute discretion.

 

12.        Immediately after giving effect to the acquisition of such Loan Asset
by the Borrower, the aggregate Adjusted Borrowing Value (prior to giving effect
to any deduction pursuant to clause (2), this clause (12) and clause (39)) of
all Eligible Loan Assets that are First Lien Last Out Loans shall not exceed the
greater of (i) 15% of the sum of (x) aggregate Adjusted Borrowing Value (prior
to giving effect to any deduction pursuant to clause (2), this clause (12) and
clause (39)) of all Eligible Loan Assets plus (y) any amounts on deposit in the
Principal Collection Account or (ii) $10,000,000 (and to the extent such
threshold is exceeded, such excess shall not be included in the Adjusted
Borrowing Value of the applicable Eligible Loan Assets for purposes of the
calculation of Borrowing Base).

 

13.        The Obligor with respect to each such Loan Asset is not an Affiliate
of the Servicer or the Transferor with respect to such Loan Asset.

 

14.        The acquisition of any such Loan Asset by the Borrower or the Pledge
thereof would not, in the Administrative Agent’s commercially reasonable
judgment, (i) violate any Applicable Law or (ii) cause the Administrative Agent,
the Lenders or the Lender Agents to fail to comply with any request or directive
(whether or not having the force of law) from any banking or other Governmental
Authority having jurisdiction over the Administrative Agent, the Lenders or the
Lender Agents.

 

15.        No such Loan Asset contravenes any Applicable Law and no part thereof
is in violation of any Applicable Law.

 

Sch. III-2

 

 

16.        Pursuant to the Loan Agreement with respect to such Loan Asset,
either (i) such Loan Asset is freely assignable to the Borrower and able to be
Pledged to the Collateral Agent, on behalf of the Secured Parties, without the
consent of the Obligor or (ii) (a) all consents necessary for assignment of such
Loan Asset to the Borrower and Pledge to the Collateral Agent for the benefit of
the Secured Parties have been obtained and (b) the Loan Agreement provides that
any consents necessary for future assignments shall not be unreasonably withheld
by the applicable Obligor and/or agent, and the rights to enforce rights and
remedies in respect of the same under the applicable Loan Agreement inure to the
benefit of the holder of such Loan Asset (subject to the rights of any
applicable agent or other lenders).

 

17.        The funding obligations for each such Loan Asset and the Loan
Agreement under which such Loan Asset was created have been fully satisfied and
all sums available thereunder have been fully advanced, or if such Loan Asset is
a Revolving Loan Asset or Delayed Draw Loan Asset, either (i) the Borrower shall
have or have caused to be, at the time of the sale of such Loan Asset to the
Borrower, deposited into the Unfunded Exposure Account an amount in United
States dollars equal to the Unfunded Exposure Equity Amount or (ii) the Unfunded
Exposure Equity Amount with respect to such Loan Asset shall not create a
Borrowing Base Deficiency.

 

18.        No such Loan Asset is the subject of any assertions in respect of,
any litigation, right of rescission, set-off, counterclaim or defense, including
the defense of usury, by the related Obligor, nor will the operation of any of
the terms of the Loan Agreements, or the exercise of any right thereunder,
render the Loan Agreements unenforceable in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto, and the Loan Agreements with respect to the
Loan Asset provide for an affirmative waiver by the related Obligor of all
rights of rescission, set-off and counterclaim against the Transferor and its
assignees.

 

19.        With respect to each such Loan Asset acquired by the Borrower from
the Transferor under the Purchase and Sale Agreement, by the Cut-Off Date on
which such Loan Asset is Pledged under the Loan and Servicing Agreement and on
each day thereafter, the Transferor will have caused its master computer records
relating to such Loan Asset to be clearly and unambiguously marked to show that
such Loan Asset has been sold to the Borrower.

 

20.        No such Loan Asset has been repaid, prepaid, satisfied or rescinded,
in each case, in full.

 

21.        No such Loan Asset has been sold, transferred, assigned or pledged by
the Borrower to any Person other than the Collateral Agent for the benefit of
the Secured Parties.

 

22.        Such Loan Asset is not subject to withholding tax unless the Obligor
thereon is required under the terms of the related Loan Agreement to make
“gross-up” payments that cover the full amount of such withholding tax on an
after-tax basis in the event of a Change of Tax Law. The transfer, assignment
and conveyance of such Loan Asset (and the other Portfolio Assets related
thereto) from the Transferor to the Borrower pursuant to the Purchase and Sale
Agreement, is not subject to and will not result in any fee or governmental
charge (other than income taxes) payable by the Borrower or any other Person to
any federal, state or local government.

 

Sch. III-3

 

 

23.        The Obligor with respect to such Loan Asset (and any guarantor of
such Obligor’s obligations thereunder), had full legal capacity to execute and
deliver the Loan Agreement which creates such Loan Asset and any other documents
related thereto.

 

24.        The Obligor of each such Loan Asset is not a Government Authority.

 

25.        Each such Loan Asset which was acquired by the Transferor (i) was
originated or acquired by the Transferor in the ordinary course of the
Transferor’s business and, to the extent required by Applicable Law, the
Transferor has all necessary licenses and permits to originate or acquire such
Loan Asset in the State where the Obligor was located (to the extent required by
Applicable Law), and (ii) was sold by the Transferor to the Borrower under the
Purchase and Sale Agreement and, to the extent required by Applicable Law, the
Borrower has all necessary licenses and permits to purchase and own such Loan
Assets and enter into Loan Agreements pursuant to which such Loan Asset was
created, in the State where the Obligor is located (to the extent required by
Applicable Law).

 

26.        There are no proceedings pending or, to the Borrower’s knowledge,
threatened (i) asserting insolvency of the Obligor of such Loan Asset, or (ii)
wherein the Obligor of such Loan Asset, any other obligated party or any
governmental agency has alleged that such Loan Asset or the Loan Agreement which
creates such Loan Asset is illegal or unenforceable.

 

27.        Each such Loan Asset requires the related Obligor to pay all
maintenance, repair, insurance and taxes, together with all other ancillary
costs and expenses, with respect to the related Underlying Collateral.

 

28.        The Underlying Collateral related to each such Loan Asset has not,
and will not, be used by the related Obligor in any manner or for any purpose
which would result in any material risk of liability being imposed upon the
Transferor, the Borrower or the Lenders under any federal, state, local or
foreign laws, common laws, statutes, codes, ordinances, rules, regulations,
permits, judgments, agreements or order related to addressing the environment,
health or safety.

 

29.        Each such Loan Asset has an original term to maturity of not greater
than seven (7) years.

 

30.        Each such Loan Asset does not contain confidentiality restrictions
that would prohibit the Lenders, the Lender Agents or the Administrative Agent
from accessing all necessary information (as required to be provided pursuant to
the Transaction Documents) with regards to such Loan Asset.

 

31.        Each such Loan Asset has a current cash coupon of at least (i)(a)
3.00% if such Loan Asset is a floating rate Loan Asset or (b) 8.00% if such Loan
Asset is a fixed rate Loan Asset and (ii) such coupon is payable at least
quarterly.

 

32.        Each such Loan Asset (i) was originated and underwritten, or
purchased and re-underwritten, by the Transferor including, without limitation,
the completion of a due diligence and, if applicable, a collateral assessment
and (ii) is being serviced by the Servicer in accordance with the Servicing
Standard.

 

Sch. III-4

 

 

33.        All of the original or certified Required Loan Documents and the Loan
Asset Checklist, acceptable to the Administrative Agent and the Transferor, with
respect to such Loan Asset have been, or will be, delivered to the Collateral
Custodian within five Business Days of the applicable Cut-Off Date, and all
Servicing Files are being or shall be maintained at the principal place of
business of the Servicer in accordance with documented safety procedures
approved by the Administrative Agent.

 

34.        Each such Loan Asset is not an extension of credit by the Transferor
to the Obligor for the purpose of (i) making any past due principal, interest or
other payments due on such Loan Asset, (ii) preventing such Loan Asset or any
other loan to the related Obligor from becoming past due or (iii) preventing
such Loan Asset from becoming defaulted.

 

35.        The Obligor with respect to such Loan Asset, on the applicable date
of determination, (i) is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization; (ii) is a legal operating entity or holding company; (iii) has not
entered into the Loan Asset primarily for personal, family or household
purposes; and (iv) is not the subject of a Bankruptcy Event, and, as of the
related Cut-Off Date, such Obligor is not in financial distress and has not
experienced a material adverse change in its condition, financial or otherwise,
in each case, as determined by the Servicer in its reasonable discretion unless
approved in writing by the Administrative Agent.

 

36.        All information provided by the Borrower or the Servicer to the
Administrative Agent in writing with respect to such Loan Asset is true and
correct as of the date such information is provided.

 

37.        Each such Loan Asset is not an Equity Security and does not provide
for the conversion into an Equity Security at any time on or after the date it
is included as part of the Collateral Portfolio.

 

38.        No selection procedure adverse to the interests of the Secured
Parties was utilized by the Borrower in the selection of such Loan Asset for
inclusion in the Collateral Portfolio.

 

39.        Immediately after giving effect to the acquisition by the Borrower of
such Loan Asset, the Adjusted Borrowing Value (after giving effect to any
deduction pursuant to clause (12) and clause (2) but prior to giving effect to
any deduction pursuant to this clause (39)) of all Eligible Loan Assets that are
fixed rate Loan Assets shall not exceed the greater of (i) 10% of the sum of (x)
the aggregate Adjusted Borrowing Value (after giving effect to any deduction
pursuant to clause (12) and clause (2) but prior to giving effect to any
deduction pursuant to this clause (39)) of all Eligible Loan Assets plus (y) any
amounts on deposit in the Principal Collection Account or (ii) $7,500,000 (and
to the extent such threshold is exceeded, such excess shall not be included in
the Adjusted Borrowing Value of the applicable Eligible Loan Assets for purposes
of the calculation of Borrowing Base).

 

40.        Each such Loan Asset is not a participation interest in all or a
portion of a loan (for the avoidance of doubt, a syndication or co-lending
interest which is not documented as a participation interest shall not be deemed
a participation interest).

 

Sch. III-5

 

 

SCHEDULE IV

 

AGREED-UPON PROCEDURES FOR

 

INDEPENDENT PUBLIC ACCOUNTANTS

 

In accordance with Section 6.10 of the Loan and Servicing Agreement, the
Servicer will cause a firm of nationally recognized independent public
accountants to furnish in accordance with attestation standards established by
the American Institute of Certified Public Accountants a report to the effect
that such accountants have either verified, compared, or recalculated each of
the following accounts in the Servicing Report to applicable system or records
of the Servicer:

 

•Loan Tape:

oSenior Net Leverage Ratio as of the applicable Cut-Off Date for such Loan Asset
and for the most recent Relevant Test Period

oTotal Net Leverage Ratio as of the applicable Cut-Off Date for such Loan Asset
and for the most recent Relevant Test Period

oInterest Coverage Ratio as of the applicable Cut-Off Date for such Loan and for
the most recent Relevant Test Period

oDays delinquent

oScheduled maturity date

oRate of interest (and reference rate)

oOutstanding Balance

oIndustry Classification

oPar amount

oAdjusted Borrowing Value

•Borrowing Base

•Advances Outstanding

•Compare Principal Collections, Interest Collections and amounts on deposit in
the Unfunded Exposure Account to the actual balances reflected by the Account
Bank

•Discretionary Sales Calculations, Substitution Calculations, Lien Release
Dividend Calculations

 

At the discretion of the nationally recognized independent public accountant,
three random Servicing Reports from the fiscal year will be chosen and reviewed.

 

The report provided by the accountants may be in a format such typically
utilized for a report of this nature, however it will consist of at a minimum,
(i) a list of deviations from the Servicing Report and (ii) discuss with the
Servicer the reason for such deviations, and set forth the findings in such
report.

 

Sch. IV-1

 

 

SCHEDULE V

 

LOAN TAPE

 

For each Loan Asset, the Borrower shall provide, as applicable, the following
information and the applicable Loan Tape:

 

(a)          Loan Asset Number

 

(b)          Obligor Name

 

(c)          Loan Asset Type (First Lien or First Lien Last Out)

 

(d)          Calculation of the Senior Net Leverage Ratio as of the applicable
Cut-Off Date for such Loan Asset and for the most recent Relevant Test Period

 

(e)          Calculation of the Total Net Leverage Ratio as of the applicable
Cut-Off Date for such Loan Asset and for the most recent Relevant Test Period

 

(f)          Calculation of the Interest Coverage Ratio as of the applicable
Cut-Off Date for such Loan and for the most recent Relevant Test Period

 

(g)         Trailing twelve month EBITDA

 

(h)         Days delinquent

 

(i)          Scheduled maturity date

 

(j)          Rate of interest (and reference rate)

 

(k)         LIBOR floor (if applicable)

 

(l)          Outstanding Balance

 

(m)         Any Unfunded Exposure Amount (if applicable)

 

(n)         Par amount

 

(o)         Assigned Value

 

(p)         Adjusted Borrowing Value

 

(q)         Industry classification

 

(r)          Whether such Loan Asset has been subject to a Value Adjustment
Event (and of what type)

 

(s)          Whether such Loan Asset has been subject to a Material Modification

 

Sch. V-1

 

 

(t)          The Cut-Off Date for such Loan Asset

 

(u)         The internal Golub risk rating for such Loan Asset

 

(v)         PIK Percentage

 

(w)         Applicable Percentage

 

Sch. V-2

 

 

ANNEX A

 

Conduit Lender  Commitment                      

 

Institutional Lender  Commitment  Wells Fargo Bank, N.A.  $150,000,000 

 

Sch. V-1

 

 

EXHIBITS

 

TO

 

AMENDED AND RESTATED

 

LOAN AND SERVICING AGREEMENT

 

Dated as of December 18, 2014

 

(Golub Capital BDC Funding LLC)

 

EXHIBITS

 

EXHIBIT A   Form of Approval Notice EXHIBIT B   [Reserved] EXHIBIT C   Form of
Borrowing Base Certificate EXHIBIT D   Form of Disbursement Request EXHIBIT E  
Form of Joinder Supplement EXHIBIT F   Form of Notice of Borrowing EXHIBIT G  
Form of Notice of Reduction (Reduction of Advances Outstanding) EXHIBIT H  
[Reserved] EXHIBIT I-1   Form of Variable Funding Note EXHIBIT I-2   Form of
Swingline Note EXHIBIT J   Form of Notice and Request for Consent EXHIBIT K  
Form of Certificate of Closing Attorneys EXHIBIT L   Form of Servicing Report
EXHIBIT M   Form of Servicer’s Certificate (Servicing Report) EXHIBIT N   Form
of Release of Required Loan Documents EXHIBIT O   Form of Transferee Letter
EXHIBIT P   Form of Power of Attorney for Servicer EXHIBIT Q   Form of Power of
Attorney for Borrower EXHIBIT R   Form of Servicer’s Certificate (Loan Asset
Register)

 

 

 

 

EXHIBIT A

 

FORM OF APPROVAL NOTICE


 

LOAN ASSET
APPROVAL NOTICE

 

DATE
 
    ELIGIBLE LOAN ASSET INFORMATION       Obligor Name
 
    Par Amount of Loan Asset
 
    Pricing
 
    Senior Net Leverage Ratio
 
    Interest Coverage Ratio
 
    ASSIGNED VALUE       Assigned Value
 
    Applicable Percentage
 
    Purchase Price
 
    WELLS FARGO SECURITIES LLC APPROVAL       Golub BDC Commitment Termination
 
    Approval Good Until
 
    Approval Conditioned Upon
 

 



ASSET SPECIFIC ASSIGNED VALUE ADJUSTMENT EVENT(S)          



 

  Reviewed by:       Name:     Telephone No.:

 

Ex. A-1

 

 

EXHIBIT B

 

[RESERVED]

 

Ex. B-1

 

 

EXHIBIT C

 

FORM OF BORROWING BASE CERTIFICATE

 

[_] [_], 20[_]



In connection with that certain Amended and Restated Loan and Servicing
Agreement, dated as of December 18, 2014 (as amended, modified, waived,
supplemented or restated from time to time, the “Loan and Servicing Agreement”),
by and among Golub Capital BDC Funding LLC, as the borrower (in such capacity,
the “Borrower”), Golub Capital BDC, Inc., as the transferor (in such capacity,
the “Transferor”) and as the servicer (in such capacity, the “Servicer”), Wells
Fargo Securities, LLC, as the administrative agent (in such capacity, the
“Administrative Agent”), each of the Conduit Lenders and Institutional Lenders
from time to time party thereto (the “Lenders”), each of the Lender Agents from
time to time party thereto (the “Lender Agents”), Wells Fargo Bank, N.A., as the
Swingline Lender (the “Swingline Lender”) and Wells Fargo Bank, N.A., as the
collateral agent (in such capacity, the “Collateral Agent”), as the account bank
(in such capacity, the “Account Bank”) and as the collateral custodian (in such
capacity, the “Collateral Custodian”). Capitalized terms used but not defined
herein shall have the meanings provided in the Loan and Servicing Agreement.

 

As of the date hereof, the undersigned each certify that (i) all of the
information set forth in Annex I attached hereto is true, correct and complete,
(ii) no Event of Default has occurred and no Unmatured Event of Default exists
under the Loan and Servicing Agreement; and (iii) solely with respect to itself,
each of the representations and warranties contained in the Loan and Servicing
Agreement is true, correct and complete in all respects.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. C-1

 

 

Certified as of the date first written above.

 

  GOLUB CAPITAL BDC FUNDING LLC,
as the Borrower         By:       Name:     Title:

 

  GOLUB CAPITAL BDC, INC.,
as the Servicer         By:   Name:   Title:

 

Ex. C-2

 

 

ANNEX I

To Exhibit C

 

BORROWING BASE CERTIFICATE



SEE ATTACHED

 

Ex. C-3

 

 

EXHIBIT D

 

FORM OF DISBURSEMENT REQUEST

 

(Disbursements from Unfunded Exposure Account and Reinvestments of Principal
Collections)


 

[Date]

 

(GOLUB CAPITAL BDC FUNDING LLC)

 

Wells Fargo Bank, N.A.

as the Collateral Agent and the Account Bank

9062 Old Annapolis Rd.
Columbia, Maryland 21045
Attn: CDO Trust Services—Golub Capital BDC Funding LLC
Facsimile: (281) 667-3933
Phone: (410) 884-2000

 

With a copy to:

 

Wells Fargo Securities, LLC

as the Administrative Agent

One Wells Fargo Center, Mail Code: D1053-082
Charlotte, North Carolina 28288
Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

[Lender Agent Name and Address]

 

Re:Amended and Restated Loan and Servicing Agreement dated as of December 18,
2014

 

Ladies and Gentlemen:

 

This Disbursement Request is delivered to you pursuant to Sections 2.04(d) and
2.21 of that certain Amended and Restated Loan and Servicing Agreement, dated as
of December 18, 2014 (as amended, modified, waived, supplemented or restated
from time to time, the “Loan and Servicing Agreement”), by and among Golub
Capital BDC Funding LLC, as the borrower (in such capacity, the “Borrower”),
Golub Capital BDC, Inc., as the transferor (in such capacity, the “Transferor”)
and as the servicer (in such capacity, the “Servicer”), Wells Fargo Securities,
LLC, as the administrative agent (in such capacity, the “Administrative Agent”),
each of the Conduit Lenders and Institutional Lenders from time to time party
thereto (the “Lenders”), each of the Lender Agents from time to time party
thereto (the “Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender
(the “Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in
such capacity, the “Collateral Agent”), as the account bank (in such capacity,
the “Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

 

Ex. D-1

 

 

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

 

[1.          Pursuant to Section 2.04(d) of the Loan and Servicing Agreement,
the Servicer on behalf of the Borrower hereby requests a disbursement (a
“Disbursement”) from the Unfunded Exposure Account in the amount of
$______________ to [Applicable Obligor], such Disbursement to be paid as
follows:

 

  Bank Name:    

 



  ABA No.:    

 



  Account Name:    

 



  Account No.:    

 



  Reference: ]

 

[2.          Pursuant to Section 2.21(a) of the Loan and Servicing Agreement,
the Servicer on behalf of the Borrower hereby requests a disbursement (a
“Disbursement”) of Principal Collections from the Principal Collection Account
in the amount of $_____________ to reinvest in additional Eligible Loan Assets
to be Pledged under the Loan and Servicing Agreement.]

 

[3.          Pursuant to Section 2.21(b) of the Loan and Servicing Agreement,
the Servicer on behalf of the Borrower hereby requests a disbursement (a
“Disbursement”) of Principal Collections from the Principal Collection Account
in the amount of $_____________ to make payments in respect of the Advances
Outstanding in accordance with and subject to the terms of Section 2.18 of the
Loan and Servicing Agreement]

 

4.          The Servicer on behalf of the Borrower hereby requests that such
Disbursement be made on the following date: _____________.

 

5.          In connection with a Disbursement pursuant to Section 2.21 of the
Loan and Servicing Agreement, attached to this Disbursement Request is a true,
correct and complete calculation of the Borrowing Base and all components
thereof.

 

6.          Other than any Disbursement from the Unfunded Exposure Account after
the occurrence of an Event of Default, all of the conditions applicable to the
Disbursement as set forth in the Loan and Servicing Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Disbursement including the following:

 

(i)          The representations and warranties of each of the Servicer and the
Borrower, respectively, set forth in the Loan and Servicing Agreement are true
and correct in all respects on and as of such date, before and after giving
effect to the Disbursement and to the application of the proceeds therefrom, as
though made on and as of such date, except to the extent relating to an earlier
date;

 

Ex. D-2

 

 

(ii)          No Event of Default has occurred, or would result from such
Disbursement or from the application of the proceeds therefrom, and no Unmatured
Event of Default or Borrowing Base Deficiency exists or would result from such
Disbursement or from the application of the proceeds therefrom; and

 

(iii)          Each of the Servicer and the Borrower is in compliance with each
of its covenants set forth in the Transaction Documents.

 

7.          The Servicer on behalf of the Borrower hereby represents that in
connection with a Disbursement contemplated by paragraph 1 above only, such
Disbursement shall be used solely for the purpose of funding the Unfunded
Exposure Amount(s) of one or more Delayed Draw Loan Assets or Revolving Loan
Assets included in the Collateral Portfolio.

 

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate and Loan Tape, as applicable, is true and
correct as of the date hereof.

 

[ATTACH BORROWING BASE CERTIFICATE AND LOAN TAPE FOR
DISBURSEMENTS PURSUANT TO SECTION 2.21]

 

[Remainder of Page Intentionally Left Blank]

 

Ex. D-3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Disbursement Request as
of the date first written above.

  

  GOLUB CAPITAL BDC FUNDING LLC,
as the Borrower       By:     Name:     Title:

 

  GOLUB CAPITAL BDC, INC.,
as the Servicer         By:       Name:     Title:

 

Ex. D-4

 

 

EXHIBIT E

 

FORM OF
JOINDER SUPPLEMENT

 

JOINDER SUPPLEMENT, dated as of the date set forth in Item 1 of Schedule I
hereto, among the financial institution identified in Item 2 of Schedule I
hereto, Golub Capital BDC Funding LLC, as the borrower (the “Borrower”), the
Lender Agent named in Item 5 of Schedule I hereto (the “Lender Agent”) and Wells
Fargo Securities, LLC, as the administrative agent (the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, this Joinder Supplement is being executed and delivered under Section
11.04 of the Amended and Restated Loan and Servicing Agreement, dated as of
December 18, 2014 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among Golub Capital
BDC Funding LLC, as the borrower (in such capacity, the “Borrower”), Golub
Capital BDC, Inc., as the transferor (in such capacity, the “Transferor”) and as
the servicer (in such capacity, the “Servicer”), Wells Fargo Securities, LLC, as
the administrative agent (in such capacity, the “Administrative Agent”), each of
the Conduit Lenders and Institutional Lenders from time to time party thereto
(the “Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement; and

 

WHEREAS, the party set forth in Item 2 of Schedule I hereto (the “Proposed
Lender”) wishes to become a Lender designated as a[n] [Conduit Lender]
[Institutional Lender] party to the Loan and Servicing Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

(a)        Upon receipt by the Administrative Agent of an executed counterpart
of this Joinder Supplement, to which is attached a fully completed Schedule I
and Schedule II, each of which has been executed by the Proposed Lender, the
Borrower, the Lender Agent, the Administrative Agent and the Collateral Agent,
the Administrative Agent will transmit to the Proposed Lender, the Borrower, the
Collateral Agent and the Lender Agent a Joinder Effective Notice, substantially
in the form of Schedule III to this Joinder Supplement (a “Joinder Effective
Notice”). Such Joinder Effective Notice shall be executed by the Administrative
Agent and shall set forth, inter alia, the date on which the joinder effected by
this Joinder Supplement shall become effective (the “Joinder Effective Date”).
From and after the Joinder Effective Date, the Proposed Lender shall be a Lender
designated as a[n] [Conduit Lender][Institutional Lender] party to the Loan and
Servicing Agreement for all purposes thereof.

 

(b)        Each of the parties to this Joinder Supplement agrees and
acknowledges that at any time and from time to time upon the written request of
any other party, it will execute and deliver such further documents and do such
further acts and things as such other party may reasonably request in order to
effect the purposes of this Joinder Supplement.

 

Ex. E-1

 

 

(c)        By executing and delivering this Joinder Supplement, the Proposed
Lender confirms to and agrees with the Administrative Agent, the Collateral
Agent, the Lender Agents and the other Lender(s) as follows: (i) none of the
Administrative Agent, the Collateral Agent, the Lender Agents and the other
Lender(s) makes any representation or warranty or assumes any responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan and Servicing Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan and
Servicing Agreement or any other instrument or document furnished pursuant
thereto, or with respect to any Variable Funding Notes issued under the Loan and
Servicing Agreement, or the Collateral Portfolio or the financial condition of
the Transferor, the Servicer or the Borrower, or the performance or observance
by the Transferor, the Servicer or the Borrower of any of their respective
obligations under the Loan and Servicing Agreement, any other Transaction
Document or any other instrument or document furnished pursuant thereto; (ii)
the Proposed Lender confirms that it has received a copy of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Supplement; (iii) the Proposed Lender will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, the Lender Agents or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan and Servicing
Agreement; (iv) the Proposed Lender appoints and authorizes the Lender Agent to
take such action as agent on its behalf and to exercise such powers under the
Loan and Servicing Agreement as are delegated to the Lender Agent by the terms
thereof, together with such powers as are reasonably incidental thereto, all in
accordance with Article IX of the Loan and Servicing Agreement; (v) the Proposed
Lender appoints and authorizes the Administrative Agent, the Collateral
Custodian and the Collateral Agent, as applicable, to take such action as agent
on its behalf and to exercise such powers under the Loan and Servicing Agreement
as are delegated to the Administrative Agent, the Collateral Custodian and
Collateral Agent, as applicable, by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with the Loan and
Servicing Agreement; and (vi) the Proposed Lender agrees (for the benefit of the
parties hereto and the other Lender(s)) that it will perform in accordance with
their terms all of the obligations which by the terms of the Loan and Servicing
Agreement are required to be performed by it as a Lender designated as a[n]
[Conduit Lender][Institutional Lender].

 

(d)        Schedule II hereto sets forth administrative information with respect
to the Proposed Lender.

 

(e)        This Joinder Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
executed by their respective duly authorized officers on Schedule I hereto as of
the date set forth in Item 1 of Schedule I hereto.

 

Ex. E-2

 

 

SCHEDULE I TO
JOINDER SUPPLEMENT

 

COMPLETION OF INFORMATION AND
SIGNATURES FOR JOINDER SUPPLEMENT

 

Re:     Amended and Restated Loan and Servicing Agreement, dated as of December
18, 2014, among Golub Capital BDC Funding LLC, as Borrower, the other parties
thereto and Wells Fargo Securities, LLC, as Administrative Agent.

 

Item 1:  Date of Joinder Supplement:      

 

Item 2:  Proposed Lender:      

 

Item 3: Type of Lender:     Conduit Lender       Institutional Lender

 

Item 4:  Commitment:      

 

Commitment Termination Date:      

 

Item 5:  Name of Lender Agent (if a Conduit Lender):    

 

Item 6:  Signatures of Parties to Agreement:

 

    ,   as Proposed Lender  

 

  By:       Name:     Title:

 

    ,   as Proposed Lender Agent  

 

  By:       Name:     Title:

 

Ex. E-3

 

 

  GOLUB CAPITAL BDC FUNDING LLC,
as Borrower         By:       Name:     Title:

 

  WELLS FARGO SECURITIES, LLC, as
Administrative Agent         By:       Name:     Title:

 

  WELLS FARGO BANK, N.A., as Collateral
Agent         By:       Name:     Title:

 

  [NAME OF LENDER AGENT][NAME OF   INSTITUTIONAL LENDER], as [Lender  
Agent][Institutional Lender]    

 

  By:       Name:     Title:

 

Ex. E-4

 

 

  [NAME OF CONDUIT LENDER], as [Conduit
Lender]         By:       Name:     Title:

 

Ex. E-5

 

 

SCHEDULE II TO
JOINDER SUPPLEMENT

 

ADDRESS FOR NOTICES
AND
WIRE INSTRUCTIONS

 



Address for Notices:                      



  Telephone:    





  Facsimile:    



  email:    

 

  With a copy to:

 

                 



  Telephone:    



  Facsimile:    



  email:    

 

Wire Instructions: Name of Bank:    



  A/C No.:    



  ABA No.    



  Reference:    

 

Ex. E-6

 

 

SCHEDULE III TO
JOINDER SUPPLEMENT

 

FORM OF
JOINDER EFFECTIVE NOTICE

 

To:[Name and address of the Borrower, Collateral Agent, Lender Agent and
Proposed Lender]

 

The undersigned, as Administrative Agent under the Amended and Restated Loan and
Servicing Agreement, dated as of December 18, 2014 (as amended, modified,
waived, supplemented or restated from time to time, the “Loan and Servicing
Agreement”), by and among Golub Capital BDC Funding LLC, as the borrower (in
such capacity, the “Borrower”), Golub Capital BDC, Inc., as the transferor (in
such capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Wells Fargo Securities, LLC, as the administrative agent (in such
capacity, the “Administrative Agent”), each of the Conduit Lenders and
Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, N.A., as the Swingline Lender (the “Swingline Lender”) and Wells
Fargo Bank, N.A., as the collateral agent (in such capacity, the “Collateral
Agent”), as the account bank (in such capacity, the “Account Bank”) and as the
collateral custodian (in such capacity, the “Collateral Custodian”). [Note:
attach copies of Schedules I and II from such Joinder Supplement.] Terms defined
in such Joinder Supplement are used herein as therein defined.

 

Pursuant to such Joinder Supplement, you are advised that the Joinder Effective
Date for [Name of Proposed Lender] will be _____________ and such Proposed
Lender will be a Lender designated as a[n] [Conduit Lender] [Institutional
Lender] with a Commitment of __________.

 

  Very truly yours,       WELLS FARGO SECURITIES, LLC,
as Administrative Agent         By:       Name:     Title:

 

Ex. E-7

 

 

EXHIBIT F

 

FORM OF NOTICE OF BORROWING

 

NOTICE OF BORROWING

 

[Date]

 

(GOLUB CAPITAL BDC FUNDING LLC)

 

To:   Wells Fargo Securities, LLC
   as the Administrative Agent
One Wells Fargo Center
Mail Code: D1053-082
Charlotte, North Carolina 28288
Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

[Lender Agent Name and Address]

 

With a copy to:

 

Wells Fargo Bank, N.A.
as the Collateral Agent
9062 Old Annapolis Rd.
Columbia, Maryland 21045

Attention:   CDO Trust Services—Golub

Capital BDC Funding LLC

Facsimile: (281) 667-3933

Phone: (410) 884-2000

Wells Fargo Bank, N.A.

as the Collateral Custodian

ABS Custody Vault
1055 10th Ave SE
MAC N9401-011
Minneapolis, Minnesota 55414
Attention: Corporate Trust Services –

  Asset-Backed Securities
  Vault

Facsimile No.: (612) 667-8058
Phone No.: (612) 667-1080

 

With a copy to:

 

Wells Fargo Bank, N.A.
Sixth Street and Marquette Avenue
MAC N9311-161
Minneapolis, MN 55479
Attention: Corporate Trust Services –

Asset-Backed Administration

Phone: (612) 667-8058
Facsimile: (612) 667-3464

 

Re:Amended and Restated Loan and Servicing Agreement dated as of December 18,
2014

 

Ladies and Gentlemen:

 

This Notice of Borrowing is delivered to you pursuant to Sections 2.02 and 3.02
of that certain Amended and Restated Loan and Servicing Agreement, dated as of
December 18, 2014 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among Golub Capital
BDC Funding LLC, as the borrower (in such capacity, the “Borrower”), Golub
Capital BDC, Inc., as the transferor (in such capacity, the “Transferor”) and as
the servicer (in such capacity, the “Servicer”), Wells Fargo Securities, LLC, as
the administrative agent (in such capacity, the “Administrative Agent”), each of
the Conduit Lenders and Institutional Lenders from time to time party thereto
(the “Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

 

Ex. F-1

 

 

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

 

1.        [The Borrower hereby requests an Advance in the principal amount of
$ ____________ to purchase Eligible Loan Assets.

 

(i)     Wells Fargo’s Pro Rata Share of such requested Advance is
$_____________.

 

(ii)     [Conduit/Institutional Lender’s] Pro Rata Share of such requested
Advance is $_____________.

 

(iii)     [Conduit/Institutional Lender’s] Pro Rata Share of such requested
Advance is $_____________.]

 

2.        [The Borrower hereby requests an Advance in the principal amount of
$_______________ (such amount not to exceed the aggregate Unfunded Exposure
Amount) to deposit into the Unfunded Exposure Account. Such Advance shall be
deposited in the Unfunded Exposure Account as follows:

 

  Bank Name:    

 

  ABA No.:    

 

  Account Name:    

 

  Account No.:    

 

  Reference:    

 

(i)     Wells Fargo’s Pro Rata Share of such requested Advance is
$_____________.

 

(ii)     [Conduit/Institutional Lender’s] Pro Rata Share of such requested
Advance is $_____________.

 

(iii)     [Conduit/Institutional Lender’s] Pro Rata Share of such requested
Advance is $_____________.]

 

Ex. F-2

 

 

3.        [Pursuant to Section 2.02(f) of the Loan and Servicing Agreement, the
Borrower hereby requests an Advance in the principal amount of $_______________
(such amount, the “Unfunded Exposure Amount Shortfall”). The Unfunded Exposure
Amount Shortfall shall be deposited in the Unfunded Exposure Account as follows:

 

  Bank Name:    

 

  ABA No.:    

 

  Account Name:    

 

  Account No.:    

 

  Reference:    

 

(i)     Wells Fargo’s Pro Rata Share of such requested Advance is
$_____________.

 

(ii)     [Conduit/Institutional Lender’s] Pro Rata Share of such requested
Advance is $_____________.

 

(iii)     [Conduit/Institutional Lender’s] Pro Rata Share of such requested
Advance is $_____________.]

 

4.         The Borrower hereby requests that such Advance be made on the
following date: ____________.

 

5.        Attached to this Notice of Borrowing is a true, correct and complete
calculation of the Borrowing Base and all components thereof and the current
Loan Tape.

 

[6.        Attached to this Notice of Borrowing is a true, correct and complete
list of all Loan Assets which will become part of the Collateral Portfolio on
the date hereof, each Loan Asset reflected thereon being an Eligible Loan
Asset.]

 

[7.        In connection with such Advance, the Transferor shall deposit
$____________ into the Unfunded Exposure Account in connection with any
Revolving Loan Asset or Delayed Draw Loan Asset funded by such Advance.]

 

8.         With respect to Advances other than those contemplated by Section
2.02(f) of the Loan and Servicing Agreement, all of the conditions applicable to
the Advance requested herein as set forth in the Loan and Servicing Agreement
have been satisfied as of the date hereof and will remain satisfied to the date
of such Advance, including those set forth in Article III of the Loan and
Servicing Agreement, which include the following:

 

(i)     The representations and warranties of each of the Servicer and the
Borrower, respectively, set forth in the Loan and Servicing Agreement are true
and correct in all respects on and as of such date, before and after giving
effect to such Advance and to the application of the proceeds therefrom, as
though made on and as of such date (other than any representation or warranty
that is made as of a specific date);

 

Ex. F-3

 

 

(ii)     No Event of Default has occurred, or would result from such Advance and
no Unmatured Event of Default or Borrowing Base Deficiency exists or would
result from such Advance;

 

(iii)     No event has occurred and is continuing, or would result from such
Advance, which constitutes a Servicer Termination Event or any event which, if
it continues uncured, will, with notice or lapse of time, constitute a Servicer
Termination Event;

 

(iv)    [With respect to Advances other than those contemplated by Section
2.02(f) of the Loan and Servicing Agreement, each of the Servicer and the
Borrower, respectively, is in compliance with each of its covenants set forth in
the Transaction Documents[;] and]

 

(v)     [With respect to Advances other than those contemplated by Section
2.02(f) of the Loan and Servicing Agreement, since the Closing Date, no material
adverse change has occurred in the ability of the Servicer or the Borrower to
perform its obligations under any Transaction Document[; and]

 

(vi)     No Liens exist in respect of Taxes which are prior to the lien of the
Collateral Agent on the Eligible Loan Assets to be Pledged on the date hereof.

 

9.        Each of the undersigned certify that all information contained herein
and in the attached Borrowing Base Certificate and Loan Tape is true, correct
and complete as of the date hereof.

 

[ATTACH BORROWING BASE CERTIFICATE AND LOAN TAPE]

 

Ex. F-4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the date first written above.

 

  GOLUB CAPITAL BDC FUNDING LLC,
as the Borrower         By:       Name:     Title:

 

  GOLUB CAPITAL BDC, INC.,
as the Servicer         By:       Name:     Title:

 

Ex. F-5

 

 

EXHIBIT G

 

FORM OF NOTICE OF REDUCTION

 

(Reduction of Advances Outstanding)

 

[Date]

 

(GOLUB CAPITAL BDC FUNDING LLC)

 

Wells Fargo Securities, LLC,

  as the Administrative Agent

One Wells Fargo Center, Mail Code: D1053-082

Charlotte, North Carolina 28288

Attention: Kevin Sunday

Facsimile No.: (704) 715-0067

Confirmation No: (704) 374-6230

 

[Lender Agent Name and Address]

 

[Hedge Counterparty Name and Address]

 

Wells Fargo Bank, N.A.,

  as the Collateral Agent

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attn: CDO Trust Services—Golub Capital BDC Funding LLC

Facsimile: (281) 667-3933

Phone: (410) 884-2000

 

Re:Amended and Restated Loan and Servicing Agreement dated as of December 18,
2014

 

Ladies and Gentlemen:

 

This Notice of Reduction is delivered to you pursuant to Section 2.18(a) of that
certain Amended and Restated Loan and Servicing Agreement, dated as of December
18, 2014 (as amended, modified, waived, supplemented or restated from time to
time, the “Loan and Servicing Agreement”), by and among Golub Capital BDC
Funding LLC, as the borrower (in such capacity, the “Borrower”), Golub Capital
BDC, Inc., as the transferor (in such capacity, the “Transferor”) and as the
servicer (in such capacity, the “Servicer”), Wells Fargo Securities, LLC, as the
administrative agent (in such capacity, the “Administrative Agent”), each of the
Conduit Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

 

Ex. G-1

 

  

Each of the undersigned, being a duly elected Responsible Officer of the
Borrower and of the Servicer, respectively, and holding the office set forth
below such officer’s name, hereby certifies as follows:

 



1.              Pursuant to Section 2.18(a) of the Loan and Servicing Agreement,
the Servicer on behalf of the Borrower desires to reduce the Advances
Outstanding (an “Advance Reduction”) by the amount of $_____________ as follows:

 



(i)          Wells Fargo’s portion (reduction is pro rata based on Advances
Outstanding) of such requested Advance Reduction is $_____________.

 

(ii)          [Conduit/Institutional Lender’s] portion (reduction is pro rata
based on Advances Outstanding) of such requested Advance Reduction is
$_____________.

 

(iii)          [Conduit/Institutional Lender’s] portion (reduction is pro rata
based on Advances Outstanding) of such requested Advance Reduction is
$_____________.



 

2.              The Servicer on behalf of the Borrower hereby requests that such
Advance Reduction be made on the following date: _____________.

 

3.              Attached to this Notice of Reduction is a true, correct and
complete calculation of the Borrowing Base and all components thereof.

 

4.              The Servicer, on behalf of the Borrower, hereby represents that
no event would result from such Advance Reduction which constitutes an Event of
Default or Unmatured Event of Default.

 

Each of the undersigned certify that all information contained herein and in the
attached Borrowing Base Certificate is true and correct as of the date hereof.



 

[ATTACH BORROWING BASE CERTIFICATE]

 

[Remainder of Page Intentionally Left Blank]

 

Ex. G-2

 

 

IN WITNESS WHEREOF, the undersigned have executed this Notice of Reduction as of
the date first written above.

 

  GOLUB CAPITAL BDC FUNDING LLC,      as the Borrower         By:       Name:  
  Title:         GOLUB CAPITAL BDC, INC.,      as the Servicer         By:      
Name:     Title:

 

Ex. G-3

 

 

EXHIBIT H

 

[RESERVED]

 

Ex. H-1

 

 

EXHIBIT I-1

 

FORM OF VARIABLE FUNDING NOTE

 



$_____________ [________] [__], 2014



 



THIS VARIABLE FUNDING NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 (THE “SECURITIES ACT”). NEITHER THIS VARIABLE FUNDING NOTE NOR ANY PORTION
HEREOF MAY BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH
REGISTRATION PROVISIONS.

 

THIS VARIABLE FUNDING NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED,
EXCHANGED OR OTHERWISE PLEDGED OR CONVEYED EXCEPT TO A (A) QUALIFIED
INSTITUTIONAL BUYER UNDER RULE 144A OF THE SECURITIES ACT OR AN INSTITUTIONAL
“Accredited Investor” as defined in Rule (1)-501(a)(1)-(3) or (7) under the
Securities Act, IN EACH CASE, WHO IS ALSO A (B) QUALIFIED PURCHASER FOR PURPOSES
OF SECTION 3(c)(7) OF THE 1940 ACT, AND IN COMPLIANCE WITH THE TERMS OF THE LOAN
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

FOR VALUE RECEIVED, GOLUB CAPITAL BDC FUNDING LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to [Name of Lender Agent] [_______]
(the “Lender Agent”), or its [Name of Lender]’s (“Lender”) assigns, the
principal sum of [_] DOLLARS ($[_]), or, if less, the unpaid principal amount of
the aggregate advances (“Advances”) made by the Lender to the Borrower pursuant
to the Loan and Servicing Agreement (as defined below), as set forth on the
attached Schedule, on the dates specified in the Loan and Servicing Agreement,
and to pay interest on the unpaid principal amount of each Advance on each day
that such unpaid principal amount is outstanding, at the Yield Rate related to
such Advance as provided in the Loan and Servicing Agreement, on each Payment
Date and each other date specified in the Loan and Servicing Agreement.

 

This Variable Funding Note (the “Note”) is issued pursuant to the Amended and
Restated Loan and Servicing Agreement, dated as of December 18, 2014 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding LLC, as the
borrower (in such capacity, the “Borrower”), Golub Capital BDC, Inc., as the
transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Wells Fargo Securities, LLC, as the administrative
agent (in such capacity, the “Administrative Agent”), each of the Conduit
Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

  



Ex. I-1-1

 



 

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Loan and Servicing
Agreement or in any other document (to the extent such other charges would
constitute interest for the purpose of any applicable law limiting interest that
may be charged on this Note), exceeds the highest rate of interest permissible
under applicable law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be exceeded, the rate of interest under this Note shall be
equal to the Maximum Lawful Rate. If at any time thereafter the rate of interest
payable under this Note is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest under this Note at the Maximum Lawful Rate until such
time as the total interest paid by the Borrower is equal to the total interest
that would have been paid had applicable law not limited the interest rate
payable under this Note. In no event shall the total interest received by the
Lender under this Note exceed the amount which the Lender could lawfully have
received had the interest due under this Note been calculated since the date of
this Note at the Maximum Lawful Rate.

 

Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the holder hereof by wire
transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Loan and Servicing Agreement, or
in such manner or at such other address as the holder of this Note shall have
specified in writing to the Borrower for such purpose, without the presentation
or surrender of this Note or the making of any notation on this Note.

 

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable Yield
Rate.

 

If all or a portion of (i) any interest payable hereunder or (ii) any other
amounts payable hereunder shall not be paid when due other than the principal
amount hereof (whether at maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is equal to the Base Rate
plus 4% (unless otherwise specified in the Loan and Servicing Agreement), in
each case from the date of such non-payment to (but excluding) the date such
amount is paid in full.

 

For the avoidance of doubt, if any Event of Default shall have occurred, with
respect to the principal amount hereof, the Yield Rate shall be increased
pursuant to the increase set forth in the definition of “Applicable Spread” set
forth in the Loan and Servicing Agreement, effective as of the date of the
occurrence of such Event of Default, and shall apply after the occurrence of
such Event of Default.

 

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Loan and Servicing Agreement. Any portion
or all of the principal amount of this Note may be prepaid, together with
interest thereon (and, as set forth in the Loan and Servicing Agreement, certain
costs and expenses of the Lender) at the time and in the manner set forth in,
but subject to the provisions of, the Loan and Servicing Agreement.

 

Ex. I-1-2

 

  

Except as provided in the Loan and Servicing Agreement, the Borrower expressly
waives presentment, demand, diligence, protest and all notices of any kind
whatsoever with respect to this Note.

 

All amounts evidenced by this Note, the Lender’s Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Lender Agent, on the schedule attached hereto
and made a part hereof or on a continuation thereof, which shall be attached
hereto and made a part hereof; provided, however, that the failure of the Lender
Agent to make such a notation shall not in any way limit or otherwise affect the
obligations of the Borrower under this Note as provided in the Loan and
Servicing Agreement.

 

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note,
subject to the applicable provisions of the Loan and Servicing Agreement.

 

This Note is secured by the security interests granted pursuant to Section 2.13
of the Loan and Servicing Agreement. The holder of this Note is entitled to the
benefits of the Loan and Servicing Agreement and may enforce the agreements of
the Borrower contained in the Loan and Servicing Agreement and exercise the
remedies provided for by, or otherwise available in respect of, the Loan and
Servicing Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan and Servicing Agreement. If an Event of
Default shall occur, the unpaid balance of the principal of all Advances,
together with accrued interest thereon, may be declared, and may become, due and
payable in the manner and with the effect provided in the Loan and Servicing
Agreement.

 

The Borrower, the Transferor and the Servicer, the Lenders, the Administrative
Agent, the Lender Agents, the Collateral Agent, the Account Bank and the
Collateral Custodian each intend, for federal, state and local income and
franchise tax purposes only, that this Note be evidence of indebtedness of the
Borrower secured by the Collateral Portfolio and the Lender, as a[n]
[institutional lender] [conduit lender] under the Loan and Servicing Agreement,
by the acceptance hereof, agrees to treat the Note for federal, state and local
income and franchise tax purposes as indebtedness of the Borrower.

 

This Note is one of the “Variable Funding Notes” referred to in Section 2.01 of
the Loan and Servicing Agreement. This Note shall be construed in accordance
with and governed by the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. I-1-3

 

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

  GOLUB CAPITAL BDC FUNDING LLC         By:       Name:     Title:

 

Ex. I-1-4

 

 

Schedule attached to Variable Funding Note dated December 18, 2014 of GOLUB
CAPITAL BDC FUNDING LLC payable to the order of [LENDER/LENDER AGENT]

 

Date of
Advance or
Repayment   Principal
Amount of
Advance   Principal
Amount of
Repayment   Outstanding
Principal
Amount                                                                          
                       

 

Ex. I-1-5

 

 

EXHIBIT I-2

 

FORM OF SWINGLINE NOTE

 



$_____________ [________] [__], 2014



 

THIS SWINGLINE NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE “SECURITIES ACT”). NEITHER THIS SWINGLINE NOTE NOR ANY PORTION HEREOF MAY
BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH THE REGISTRATION PROVISIONS OF THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION
PROVISIONS.

 

THIS SWINGLINE NOTE IS NOT PERMITTED TO BE TRANSFERRED, ASSIGNED, EXCHANGED OR
OTHERWISE PLEDGED OR CONVEYED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AND SERVICING AGREEMENT REFERRED TO HEREIN.

 

FOR VALUE RECEIVED, GOLUB CAPITAL BDC FUNDING LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Swingline Lender”) or its assigns, the principal sum of
_________________________________________ ($___________), or, if less, the
unpaid principal amount of the aggregate swingline advances (“Swingline
Advances”) made by the Swingline Lender to the Borrower pursuant to the Loan and
Servicing Agreement (as defined below), as set forth on the attached Schedule,
on the dates specified in the Loan and Servicing Agreement, and to pay interest
on the unpaid principal amount of each Swingline Advance on each day that such
unpaid principal amount is outstanding, at the Interest Rate related to such
Swingline Advance as provided in the Loan and Servicing Agreement, on each
Payment Date and each other date specified in the Loan and Servicing Agreement.

 

This Swingline Note (the “Note”) is issued pursuant to the Amended and Restated
Loan and Servicing Agreement, dated as of December 18, 2014 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among Golub Capital BDC Funding LLC, as the
borrower (in such capacity, the “Borrower”), Golub Capital BDC, Inc., as the
transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Wells Fargo Securities, LLC, as the administrative
agent (in such capacity, the “Administrative Agent”), each of the Conduit
Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender and Wells
Fargo Bank, N.A., as the collateral agent (in such capacity, the “Collateral
Agent”), as the account bank (in such capacity, the “Account Bank”) and as the
collateral custodian (in such capacity, the “Collateral Custodian”). Capitalized
terms used but not defined herein shall have the meanings provided in the Loan
and Servicing Agreement.

 

Ex. I-2-1

 

Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Loan and Servicing
Agreement or in any other document (to the extent such other charges would
constitute interest for the purpose of any applicable law limiting interest that
may be charged on this Note), exceeds the highest rate of interest permissible
under applicable law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be exceeded, the rate of interest under this Note shall be
equal to the Maximum Lawful Rate. If at any time thereafter the rate of interest
payable under this Note is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest under this Note at the Maximum Lawful Rate until such
time as the total interest paid by the Borrower is equal to the total interest
that would have been paid had applicable law not limited the interest rate
payable under this Note. In no event shall the total interest received by the
Swingline Lender under this Note exceed the amount which the Swingline Lender
could lawfully have received had the interest due under this Note been
calculated since the date of this Note at the Maximum Lawful Rate.

 

Payments of the principal of, and interest on, Swingline Advances represented by
this Note shall be made by or on behalf of the Borrower to the holder hereof by
wire transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Loan and Servicing Agreement, or
in such manner or at such other address as the holder of this Note shall have
specified in writing to the Borrower for such purpose, without the presentation
or surrender of this Note or the making of any notation on this Note. Swingline
Advances refunded as Advances in accordance with Section 2.22 of the Loan and
Servicing Agreement shall be payable by the Borrower as Advances pursuant to the
Variable Funding Notes, and shall not be payable under this Swingline Note as
Swingline Advances.

 

If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable
Interest Rate.

 

If all or a portion of (i) the principal amount hereof or (ii) any interest
payable thereon or (iii) any other amounts payable hereunder (other than with
respect to any Advances Outstanding, which shall accrue at the Interest Rate)
shall not be paid when due (whether at maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum that is equal to the
Base Rate plus 2%, in each case from the date of such non-payment to (but
excluding) the date such amount is paid in full.

 

Portions or all of the principal amount of the Note shall become due and payable
at the time or times set forth in the Loan and Servicing Agreement. Any portion
or all of the principal amount of this Note may be prepaid, together with
interest thereon (and, as set forth in the Loan and Servicing Agreement, certain
costs and expenses of the Swingline Lender) at the time and in the manner set
forth in, but subject to the provisions of, the Loan and Servicing Agreement.

 

Except as provided in the Loan and Servicing Agreement, the Borrower expressly
waives presentment, demand, diligence, protest and all notices of any kind
whatsoever with respect to this Note.

 

All amounts evidenced by this Note, the Swingline Lender’s Advances and all
payments and prepayments of the principal hereof and the respective dates and
maturity dates thereof shall be endorsed by the Lender, on the schedule attached
hereto and made a part hereof or on a continuation thereof, which shall be
attached hereto and made a part hereof; provided, however, that the failure of
the Lender to make such a notation shall not in any way limit or otherwise
affect the obligations of the Borrower under this Note as provided in the Loan
and Servicing Agreement.

 

Ex. I-2-2

 

 

The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Swingline Advances made by the
Swingline Lender and represented by this Note and the indebtedness evidenced by
this Note, subject to the applicable provisions of the Loan and Servicing
Agreement.

 

This Note is secured by the security interests granted pursuant to Section 2.13
of the Loan and Servicing Agreement. The holder of this Note is entitled to the
benefits of the Loan and Servicing Agreement as a Secured Party thereunder and,
subject to the terms of the Loan and Servicing Agreement, such holder or the
Trustee, on behalf of the Secured Parties, may enforce the agreements of the
Borrower contained in the Loan and Servicing Agreement and exercise the remedies
provided for by, or otherwise available in respect of, the Loan and Servicing
Agreement, all in accordance with, and subject to the restrictions contained in,
the terms of the Loan and Servicing Agreement. If an Event of Default shall
occur, the unpaid balance of the principal of all Advances, together with
accrued interest thereon, may be declared, or shall automatically become, as
applicable, due and payable in the manner and with the effect provided in the
Loan and Servicing Agreement.

 

The Borrower, the Transferor and the Servicer, the Lenders, the Administrative
Agent, the Lender Agents, the Collateral Agent, the Account Bank and the
Collateral Custodian each intend, for federal, state and local income and
franchise tax purposes only, that this Note be evidence of indebtedness of the
Borrower secured by the Collateral Portfolio. The Lender, as a Lender under the
Loan and Servicing Agreement, by the acceptance hereof, agrees to treat the Note
as indebtedness of the Borrower.

 

This Note is the “Swingline Note” referred to in Section 2.1 of the Loan and
Servicing Agreement. This Note shall be construed in accordance with and
governed by the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. I-2-3

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.

 

  GOLUB CAPITAL BDC FUNDING LLC         By:       Name:     Title:

 

Ex. I-2-4

 

 

Schedule attached to Swingline Note dated December 18, 2014 of GOLUB CAPITAL BDC
FUNDING LLC payable to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Date of
Swingline
Advance or
Repayment   Principal
Amount of
Swingline
Advance   Principal
Amount of
Repayment   Outstanding
Principal
Amount                                                                          
                       

 

Ex. I-2-5

 

 

EXHIBIT J

 

FORM OF NOTICE AND REQUEST FOR CONSENT

 

[_] [_], 20[_]

 

GOLUB CAPITAL BDC FUNDING LLC

 

To: Administrative Agent, with a copy to the Collateral Agent and the Collateral
Custodian

 

  Re: Amended and Restated Loan and Servicing Agreement dated as of December 18,
2014

 

Ladies and Gentlemen:

 

This Notice and Request for Consent to Lien Release Dividend (this “Notice”) is
delivered to you under Section 2.07(g) of that certain Amended and Restated Loan
and Servicing Agreement, dated as of December 18, 2014 (as amended, modified,
waived, supplemented or restated from time to time, the “Loan and Servicing
Agreement”), by and among Golub Capital BDC Funding LLC, as the borrower (in
such capacity, the “Borrower”), Golub Capital BDC, Inc., as the transferor (in
such capacity, the “Transferor”) and as the servicer (in such capacity, the
“Servicer”), Wells Fargo Securities, LLC, as the administrative agent (in such
capacity, the “Administrative Agent”), each of the Conduit Lenders and
Institutional Lenders from time to time party thereto (the “Lenders”), each of
the Lender Agents from time to time party thereto (the “Lender Agents”), Wells
Fargo Bank, N.A., as the Swingline Lender (the “Swingline Lender”) and Wells
Fargo Bank, N.A., as the collateral agent (in such capacity, the “Collateral
Agent”), as the account bank (in such capacity, the “Account Bank”) and as the
collateral custodian (in such capacity, the “Collateral Custodian”). Capitalized
terms used but not defined herein shall have the meanings provided in the Loan
and Servicing Agreement.

 

Each of the undersigned, each being a duly elected officer of the Borrower and
the Transferor, respectively, holding the office set forth below such officer’s
name, hereby certifies as follows:

 

1.          Pursuant to Section 2.07(g) of the Loan and Servicing Agreement, the
Borrower and the Transferor request that (i) the Administrative Agent consent to
a release of the Collateral Agent’s, on behalf of the Secured Parties, lien on
the Loan Assets or portions thereof set forth on Annex 1 (together with, in the
case of a transfer of the Loan Assets but not portions thereof, any related
Portfolio Assets) and to the distribution of such Loan Assets and portions
thereof as a dividend from the Borrower to the Transferor and (ii) the
Collateral Custodian release the Required Loan Documents related thereto.

 

2.          The Borrower and the Transferor hereby request that such Lien
Release Dividend be made on the following date: ___________ (the “Lien Release
Dividend Date”) which date is at least five Business Days after this Notice is
received by the Administrative Agent, the Collateral Agent and the Collateral
Custodian.

 

3.          The Borrower and the Transferor represent and warrant, as of the
date hereof and as of the requested Lien Release Dividend Date, as follows:

 

Ex. J-1

 

 

a)          No Event of Default has occurred and no Unmatured Event of Default
exists.

 

b)          After giving effect to the requested Lien Release Dividend, no more
than four Lien Release Dividends shall have occurred within the 12-month period
immediately preceding the Lien Release Dividend Date.

 

c)          After giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (1) no Borrowing Base Deficiency, Event of Default or Unmatured
Event of Default shall exist, (2) the representations and warranties contained
in Sections 4.01, 4.02 and 4.03 of the Loan and Servicing Agreement shall
continue to be correct in all material respects, except to the extent relating
to an earlier date, (3) the eligibility of any Loan Asset remaining as part of
the Collateral Portfolio after the Lien Release Dividend will be redetermined as
of the Lien Release Dividend Date, (4) no claim shall have been asserted or
proceeding commenced challenging the enforceability or validity of any of the
Required Loan Documents, and (5) there shall have been no material adverse
change as to the Servicer or the Borrower.

 

4.          Attached to this Notice is a Borrowing Base Certificate, including a
calculation of the Borrowing Base after giving effect to such Lien Release
Dividend and a current Loan Tape.

 

This Notice shall not be effective unless all of the conditions applicable to
the Lien Release Dividend requested herein set forth in the Loan and Servicing
Agreement have been satisfied within the time periods set forth in Section
2.07(g) of the Loan and Servicing Agreement.

 

[ATTACH BORROWING BASE CERTIFICATE]

 

[The Remainder Of This Page Is Intentionally Left Blank]

 

Ex. J-2

 

 

IN WITNESS WHEREOF, the undersigned has executed the Notice and Request for
Consent to Lien Release Dividend as of the date first written above.

 

  GOLUB CAPITAL BDC FUNDING LLC,      as the Borrower         By:       Name:  
  Title:         GOLUB CAPITAL BDC, INC.,   as the Transferor         By:      
Name:     Title:

 

Ex. J-3

 

 

Please indicate your consent by signing and returning this signature page to the
Notice and Request for Consent for receipt no later than the day which is one
Business Day prior to the requested Lien Release Dividend Date.

 

THE UNDERSIGNED ADMINISTRATIVE AGENT CONSENTS

TO THE LIEN RELEASE DIVIDEND

TO BE MADE ON [________] [____], 20[___]

 





WELLS FARGO SECURITIES, LLC,

  as the Administrative Agent

 

By:       Name:     Title:         Dated:    

 



Ex. J-4

 

 

ANNEX 1

To Notice and

Request for Consent

 

Loan Assets to be Released by Collateral Agent (at the direction of the
Administrative Agent)
and Transferred by Borrower to Transferor

 

Ex. J-5

 

 

EXHIBIT K

 

FORM OF CERTIFICATE OF CLOSING ATTORNEYS

 

[_] [_], 20[_]

 



Wells Fargo Bank, N.A. Wells Fargo Bank, N.A. as the Collateral Custodian Sixth
Street and Marquette Avenue ABS Custody Vault MAC N9311-161 1055 10th Ave SE
Minneapolis, MN 55479 MAC N9401-011 Attention:  Corporate Trust Services –
Asset- Minneapolis, Minnesota 55414 Backed Administration Attention: Corporate
Trust Services – Asset- Phone:  (612) 667-8058   Backed Securities Vault
Facsimile:  (612) 667-3464 Facsimile No.: (612) 667-8058   Phone No.: (612)
667-1080 With a copy to:     With a copy to: Wells Fargo Bank, N.A.   9062 Old
Annapolis Rd. Wells Fargo Securities, LLC Columbia, Maryland  21045 as the
Administrative Agent Attention:    CDO Trust Services—Golub One Wells Fargo
Center    Capital BDC Funding LLC Mail Code: D1053-082 Facsimile:  (281)
667-3933 Charlotte, North Carolina 28288 Phone: (410) 884-2000 Attention: Kevin
Sunday   Facsimile No.: (704) 715-0067   Confirmation No: (704) 374-6230  



 

Re:Loan Assets in the aggregate principal amount of $_________ (collectively,
the “Loan Assets”) made to [Name of Obligor] (the “Obligor”)

 

To Whom It May Concern:

 

In connection with the Loan Assets, the undersigned (i) acknowledges that Golub
Capital BDC Funding LLC has granted a security interest to Wells Fargo Bank,
N.A. (the “Collateral Agent”), for the benefit of the Secured Parties, in each
of the items indicated on the closing checklist attached hereto (the
“Checklist”), and (ii) certifies to you as of the day of funding the Loan Assets
as to the matters set forth below. References herein to the Amended and Restated
Loan and Servicing Agreement, dated as of December 18, 2014 (as amended,
modified, waived, supplemented or restated from time to time, the “Loan and
Servicing Agreement”), by and among Golub Capital BDC Funding LLC, as the
borrower (in such capacity, the “Borrower”), Golub Capital BDC, Inc., as the
transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Wells Fargo Securities, LLC, as the administrative
agent (in such capacity, the “Administrative Agent”), each of the Conduit
Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

 

Ex. K-1

 

 

A.          It has received and reviewed the Checklist items, in the form and
subject to those exceptions or matters indicated on the Checklist in connection
with acting as closing counsel for the Loan Assets;

 

B.          If a promissory note was executed in connection with the Loan Asset,
a copy of the executed promissory note has been faxed to the Collateral
Custodian. The original promissory note(s) is/are in our possession and will be
forwarded to the Collateral Custodian or as otherwise directed in writing to
____________ (hereinafter referred to as “Outside Counsel”) by the Collateral
Custodian or the Administrative Agent on its behalf, for receipt within five
business days after the funding date of the transaction;

 

C.          Within five business days after the closing, all remaining Required
Loan Documents (under and as defined in the Loan and Servicing Agreement), other
than the Golub Agented Required Loan Documents (which will be in the possession
of the Collateral Custodian within thirty days of any related Cut-Off Date
pertaining to any Loan Asset), which are in our possession and are indicated on
Schedule 1 attached hereto, will be forwarded to the Collateral Custodian; and

 

D.          Notwithstanding any contrary instruction from the Transferor or the
Borrower, in the event the Loan Asset is funded, it will follow the written
direction of the Collateral Custodian, or the Administrative Agent on its
behalf, with regard to the original promissory note(s) in its possession,
provided that in the event it reasonably believes that a dispute exists as to
custody of any Required Loan Documents, it may deposit them with a court of
competent jurisdiction and be relieved of its obligations hereunder with respect
to any and all documents so deposited.

 

The Collateral Custodian, the Collateral Agent, the Administrative Agent, the
Transferor, the Borrower and Outside Counsel acknowledge and agree that:

 

1.The security interest and the rights in the Required Loan Documents granted to
the Collateral Agent, for the benefit of the Secured Parties, are paramount and
superior to the rights of the Transferor and the Borrower.

 

2.Outside Counsel shall not be required to perform any duties other than the
duties expressly set forth in this letter. No implied obligations or duties
shall be inferred by any other agreement, written or verbal, or any
representation made by any party.

 

3.Outside Counsel is authorized to comply with and obey laws, orders, judgments,
decrees and regulations of any governmental authority, court, tribunal or
arbitrator. If Outside Counsel complies with any such law, order, judgment,
decree or regulation Outside Counsel shall not be liable to the Collateral
Custodian, the Collateral Agent, the Administrative Agent, the Transferor or the
Borrower or to any other person even if such law, order, judgment, decree or
regulation is subsequently reversed, modified, annulled, set aside, vacated,
found to have been entered without jurisdiction, or found to be in violation or
beyond the scope of the law.

 

Ex. K-2

 

 

4.Outside Counsel shall be responsible hereunder solely to hold the original
promissory note(s) for the account of the Collateral Agent, on behalf of the
Secured Parties and to deliver the original promissory note(s) and the other
relevant documents to the Collateral Custodian in accordance with the terms of
this letter.

 

5.Outside Counsel may act relative hereto upon the advice of counsel in
reference to any matter in connection herewith and shall not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any kind
unless caused by its own willful misconduct or gross negligence.

 

6.Outside Counsel shall be entitled to rely or act upon any notice, direction,
instrument or document believed by Outside Counsel to be genuine and to be
executed and delivered by the proper person and shall have no obligation to
verify any statements contained in any notice, instrument or document or the
accuracy or due authorization of the execution of any notice, instrument or
document.

 

7.Outside Counsel shall not be responsible or liable in any manner whatsoever
for (a) the sufficiency, correctness, genuineness or validity of any document,
agreement or instrument delivered to it, (b) the form of execution of any such
document, agreement or instrument, (c) the identity, authority or rights of any
person executing or delivering any such document, agreement or instrument, or
(d) the terms and conditions of any instrument pursuant to which the parties may
act.

 

8.Outside Counsel may serve and shall continue to serve as counsel to the
Transferor in connection with the transactions contemplated by the Collateral
Portfolio and other matters, and notwithstanding anything herein to the
contrary, may represent the Transferor (or any affiliate) as its counsel in any
action, suit or other proceeding in which the Collateral Custodian, the
Collateral Agent, the Administrative Agent or the Transferor (or any affiliate)
may be involved.

 

9.Outside Counsel shall be deemed to have satisfied any delivery requirement set
forth herein if it shall have deposited the relevant documents for uninsured
overnight delivery (properly addressed) with FedEx, UPS or other overnight
courier of national standing.

 



  Very truly yours,         By:       Name:     Title:

 

Ex. K-3

 

 





 

  ACCEPTED AND AGREED:   GOLUB CAPITAL BDC, INC.,      as the Transferor and as
the Servicer       By:       Title:     Name:       WELLS FARGO BANK, N.A., as
the Collateral Agent, the Account Bank and the Collateral Custodian       By:  
    Title:     Name:       WELLS FARGO SECURITIES, LLC, as the Administrative
Agent       By:       Title:     Name:       GOLUB CAPITAL BDC FUNDING LLC, as
the Borrower         By:       Title:     Name:

 

Ex. K-4

 

 

SCHEDULE 1

to Certificate

of Closing Attorneys

 

LIST OF REQUIRED LOAN DOCUMENTS
(Other than Golub Agented Required Loan Documents)

 

Ex. K-5

 

 

EXHIBIT L

 

FORM OF SERVICING REPORT

 

(See attached)

 

Ex. L-1

 

 

EXHIBIT M

 

FORM OF SERVICER’S CERTIFICATE
(SERVICING REPORT)

 

[_] [_], 20[_]



This Servicer’s Certificate is delivered pursuant to the provisions of Section
6.08(c) of the Amended and Restated Loan and Servicing Agreement, dated as of
December 18, 2014 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among Golub Capital
BDC Funding LLC, as the borrower (in such capacity, the “Borrower”), Golub
Capital BDC, Inc., as the transferor (in such capacity, the “Transferor”) and as
the servicer (in such capacity, the “Servicer”), Wells Fargo Securities, LLC, as
the administrative agent (in such capacity, the “Administrative Agent”), each of
the Conduit Lenders and Institutional Lenders from time to time party thereto
(the “Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used and not otherwise defined herein
shall have the meanings provided in the Loan and Servicing Agreement. This
Servicer’s Certificate relates to the Servicing Report.

 

A.Golub Capital BDC, Inc. is the Servicer under the Loan and Servicing
Agreement.

 

B.The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders, the Lender Agents and the other Secured Parties that, as of
the date hereof, no Event of Default or Servicer Termination Event has occurred
and no Unmatured Event of Default exists (other than any Event of Default or
Unmatured Event of Default which has been previously disclosed to the
Administrative Agent as such).

 

C.The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders, the Lender Agents and the other Secured Parties that, as of
the date hereof, each of the representations and warranties contained in the
Loan and Servicing Agreement is true, correct and complete in all respects
(other than any representation or warranty that is made as of a specific date).

 

D.The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Lenders, the Lender Agents and the other Secured Parties that all of
the foregoing information and all of the information set forth in the related
Servicing Report is true, complete and accurate in all respects as of the date
hereof.

 

[Remainder of Page Left Intentionally Blank]

 

Ex. M-1

 

 

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed as of the date first written above.

 

 

  GOLUB CAPITAL BDC, INC.,
as the Servicer         By:       Title:     Name:

 

Ex. M-2

 

 

EXHIBIT N

 

FORM OF RELEASE OF REQUIRED LOAN DOCUMENTS

 

[Delivery Date]

 

Wells Fargo Bank, N.A.
     as the Collateral Custodian
ABS Custody Vault
1055 10th Ave SE
MAC N9401-011
Minneapolis, Minnesota 55414
Attention: Corporate Trust Services – Asset-Backed Securities Vault
Facsimile No.: (612) 667-8058
Phone No.: (612) 667-1080

 

With a copy to:

 

Wells Fargo Bank, N.A.
as Collateral Agent
9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attention:  CDO Trust Services—Golub  

                     Capital BDC Funding, LLC

Facsimile: (281) 667-3933

Phone: (410) 884-2000

Wells Fargo Bank, N.A.

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, MN 55479

Attention: Corporate Trust Services – Asset- 
             Backed Administration

Phone: (612) 667-8058

Facsimile: (612) 667-3464

 

With a copy to:

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Rd.

Columbia, Maryland 21045

Attention: CDO Trust Services— Golub  

                   Capital BDC Funding, LLC

Facsimile: (281) 667-3933

Phone: (410) 884-2000

 

Re:Amended and Restated Loan and Servicing Agreement, dated as of December 18,
2014 (as amended, modified, waived, supplemented or restated from time to time,
the “Loan and Servicing Agreement”), by and among Golub Capital BDC Funding LLC,
as the borrower (in such capacity, the “Borrower”), Golub Capital BDC, Inc., as
the transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Wells Fargo Securities, LLC, as the administrative
agent (in such capacity, the “Administrative Agent”), each of the Conduit
Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”).

 

Ex. N-1

 

 

Ladies and Gentlemen:

 

In connection with the administration of the Required Loan Documents held by
Wells Fargo Bank, N.A. as the Collateral Custodian, for the benefit of the
Secured Parties, under the Loan and Servicing Agreement, we request the release
of the Required Loan Documents (or such documents as specified below) for the
Loan Assets described below, for the reason indicated. All capitalized terms
used but not defined herein shall have the meaning provided in the Loan and
Servicing Agreement.

 

Obligor’s Name, Address & Zip Code:

 

Loan Asset Number:

 

Loan Asset File:

 

Ex. N-2

 

 

Reason for Requesting Documents (check one)

 

____ 1. Loan Asset paid in full. (The Servicer hereby certifies that all amounts
received in connection with such Loan Asset have been credited to the Collection
Account.)

 

____ 2. Loan Asset liquidated by ____________________________. (The Servicer
hereby certifies that all proceeds of foreclosure, insurance, condemnation or
other liquidation have been finally received and credited to the Collection
Account.)

 

____ 3. Loan Asset in foreclosure.

 

____ 4. Loan Asset released pursuant to a Lien Release Dividend or sold or
substituted in accordance with the applicable provisions of Section 2.07.

 

____ 5. Loan Asset returned due to a failure to satisfy the Review Criteria
pursuant to Section 12.02(b)(i).

 

____ 6. Other (explain).

 

If box 1 or 2 above is checked, and if all or part of the Required Loan
Documents were previously released to us, please release to us the Required Loan
Documents, requested in our previous request and receipt on file with you, as
well as any additional documents in your possession relating to the specified
Loan Asset.

 

[Remainder of Page Left Intentionally Blank]

 

Ex. N-3

 

 

  GOLUB CAPITAL BDC, INC.,
as the Servicer         By:       Title:     Name:     Date:

 

[Signatures Continue]

 

Ex. N-4

 

Consent of Administrative Agent:

 

 

 

WELLS FARGO SECURITIES, LLC, as the
Administrative Agent

        By:       Title:     Name:     Date:

 

Ex. N-5

 

 

EXHIBIT O

 

FORM OF TRANSFEREE LETTER



_________ __, 20___

 

Golub Capital BDC, Inc.

as the Transferor and as the Servicer

150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Attention: David Golub
Facsimile No.: (312) 201-9167

 

Golub Capital BDC Funding LLC

as the Borrower

150 South Wacker Drive, Suite 800
Chicago, Illinois 60606
Attention: David Golub
Facsimile No.: (312) 201-9167

 

Wells Fargo Securities, LLC

as the Administrative Agent

One Wells Fargo Center, Mail Code: D1053-082
Charlotte, North Carolina 28288
Attention: Kevin Sunday
Facsimile No.: (704) 715-0067
Confirmation No: (704) 374-6230

 

Re:Golub Capital BDC Funding LLC Variable Funding Notes

 

Ex. O-1

 

 

Ladies and Gentlemen:

 

In connection with our acquisition of the above–captioned Variable Funding Notes
(the “Notes”), we certify that (a) we understand that the Notes are not
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws and are being transferred to us in a transaction
that is exempt from the registration requirements of the Securities Act and any
such laws, (b) we are (i) either a Qualified Institutional Buyer under Rule 144A
of the Securities Act or an institutional “Accredited Investor” as defined in
Rule 501(a)(1)-(3) or (7) under the Securities Act and (ii) a “qualified
purchaser” under the 1940 Act, and have such knowledge and experience in
financial and business matters that we are capable of evaluating the merits and
risks of investments in the Notes, (c) [we are an Affiliate of the [applicable
Lender] or a Permitted Assignee], (d) we have had the opportunity to ask
questions of and receive answers from the Transferor and the Servicer concerning
the purchase of the Notes and all matters relating thereto or any additional
information deemed necessary to our decision to purchase the Notes, (e) we are
acquiring the Notes for investment for our own account and not with a view to
any distribution of such Notes (but without prejudice to our right at all times
to sell or otherwise dispose of the Notes in accordance with clause (g) below),
(f) we have not offered or sold any Notes to, or solicited offers to buy any
Notes from, any person, or otherwise approached or negotiated with any person
with respect thereto, or taken any other action which would result in a
violation of Section 5 of the Securities Act, (g) we will not sell, transfer or
otherwise dispose of any Notes unless (1) such sale, transfer or other
disposition is made pursuant to an effective registration statement under the
Securities Act or is exempt from such registration requirements, and if
requested, we will at our expense provide an opinion of counsel satisfactory to
the addressees of this certificate that such sale, transfer or other disposition
may be made pursuant to an exemption from the Securities Act, (2) the purchaser
or transferee of such Notes has executed and delivered to you a certificate to
substantially the same effect as this certificate, and (3) the purchaser or
transferee has otherwise complied with any conditions for transfer set forth in
the Amended and Restated Loan and Servicing Agreement, dated as of December 18,
2014, by and among Golub Capital BDC, Inc., as the Transferor and as the
Servicer, Golub Capital BDC Funding LLC, as the Borrower, Wells Fargo
Securities, LLC as the Administrative Agent, each of the Conduit Lenders and the
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto, Wells Fargo Bank, N.A., as the Swingline Lender
and Wells Fargo Bank, N.A., as the Collateral Agent, as the Account Bank and as
the Collateral Custodian (h) the purchaser is not acquiring a Note, directly or
indirectly, for or on behalf of an employee benefit plan or other retirement
arrangement subject to the Employee Retirement Income Security Act of 1974, as
amended, and/or Section 4975 of the Internal Revenue Code of 1986, as amended,
or any entity, the assets of which would be deemed plan assets under Section
3(42) of ERISA and the Department of Labor regulations set forth at 29 C.F.R.
§2510.3–101; unless Prohibited Transaction Class Exemption (“PTCE”) 84–14, PTCE
90–1, PTCE 91–38, PTCE 95–60 or PTCE 92–23 or some other applicable prohibited
transaction exemption is applicable such that the acquisition and holdings of
such Notes will not constitute or result in a non-exempt prohibited transaction
under Title I of ERISA or Section 4975 of the Code and (i) the purchaser is a
U.S. Person, as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended.

 

  Very truly yours,         Print Name of Transferee         By:      
Responsible Officer

 

Ex. O-2

 

 

EXHIBIT P

FORM OF POWER OF ATTORNEY
GOLUB CAPITAL BDC, INC.

 

December 18, 2014



This Power of Attorney is executed and delivered by Golub Capital BDC, Inc., as
the Transferor and as the Servicer under the Loan and Servicing Agreement (each
as defined below), to [Wells Fargo Bank, N.A.]/[Wells Fargo Securities, LLC], as
the [Collateral Agent]/[Administrative Agent] under the Loan and Servicing
Agreement (in such capacity, the “Attorney”), pursuant to that certain Amended
and Restated Loan and Servicing Agreement, dated as of December 18, 2014, (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding LLC, as the
borrower (in such capacity, the “Borrower”), Golub Capital BDC, Inc.., as the
transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Wells Fargo Securities, LLC, as the administrative
agent (in such capacity, the “Administrative Agent”), each of the Conduit
Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

 

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Servicer as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Servicer
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Servicer until all obligations of the Borrower under the Transaction Documents
have been indefeasibly paid in full and Attorney has provided its written
consent thereto (which consent shall not be unreasonably withheld or delayed).

 

Ex. P-1

 

 

Golub Capital BDC, Inc., as the Servicer, hereby irrevocably constitutes and
appoints Attorney (and all officers, employees or agents designated by
Attorney), solely in connection with the enforcement of the rights and remedies
of the Administrative Agent, the Collateral Agent, the Lenders, the Lender
Agents and the other Secured Parties under the Loan and Servicing Agreement and
in connection with notifying Obligors of the Secured Parties’ interest in the
Collateral Portfolio pursuant to Section 5.01(cc) of the Loan and Servicing
Agreement, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the Servicer’s
place and stead and at the Servicer’s expense and in the Servicer’s name or in
Attorney’s own name, from time to time in Attorney’s discretion, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments that may be necessary or desirable to exercise the rights of the
Servicer under the Loan and Servicing Agreement and the other Transaction
Documents, and, without limiting the generality of the foregoing, hereby grants
to Attorney the power and right, on its behalf, without notice to or assent by
it, to do the following in connection with exercising the rights of the Servicer
under the Loan and Servicing Agreement: (a) open mail for Servicer, and ask,
demand, collect, give acquittances and receipts for, take possession of, or
endorse and receive payment of, any checks, drafts, notes, acceptances, or other
instruments for the payment of moneys due, and sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, and notices, in each case in
connection with the Collateral Portfolio; (b) effect any repairs to any of the
Collateral Portfolio, or continue or obtain any insurance with respect to the
Collateral Portfolio and pay all or any part of the premiums therefor and costs
thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, Liens, or other encumbrances levied or
placed on or threatened against the Collateral Portfolio; (d) to the extent
related to the Collateral Portfolio and the transactions contemplated by the
Transaction Documents, defend any suit, action or proceeding brought against
Servicer with respect to the Collateral Portfolio if Servicer does not defend
such suit, action or proceeding or if Attorney reasonably believes that it is
not pursuing such defense in a manner that will maximize the recovery to
Attorney with respect to the Collateral Portfolio, and settle, compromise or
adjust any suit, action, or proceeding described above and, in connection
therewith, give such discharges or releases as Attorney may deem appropriate;
(e) file or prosecute any claim, litigation, suit or proceeding in any court of
competent jurisdiction or before any arbitrator, or take any other action
otherwise deemed appropriate by Attorney for the purpose of collecting any and
all such moneys due to Servicer with respect to the Collateral Portfolio
whenever payable and to enforce any other right in respect of the Collateral
Portfolio; (f) sell, transfer, pledge, make any agreement with respect to, or
otherwise deal with the Collateral Portfolio, and execute, in connection with
such sale or action, any endorsements, assignments or other instruments of
conveyance or transfer in connection therewith; (g) to give any necessary
receipts or acquittance for amounts collected or received under the Loan and
Servicing Agreement; (h) to make all necessary transfers of the Collateral
Portfolio in connection with any such sale or other disposition made pursuant to
the Loan and Servicing Agreement; (i) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition of the Collateral Portfolio,
the Servicer hereby ratifying and confirming all that such Attorney (or any
substitute) shall lawfully do or cause to be done hereunder and pursuant hereto;
(j) to send such notification forms as the Attorney deems appropriate to give
notice to Obligors of the Secured Parties’ interest in the Collateral Portfolio;
(k) to sign any agreements, orders or other documents in connection with or
pursuant to any Transaction Document; and (l) to cause the certified public
accountants then engaged by the Servicer to prepare and deliver to the Attorney
at any time and from time to time, promptly upon Attorney’s request, any reports
required to be prepared by or on behalf of the Servicer or Borrower under the
Transaction Documents, all as though Attorney were the absolute owner of the
Collateral Portfolio for all purposes, and to do, at Attorney’s option and
Servicer’s expense, at any time or from time to time, all acts and other things
that Attorney reasonably deems necessary to perfect, preserve or realize upon
the Collateral Portfolio and the Liens of the Collateral Agent, for benefit of
the Secured Parties, thereon (including without limitation the execution and
filing of UCC financing statements and continuation statements), all as fully
and effectively as Servicer might do. Servicer hereby ratifies, to the extent
permitted by law, all that said attorneys shall lawfully do or cause to be done
by virtue hereof.

 

Ex. P-2

 

 

This Power of Attorney replaces and supercedes in its entirety that certain
power of attorney granted by the Servicer to the Attorney on July 21, 2011.

[Remainder of Page Left Intentionally Blank]

 

Ex. P-3

 

 

IN WITNESS WHEREOF, this Power of Attorney is executed by the Servicer, and the
Servicer has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 

  GOLUB CAPITAL BDC, INC.         By:       Name:     Title:

 

Sworn to and subscribed before
me this December 18, 2014:



    Notary Public  

 

Ex. P-4

 

 

EXHIBIT Q

 

FORM OF POWER OF ATTORNEY
GOLUB CAPITAL BDC FUNDING LLC

 

December 18, 2014



This Power of Attorney is executed and delivered by Golub Capital BDC Funding
LLC, as the Borrower under the Loan and Servicing Agreement (each as defined
below), to [Wells Fargo Bank, N.A.] /[Wells Fargo Securities, LLC], as the
[Collateral Agent] /[Administrative Agent] under the Loan and Servicing
Agreement (in such capacity, the “Attorney”), pursuant to that certain Amended
and Restated Loan and Servicing Agreement, dated as of December 18, 2014 (as
amended, modified, waived, supplemented or restated from time to time, the “Loan
and Servicing Agreement”), by and among Golub Capital BDC Funding LLC, as the
borrower (in such capacity, the “Borrower”), Golub Capital BDC, Inc., as the
transferor (in such capacity, the “Transferor”) and as the servicer (in such
capacity, the “Servicer”), Wells Fargo Securities, LLC, as the administrative
agent (in such capacity, the “Administrative Agent”), each of the Conduit
Lenders and Institutional Lenders from time to time party thereto (the
“Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used but not defined herein shall
have the meanings provided in the Loan and Servicing Agreement.

 

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Borrower as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Borrower
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by
Borrower until all obligations of the Borrower under the Transaction Documents
have been indefeasibly paid in full and Attorney has provided its written
consent thereto (which consent shall not be unreasonably withheld or delayed).

 



Ex. Q-1

 

 

 

Golub Capital BDC Funding LLC hereby irrevocably constitutes and appoints
Attorney (and all officers, employees or agents designated by Attorney), solely
in connection with the enforcement of the rights and remedies of the
Administrative Agent, the Collateral Agent, the Lenders, the Lender Agents and
the other Secured Parties under the Loan and Servicing Agreement and in
connection with notifying Obligors of the Secured Parties’ interest in the
Collateral Portfolio pursuant to Section 5.01(cc) of the Loan and Servicing
Agreement, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the Borrower’s
place and stead and at the Borrower’s expense and in the Borrower’s name or in
Attorney’s own name, from time to time in Attorney’s discretion, to take any and
all appropriate action and to execute and deliver any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of the
Loan and Servicing Agreement and the other Transaction Documents, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, to do the
following: (a) open mail for Borrower, and ask, demand, collect, give
acquittances and receipts for, take possession of, or endorse and receive
payment of, any checks, drafts, notes, acceptances, or other instruments for the
payment of moneys due, and sign and endorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, and notices; (b) effect any repairs to any of the
Borrower’s assets, or continue or obtain any insurance and pay all or any part
of the premiums therefor and costs thereof, and make, settle and adjust all
claims under such policies of insurance, and make all determinations and
decisions with respect to such policies; (c) pay or discharge any taxes, Liens,
or other encumbrances levied or placed on or threatened against the Borrower or
the Borrower’s property; (d) to the extent related to the Collateral Portfolio
and the transactions contemplated by the Transaction Documents, defend any suit,
action or proceeding brought against Borrower if Borrower does not defend such
suit, action or proceeding or if Attorney reasonably believes that it is not
pursuing such defense in a manner that will maximize the recovery to Attorney,
and settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Attorney may
deem appropriate; (e) file or prosecute any claim, litigation, suit or
proceeding in any court of competent jurisdiction or before any arbitrator, or
take any other action otherwise deemed appropriate by Attorney for the purpose
of collecting any and all such moneys due to Borrower whenever payable and to
enforce any other right in respect of the Borrower’s property; (f) sell,
transfer, pledge, make any agreement with respect to, or otherwise deal with,
any of the Borrower’s property, and execute, in connection with such sale or
action, any endorsements, assignments or other instruments of conveyance or
transfer in connection therewith; (g) to give any necessary receipts or
acquittance for amounts collected or received under the Loan and Servicing
Agreement; (h) to make all necessary transfers of the Collateral Portfolio in
connection with any such sale or other disposition made pursuant to the Loan and
Servicing Agreement; (i) to execute and deliver for value all necessary or
appropriate bills of sale, assignments and other instruments in connection with
any such sale or other disposition of the Collateral Portfolio, the Borrower
hereby ratifying and confirming all that such Attorney (or any substitute) shall
lawfully do or cause to be done hereunder and pursuant hereto; (j) to send such
notification forms as the Attorney deems appropriate to give notice to Obligors
of the Secured Parties’ interest in the Collateral Portfolio; (k) to sign any
agreements, orders or other documents in connection with or pursuant to any
Transaction Document; and (l) to cause the certified public accountants then
engaged by the Borrower to prepare and deliver to the Attorney at any time and
from time to time, promptly upon Attorney’s request, any reports required to be
prepared by or on behalf of the Borrower under the Transaction Documents, all as
though Attorney were the absolute owner of the Borrower’s property for all
purposes, and to do, at Attorney’s option and Borrower’s expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve or realize upon the Collateral Portfolio and the
Liens of the Collateral Agent, for the benefit of the Secured Parties, thereon
(including without limitation the execution and filing of UCC financing
statements and continuation statements), all as fully and effectively as
Borrower might do. Borrower hereby ratifies, to the extent permitted by law, all
that said attorneys shall lawfully do or cause to be done by virtue hereof.

 

Ex. Q-2

 

 

This Power of Attorney replaces and supercedes in its entirety that certain
power of attorney granted by the Borrower to the Attorney on July 21, 2011.

 

[Remainder of Page Left Intentionally Blank]

 

Ex. Q-3

 

 

IN WITNESS WHEREOF, this Power of Attorney is executed by the Borrower, and the
Borrower has caused its seal to be affixed pursuant to the authority of its
managers and/or members as of the date first written above.

 

  GOLUB CAPITAL BDC FUNDING LLC         By:       Name:     Title:

 

Sworn to and subscribed before
me this December 18, 2014:



    Notary Public  

 

Ex. Q-4

 

 

EXHIBIT R

FORM OF SERVICER’S CERTIFICATE
(LOAN ASSET REGISTER)

 

SERVICER’S CERTIFICATE
(LOAN ASSET REGISTER)

 

[_] [_], 20[_]



This Servicer’s Certificate is delivered pursuant to the provisions of Section
5.03(l) of the Amended and Restated Loan and Servicing Agreement, dated as of
December 18, 2014 (as amended, modified, waived, supplemented or restated from
time to time, the “Loan and Servicing Agreement”), by and among Golub Capital
BDC Funding LLC, as the borrower (in such capacity, the “Borrower”), Golub
Capital BDC, Inc., as the transferor (in such capacity, the “Transferor”) and as
the servicer (in Such capacity, the “Servicer”), Wells Fargo Securities, LLC, as
the administrative agent (in such capacity, the “Administrative Agent”), each of
the Conduit Lenders and Institutional Lenders from time to time party thereto
(the “Lenders”), each of the Lender Agents from time to time party thereto (the
“Lender Agents”), Wells Fargo Bank, N.A., as the Swingline Lender (the
“Swingline Lender”) and Wells Fargo Bank, N.A., as the collateral agent (in such
capacity, the “Collateral Agent”), as the account bank (in such capacity, the
“Account Bank”) and as the collateral custodian (in such capacity, the
“Collateral Custodian”). Capitalized terms used and not otherwise defined herein
shall have the meanings provided in the Loan and Servicing Agreement. This
Servicer’s Certificate relates to the Loan Asset Register set forth on the
attached Schedule A.

 

A.Golub Capital BDC, Inc. is the Servicer under the Loan and Servicing
Agreement.

 

B.The undersigned hereby certifies to the Administrative Agent, the Collateral
Agent, the Collateral Custodian, the Lenders, the Lender Agents and the other
Secured Parties that all of the foregoing information and all of the information
set forth on the attached Schedule A is true, complete and accurate in all
respects as of the date hereof.

 

[Remainder of Page Left Intentionally Blank]

 

Ex. R-1

 

 

IN WITNESS WHEREOF, the undersigned has caused this Servicer’s Certificate to be
duly executed as of the date first written above.

 

  GOLUB CAPITAL BDC, INC.,   as the Servicer         By:       Name:     Title:

 



Ex. R-2

 

 

 

SCHEDULE A
to Exhibit R

LOAN ASSET REGISTER

 

(See attached)

 

Ex. R-3

 

